ACCEPTED
                                                                                             05-18-00647-CV
05-18-00647-CV                                                                     FIFTH COURT OF APPEALS
                                                                                            DALLAS, TEXAS
                                                                                            6/4/2018 2:36 PM
                                              Part 3 of 5                                         LISA MATZ
                                                                                                      CLERK

                                        No. 05-18-00647-CV
                                      In the Court of Appeals
                                                                             FILED IN
                                  Fifth District of Texas at Dallas   5th COURT OF APPEALS
                                                                          DALLAS, TEXAS
                                                                      6/4/2018 2:36:42 PM
                                                                            LISA MATZ
                                                                              Clerk

                                       In re JOHN CALCE
                                             Relator




  RECORD FOR PETITION FOR WRIT OF MANDAMUS



         Relator John Calce submits this record of trial court proceedings

in support of his petition for writ of mandamus.

                                      Index of Documents

 #      Date               Description                                         Record
                                                                               Pages
 1      6/26/16            Plaintiff’s Original Petition                        001-023
 2      7/31/17            John Calce’s Original Counterclaim Against           024-172
                           Centurion Logistics LLC and Centurion
                           Pecos Terminal LLC
 3      11/22/17 John Calce’s First Amended Counterclaim                        173-321
                 Against Centurion Logistics LLC and
                 Centurion Pecos Terminal LLC
 4      11/22/17 John Calce’s Amended Motion for Partial                        322-393
                 Summary Judgment Regarding
                 Counterclaim Against Centurion Logistics
                 LLC



10000280.1/SP/38371/0105/060118
 5      11/27/17 John Calce’s Supplemental Evidence in                    394-405
                 Support of Calce’s Amended Motion for
                 Partial Summary Judgment Regarding
                 Counterclaim Against Centurion Logistics
                 LLC
 6      12/8/17            Plaintiff’s Response to John Calce’s Amended   406-858
                           Motion for Partial Summary Judgment
                           Regarding Counterclaim Against Centurion
                           Logistics LLC
 7      12/12/17 John Calce’s Reply Brief in Support of                   859-865
                 Amended Motion for Partial Summary
                 Judgment Regarding Counterclaim Against
                 Centurion Logistics LLC
 8      12/15/17 Notice of Trial Setting                                     866
 9      5/2/18             Plaintiffs’ Second Amended Petition            867-903
 10 5/21/18                Order Denying John Calce’s Amended             904-905
                           Motion for Partial Summary Judgment
                           Regarding Counterclaim Againt Centurion
                           Logistics LLC




10000280.1/SP/38371/0105/060118
                                  Declaration of Chase J. Potter

STATE OF TEXAS                                §
COUNTY OF DALLAS                              §

     My name is Chase J. Potter. My date of birth is May 12, 1986. My
address is 901 Main Street, Suite 6000, Dallas, Texas 75202. I hereby
declare under penalty of perjury as follows:

      1.   I am over eighteen years of age and am fully competent to
make this declaration. I am an attorney licensed by the Supreme Court
of Texas and am counsel for Relator John Calce in this case.

     2.   The factual statements contained within this instrument are
within my personal knowledge and are true and correct.

      3.    The copies of pleadings, motions, and other documents
included in this Record for Petition for Writ of Mandamus are true and
correct copies of these documents as filed in the trial court.

         Executed in Dallas County, Texas, on June 4, 2018.


                                                   /s/ Chase J. Potter
                                                   Chase J. Potter, Declarant




10000280.1/SP/38371/0105/060118
income, gain, loss. or d~duction rcq ui red to be stated separately pHrsuant to f. R. C. Section
703(a)( I) shall be included in taxable incorne or loss). with the follmving m.ljllstments:

                    (i)       Any income or the Company that is exempt from federal incom0 tax and
         11ol otherwise taken illtO accuu111 in l'.urnputing Ntt Profit or Nd Loss :-;hall be added to
         such taxable income or loss.

                (ii)   Any expenditures of the Company described in l.R.C. Section
         705(a)(2)(B) or treated as I.R.C. Section 705(a)(2)(8) expenditures pursuant to Treasury
         Regulations Section 1.704-l(b)(2)(iv)(i), and not othenvise taken inlo account in
         computing Net Profit or Net I.oss. shall be s11btracted from such taxable income or loss.

                (iii)   If the Gross Asset Value of any Company asset is adjusted pursuant to
         subparagraph (ii). or (iii) or the Section A.2 definition of Gross Asset Value. the amount
         of such adjustment shall be taken into account as gain or loss from disposition of the asset
          for purposes     or computing Net Profit and Net I,oss.
                  (iv)   Gain or loss resulting from any disposition or Company property with
         rc;;;pect to which gain or loss Ls recognized for federal income tax pmposcs J:;hall b~
         computed by reference to the Gross Asset Value of the property disposed of (unreduced
         h1 any liabilities attributable thereto), notwithstanding that the adjusted tax basis of such
         property differs from its Gross Asset Value.

                 (v}     ln lieu of the depreciation, amortization. and other cost recovery
          deductions taken into account in computing such taxable income or loss, thcr~ shall be
          taken into account Depreciation compukd in acconfoncc with the definition of
          Depreciation in Section A.2.

                  (vi)     To the extent an adjustment to the adjusted iax basis or any Company
          asset pursuant to LR.C. Section 734(b) is required pursuant to Treasury Regulations
          Section l.704-1 (b)(1)(iv)(m)( ./) to be taken into acconnt in determining Capital Accounts
          as a reslllt of a distribution <>ther than in liquidation of a Member's Membership interest.
          the amount of such adjustment shall be treated as an item of gain (if the adjustment
          increases the basis of the asset) or loss (if the adjustment decreases the basis of1he asset)
          frum the disposition of the asset and shall he taken into account for purposes or
          computing r-..;et Profit or Net Loss.

        "'Nonrecourse Deductions'' has the mea11ing set forth in Tr~usury Regulations Section
I. 704-?(b)( l) and shall be determined according to the provisions of lre(lsttry Regulations
Section 1. 704-2( c ).

          '"Nonrecourse Liabilitv·· has the meaning set forlh in Treasury Regulations Section I .704-
2(b)(3).



C0'.\11' ..\:\Y AGIH:E:m :\ T OF Cl·:\ n 'RI(>:'• UHi ISTI( ·s LLC
                                                               P.\GI: A·3

                                                                                                          MR.380
          '"Partner i'treatment of the corresponding tax items) at the Company level, without regard to any mandatory
or elective tax tieatment of su.ch items at the Member level.

        (t)    The provisions of this Appendix and of the Agreement relating to the maitltenance
of Capital Accounts are intended to comply with Treasury Regulations Section 1. 704-1 (b)(2)(iv),
and shall be interpreted and applied in a manner consistent ~1th such Treasury Regulations. 1f
the Managers determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto (induding debits or credits relating to liabilities that are secured
by contributions or distributed property or that are assumed by the Company or any Member),
are computed in order to comply with such Treasury Regulations, the Managers may make such
modification if it is not likely to have a material effect on the amounts distribute,d or to be
distributed to any tvtember pursuant to the Agreement. The Managers shall make any
adjustments that are necessary or appropriate (i) to maintai11 equality between the Capital
Accounts of the Members and the amount of Company capital reflected 011 the Company's
balance sheet, as                  (ii) No Member may receive an allocation of Net Loss that \vould cause the
        Membe1· to have an Adjusted Capital Account Deficit at the end of the taxable year. Net
        Loss not allocated to a Member pursuant to this subparagraph (ii) shall be allocated to
        other Members according to their relative positive Capital Account balances (calculated
        taking into account the adjustments described in the definition of Adjusted Capital
        Account Deficit).

       A.4.2 Regulatory Allocations. The following special allocations shall be applied in the
order in which they are listed. Such ordering is intended to comply with the ordering rules in
Treasury Regulations Section 1.704-2(i) and shall be applied consistently therewith.

        (a)      Minimum Gain Chargeback. Except as otherwise provided in Treasury
Regulations Section l.704-2(f), notwithstanding anything to the contrary in this Section A.4. if
there is a t1et decrease in Partnership Minimum Gain during any taxable year. each Member shall
be allocated items of income and gain for that taxable year (and, if necessary. subsequent taxable
years) equal to that Member's share of the net decrease in Partnership Minimum Gain,
determined in accordance with Treasury Regulations Section 1.704·2(g)(2). This Section
A.4.2(a) is intended to comply with the minimum gain chargcback requirement in Treasury
Regulations Section 1. 704· 2(t) and shall be interpreted consistently therewith, including that no
chargeback shall be required to the extent the requirements for requesting a waiver described in
Treasury Regulations Section l.704-2(f){4) arc met or the requirements for any other exception
prescribed by or pursuant to Treasury Regulations Section l. 704-2(t) are met.

         (b)     Partner Nonrecourse Debt Minimum Gain Chargeback. Except as otherwise
provided in Treasmy Regulations Section l.704-2(i)(4), notwithstanding anything to the contrary
in this Section, if there is a net decrease in Partner Nonrecourse Debt Minimum Gain during a
taxable year, then, in addition to the amounts, if any, allocated pursuant to paragraph 4.2(a), any
Member with a share of that Partner Nonrecourse Debt Minimum Gain (determined in
accordance with Treasmy Regulations Section 1.704-2(i)(5)) as of the beginning of the taxable
year shall be allocated items of Company income and gain for that taxable year (and, if
necessary, for subsequent taxable years) equal to that Member~s share of the net decrease in the
Partner Nonrecourse Debt Minimum Gain, determined in accordance with Treasury Regulations
Section L704-2(i)(4). This Section A.4.2(b) is intended to comply with the chargeback of
partner nonrecourse debt minimum gain required by Treasury Regulations Section l.704·2(i)(4)
and shall be interpreted consistently there\.vith, including that llO chargeback shall be required to
the extent the reqt1irc111ents for any exceptions provided in Treasury Regulation Section 1.704-
2(i)( 4) are met.

        (c)     Qualified Income Offset. If any Member une~pectedly receives any adjustment.
allocation. or distribution described in Treasury Regulations Sections 1. 704-1 (b)(2)(ii)( d)( 4). (5 ),
or (6). items of Company income and gain shall be speciaHy allocated to such Member in an
amount and manner sufficient to eliminate, to the extent required by the Treasury Regulations.
the Adjusted Capital Account Deficit of such Member as quickly as possible. An allocation
pursuant to the foregoing sentence shall be made only to the extent that such Member would

CO.\IPA.\Y AGRF.£.\ lE!'\T OF Cl':,'\Tl'IUO.'~ LOGISTICS LLC
                                                      P \GT:: A-6

                                                                                                            MR.383
have an Adjusted Capital Account Deficit after all other allocations provided for in Section A.4
have been tentatively made as if this Section A.4.2(c) were not in this Appendix. This. allocation
is intended to constitute a "qualifie.d income offset" within the meanfog of Treasury Regulations
Section l. 704- l (b)(2)(ii)(d)(3) and shall be construed in accordance with the requirements
thereof.

        (d)    Gross lncome Allocation. In the event. a Member has an Adjusted Capital
Account Deficit at the end of any taxable year, eacb such Member shall be specially allocated
items of Company income and gain in the amount of such Adjusted Capital Account Deticit as
quickly as possible; provided that an allocation p1.11·suant lo this clause shall be made only if and
to the extent that the Member would have an Adjusted Capital Account Deficit after all other
allocations provided for in this Section A.4 have been made as if this Section A.4.2(d} were not
in this Appendix.

        (e)   Nonrecourse Deductions. Nonrecourse Deductions for any taxable year shall be
allocated among the Members in accordance with their Percentage Interests.

        (f)     Partner Nonrecourse Deductions. Partner Nonrecomse Deductions for any
taxable year shall be specially al located to the Member who bears the economic risk ol' toss with
respect to the Partner Notu-ecourse Debt to which such Partner Nonrecourse Deductions are
attributable in accordance with Treasury Regulations Section l.704-2(i)(I ).

       (g)    Basis Adjustments. To the extent an adjustment to the adjusted tax basis or any
Company asset pursuant to I.R.C. Section T34(b) or I.R.C. Section 743(b) is required under
Treasury Regulations Section 1.704-1 (b)(2)(iv)(m) to be taken into account. in determining
Capital Accounts, the amount of such adjustment to the Capital Accounts shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the Members in a
manner consistent with the manner in which their Capital Accounts are required to be adjusted
pmsuant to such Section of the Treasury Regulations.

        A.4.3 Curative Allocations. The allocations set fcmh in Section A.4.2 hereof (the
''Regulatory Allocations") are intended to comply with certain requirements of the Treasury
Regulations. The Members intend that, to the extent possible, all Regulatory Allocations shall be
offset either with other Regulatory Allocations or with special allocations of other items of
Company income, gain. loss. or deduction pursuant to this Section A.4.3. Therefore.
 notwithstanding any other provisious of this S~ction A.4 (other than the Regulatory Allocations),
the Managers shall make such offsetting special allocations of Company income, gain, loss, or
deduction in whatever manner the Managers determine appropriate so that, after such offsetting
allocations are made, each Member's Capital Account balance is, to the extent possible, equa\ to
the Capital Account balance such Member woutd have had if the Regulatmy Allocations were
 not part of the Agreement and all Company items were allocated pursuant to Section A.4.1. ln
exercising their discretion under this Section A.4.3. the Managers shall take into account fhture
 Regulatory Allocations under Sections A.4.2(a) and A.4.2(b) that, although not yet made. are

CmtP;\'.\'Y AGRt:t:\IE.YI' Of Ct:.Yl'l'IUO.'i l..OGISTICS LLC
                                                       r . \likely to offset other Regulatory Allocations previOlisly rnade under Sections A.4.2(e) and
A.4.2(t).

       A.4.4 Other Allocation Rules

        (a)   Net Profit, Net Loss. and other items shall be allocated to the Members pursuant
to this Appendix A as of the last day of eac11 taxable year, and at such times as the Gross Asset
Values of Company Property are adjusted pursuant to subparagrap11 (ii) of the definition of Gross
Asset Value.

       (b)      If during any taxable year any Member's Percentage Interest changes. each
Member's share of Net Profit, Net Loss. and other items for such taxable year shall be
determined according to their varying interests and I.R.C. Section 706(d). using any conventions
permitted by law and selected by the Managers.

       (c)    All allocations pursuant to this Appendix shall, except as otherwise provided in
this Agreement. be divided among the Members in proportion to the Percentage Interests hefd by
each.

        (d)     For purposes of determining a Member's share of Company ·~excess nonrccourse
liabilities" within the meaning of 'freasury Regulations Section l.752-3(a)(3), the Members'
shares of Company profits shall be deemed to be in prop_ortion to their respective Percentage
Interests.

        (e)     To the extent permitted by Treasrny Regulations Section l.704-2(h)(3), the
Managers may treat any distribution of the proceeds of a Nonrecourse Liability or a Partner
Nonrecourse Debt (that would othenvise be allocable to an increase in Partnership Minimum
Gain) as a distribution that is not allocable 10 an increase in Partnership Minimum Gain to the
extent the distribution does not cause or increase an Adjusted Capital Account Deficit foT any
Member.

        A.5     Tax Allocations

        (a)   In General. Except as otherwise provided in this Section A.5, each item of
income, gain, loss, and deduction of the Company for federal income tax purposes shall be
allocated among the Members in the sarne manner as such items are allocated for book purposes
under the Agreement and this Appendix.

        (b)    Contributed or Revalued Property. ln accordance with LR.C. Section 704(c} and
the related Treasury Regulations. income. gain, loss, and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be allocated among the
Members so as to take account of any variation between the adjusted basis of such property lo
the Company for federal income tax purposes and its Gross Asset Value. Tf the Gross Asset
Value of any Company asset is adjusted pursuant to subparagraph (ii) of the definition of Gross
Asset Value in Section A.2 hereof: subsequent allocations of income, gain, Joss, and deductions
CmIPAN\' AGRU;,w ::q m' Ct:;,, Tl 'IUO.'i LOGIS'fl(S LLC
                                                  P,\Gt. ,\-8
                                                                                   I 150848v.12/12i:?O J4
                                                                                                            MR.385
with respect to such nsse1 shall take account of any variation between the adjusted basis of such
asset for federal income tax purposes and its Gross Asset Value in the same manner as under
I.R.C. Section 704(c) and the related Treasury Regulations. Any elections or othei: decisions
relating to allocations piH"suant to th[s Section A .S shall be made by the Managers itt any manner
that reasonably retlects the purpose and intention of this Appendix and the Agreement.

        (c)      Credits. Except as otherwise required by Treasury Regulations Section I.704-
J(b)(4)(ii). iten1s of tax credit and tax credit recapture shall be allocated among the: Members in
accordance with their Percentage lnterests.

       {d)       Effect of Tax Allocations. Allocations pursnant to this Section are solely for
purposes of lJ .S. federaL state. and local taxes and shall not affect any 1Vkmbcr'5 Capital
Accmlnt or share of Net Profit. Net I.oss, or other items or distributions pursuant to any
provision 1,)f this Appendix and the Agreement.




CmwA   '''°   AEXHIBIT B




            MR.387
August 22, 2017
                                                                   CHASE J. POTTER
                                                                   Direct Phone: 214.651.2026
                                                                   Direct Fax: 214.659.4145
                                                                   chase.potter@strasburger.com


Via Email Only: bkn@snlegal.com

Brian K. Norman
Shamoun & Norman, LLP
1800 Valley View Lane, Suite 200
Farmers Branch, Texas 75234

RE:      Cause No. DC-16-07706; Centurion Logistics LLC, individually and derivatively on
         behalf of Centurion Pecos Terminal LLC v. James Ballengee, et al. in the 44th Judicial
         District Court of Dallas County (the “Lawsuit”).

Dear Mr. Norman:

       As you know, we represent John Calce in the Lawsuit. Mr. Calce has been named as a
defendant in the Lawsuit by Centurion Logistics LLC (“Centurion Logistics”). Mr. Calce is a
manager of Centurion Logistics and, therefore, is entitled to indemnification from Centurion
Logistics pursuant to Section 6.2 of the Company Agreement of Centurion Logistics (the
“Agreement”). A true and correct copy of the Agreement is attached hereto as Exhibit A.

        The Agreement specifically provides that Centurion Logistics “indemnifies and holds
harmless each Indemnified Person from and against any Damages arising from any Proceeding
relating to the conduct of [Centurion Logistics’] business or to any act or omission by such
Indemnified Person within the scope of the Indemnified Person’s authority in the course of
[Centurion Logistics’] business . . . .” See Ex. A § 6.2. The Agreement further provides that
“[a]n Indemnified Person’s expenses paid or incurred in defending itself against any Proceeding
shall be reimbursed as paid or incurred.” See id.

        Mr. Calce is an Indemnified Person under the Agreement. See Ex. A § 1.1. Moreover,
the Lawsuit constitutes a Proceeding under the Agreement. See id. Centurion Logistics is
therefore required to reimburse Mr. Calce the expenses he pays or incurs in defending himself in
the Lawsuit, including attorneys’ fees, as such expenses are paid or incurred.

        As of July 31, 2017, Mr. Calce had been billed a total of $114,440.99 in expenses related
to his defense of the Lawsuit. Mr. Calce hereby demands that, on or before August 28, 2017,
Centurion Logistics (1) reimburse him the full amount of expenses that he has been invoiced
($114,440.99) plus an additional $50,000 that will be applied to future expenses as they are
incurred; and (2) agree to reimburse Mr. Calce the additional expenses, in excess of the

9253092.2/SP/38371/0105/082217




                                                                                                    MR.388
additional $50,000 referenced above, that he pays or incurs in his defense of the Lawsuit as such
expenses are paid or incurred.

        Pursuant to Section 6.3 of the Agreement, Mr. Calce hereby affirms that it is his good
faith belief that he has met the standard of conduct necessary for indemnification under Section
6.3. Mr. Calce further agrees to repay any amount that is paid or reimbursed by Centurion
Logistics, pursuant to Section 6.2, if it is determined by a court of competent jurisdiction that Mr.
Calce did not meet the aforementioned standard or if indemnification is otherwise determined to
be prohibited by law.

         If you would like to discuss this matter further, please do not hesitate to contact me.

                                                       Sincerely,




                                                       Chase J. Potter




9253092.2/SP/38371/0105/082217




                                                                                                        MR.389
EXHIBIT C




            MR.390
                                                                                         
    *5(*256+$0281                                                                0HPEHURIWKH6WDWH%DURI
     J#VQOHJDOFRP                                                                     7H[DV_1HZ

                                                    6HSWHPEHU

VIA ELECTRONIC MAIL (DAVID.KITNER@STRASBURGER.COM):
'DYLG1.LWQHU
675$6%85*(5	35,&(//3
0DLQ6WUHHW6XLWH
'DOODV7H[DV
7HO
)D[

          5H -RKQ&DOFH¶V5HTXHVWIRU,QGHPQLILFDWLRQIRUFODLPVUHODWHGWR&DXVH1R'&
                    &HQWXLULRQ /RJLVWLFV //& LQGLYLGXDOO\ DQG GHULYDWLYHO\ RQ EHKDOI RI
                   &HQWUXLRQ 3HFRV 7HUPLQDO //& Y -DPHV %DOOHQJHH HW DO LQ WKH WK -XGLFLDO
                   'LVWULFW &RXUW RI 'DOODV &RXQW\ WKH ³/LWLJDWLRQ´ IURP &HQWXULRQ /RJLVWLFV
                   SXUVXDQW WR WKH &RPSDQ\ $JUHHPHQW RI &HQWXULRQ /RJVLWLFV WKH ³&RPSDQ\
                   $JUHHPHQW´

'HDU0U.LWQHU

         &HQWXULRQ/RJLVWLFV//&³&HQWXULRQ /RJLVWLFV´LVLQUHFHLSWRI\RXU$XJXVW
FRUUHVSRQGHQFH WKH ³,QGHPQLILFDWLRQ 5HTXHVW´ VHQW RQ EHKDOI RI -RKQ &DOFH ³&DOFH´
FODLPLQJ WKDW 0U &DOFH LV HQWLWOHG WR LQGHPQLILFDWLRQ IURP &HQWXULRQ /RJLVWLFV EDVHG RQ KLV
VWDWXVDVDPDQDJHURI&HQWXULRQ/RJLVWLFVSXUVXDQWWR6HFWLRQRIWKH&RPSDQ\$JUHHPHQW

          $OWKRXJKWKH&RPSDQ\$JUHHPHQWJUDQWV&DOFHLQGHPQLILFDWLRQIRU³DQ\DFWRURPLVVLRQ
   ZLWKLQ WKH VFRSH RI >KLV@ DXWKRULW\ LQ WKH FRXUVH RI WKH &RPSDQ\¶V EXVLQHVV  ´ WKH
&RPSDQ\GRHVQRWLQGHPQLI\&DOFHIURPDQ\DFWRURPLVVLRQWKDWLVQRWZLWKLQWKHVFRSHRIKLV
DXWKRULW\ RU LQ WKH FRXUVH RI WKH &RPSDQ\¶V EXVLQHVV 0RUHRYHU WKH &RPSDQ\ $JUHHPHQW
VSHFLILFDOO\H[FOXGHV³LQWHQWLRQDOPLVFRQGXFWRUDNQRZLQJYLRODWLRQRIODZ´IURPWKHVFRSHRI
&HQWXULRQ/RJLVWLFV¶LQGHPQLILFDWLRQREOLJDWLRQV
          
          ,QWKHSUHVHQW FDVHDVVWDWHGLQ 3ODLQWLII¶V2ULJLQDO 3HWLWLRQWKH³3HWLWLRQ´WKHDFWLYH
SOHDGLQJRQILOHLQWKH/LWLJDWLRQ&HQWXULRQ/RJLVWLFVDOOHJHVWKDW&DOFHVLJQHGDGHHGRIWUXVWLQ
KLVFDSDFLW\DVPDQDJHURI&HQWXULRQ3HFRVWRVHFXUHDSURPLVVRU\QRWHIRU%DOOHQJH,QWHUHVWV
//& DQG ODWHU VLJQHG DQ H[WHQVLRQ RI WKDW VDPH QRWH DV D PDQDJHU RI &HQWXULRQ 3HFRV
2EYLRXVO\&DOFHZDVQHLWKHUDFWLQJQRUSXUSRUWLQJWRDFW³ZLWKLQWKHVFRSHRI>KLV@DXWKRULW\LQ
FRXUVHRIWKH&RPSDQ\¶VEXVLQHVV´DQGZDVHQJDJLQJLQ³LQWHQWLRQDOPLVFRQGXFW´DQG³NQRZLQJ



  &RPSDQ\$JUHHPHQW6HFWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQD

  3HWLWLRQ




                                                                                                                   MR.391
0U.LWQHU
6HSWHPEHU
3DJHRI
                                                      
YLRODWLRQRIODZ´$FFRUGLQJO\&HQWXULRQ/RJLVWLFVPXVWGHQ\&DOFH¶VLQGHPQLILFDWLRQUHTXHVW
DVWROLDELOLW\DULVLQJIURPWKLVFRQGXFW
         
         7KH 3HWLWLRQ DOVR DOOHJHV WKDW &DOFH DORQJ ZLWK 6WDPSHGH ³SXUSRUWHG WR REOLJDWH
&HQWXULRQ 3HFRV WR DVVXPH %DOOHQJHH ,QWHUHVWV¶ REOLJDWLRQV XQGHU WKH QRWHV IURP %DOOHQJHH
,QWHUHVVWVWR7&%´&DOFHZDVQHLWKHUDFWLQJQRUSXUSRUWLQJWRDFW³ZLWKLQWKHVFRSHRI>KLV@
DXWKRULW\LQFRXUVHRIWKH&RPSDQ\¶VEXVLQHVV´DQGZDVHQJDJLQJLQ³LQWHQWLRQDOPLVFRQGXFW´
DQG ³NQRZLQJ YLRODWLRQ RI ODZ´ $FFRUGLQJO\ &HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V
LQGHPQLILFDWLRQUHTXHVWDVWROLDELOLW\DULVLQJIURPWKLVFRQGXFW
         
         )XUWKHU WKH 3HWLWLRQ DOOHJHV WKDW ³&DOFH FUHDWHG D QRWH    SXUSRUWLQJ WR REOLJDWH
&HQWXULRQ3HFRVWRPDNHSD\PHQWVWR&HQWULRQ7HUPLQDOV´$VEHIRUH&DOFHZDVQHLWKHUDFWLQJ
QRUSXUSRUWLQJWRDFW³ZLWKLQWKHVFRSHRI>KLV@DXWKRULW\LQFRXUVHRIWKH&RPSDQ\¶VEXVLQHVV´
DQGZDVHQJDJHGLQ³LQWHQWLRQDOPLVFRQGXFW´DQGD³NQRZLQJYLRODWLRQRIODZ´$FFRUGLQJO\
&HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V LQGHPQLILFDWLRQ UHTXHVW DV WR OLDELOLW\ DULVLQJ IURP WKLV
FRQGXFW
         
         )LQDOO\ WKH 3HWLWLRQ DOOHJHV WKDW &DOFH DORQJ ZLWK %DOOHQJHH ,QWHUHVWV ³FUHDWHG
IUDXGXOHQWQRWHVE\&HQWXUULRQ3HFRVWR%DOOHQJHH,QWHUHVWV´ $VEHIRUH&DOFHZDVQHLWKHU
DFWLQJ QRU SXUSRUWLQJ WR DFW ³ZLWKLQ WKH VFRSH RI >KLV@ DXWKRULW\ LQ FRXUVH RI WKH &RPSDQ\¶V
EXVLQHVV´ DQG ZDV HQJDJLQJ LQ ³LQWHQWLRQDO PLVFRQGXFW´ DQG ³NQRZLQJ YLRODWLRQ RI ODZ´
$FFRUGLQJO\ &HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V LQGHPQLILFDWLRQ UHTXHVW DV WR OLDELOLW\
DULVLQJIURPWKLVFRQGXFW
         
          FRQWHQWLRQV WKDW 0U &DOFH LV DQ ³,QGHPQLILHG 3HUVRQ´ DQG WKDW WKH UHIHUHQFHG
/LWLJDWLRQ LV D ³3URFHHGLQJ´ XQGHU WKH &RPSDQ\ $JUHHPHQW DUH QRW FRQWHVWHG E\ &HQWXULRQ
/RJLVWLFV +RZHYHU WKH FODLPV DQG IDFWXDO DOOHJDWLRQV UDLVHG LQ WKH /LWLJDWLRQ DUH XQUHODWHG WR
&DOFH¶VFRQGXFWDVDPDQDJHURI&HQWXULRQ/RJLVWLFV&HQWXULRQ/RJLVWLFV¶FODLPVIRUEUHDFKRI
ILGXFLDU\ GXW\ DQG DLGLQJ DQG DEHWWLQJ IUDXGXOHQW FRQFHDOPHQW DUH EDVHG XSRQ LQWHQWLRQDO
PLVFRQGXFW DQG NQRZLQJ YLRODWLRQV RI ODZ E\ &DOFH ZKHUH KH ZDV SXUSRUWLQJ WR DFW ZLWK WKH
DXWKRULW\ RI &HQWXULRQ 3HFRV $FFRUGLQJO\ &HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V
LQGHPQLILFDWLRQUHTXHVWDVWROLDELOLW\DULVLQJIURPWKLVFRQGXFW
         


  &RPSDQ\$JUHHPHQW6HFWLRQD

  3HWLWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQD

  3HWLWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQD

   3HWLWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQD

   &RPSDQ\$JUHHPHQW6HFWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQ


                                                    SHAMOUN & NORMAN, LLP
                                       9DOOH\9LHZ/DQH6XLWH_)DUPHUV%UDQFK7;
                                        3KRQH_)D[_ZZZVQOHJDOFRP

                                                                                                                 MR.392
0U.LWQHU
6HSWHPEHU
3DJHRI
                                                      
       )RU WKH UHDVRQV VHW IRUWK DERYH ZH EHOLHYH WKDW \RXU UHTXHVW IRU LQGHPQLILFDWLRQ IURP
&HQWXULRQ/RJLVWLFVRQEHKDOIRI&DOFHLVLPSURSHUDQGWKDWQRLQGHPQLILFDWLRQLVRZHGWR&DOFH
SXUVXDQWWRWKHWHUPVRIWKH&RPSDQ\$JUHHPHQW
       
       ,I\RXKDYHDQ\TXHVWLRQVUHJDUGLQJWKLVOHWWHUSOHDVHWHOHSKRQHPHDW

                                           6LQFHUHO\
                                               /s/ C. Gregory Shamoun
                                              &*5(*256+$0281




                                      SHAMOUN & NORMAN, LLP
                            9DOOH\9LHZ/DQH6XLWH_)DUPHUV%UDQFK7;
                             3KRQH_)D[_ZZZVQOHJDOFRP

                                                                                                              MR.393
                                                                                                                 FILED
                                                                                                     DALLAS COUNTY
                                                                                                   11/27/2017 12:00 AM
                                                                                                        FELICIA PITRE
                                                                                                      DISTRICT CLERK



                                   CAUSE NO. DC-16-07706

CENTURION LOGISTICS LLC,                           §       IN THE DISTRICT COURT OF
individually and derivatively on behalf of         §
CENTURION PECOS TERMINAL LLC,                      §
a Texas Limited Liability Company,                 §
                                                   §
         Plaintiffs,                               §
                                                   §
v.                                                 §
                                                   §
JAMES BALLENGEE, BALLENGEE                         §
INTERESTS, LLC, JOHN CALCE,                        §       DALLAS COUNTY, TEXAS
STAMPEDE TX ENERGY, LLC,                           §
CENTURION MIDSTREAM GROUP,                         §
LLC, CENTURION TERMINALS, LLC                      §
                                                   §
         Defendants,                               §
                                                   §
and CENTURION PECOS TERMINAL                       §
LLC, a Texas Limited Liability Company             §
                                                   §
         Nominal Defendant.                        §       44th JUDICIAL DISTRICT


       JOHN CALCE’S SUPPLEMENTAL EVIDENCE IN SUPPORT OF CALCE’S
      AMENDED MOTION FOR PARTIAL SUMMARY JUDGMENT REGARDING
            COUNTERCLAIM AGAINST CENTURION LOGISTICS LLC

TO THE HONORABLE COURT:

         Pursuant to Rule 166a(c)-(d) of the Texas Rules of Civil Procedure, Defendant/Counter-

Plaintiff John Calce (“Calce”) files the Declaration of Chase J. Potter (the “Declaration”), which

is attached hereto as Exhibit 1. Calce hereby provides notice to all parties of his intention to rely

on the Declaration as summary judgment evidence in support of his Amended Motion for Partial

Summary Judgment against Centurion Logistics LLC.




JOHN CALCE’S SUPPLEMENTAL EVIDENCE IN SUPPORT OF CALCE’S AMENDED MOTION
FOR PARTIAL SUMMARY JUDGMENT REGARDING COUNTERCLAIM AGAINST
CENTURION LOGISTICS LLC                                                                       PAGE 1
9519157.1/SP/40086/0102/112417

                                                                                                        MR.394
         The Declaration is being filed and served at least twenty-one (21) days before the hearing

on Calce’s Amended Motion for Partial Summary Judgment Regarding Counterclaim against

Centurion Logistics LLC and, therefore, is timely.

                                              Respectfully submitted,


                                              /s/ David N. Kitner
                                              DAVID N. KITNER
                                              State Bar No. 11541500
                                              david.kitner@strasburger.com
                                              CHASE J. POTTER
                                              State Bar No. 24088245
                                              chase.potter@strasburger.com
                                              STRASBURGER & PRICE, LLP
                                              901 Main Street, Suite 6000
                                              Dallas, TX 75202-3794
                                              (214) 651-4300
                                              (214) 651-4330 Fax

                                              ATTORNEYS FOR JOHN CALCE,
                                              CENTURION MIDSTREAM GROUP, LLC,
                                              CENTURION TERMINALS, LLC, AND
                                              STAMPEDE TX ENERGY, LLC


                                 CERTIFICATE OF SERVICE

        The undersigned counsel certifies that on the 24th day of November, 2017, a true and
correct copy of the foregoing was forwarded to all known counsel in compliance with the Texas
Rules of Civil Procedure.

                                              /s/ Chase J. Potter
                                              Chase J. Potter




JOHN CALCE’S SUPPLEMENTAL EVIDENCE IN SUPPORT OF CALCE’S AMENDED MOTION
FOR PARTIAL SUMMARY JUDGMENT REGARDING COUNTERCLAIM AGAINST
CENTURION LOGISTICS LLC                                                                     PAGE 2
9519157.1/SP/40086/0102/112417

                                                                                                      MR.395
EXHIBIT 1




            MR.396
                                      CAUSE NO. DC-16-07706

CENTURION LOGISTICS LLC,                            §       IN THE DISTRICT COURT OF
individually and derivatively on behalf of          §
CENTURION PECOS TERMINAL LLC,                       §
a Texas Limited Liability Company,                  §
                                                    §
         Plaintiffs,                                §
                                                    §
v.                                                  §
                                                    §
JAMES BALLENGEE, BALLENGEE                          §
INTERESTS, LLC, JOHN CALCE,                         §       DALLAS COUNTY, TEXAS
STAMPEDE TX ENERGY, LLC,                            §
CENTURION MIDSTREAM GROUP,                          §
LLC, CENTURION TERMINALS, LLC                       §
                                                    §
         Defendants,                                §
                                                    §
and CENTURION PECOS TERMINAL                        §
LLC, a Texas Limited Liability Company              §
                                                    §
         Nominal Defendant.                         §       44th JUDICIAL DISTRICT

                                 DECLARATION OF CHASE J. POTTER

         1.        My name is Chase J. Potter. I have personal knowledge of every statement made

herein, and they are all true and correct. I am over twenty-one (21) years of age and have never

been convicted of a felony and am able to make this Declaration in support of

Defendant/Counter-Plaintiff John Calce’s Amended Motion for Partial Summary Judgment

Regarding Counterclaim against Centurion Logistics LLC (the “Motion”).

         2.        I am an associate attorney with the law firm Strasburger & Price, LLP and one of

the attorneys who has been retained to represent Defendant/Counter-Plaintiff John Calce

(“Calce”) in the above-entitled action. On November 22, 2017, acting on behalf of Calce, I

caused the Motion to be filed in the above-entitled action.




DECLARATION OF CHASE J. POTTER                                                              PAGE 1
9519147.1/SP/40086/0102/112417

                                                                                                      MR.397
         3.        Attached to the Motion as Exhibit B is a true and correct copy of the letter, which

is dated August 22, 2017, that was sent by the undersigned on behalf of Calce to Centurion

Logistics         LLC            (“Centurion   Logistics”),   through   its   counsel,     requesting

reimbursement/advancement of (1) the expenses Calce had paid or incurred in defending himself

in this lawsuit (plus an additional $50,000 to be applied to future expenses as they are incurred);

and (2) any additional expenses he pays or incurs in his defense of this lawsuit as such expenses

are paid or incurred pursuant to the Company Agreement of Centurion Logistics (the

“Reimbursement Request”). A true and correct copy of the Reimbursement Request is also

attached hereto as Exhibit 1-A.

         4.        Attached to the Motion as Exhibit C is a true and correct copy of the letter dated

September 5, 2017, that was sent by counsel for Centurion Logistics to counsel for Calce

denying Calce’s request for reimbursement of his defense costs (the “Reimbursement Denial”).

A true and correct copy of the Reimbursement Denial is also attached hereto as Exhibit 1-B.

         My date of birth is May 12, 1986. My business address is 901 Main Street, Suite 6000,

Dallas, Texas 75202. I declare under penalty of perjury that the foregoing is true and correct.

         Executed in Tarrant County, State of Texas, on November 24, 2017.




                                                    ______________________________
                                                    Chase J. Potter




DECLARATION OF CHASE J. POTTER                                                                 PAGE 2
9519147.1/SP/40086/0102/112417

                                                                                                         MR.398
EXHIBIT 1-A




              MR.399
August 22, 2017
                                                                   CHASE J. POTTER
                                                                   Direct Phone: 214.651.2026
                                                                   Direct Fax: 214.659.4145
                                                                   chase.potter@strasburger.com


Via Email Only: bkn@snlegal.com

Brian K. Norman
Shamoun & Norman, LLP
1800 Valley View Lane, Suite 200
Farmers Branch, Texas 75234

RE:      Cause No. DC-16-07706; Centurion Logistics LLC, individually and derivatively on
         behalf of Centurion Pecos Terminal LLC v. James Ballengee, et al. in the 44th Judicial
         District Court of Dallas County (the “Lawsuit”).

Dear Mr. Norman:

       As you know, we represent John Calce in the Lawsuit. Mr. Calce has been named as a
defendant in the Lawsuit by Centurion Logistics LLC (“Centurion Logistics”). Mr. Calce is a
manager of Centurion Logistics and, therefore, is entitled to indemnification from Centurion
Logistics pursuant to Section 6.2 of the Company Agreement of Centurion Logistics (the
“Agreement”). A true and correct copy of the Agreement is attached hereto as Exhibit A.

        The Agreement specifically provides that Centurion Logistics “indemnifies and holds
harmless each Indemnified Person from and against any Damages arising from any Proceeding
relating to the conduct of [Centurion Logistics’] business or to any act or omission by such
Indemnified Person within the scope of the Indemnified Person’s authority in the course of
[Centurion Logistics’] business . . . .” See Ex. A § 6.2. The Agreement further provides that
“[a]n Indemnified Person’s expenses paid or incurred in defending itself against any Proceeding
shall be reimbursed as paid or incurred.” See id.

        Mr. Calce is an Indemnified Person under the Agreement. See Ex. A § 1.1. Moreover,
the Lawsuit constitutes a Proceeding under the Agreement. See id. Centurion Logistics is
therefore required to reimburse Mr. Calce the expenses he pays or incurs in defending himself in
the Lawsuit, including attorneys’ fees, as such expenses are paid or incurred.

        As of July 31, 2017, Mr. Calce had been billed a total of $114,440.99 in expenses related
to his defense of the Lawsuit. Mr. Calce hereby demands that, on or before August 28, 2017,
Centurion Logistics (1) reimburse him the full amount of expenses that he has been invoiced
($114,440.99) plus an additional $50,000 that will be applied to future expenses as they are
incurred; and (2) agree to reimburse Mr. Calce the additional expenses, in excess of the

9253092.2/SP/38371/0105/082217




                                                                                                    MR.400
additional $50,000 referenced above, that he pays or incurs in his defense of the Lawsuit as such
expenses are paid or incurred.

        Pursuant to Section 6.3 of the Agreement, Mr. Calce hereby affirms that it is his good
faith belief that he has met the standard of conduct necessary for indemnification under Section
6.3. Mr. Calce further agrees to repay any amount that is paid or reimbursed by Centurion
Logistics, pursuant to Section 6.2, if it is determined by a court of competent jurisdiction that Mr.
Calce did not meet the aforementioned standard or if indemnification is otherwise determined to
be prohibited by law.

         If you would like to discuss this matter further, please do not hesitate to contact me.

                                                       Sincerely,




                                                       Chase J. Potter




9253092.2/SP/38371/0105/082217




                                                                                                        MR.401
EXHIBIT 1-B




              MR.402
                                                                                         
    *5(*256+$0281                                                                0HPEHURIWKH6WDWH%DURI
     J#VQOHJDOFRP                                                                     7H[DV_1HZ

                                                    6HSWHPEHU

VIA ELECTRONIC MAIL (DAVID.KITNER@STRASBURGER.COM):
'DYLG1.LWQHU
675$6%85*(5	35,&(//3
0DLQ6WUHHW6XLWH
'DOODV7H[DV
7HO
)D[

          5H -RKQ&DOFH¶V5HTXHVWIRU,QGHPQLILFDWLRQIRUFODLPVUHODWHGWR&DXVH1R'&
                    &HQWXLULRQ /RJLVWLFV //& LQGLYLGXDOO\ DQG GHULYDWLYHO\ RQ EHKDOI RI
                   &HQWUXLRQ 3HFRV 7HUPLQDO //& Y -DPHV %DOOHQJHH HW DO LQ WKH WK -XGLFLDO
                   'LVWULFW &RXUW RI 'DOODV &RXQW\ WKH ³/LWLJDWLRQ´ IURP &HQWXULRQ /RJLVWLFV
                   SXUVXDQW WR WKH &RPSDQ\ $JUHHPHQW RI &HQWXULRQ /RJVLWLFV WKH ³&RPSDQ\
                   $JUHHPHQW´

'HDU0U.LWQHU

         &HQWXULRQ/RJLVWLFV//&³&HQWXULRQ /RJLVWLFV´LVLQUHFHLSWRI\RXU$XJXVW
FRUUHVSRQGHQFH WKH ³,QGHPQLILFDWLRQ 5HTXHVW´ VHQW RQ EHKDOI RI -RKQ &DOFH ³&DOFH´
FODLPLQJ WKDW 0U &DOFH LV HQWLWOHG WR LQGHPQLILFDWLRQ IURP &HQWXULRQ /RJLVWLFV EDVHG RQ KLV
VWDWXVDVDPDQDJHURI&HQWXULRQ/RJLVWLFVSXUVXDQWWR6HFWLRQRIWKH&RPSDQ\$JUHHPHQW

          $OWKRXJKWKH&RPSDQ\$JUHHPHQWJUDQWV&DOFHLQGHPQLILFDWLRQIRU³DQ\DFWRURPLVVLRQ
   ZLWKLQ WKH VFRSH RI >KLV@ DXWKRULW\ LQ WKH FRXUVH RI WKH &RPSDQ\¶V EXVLQHVV  ´ WKH
&RPSDQ\GRHVQRWLQGHPQLI\&DOFHIURPDQ\DFWRURPLVVLRQWKDWLVQRWZLWKLQWKHVFRSHRIKLV
DXWKRULW\ RU LQ WKH FRXUVH RI WKH &RPSDQ\¶V EXVLQHVV 0RUHRYHU WKH &RPSDQ\ $JUHHPHQW
VSHFLILFDOO\H[FOXGHV³LQWHQWLRQDOPLVFRQGXFWRUDNQRZLQJYLRODWLRQRIODZ´IURPWKHVFRSHRI
&HQWXULRQ/RJLVWLFV¶LQGHPQLILFDWLRQREOLJDWLRQV
          
          ,QWKHSUHVHQW FDVHDVVWDWHGLQ 3ODLQWLII¶V2ULJLQDO 3HWLWLRQWKH³3HWLWLRQ´WKHDFWLYH
SOHDGLQJRQILOHLQWKH/LWLJDWLRQ&HQWXULRQ/RJLVWLFVDOOHJHVWKDW&DOFHVLJQHGDGHHGRIWUXVWLQ
KLVFDSDFLW\DVPDQDJHURI&HQWXULRQ3HFRVWRVHFXUHDSURPLVVRU\QRWHIRU%DOOHQJH,QWHUHVWV
//& DQG ODWHU VLJQHG DQ H[WHQVLRQ RI WKDW VDPH QRWH DV D PDQDJHU RI &HQWXULRQ 3HFRV
2EYLRXVO\&DOFHZDVQHLWKHUDFWLQJQRUSXUSRUWLQJWRDFW³ZLWKLQWKHVFRSHRI>KLV@DXWKRULW\LQ
FRXUVHRIWKH&RPSDQ\¶VEXVLQHVV´DQGZDVHQJDJLQJLQ³LQWHQWLRQDOPLVFRQGXFW´DQG³NQRZLQJ



  &RPSDQ\$JUHHPHQW6HFWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQD

  3HWLWLRQ




                                                                                                                   MR.403
0U.LWQHU
6HSWHPEHU
3DJHRI
                                                      
YLRODWLRQRIODZ´$FFRUGLQJO\&HQWXULRQ/RJLVWLFVPXVWGHQ\&DOFH¶VLQGHPQLILFDWLRQUHTXHVW
DVWROLDELOLW\DULVLQJIURPWKLVFRQGXFW
         
         7KH 3HWLWLRQ DOVR DOOHJHV WKDW &DOFH DORQJ ZLWK 6WDPSHGH ³SXUSRUWHG WR REOLJDWH
&HQWXULRQ 3HFRV WR DVVXPH %DOOHQJHH ,QWHUHVWV¶ REOLJDWLRQV XQGHU WKH QRWHV IURP %DOOHQJHH
,QWHUHVVWVWR7&%´&DOFHZDVQHLWKHUDFWLQJQRUSXUSRUWLQJWRDFW³ZLWKLQWKHVFRSHRI>KLV@
DXWKRULW\LQFRXUVHRIWKH&RPSDQ\¶VEXVLQHVV´DQGZDVHQJDJLQJLQ³LQWHQWLRQDOPLVFRQGXFW´
DQG ³NQRZLQJ YLRODWLRQ RI ODZ´ $FFRUGLQJO\ &HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V
LQGHPQLILFDWLRQUHTXHVWDVWROLDELOLW\DULVLQJIURPWKLVFRQGXFW
         
         )XUWKHU WKH 3HWLWLRQ DOOHJHV WKDW ³&DOFH FUHDWHG D QRWH    SXUSRUWLQJ WR REOLJDWH
&HQWXULRQ3HFRVWRPDNHSD\PHQWVWR&HQWULRQ7HUPLQDOV´$VEHIRUH&DOFHZDVQHLWKHUDFWLQJ
QRUSXUSRUWLQJWRDFW³ZLWKLQWKHVFRSHRI>KLV@DXWKRULW\LQFRXUVHRIWKH&RPSDQ\¶VEXVLQHVV´
DQGZDVHQJDJHGLQ³LQWHQWLRQDOPLVFRQGXFW´DQGD³NQRZLQJYLRODWLRQRIODZ´$FFRUGLQJO\
&HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V LQGHPQLILFDWLRQ UHTXHVW DV WR OLDELOLW\ DULVLQJ IURP WKLV
FRQGXFW
         
         )LQDOO\ WKH 3HWLWLRQ DOOHJHV WKDW &DOFH DORQJ ZLWK %DOOHQJHH ,QWHUHVWV ³FUHDWHG
IUDXGXOHQWQRWHVE\&HQWXUULRQ3HFRVWR%DOOHQJHH,QWHUHVWV´ $VEHIRUH&DOFHZDVQHLWKHU
DFWLQJ QRU SXUSRUWLQJ WR DFW ³ZLWKLQ WKH VFRSH RI >KLV@ DXWKRULW\ LQ FRXUVH RI WKH &RPSDQ\¶V
EXVLQHVV´ DQG ZDV HQJDJLQJ LQ ³LQWHQWLRQDO PLVFRQGXFW´ DQG ³NQRZLQJ YLRODWLRQ RI ODZ´
$FFRUGLQJO\ &HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V LQGHPQLILFDWLRQ UHTXHVW DV WR OLDELOLW\
DULVLQJIURPWKLVFRQGXFW
         
          FRQWHQWLRQV WKDW 0U &DOFH LV DQ ³,QGHPQLILHG 3HUVRQ´ DQG WKDW WKH UHIHUHQFHG
/LWLJDWLRQ LV D ³3URFHHGLQJ´ XQGHU WKH &RPSDQ\ $JUHHPHQW DUH QRW FRQWHVWHG E\ &HQWXULRQ
/RJLVWLFV +RZHYHU WKH FODLPV DQG IDFWXDO DOOHJDWLRQV UDLVHG LQ WKH /LWLJDWLRQ DUH XQUHODWHG WR
&DOFH¶VFRQGXFWDVDPDQDJHURI&HQWXULRQ/RJLVWLFV&HQWXULRQ/RJLVWLFV¶FODLPVIRUEUHDFKRI
ILGXFLDU\ GXW\ DQG DLGLQJ DQG DEHWWLQJ IUDXGXOHQW FRQFHDOPHQW DUH EDVHG XSRQ LQWHQWLRQDO
PLVFRQGXFW DQG NQRZLQJ YLRODWLRQV RI ODZ E\ &DOFH ZKHUH KH ZDV SXUSRUWLQJ WR DFW ZLWK WKH
DXWKRULW\ RI &HQWXULRQ 3HFRV $FFRUGLQJO\ &HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V
LQGHPQLILFDWLRQUHTXHVWDVWROLDELOLW\DULVLQJIURPWKLVFRQGXFW
         


  &RPSDQ\$JUHHPHQW6HFWLRQD

  3HWLWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQD

  3HWLWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQD

   3HWLWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQD

   &RPSDQ\$JUHHPHQW6HFWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQ


                                                    SHAMOUN & NORMAN, LLP
                                       9DOOH\9LHZ/DQH6XLWH_)DUPHUV%UDQFK7;
                                        3KRQH_)D[_ZZZVQOHJDOFRP

                                                                                                                 MR.404
0U.LWQHU
6HSWHPEHU
3DJHRI
                                                      
       )RU WKH UHDVRQV VHW IRUWK DERYH ZH EHOLHYH WKDW \RXU UHTXHVW IRU LQGHPQLILFDWLRQ IURP
&HQWXULRQ/RJLVWLFVRQEHKDOIRI&DOFHLVLPSURSHUDQGWKDWQRLQGHPQLILFDWLRQLVRZHGWR&DOFH
SXUVXDQWWRWKHWHUPVRIWKH&RPSDQ\$JUHHPHQW
       
       ,I\RXKDYHDQ\TXHVWLRQVUHJDUGLQJWKLVOHWWHUSOHDVHWHOHSKRQHPHDW

                                           6LQFHUHO\
                                               /s/ C. Gregory Shamoun
                                              &*5(*256+$0281




                                      SHAMOUN & NORMAN, LLP
                            9DOOH\9LHZ/DQH6XLWH_)DUPHUV%UDQFK7;
                             3KRQH_)D[_ZZZVQOHJDOFRP

                                                                                                              MR.405
                                                                                                                  FILED
                                                                                                      DALLAS COUNTY
                                                                                                     12/8/2017 10:39 PM
                                                                                                         FELICIA PITRE

                                                                                                    DISTRICT CLERK


                                 &$86(12'&
                                                  
&(1785,21/2*,67,&6//&                       ,17+(',675,&7&28572)
LQGLYLGXDOO\DQGGHULYDWLYHO\RQEHKDOIRI        
&(1785,213(&267(50,1$///&                     
D7H[DVOLPLWHGOLDELOLW\FRPSDQ\                  
                                             
      3ODLQWLII                              
                                             
YV                                             '$//$6&28177(;$6
                                                                   
-$0(6%$//(1*((%$//(1*((                       
,17(5(676//&-2+1&$/&(                      
&+5,6$02777205$06(                        
67$03('(7;(1(5*//&                         
&(1785,210,'675($0*5283//&                     
&(1785,217(50,1$/6//&                         
&(1785,21%52:169,//(                                          
7(50,1$///&-$0(6+2&.                        
-83,7(50/3//&                                    
                                             
      'HIHQGDQWV                             
                                                %WK-8',&,$/',675,&7               
DQG&(1785,213(&267(50,1$/                     
//&D7H[DVOLPLWHGOLDELOLW\FRPSDQ\            
                                             
       1RPLQDO'HIHQGDQW                       
                                                  
                      3/$,17,))¶65(63216(72-2+1&$/&(¶6
             $0(1'('027,21)253$57,$/6800$5-8'*0(17
      5(*$5',1*&2817(5&/$,0$*$,167&(1785,21/2*,67,&6//&

727+(+2125$%/(-8'*(2)6$,'&2857

       &20(6 12: SODLQWLII &HQWXULRQ/RJLVWLFV //& ³&HQWXULRQ /RJLVWLFV´ RU ³3ODLQWLII´

LQGLYLGXDOO\DQGGHULYDWLYHO\RQEHKDOIRI&HQWXULRQ3HFRV7HUPLQDO//&³&HQWXULRQ3HFRV´

DQGSXUVXDQWWR5XOHFRIWKH7(;$6 58/(62) &,9,/ 352&('85(WKH³75&3´ILOHVWKLV

3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO6XPPDU\-XGJPHQW5HJDUGLQJ

&RXQWHUFODLP $JDLQVW &HQWXULRQ /RJLVWLFV //& WKH ³5HVSRQVH´ LQ UHVSRQVH WR -RKQ &DOFH¶V

$PHQGHG 0RWLRQ IRU 3DUWLDO 6XPPDU\ -XGJPHQW 5HJDUGLQJ &RXQWHUFODLP $JDLQVW &HQWXULRQ

                                                                                                     
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&               3DJHRI
                                                                                                         MR.406
/RJLVWLFV//&WKH³$PHQGHG0RWLRQ´ILOHGE\GHIHQGDQW-RKQ&DOFH³&DOFH´RU³'HIHQGDQW´

RQ 1RYHPEHU   ,Q VXSSRUW WKHUHRI 3ODLQWLII ZRXOG UHVSHFWIXOO\ VKRZ WKH &RXUW DV

IROORZV

                                                    ,
                     CALCE’S REQUEST FOR INDEMNIFICATION & REIMBURSEMENT
                                                     
                  2Q-XQH3ODLQWLII&HQWXULRQ/RJLVWLFVILOHG3ODLQWLII¶V2ULJLQDO3HWLWLRQ

WKH ³3HWLWLRQ´ LQGLYLGXDOO\ DQG GHULYDWLYHO\ RQ EHKDOI RI &HQWXULRQ 3HFRV DJDLQVW -DPHV

%DOOHQJHH ³%DOOHQJHH´ %DOOHQJHH ,QWHUHVWV //& ³%DOOHQJHH ,QWHUHVWV´ -RKQ &DOFH

³&DOFH´ 6WDPSHGH 7; (QHUJ\ //& ³6WDPSHGH´ &HQWXULRQ 0LGVWUHDP *URXS //&

³&HQWXULRQ 0LGVWUHDP´ DQG &HQWXULRQ 7HUPLQDOV //& ³&HQWXULRQ 7HUPLQDOV´ DOOHJLQJ

FDXVHVRIDFWLRQIRUEUHDFKILGXFLDU\GXW\DVWR&DOFHEUHDFKRIILGXFLDU\GXW\DVWR6WDPSHGH

DLGLQJDQGDEHWWLQJEUHDFKRIILGXFLDU\GXW\DVWR&HQWXULRQ0LGVWUHDPDQG&HQWXULRQ7HUPLQDOV

IRUXQMXVWHQULFKPHQWDVWR%DOOHQJHHDQG%DOOHQJHH,QWHUHVWVDQGIRUIUDXGXOHQWFRQFHDOPHQWDV

WR&DOFHDQG6WDPSHGH

                  2Q-XO\&DOFHILOHG'HIHQGDQW&RXQWHU3ODLQWLII-RKQ&DOFH¶V2ULJLQDO

&RXQWHUFODLP $JDLQVW &HQWXULRQ /RJLVWLFV //& DQG &HQWXULRQ 3HFRV 7HUPLQDO //& WKH

³&RXQWHUFODLP´UHTXHVWLQJGHFODUDWRU\UHOLHIUHJDUGLQJ&DOFH¶VDOOHJHGULJKWWRLQGHPQLILFDWLRQ

IURP &HQWXULRQ /RJLVWLFV LQ WKLV OLWLJDWLRQ DV D UHVXOW RI WKH 6HSWHPEHU   &RPSDQ\

$JUHHPHQWRI&HQWXULRQ/RJLVWLFV//&WKH³&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW´DQG

UHTXHVWLQJ GDPDJHV IRU DOOHJHG EUHDFKHV RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW E\

&HQWXULRQ/RJLVWLFV





    $WUXHDQGFRUUHFWFRS\RIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWLVDWWDFKHGKHUHWRDV([KLELW³'´

                                                                                                                  
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                             3DJHRI
                                                                                                                      MR.407
                2Q$XJXVW&HQWXULRQ/RJLVWLFVLQGLYLGXDOO\DQGGHULYDWLYHO\RQEHKDOI

RI&HQWXULRQ3HFRVILOHG3ODLQWLII¶V2ULJLQDO$QVZHUDQG*HQHUDO'HQLDORI'HIHQGDQW&RXQWHU

3ODLQWLII -RKQ &DOFH¶V 2ULJLQDO &RXQWHUFODLP $JDLQVW &HQWXULRQ /RJLVWLFV //& DQG &HQWXULRQ

3HFRV7HUPLQDOWKH³&RXQWHUFODLP'HQLDO´ZKLFKGHQLHG&DOFH¶V&RXQWHUFODLPDQGUDLVHGWKH

DIILUPDWLYHGHIHQVHVRIZDLYHUUDWLILFDWLRQUHOHDVHDQGHVWRSSHO

                2Q WKH VDPH GD\ &DOFH LVVXHG D ZULWWHQ GHPDQG IRU LQGHPQLILFDWLRQ DQG

UHLPEXUVHPHQW WR &HQWXULRQ /RJLVWLFV LQ GHIHQVH RI WKH FODLPV UDLVHG DJDLQVW KLP LQ WKLV

OLWLJDWLRQ WKH ³,QGHPQLILFDWLRQ 'HPDQG´ %RWK WKH ,QGHPQLILFDWLRQ 'HPDQG DQG WKH

&RXQWHUFODLP VSHFLILFDOO\ LGHQWLI\6HFWLRQ RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW

DVWKHEDVLVIRU&DOFH¶VLQGHPQLILFDWLRQFODLP6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\

$JUHHPHQWSURYLGHV

         >&HQWXULRQ/RJLVWLFV@LQGHPQLILHVDQGKROGVKDUPOHVVHDFK,QGHPQLILHG3HUVRQ
         IURP DQG DJDLQVW DQ\ 'DPDJHV DULVLQJ IURP DQ\ 3URFHHGLQJ UHODWLQJ WR WKH
         FRQGXFW RI WKH &RPSDQ\¶V EXVLQHVV RU WR DQ\ DFW RU RPLVVLRQ E\ VXFK
         ,QGHPQLILHG3HUVRQZLWKLQWKHVFRSHRIWKH,QGHPQLILHG3HUVRQ¶VDXWKRULW\LQ
         WKHFRXUVHRIWKH&RPSDQ\¶VEXVLQHVVRUIRUDQ\PLVFRQGXFWRUQHJOLJHQFHRQ
         WKH SDUW RI DQ\ RWKHU SHUVRQ WKDW LV DQ HPSOR\HH RU DJHQW RI WKH &RPSDQ\   ´
         HPSKDVLVDGGHG

                2Q6HSWHPEHU&HQWXULRQ/RJLVWLFVUHVSRQGHGWR&DOFH¶V,QGHPQLILFDWLRQ

'HPDQGDQGGHQLHGWKDW&HQWXULRQ/RJLVWLFVKDGDGXW\WRLQGHPQLI\&DOFHEDVHGRQWKHIDFWXDO

DOOHJDWLRQV UDLVHG LQ WKLV OLWLJDWLRQ WKH ³,QGHPQLILFDWLRQ 5HVSRQVH´ ,Q GHQ\LQJ &DOFH¶V

,QGHPQLILFDWLRQ 'HPDQG WKH ,QGHPQLILFDWLRQ 5HVSRQVH KLJKOLJKWV VSHFLILF DFWV ZKHUH &DOFH

SXUSRUWHG WR DFW RQ EHKDOI RI &HQWXULRQ 3HFRV DQG QRW ZLWKLQ KLV FDSDFLW\ DV 0DQDJHU RI

&HQWXULRQ/RJLVWLFVDQGZKLFKFRQVWLWXWHGLQWHQWLRQDOPLVFRQGXFWDQGDNQRZLQJYLRODWLRQRI



  $WUXHDQGFRUUHFWFRS\RIWKH,QGHPQLILFDWLRQ'HPDQGLVDWWDFKHGKHUHWRDV([KLELW³(´

  $WUXHDQGFRUUHFWFRS\RIWKH,QGHPQLILFDWLRQ5HVSRQVHLVDWWDFKHGKHUHWRDV([KLELW³)´

  6HH3HWLWLRQ

                                                                                                               
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                          3DJHRI
                                                                                                                   MR.408
ODZ ERWK RI ZKLFK DUH VSHFLILFDOO\ H[FOXGHG IURP LQGHPQLILFDWLRQ E\ 6HFWLRQ  RI WKH

&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW

              2Q 2FWREHU   &DOFH ILOHG -RKQ &DOFH¶V 0RWLRQ IRU 3DUWLDO 6XPPDU\

-XGJPHQW 5HJDUGLQJ ,QGHPQLILFDWLRQ &ODLP $JDLQVW &HQWXULRQ /RJLVWLFV //& WKH ³0RWLRQ´

ZKLFKUHTXHVWHGGHFODUDWRU\UHOLHIIURPWKH&RXUWWKDW&DOFHZDVRZHGLQGHPQLILFDWLRQSXUVXDQW

WRWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW

              2Q 1RYHPEHU   3ODLQWLII ILOHG 3ODLQWLII¶V )LUVW $PHQGHG 3HWLWLRQ WKH

³$PHQGHG 3HWLWLRQ´ FROOHFWLYHO\ ZLWK WKH 3HWLWLRQ WKH ³3OHDGLQJV´ DGGLQJ &KULV 0RWW

³0RWW´ 7RP 5DPVH\ ³5DPVH\´ -DPHV +RFN ³+RFN´ 9LVSL -LOOD ³9LVSL´ DQG -XSLWHU

0/3 //& ³-XSLWHU´ FROOHFWLYHO\ ZLWK WKH SDUWLHV LGHQWLILHG DV 'HIHQGDQWV LQ WKH 3HWLWLRQ

³'HIHQGDQWV´ DV DGGLWLRQDO SDUWLHV DQG DGGLQJ DGGLWLRQDO FDXVHV RI DFWLRQ IRU WRUWLRXV

LQWHUIHUHQFHIUDXGXOHQWLQGXFHPHQWSURPLVVRU\HVWRSSHOIUDXGXOHQWWUDQVIHUDQGDFODLPXQGHU

WKH7H[DV7KHIW/LDELOLW\$FW

              2Q 1RYHPEHU   &DOFH ILOHG 'HIHQGDQW&RXQWHU3ODLQWLII -RKQ &DOFH¶V

)LUVW $PHQGHG &RXQWHUFODLP $JDLQVW &HQWXULRQ /RJLVWLFV //& DQG &HQWXULRQ 3HFRV 7HUPLQDO

//&WKH³$PHQGHG&RXQWHUFODLP´DQGWKH$PHQGHG0RWLRQ7KH$PHQGHG&RXQWHUFODLPLV

LGHQWLFDO WR WKH &RXQWHUFODLP LQ PRVW UHVSHFWV KRZHYHU WKH $PHQGHG &RXQWHUFODLP QRZ

HPSKDVL]HV &DOFH¶V UHTXHVW IRU UHLPEXUVHPHQW RI H[SHQVHV LQ DGGLWLRQ WR KLV UHTXHVW IRU

LQGHPQLILFDWLRQ ,Q WKH $PHQGHG 0RWLRQ KRZHYHU &DOFH KDV GURSSHG KLV UHTXHVW IRU

GHFODUDWRU\UHOLHIWKDW&HQWXULRQ/RJLVWLFVRZHVKLPLQGHPQLILFDWLRQDQGQRZVWDWHVWKDW³>W@KLV

0RWLRQ RQO\ DGGUHVVHV &DOFH¶V ULJKW WR DGYDQFHPHQWUHLPEXUVHPHQW RI GHIHQVH FRVWV²QRW KLV

ULJKW WR LQGHPQLILFDWLRQ²DV D PDWWHU RI ODZ²IURP &HQWXULRQ /RJLVWLFV DW WKLV SRLQW LQ WKH




                                                                                                          
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                   3DJHRI
                                                                                                              MR.409
OLWLJDWLRQ´ &DOFH¶V $PHQGHG 0RWLRQ QRZ DGYDQFHV DQ DUJXPHQW IRU DGYDQFHPHQW RU

UHLPEXUVHPHQW EDVHG DOPRVW H[FOXVLYHO\ RQ WKH LQDSSOLFDEOH ILQGLQJV RI ,Q UH $JXLODU 

6:G  7H[$SS²(O 3DVR  D FDVH ZKLFK UHOLHV XSRQ D OHJDO WKHRU\ IURP D IRUHLJQ

MXULVGLFWLRQ 1HLWKHU WKH $PHQGHG &RXQWHUFODLP QRU WKH $PHQGHG 0RWLRQ LQWURGXFHV DQ\ QHZ

HYLGHQFHLQVXSSRUWRIWKH$PHQGHG0RWLRQ

                2Q 'HFHPEHU   3ODLQWLII ILOHG 3ODLQWLII¶V )LUVW $PHQGHG $QVZHU DQG

*HQHUDO 'HQLDO RI 'HIHQGDQW&RXQWHU3ODLQWLII -RKQ &DOFH¶V )LUVW $PHQGHG &RXQWHUFODLP

$JDLQVW &HQWXULRQ /RJLVWLFV //& DQG &HQWXULRQ 3HFRV 7HUPLQDO //& WKH ³$PHQGHG

&RXQWHUFODLP5HVSRQVH´DORQJZLWKWKLV5HVSRQVH

                                                  ,,
                                      EXECUTIVE SUMMARY
                                                    
               &DOFH¶V $PHQGHG 0RWLRQ LV QR PRUH WKDQ DQ DWWHPSW WR VKXW GRZQ WKH SUHVHQW

OLWLJDWLRQGHSULYHWKHFRXUWRILWVDXWKRULW\WRGHFLGHWKLVFDVHRQWKHPHULWVDQGWXUQWKLVGLVSXWH

LQWR D FRQWHVW DV WR ZKLFK SDUW\ KDV WKH ODUJHU EDQN DFFRXQW 7KH &RXUW VKRXOG GHQ\ &DOFH¶V

$PHQGHG0RWLRQDQGUXOHLQIDYRURI3ODLQWLIIIRUWKHIROORZLQJUHDVRQV

        ,Q RUGHU WR EH HOLJLEOH IRU DQ\ UHLPEXUVHPHQW RI H[SHQVHV IURP &HQWXULRQ /RJLVWLFV
         &DOFH PXVW KDYH EHHQ SHUIRUPLQJ WKH ZRUN RI &HQWXULRQ /RJLVWLFV DV DOOHJHG LQ WKH
         3OHDGLQJV3ODLQWLII¶V)LUVW$PHQGHG3HWLWLRQDOOHJHVFRQGXFWE\&DOFHWKDWZDVQRWHYHQ
         UHPRWHO\ UHODWHG WR WKH ZRUN RI &HQWXULRQ /RJLVWLFV 6HH 6HFWLRQ 9$LLD RI WKLV
         5HVSRQVH
         
        &DOFH SDUWLFLSDWHG LQ DQG VXFFHHGHG LQ D SODQ WR ORRW &HQWXULRQ 3HFRV RI LWV RQO\
         FRUSRUDWH DVVHW WKHUHE\ UHQGHULQJ &HQWXULRQ /RJLVWLFV¶ RZQHUVKLS LQWHUHVW LQ &HQWXULRQ
         3HFRV ZRUWKOHVV 7KLV W\SH RI FRQGXFW GRHV QRW ³UHODWH WR´ WKH EXVLQHVV FRQGXFW RI
         &HQWXULRQ /RJLVWLFV DV UHTXLUHG E\ 6HFWLRQ  RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\
         $JUHHPHQW6HH6HFWLRQ9$LLDRIWKLV5HVSRQVH


 6HH$PHQGHG0RWLRQSJ

 6SHFLILFDOO\WKHVFRSHRIWKH$PHQGHG0RWLRQKDVEHHQQDUURZHGDQG&DOFH³RQO\VHHNVDGHFODUDWLRQWKDWKHLV
HQWLWOHG WR DGYDQFHPHQWUHLPEXUVHPHQW IURP &HQWXULRQ /RJLVWLFV IRU KLV SDVW DQG IXWXUH GHIHQVH FRVWV DQG D
-XGJPHQWWKDW&HQWXULRQ/RJLVWLFVEUHDFKHGWKH>&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW@E\GHQ\LQJKLVFODLPV
LQWKH,QGHPQLILFDWLRQ5HVSRQVH´6HH$PHQGHG0RWLRQSJIQ

                                                                                                                        
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                               3DJHRI
                                                                                                                            MR.410
        
       ,Q RUGHU WR EH HOLJLEOH IRU DQ\ UHLPEXUVHPHQW RI H[SHQVHV IURP &HQWXULRQ /RJLVWLFV
        &DOFH PXVW KDYH EHHQ DFWLQJ ZLWKLQ WKH VFRSH RI KLV DXWKRULW\ 7KH RQO\ DXWKRULW\
        FRQIHUUHG XSRQ &DOFH E\ WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW LV WR VHHN DQG
        REWDLQ D PDMRULW\ YRWH RI RWKHU 0DQDJHUV RI &HQWXULRQ /RJLVWLFV LQ RUGHU WR SURPSW
        &HQWXULRQ/RJLVWLFVWRDFW$Q\RWKHUFRQGXFWLVRXWVLGHWKHVFRSHRI6HFWLRQRIWKH
        &HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW6HH6HFWLRQ9$LLERIWKLV5HVSRQVH
        
       &DOFH ZDV QRW DXWKRUL]HG E\ &HQWXULRQ /RJLVWLFV WR PLVDSSURSULDWH WKH DVVHWV SURMHFWV
        DQG EXVLQHVV RSSRUWXQLWLHV RI &HQWXULRQ /RJLVWLFV DQG &HQWXULRQ 3HFRV ,Q VR GRLQJ
        &DOFH ZDV DFWLQJ LQ WKH LQWHUHVW RI KLV DIILOLDWH FRPSDQLHV &HQWXULRQ 7HUPLQDOV DQG
        &HQWXULRQ0LGVWUHDPDVZHOODVIRU%DOOHQJHHDQG%DOOHQJHH,QWHUHVWV6XFKFRQGXFWLV
        QRWHOLJLEOHIRUUHLPEXUVHPHQWRIH[SHQVHVXQGHU6HFWLRQRIWKH&RPSDQ\$JUHHPHQW
        DVLWLVQRWZLWKLQWKHVFRSHRI&DOFH¶VDXWKRULW\DV0DQDJHURI&HQWXULRQ/RJLVWLFV6HH
        6HFWLRQ9$LLERIWKLV5HVSRQVH
        
       &DOFH¶VPLVFRQGXFWLQFOXGHVKLVH[HFXWLQJQXPHURXVGRFXPHQWVSXUSRUWLQJWRDFWDVWKH
        ³0DQDJHU´RI&HQWXULRQ3HFRVDIWHUKHKDGEHHQUHPRYHGDVWKH0DQDJHURI&HQWXULRQ
        3HFRV DQG SXUSRUWLQJ WR DFW DV ³3UHVLGHQW´ RI &HQWXULRQ 3HFRV GHVSLWH QHYHU EHLQJ
        DSSRLQWHG DV VXFK 6XFK XQDXWKRUL]HG FRQGXFW LV QRW HOLJLEOH IRU UHLPEXUVHPHQW RI
        H[SHQVHVXQGHU6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW6HH6HFWLRQ
        9$LLERIWKLV5HVSRQVH
        
       &DOFHDFWHGZLWKRXWWKHDXWKRULW\RI&HQWXULRQ/RJLVWLFVZKHQKHH[HFXWHGDGHHGRIWUXVW
        WRVHFXUHDOLQHRIFUHGLWVRWKDW%DOOHQJHHFRXOGPDNHSD\PHQWVRQSHUVRQDO
        LWHPV VXFK DV KLV ERDW DQG SULYDWH DLUFUDIW ,QVWHDG &DOFH ZDV DFWLQJ LQ FRQVRUW ZLWK
        %DOOHQJHH ,QWHUHVWV ZKHQ KH H[HFXWHG WKDW GHHG RI WUXVW &DOFH LV QRW HOLJLEOH IRU
        UHLPEXUVHPHQW RI H[SHQVHV XQGHU 6HFWLRQ  RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\
        $JUHHPHQWIRUFRQGXFWLQIXUWKHUDQFHRIWKHEXVLQHVVLQWHUHVWVRIDQRWKHUFRPSDQ\6HH
        6HFWLRQ9,$LLERIWKLV5HVSRQVH
        
       7KH ODQJXDJH UHJDUGLQJ UHLPEXUVHPHQW RI ³H[SHQVHV´ LQ 6HFWLRQ  RI WKH &HQWXULRQ
        /RJLVWLFV &RPSDQ\ $JUHHPHQW LV YDJXH DQG DPELJXRXV EHFDXVH LW GRHV QRW H[SOLFLWO\
        VWDWHWKDWDWWRUQH\IHHVDUHWREHUHLPEXUVHGDVSDLGRULQFXUUHGDQGDVVXFKWHVWLPRQ\E\
        SDUWLHVWRWKDWDJUHHPHQWVWDWLQJWKDWLWZDVQRWLQWHQGHGWRLQFOXGHDWWRUQH\IHHVFUHDWHVD
        JHQXLQHLVVXHRIPDWHULDOIDFWDVWRWKHPHDQLQJRIWKHUHLPEXUVHPHQWODQJXDJHLQ6HFWLRQ
        RIWKH&RPSDQ\$JUHHPHQWDQGDVVXFKWKH$PHQGHG0RWLRQPXVWEHGHQLHG
        
                                                    ,,,
                                  STATEMENT OF RELEVANT FACTS

             2Q 6HSWHPEHU   0DUF 0DUURFFR ³0DUURFFR´ $QWRQLR $OEDQHVH

³$OEDQHVH´DQG-RKQ&DOFH³&DOFH´IRUPHG&HQWXULRQ/RJLVWLFVIRUWKHSXUSRVHRIHQWHULQJ


                                                                                                             
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                      3DJHRI
                                                                                                                 MR.411
WKH EXVLQHVV RI WUDQVSRUWLQJ DQG VKLSSLQJ FUXGH SHWUROHXP DQG SHWUROHXP UHODWHG SURGXFWV

HTXLSPHQW DQG PDWHULDOV E\ UDLO &HQWXULRQ /RJLVWLFV LV PDQDJHUPDQDJHG LWV 0DQDJHUV DUH

0DUURFFR$OEDQHVHDQG&DOFHDQGXQGHUWKH&RPSDQ\$JUHHPHQWDPDMRULW\RIWKH0DQDJHUV

DUHUHTXLUHGWRWDNHDQ\DFWLRQ$FFRUGLQJO\LQRUGHUWRDFWRQEHKDOIRI&HQWXULRQ/RJLVWLFV

&DOFHZRXOGQHHGWKHFRQVHQWRIHLWKHURQHRIKLVFR0DQDJHUV

                2Q )HEUXDU\   0DUURFFR LGHQWLILHG DQG SODFHG XQGHU FRQWUDFW DQ

DSSUR[LPDWHO\DFUHSDUFHOLQ5HHYHV&RXQW\7H[DV³7UDFW´WRXVHIRUWKHGHYHORSPHQW

DQG FRQVWUXFWLRQ RI D UDLOURDG WHUPLQDO &HQWXULRQ /RJLVWLFV KRZHYHU VWLOO ODFNHG DGHTXDWH

FDSLWDOWREULQJWKHUDLOURDGWHUPLQDOSURMHFWWRIUXLWLRQDQGQHHGHGWREULQJLQDQHTXLW\SDUWQHU

ZKRZRXOGFRQWULEXWHFDSLWDO7RWKLVHQG-RKQ&DOFHLGHQWLILHG-DPHV%DOOHQJHH³%DOOHQJHH´

WRFRQWULEXWHFDVKWRIXQGWKHSXUFKDVHRI7UDFW

                2Q6HSWHPEHU&HQWXULRQ/RJLVWLFVSDUWQHUHGZLWK&$02LODQG1DWXUDO

*DV ,QF ³&$0´ D FRPSDQ\ DIILOLDWHG ZLWK %DOOHQJHH DQG WRJHWKHU FUHDWHG &HQWXULRQ

3HFRV-RKQ&DOFHZDVLQLWLDOO\DSSRLQWHG0DQDJHURI&HQWXULRQ3HFRV,QRUGHUWRFDSLWDOL]H

&HQWXULRQ 3HFRV &HQWXULRQ /RJLVWLFV DJUHHG WR DVVLJQ WKH FRQWUDFW WR SXUFKDVH 7UDFW WR

&HQWXULRQ3HFRVDQG&$0ZRXOGFRQWULEXWHWKHFDVKIRUWKHSXUFKDVHRI7UDFWWKDW%DOOHQJHH

KDG SURPLVHG +RZHYHU MXVW DV WKHVHOOHU RI 7UDFW ZDV WKUHDWHQLQJ WRVHOO 7UDFW WR DQRWKHU

EX\HU%DOOHQJHHUHYHUVHGFRXUVHDQGWKHQGHPDQGHGWKDW&HQWXULRQ3HFRVJUDQWDGHHGRIWUXVW



  2Q-XO\&HQWXULRQ/RJLVWLFVHQWHUHGLQWRDPHPRUDQGXPRIXQGHUVWDQGLQJZLWK8QLRQ3DFLILF5DLOURDG
&RPSDQ\ WR GHYHORS QHZ UDLO VHUYLFH WR 7UDFW $ WUXH DQG FRUUHFW FRS\ RI WKH 8QLRQ 3DFLILF 0HPRUDQGXP RI
8QGHUVWDQGLQJLVDWWDFKHGKHUHWRDV([KLELW³*´

  $FFRUGLQJO\&DOFHLVLQFDSDEOHRIDFWLQJZLWKLQWKHVFRSHRIKLVDXWKRULW\DVD0DQDJHURI&HQWXULRQ/RJLVWLFV
XQOHVV0DUURFFRRU$OEDQHVHFRQFXU6HH&RPSDQ\$JUHHPHQW6HFWLRQG

  $WUXHDQGFRUUHFWFRS\RIWKH7UDFW3XUFKDVH$JUHHPHQWLVDWWDFKHGKHUHWRDV([KLELW³+´

    &$0 ZDV ODWHU UHPRYHG DV D PHPEHU RI &HQWXULRQ 3HFRV DQG ZDV UHSODFHG E\ 6WDPSHGH (QHUJ\ //& D
SUHGHFHVVRUWR6WDPSHGH7;(QHUJ\//&

   $WUXHDQGFRUUHFWFRS\RIWKH2ULJLQDO3HFRV&RPSDQ\$JUHHPHQWLVDWWDFKHGKHUHWRDV([KLELW³,´

   6HHGHILQLWLRQRI³0DQDJHU´LQ6HFWLRQRIWKH2ULJLQDO3HFRV&RPSDQ\$JUHHPHQW

                                                                                                                            
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                   3DJHRI
                                                                                                                                MR.412
WKH ³7UDFW '27´ WR 7H[DV &DSLWDO %DQN ³7&%´ VR WKDW %DOOHQJHH ,QWHUHVWV DQRWKHU

FRPSDQ\DIILOLDWHGZLWK%DOOHQJHHFRXOGVHFXUHDORDQWRIXQGKLVFRQWULEXWLRQ$WULVNRIORVLQJ

RXWRQWKHHQWLUHRSSRUWXQLW\&HQWXULRQ3HFRVFRPSOLHGZLWK%DOOHQJHH¶VGHPDQG

               2Q 6HSWHPEHU   &HQWXULRQ /RJLVWLFV DVVLJQHG WKH FRQWUDFW WR SXUFKDVH

7UDFW WR &HQWXULRQ 3HFRV DQG RQ 6HSWHPEHU   &HQWXULRQ 3HFRV EHFDPH WKH UHFRUG

RZQHU RI 7UDFW /LWWOH GLG 0DUURFFR DQG $OEDQHVH NQRZ WKDW D VFKHPH WR VWHDO WKH LGHDV

FDSLWDO DQG EXVLQHVV IURP &HQWXULRQ /RJLVWLFV E\ PHDQV RI IUDXGXOHQW DFWLYLW\ DQG WKH XVH RI

FRUUXSWLQVLGHUVZDVDOUHDG\XQGHUZD\&DOFHKDGDOUHDG\EHJXQWRFROODERUDWHZLWK%DOOHQJHH

WR GLYHVW &HQWXULRQ 3HFRV RI 7UDFW ZKHQ KH H[HFXWHG D SURPLVVRU\ QRWH DV WKH SXUSRUWHG

³3UHVLGHQW´ RI &HQWXULRQ 3HFRV GHVSLWH QHYHU EHLQJ DSSRLQWHG DV VXFK REOLJDWLQJ &HQWXULRQ

3HFRVWR%DOOHQJHH,QWHUHVWVIRUPLOOLRQ$FFRUGLQJO\WKHSURPLVHGFDVKFRQWULEXWLRQRI

 PLOOLRQ KDG EHHQ VXUUHSWLWLRXVO\ WUDQVIRUPHG LQWR D  PLOOLRQ OLDELOLW\ IRU &HQWXULRQ

3HFRV

               2Q 2FWREHU   0DUURFFR WKURXJK KLV DIILOLDWH FRPSDQ\ 0DUURFFR

9HQWXUHV//&³0DUURFFR9HQWXUHV´LGHQWLILHGDQGSODFHGXQGHUFRQWUDFWDURXJKO\DFUH

WUDFWDGMDFHQWWR7UDFW³7UDFW´FROOHFWLYHO\ZLWK7UDFWWKH³5HHYHV&RXQW\3URSHUW\´

               ,Q 1RYHPEHU RI  &HQWXULRQ /RJLVWLFV DQG 6WDPSHGH HQWHUHG LQWR WKH )LUVW

$PHQGHG DQG 5HVWDWHG &RPSDQ\ $JUHHPHQW RI &HQWXULRQ 3HFRV 7HUPLQDO //& ZKLFK

HIIHFWLYHO\ UHPRYHG &DOFH DV 0DQDJHU RI &HQWXULRQ 3HFRV OHDYLQJ &HQWXULRQ /RJLVWLFV DQG





   $WUXHDQGFRUUHFWFRS\RIWKH7UDFW'27LVDWWDFKHGKHUHWRDV([KLELW³-´

   $WUXHDQGFRUUHFWFRS\RIWKH7UDFW$VVLJQPHQWLVDWWDFKHGKHUHWRDV([KLELW³.´

   $WUXHDQGFRUUHFWFRS\RIWKH5HFRUGHG7UDFW*:'LVDWWDFKHGKHUHWRDV([KLELW³/´

   $WUXHDQGFRUUHFWFRS\RIWKH7UDFW1RWHLVDWWDFKHGKHUHWRDV([KLELW³0´

   $WUXHDQGFRUUHFWFRS\RIWKH7UDFW3XUFKDVH$JUHHPHQWLVDWWDFKHGKHUHWRDV([KLELW³1´

                                                                                                                 
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                            3DJHRI
                                                                                                                     MR.413
6WDPSHGH WR DFW DV FRHTXDO 0DQDJHUV )URP WKLV SRLQW IRUZDUG &DOFH QR ORQJHU KDG WKH

DXWKRULW\WRDFWRQEHKDOIRI&HQWXULRQ3HFRV

             'HVSLWHEHLQJUHPRYHGDVWKH0DQDJHURI&HQWXULRQ3HFRV&DOFHFRQWLQXHGWRDFW

DVWKRXJKKHKDGWKHDXWKRULW\WRDFWRQEHKDOIRI&HQWXULRQ3HFRV2Q-DQXDU\&DOFH

H[HFXWHGDGHHGRIWUXVWWR7UDFWLQRUGHUWRVHFXUHDFFHVVWRDOLQHRIFUHGLWIRU

%DOOHQJHH,QWHUHVWVWKHSURFHHGVRIZKLFKZHUHXVHGWRIXQGEXVLQHVVRSSRUWXQLWLHVRI&HQWXULRQ

3HFRV WKDW ZHUH PLVDSSURSULDWHG E\ &DOFH¶V RWKHU DIILOLDWHG FRPSDQLHV 1HLWKHU &HQWXULRQ

/RJLVWLFVQRU&HQWXULRQ3HFRVDXWKRUL]HGWKHGHHGRIWUXVWRUWKHOLQHRIFUHGLW

             ,Q-XO\RIDIWHUREWDLQLQJ%DOOHQJHH¶VSURPLVHWRFRQWULEXWHFDVKWRZDUGWKH

SXUFKDVH RI 7UDFW 0DUURFFR DVVLJQHG WKH 7UDFW 3XUFKDVH $JUHHPHQW WR &HQWXULRQ 3HFRV

KRZHYHU%DOOHQJHRQFHDJDLQUHYHUVHGFRXUVHGHPDQGLQJWKDW&HQWXULRQ3HFRVJUDQWDGHHGRI

WUXVWWKH³7UDFW'27´WR7&%VRWKDWKLVFRPSDQ\%DOOHQJHH,QWHUHVWVFRXOGVHFXUHDORDQ

WRIXQGKLVSURPLVHGFRQWULEXWLRQ2QFHDJDLQUDWKHUWKDQORVLQJRXWRQWKHHQWLUHRSSRUWXQLW\

&HQWXULRQ3HFRVFRPSOLHGZLWK%DOOHQJHH¶VGHPDQG7UDFWZDVSXUFKDVHGZLWKWKHSURFHHGV

IURPWKHVHFRQG7&%ORDQVHFXUHGE\WKH7UDFW'27DQG&HQWXULRQ3HFRVEHFDPHWKHUHFRUG

RZQHURI7UDFWRQ$XJXVW$VEHIRUH&DOFHH[HFXWHGDFODQGHVWLQHSURPLVVRU\QRWH

SXUSRUWLQJ WR REOLJDWH &HQWXULRQ 3HFRV WR %DOOHQJHH ,QWHUHVWV IRU WKH 7UDFW SXUFKDVH SULFH

7KLVWLPHKRZHYHU&DOFHZDVZLWKRXWDQ\DXWKRULW\WRDFWRQEHKDOIRI&HQWXULRQ3HFRV




   $WUXHDQGFRUUHFWFRS\RIWKH$PHQGHG3HFRV&RPSDQ\$JUHHPHQWLVDWWDFKHGKHUHWRDV([KLELW³2´

   6HHGHILQLWLRQRI³0DQDJHU´LQRIWKH$PHQGHG3HFRV&RPSDQ\$JUHHPHQWIURPZKLFK-RKQ&DOFH¶VQDPH
KDVEHHQUHPRYHG

   $WUXHDQGFRUUHFWFRS\RIWKH-DQ'27LVDWWDFKHGKHUHWRDV([KLELW³3´

   $WUXHDQGFRUUHFWFRS\RIWKH7UDFW'27LVDWWDFKHGKHUHWRDV([KLELW³4´

   $WUXHDQGFRUUHFWFRS\RIWKH7UDFW*:'LVDWWDFKHGKHUHWRDV([KLELW³5´

   $WUXHDQGFRUUHFWFRS\RIWKH7UDFW1RWHLVDWWDFKHGKHUHWRDV([KLELW³6´

   6HHWKHGHILQLWLRQRI³0DQDJHU´LQ6HFWLRQRIWKH$PHQGHG3HFRV&RPSDQ\$JUHHPHQWIURPZKLFK-RKQ
&DOFH¶VQDPHKDVEHHQUHPRYHGVLQFHWKH2ULJLQDO3HFRV&RPSDQ\$JUHHPHQW

                                                                                                              
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                       3DJHRI
                                                                                                                  MR.414
              &DOFH VLJQHG ERWK WKH 7UDFW '27 DQG WKH 7UDFW '27 DV WKH SXUSRUWHG

³0DQDJHU´RI&HQWXULRQ3HFRVDOWKRXJKKHZDVQRWD0DQDJHURI&HQWXULRQ3HFRVDWWKHWLPH

KH VLJQHG WKH 7UDFW '27 DQG KDG QR RWKHU DXWKRULW\ WR VLJQ WKH VHFRQG GHHG RI WUXVW IRU

&HQWXULRQ3HFRV

              0HDQZKLOH RQ 6HSWHPEHU   &DOFH¶V DIILOLDWH FRPSDQLHV &HQWXULRQ

7HUPLQDOVDQG&HQWXULRQ0LGVWUHDPEURNHJURXQGRQDSURFHVVLQJDQGVWRUDJHIDFLOLW\DWWKH3RUW

RI %URZQVYLOOH ZLWK IXQGV VRXUFHG IURP ORDQV VHFXUHG E\ WKH 5HHYHV &RXQW\ 3URSHUW\

HIIHFWLYHO\VHL]LQJDOXFUDWLYHEXVLQHVVRSSRUWXQLW\IURP&HQWXULRQ3HFRVWRWUDQVSRUWFUXGHRLO

IURP WKH 'HODZDUH %DVLQ WKURXJK WKH 3HFRV 7HUPLQDO DQG WKHQ RQ WR %URZQVYLOOH ZKHUH LW

ZRXOGEHVWRUHGSURFHVVHGDQGEOHQGHGDQGVXEVHTXHQWO\VROGRUH[SRUWHGRQWKHZRUOGPDUNHW

              2Q2FWREHU%DOOHQJHH,QWHUHVWVH[WHQGHGWKHWHUPRIWKH7UDFW1RWHWR

7&%DQGILOHGDQH[WHQVLRQRIWKH7UDFW'27WRVHFXUHWKDWQRWH$JDLQWKDWH[WHQVLRQZDV

IDOVHO\VLJQHGE\&DOFHDV0DQDJHURI&HQWXULRQ3HFRVGHVSLWHEHLQJUHPRYHGDVD0DQDJHURI

&HQWXULRQ3HFRVRYHUD\HDUSULRU1HLWKHU0DUURFFRQRU$OEDQHVHZHUHDZDUHRIWKHH[WHQVLRQ

RI WKH 7UDFW '27 DQG RQO\ GLVFRYHUHG LW GXULQJ D UHFRUG VHDUFK IRU WKH 5HHYHV &RXQW\

3URSHUW\LQ0D\

              2Q 1RYHPEHU   &DOFH H[HFXWHG DQRWKHU SURPLVVRU\ QRWH SXUSRUWLQJ WR

REOLJDWH&HQWXULRQ3HFRVWRPDNHSD\PHQWVWR&HQWXULRQ7HUPLQDOVDQRWKHUHQWLW\FRQWUROOHGE\

&DOFH &HQWXULRQ 3HFRV ILUVW OHDUQHG RI WKLV QRWH LQ D GHPDQG OHWWHU GDWHG 0D\  



   6HH7UDFW'277UDFW'27

   6HHWKHGHILQLWLRQRI³0DQDJHU´LQ6HFWLRQRIWKH$PHQGHG3HFRV&RPSDQ\$JUHHPHQWIURPZKLFK-RKQ
&DOFH¶VQDPHKDVEHHQUHPRYHGVLQFHWKH2ULJLQDO3HFRV&RPSDQ\$JUHHPHQW

   7UXHDQGFRUUHFWFRSLHVRI1HZV$UWLFOHVDQQRXQFLQJWKHJURXQGEUHDNLQJDUHDWWDFKHGKHUHWRDV([KLELW³7´

   $WUXHDQGFRUUHFWFRS\RIWKH7UDFW1RWH([WHQVLRQLVDWWDFKHGKHUHWRDV([KLELW³8´

   6HH7UDFW1RWH([WHQVLRQ

   $WUXHDQGFRUUHFWFRS\RIWKH&HQWXULRQ7HUPLQDOV'HPDQGLVDWWDFKHGKHUHWRDV([KLELW³9´

                                                                                                              
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                     3DJHRI
                                                                                                                  MR.415
1HLWKHU &HQWXULRQ 3HFRV QRU &HQWXULRQ /RJLVWLFV HYHU DXWKRUL]HG WKH QRWH DQG WR GDWH QHLWKHU

0DUURFFRQRU$OEDQHVHKDYHHYHUVHHQWKLVQRWH

                2Q'HFHPEHU8QLRQ3DFLILF5DLOURDG&RPSDQ\³8QLRQ3DFLILF´VHQW

D OHWWHU DJUHHPHQW WR &HQWXULRQ /RJLVWLFV RXWOLQLQJ WKH LQIUDVWUXFWXUH HOHPHQWV WKDW ZRXOG EH

UHTXLUHGWRSURYLGHUDLOVHUYLFHWRWKH5HHYHV&RXQW\3URSHUW\KRZHYHU&DOFH%DOOHQJHHDQG

5DPVH\&(2RI&HQWXULRQ0LGVWUHDPDWWHPSWHGWRQHJRWLDWHGLUHFWO\ZLWK8QLRQ3DFLILFIRU

WKH HVWDEOLVKPHQW RI UDLO VHUYLFH WR WKH 5HHYHV &RXQW\ 3URSHUW\ E\ IDOVHO\ UHSUHVHQWLQJ WKDW

&HQWXULRQ0LGVWUHDPRZQHGWKHSURSHUW\

                $IWHU&HQWXULRQ/RJLVWLFVQRWLILHG8QLRQ3DFLILFWKDW&HQWXULRQ0LGVWUHDPKDGQR

DIILOLDWLRQZLWK&HQWXULRQ3HFRV&DOFH%DOOHQJHHDQG5DPVH\IDOVHO\WROG8QLRQ3DFLILFWKDW

0DUURFFR DQG &HQWXULRQ /RJLVWLFV ZHUH QR ORQJHU LQYROYHG LQ WKH SURMHFW DQG WKDW &HQWXULRQ

0LGVWUHDP ZRXOG RZQ WKH 5HHYHV &RXQW\ 3URSHUW\ ³ZLWKLQ D IHZ ZHHNV´  2Q LWV ZHEVLWH

&HQWXULRQ0LGVWUHDPFODLPHGWRRZQWKHSURSHUW\SXUFKDVHGE\&HQWXULRQ3HFRVDQGSXUSRUWHG

WREHFUHDWLQJDWHUPLQDODW3HFRV7H[DV

                $IWHUEHLQJXQDEOHWRVHFXUHDFRQWUDFWZLWK8QLRQ3DFLILFRQWKH5HHYHV&RXQW\

3URSHUW\ &DOFH DFWHG WKURXJK &HQWXULRQ 0LGVWUHDP DQG &HQWXULRQ 7HUPLQDOV WR EHJLQ

FRQVWUXFWLQJ D VHSDUDWH UDLOZD\ WHUPLQDO DGMDFHQW WR WKH VLWH RI WKH SURSRVHG &HQWXULRQ 3HFRV

WHUPLQDOSUHVXPDEO\XVLQJIXQGVVRXUFHGIURPWKHOLQHRIFUHGLWWKDWZDVIUDXGXOHQWO\REWDLQHG

                2Q $SULO   ZLWKRXW DXWKRULW\ WR DFW IRU &HQWXULRQ 3HFRV DQRWKHU

XQDXWKRUL]HGSDUW\-DPHV+RFNSXUSRUWHGWRDFWDVWKH3UHVLGHQWRI&HQWXULRQ3HFRVZKHQKH


   $WUXHDQGFRUUHFWFRS\RIWKH/HWWHUUH,QWHUIHUHQFHLVDWWDFKHGKHUHWRDV([KLELW³:´

    ,Q DGGLWLRQ WR KLV DIILOLDWLRQ ZLWK &HQWXULRQ /RJLVWLFV &DOFH LV 3UHVLGHQW RI &HQWXULRQ 0LGVWUHDP DQ HQWLW\
XQUHODWHGWRHLWKHU&HQWXULRQ/RJLVWLFVRU&HQWXULRQ3HFRV

   $WUXHDQGFRUUHFWFRS\RIFRQWHQWIURPWKH&HQWXULRQ7HUPLQDOVZHEVLWHLVDWWDFKHGKHUHWRDV ([KLELW³;´LQ
ZKLFK&HQWXULRQ7HUPLQDOVKROGVLWVHOIRXWDVRZQLQJDDFUHWUDFWLQ3HFRV7;

   6HH/HWWHUUH,QWHUIHUHQFH

                                                                                                                                 
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                     3DJHRI
                                                                                                                                     MR.416
IRUJHG GRFXPHQWV WKDW SXUSRUWHG WR REOLJDWH &HQWXULRQ 3HFRV WR DVVXPH %DOOHQJHH ,QWHUHVWV¶

REOLJDWLRQV XQGHU WKH QRWHV %DOOHQJHH ,QWHUHVWV RZHG 7&% +RFN JUDQWHG %DOOHQJHH ,QWHUHVWV

GHHGVRIWUXVWWRVHFXUHDVVXPSWLRQZKLFKWKDWREOLJDWHG&HQWXULRQ3HFRVWRDVVXPHWKHORDQV

RI %DOOHQJHH ,QWHUHVWV &HQWXULRQ /RJLVWLFV DQG &HQWXULRQ 3HFRV ZHUH XQDZDUH RI WKHVH

GRFXPHQWV XQWLO WKH\ UHFHLYHG ³QRWLFH RI GHIDXOW´ OHWWHUV GDWHG 0D\   IURP %DOOHQJHH

,QWHUHVWV

                2Q0D\&DOFHGLGKLVSDUWWRFRPSOHWHWKHORRWLQJRI&HQWXULRQ3HFRV

RI WKH 5HHYHV &RXQW\ 3URSHUW\ E\ VLJQLQJ WZR  6SHFLDO :DUUDQW\ 'HHGV WZR  5HOHDVH

DQG&RQYH\DQFH$JUHHPHQWVDQGWZR $VVLJQPHQWVRI3HUVRQDO3URSHUW\:DUUDQWLHVDQG

/HDVHVDJDLQSXUSRUWLQJWRDFWDVWKH3UHVLGHQWRI&HQWXULRQ3HFRVWRWUDQVIHUERWKSDUFHOVRI

WKH5HHYHV&RXQW\3URSHUW\WR%DOOHQJHH,QWHUHVWV

                ,QDQDWWHPSWWRFRQFHDOWKHLUIUDXGXOHQWVFKHPH'HIHQGDQWVFUHDWHG-XSLWHUDQG

WUDQVIHUUHGVRPHRUDOORIWKHDVVHWVSURMHFWVDQGRUEXVLQHVVRSSRUWXQLWLHVRI&HQWXULRQ3HFRVWR

WKDW HQWLW\  -XSLWHU FRQWLQXHV WR SXUVXH WKH FUXGH SHWUROHXP VKLSSLQJ SURMHFW DV RULJLQDOO\

HQYLVLRQHG E\ 0DUURFFR $OEDQHVH DQG &DOFH WR WKLV GD\ +RZHYHU &HQWXULRQ /RJLVWLFV





    7UXH DQG FRUUHFW FRSLHV RI WKH 7UDFW '27 WR 6HF $VVXPSWLRQ DQG WKH 7UDFW '27 WR 6HF $VVXPSWLRQ DUH
DWWDFKHGKHUHWRDV([KLELW³DQG([KLELW³=´

    7UXH DQG FRUUHFW FRSLHV RI WKH 7UDFW $VVXPSWLRQ DQG WKH 7UDFW $VVXPSWLRQ DUH DWWDFKHG KHUHWR DV ([KLELW
³$$´DQG([KLELW³%%´

   7UXHDQGFRUUHFWFRSLHVRIWKH7UDFW'HIDXOW/HWWHUDQGWKH7UDFW'HIDXOW/HWWHUDUHDWWDFKHGKHUHWRDV([KLELW
³&&´DQG([KLELW³''´

   7UXHDQGFRUUHFWFRSLHVRIWKH7UDFW6:'DQGWKH7UDFW6:'DUHDWWDFKHGKHUHWRDV([KLELW³((´DQG([KLELW
³))´

   7UXHDQGFRUUHFWFRSLHVRIWKH7UDFW5HOHDVHDQGWKH7UDFW5HOHDVHDUHDWWDFKHGKHUHWRDV([KLELW³**´DQG
([KLELW³++´

   7UXHDQGFRUUHFWFRSLHVRIWKH7UDFW33:/$VVLJQPHQWDQGWKH7UDFW33:/$VVLJQPHQWDUHDWWDFKHGKHUHWR
DV([KLELW³,,´DQG([KLELW³--´

   $WUXHDQGFRUUHFWFRS\RIFRQWHQWIURPWKH-XSLWHU:HEVLWHLVDWWDFKHGKHUHWRDV([KLELW³..´

                                                                                                                                
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                     3DJHRI
                                                                                                                                    MR.417
&HQWXULRQ 3HFRV 0DUURFFR DQG $OEDQHVH KDYH DOO EHHQ H[FOXGHG IURP SDUWLFLSDWLRQ LQ RU

UHYHQXHVIURPWKH-XSLWHUSURMHFW

                                                      ,9
                                     TRADITIONAL SUMMARY JUDGMENT STANDARD
                  'HIHQGDQW &DOFH LV QRW HQWLWOHG WR D GHFODUDWLRQ WKDW &HQWXULRQ /RJLVWLFV PXVW

DGYDQFHRUUHLPEXUVHWKHKLPIRUWKHFRVWVRIKLVGHIHQVHVLQFHKHFDQQRWHVWDEOLVKDVDPDWWHU

RI ODZ WKDW &HQWXULRQ /RJLVWLFV KDV D GXW\ WR DGYDQFH RU UHLPEXUVH KLV GHIHQVH FRVWV RU

RWKHUZLVH GHIHQGKLP IURPKLV FRQGXFW ZKLFKRFFXUUHGRXWVLGHWKHVFRSHRIKLV DXWKRULW\ DQG

RXWVLGHWKHVFRSHRIWKHEXVLQHVVFRQGXFWRI&HQWXULRQ/RJLVWLFV$FFRUGLQJO\WKH&RXUWVKRXOG

UXOH DV D PDWWHU RI ODZ WKDW &DOFH LV QRW HQWLWOHG WR DQ\ UHLPEXUVHPHQWV XQGHU WKH &HQWXULRQ

/RJLVWLFV&RPSDQ\$JUHHPHQW

                  5XOHDFSURYLGHVWKDW³WKHMXGJPHQWVRXJKWVKDOOEHUHQGHUHGIRUWKZLWKLIL

WKHGHSRVLWLRQWUDQVFULSWVLQWHUURJDWRU\DQVZHUVDQGRWKHUGLVFRYHU\UHVSRQVHVUHIHUHQFHGRUVHW

IRUWKLQWKHPRWLRQRUUHVSRQVHDQGLLWKHSOHDGLQJVDGPLVVLRQVDIILGDYLWVVWLSXODWLRQVRIWKH

SDUWLHVDQGDXWKHQWLFDWHGRUFHUWLILHGSXEOLFUHFRUGLIDQ\RQILOHDWWKHWLPHRIWKHKHDULQJRU

ILOHG WKHUHDIWHU DQG EHIRUH MXGJPHQW ZLWK SHUPLVVLRQ RI WKH FRXUW VKRZ WKDW H[FHSW DV WR WKH

DPRXQW RI GDPDJHV WKHUH LV QR JHQXLQH LVVXH DV WR DQ\ PDWHULDO IDFW DQG WKH PRYLQJ SDUW\ LV

HQWLWOHG WR MXGJPHQW DV D PDWWHU RI ODZ RQ WKH LVVXHV H[SUHVVO\ VHW RXW LQ WKH PRWLRQ RU LQ DQ

DQVZHURUDQ\RWKHUUHVSRQVH´7(;5&,93DF

                  ³7KHIXQFWLRQRIDVXPPDU\MXGJPHQWLVQRWWRGHSULYHDOLWLJDQWRILWVULJKWWRD

IXOO KHDULQJ RQ WKH PHULWV RI DQ\ UHDO LVVXH RI IDFW EXW LV WR HOLPLQDWH SDWHQWO\ XQPHULWRULRXV

FODLPV DQG XQWHQDEOH GHIHQVHV´ 'DOODV &HQW $SSUDLVDO 'LVW Y &7( 'LUHFWRULHV &RUS 

6:G   7H[$SS²'DOODV  $FFRUGLQJO\ WKH SDUW\ PRYLQJ IRU D WUDGLWLRQDO

     $PRUHWKRURXJKUHFLWDWLRQRI3ODLQWLII¶VIDFWXDODOOHJDWLRQVFDQEHDVFHUWDLQHGIURPWKH3OHDGLQJV

                                                                                                                       
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                 3DJHRI
                                                                                                                           MR.418
VXPPDU\MXGJPHQWKDVWKHEXUGHQWRVKRZWKDWQRPDWHULDOIDFWH[LVWVDQGWKDWLWLVHQWLWOHGWR

VXPPDU\ MXGJPHQW DV D PDWWHU RI ODZ 0' $QGHUVRQ +RVS 	 7XPRU ,QVW Y :LOOULFK 

6:G7H[,QGHWHUPLQLQJZKHWKHUDGLVSXWHGPDWHULDOIDFWSUHFOXGHVVXPPDU\

MXGJPHQWFRXUWVWDNHDVWUXHHYLGHQFHIDYRUDEOHWRWKHQRQPRYDQWDQGFRXUWVPXVWUHVROYHDQ\

GRXEW LQ WKH QRQPRYDQW¶V IDYRU DV ZHOO DV PDNH UHDVRQDEOH LQIHUHQFHV LQ WKH QRQPRYDQW¶V

IDYRU1L[RQY0U3URS0JPW&R6:G7H[

                 ,Q WKH SUHVHQW FDVH ZKHQ WKH &RXUW WDNHV DV WUXH DOO HYLGHQFH IDYRUDEOH WR

&HQWXULRQ/RJLVWLFVUHVROYHVDQ\GRXEW LQIDYRURI&HQWXULRQ/RJLVWLFVDQGPDNHVUHDVRQDEOH

LQIHUHQFHVLQIDYRURI&HQWXULRQ/RJLVWLFVDVLWVKRXOGLWZLOOEHHYLGHQWWKDW&DOFHKDVIDLOHGWR

PHHW KLV EXUGHQ WR GHPRQVWUDWH WKDW KH LV HQWLWOHG WR D GHFODUDWLRQ DV D PDWWHU RI ODZ WKDW

&HQWXULRQ/RJLVWLFVRZHVKLPDQ\GXW\WRUHLPEXUVHRUDGYDQFHKLVH[SHQVHVRUDWWRUQH\IHHVLQ

WKHSUHVHQWOLWLJDWLRQ

                                                      9
                                                  5(63216(

                 &DOFH¶V $PHQGHG 0RWLRQ VHHNV ³DGYDQFHPHQWUHLPEXUVHPHQW´ IURP &HQWXULRQ

/RJLVWLFVEDVHGRQ6HFWLRQRIWKH &HQWXULRQ/RJLVWLFV &RPSDQ\$JUHHPHQW6SHFLILFDOO\

&DOFH¶V0RWLRQVHHNV³>D@GHFODUDWLRQWKDW&HQWXULRQ/RJLVWLFVLVUHTXLUHGWRUHLPEXUVH&DOFHWKH

H[SHQVHV LQFOXGLQJ EXW QRW OLPLWHG WR DWWRUQH\V¶ IHHV WKDW KH KDV SDLG RU LQFXUUHG WR GDWH LQ

GHIHQGLQJKLPVHOIDJDLQVWWKHFODLPVEURXJKWDJDLQVWKLPLQWKH/DZVXLW´DQG³>D@GHFODUDWLRQ

WKDW&HQWXULRQ/RJLVWLFVLVUHTXLUHGWRUHLPEXUVH&DOFHWKHH[SHQVHVLQFOXGLQJEXWQRWOLPLWHGWR

DWWRUQH\V¶ IHHV WKDW KH SD\V RU LQFXUV LQ WKH IXWXUH LQ GHIHQGLQJ KLPVHOI DJDLQVW WKH FODLPV

EURXJKW DJDLQVW KLP LQ WKH /DZVXLW ZLWKLQ WHQ  GD\V RI &DOFH VXEPLWWLQJ VXFK H[SHQVHV WR



     6HH$PHQGHG0RWLRQSJ

                                                                                                               
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                      3DJHRI
                                                                                                                   MR.419
&HQWXULRQ/RJLVWLFV´ 6XFKD GHFODUDWLRQ RIWKH&RXUW FDQRQO\ EHPDGHLI 6HFWLRQRIWKH

&HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW LV PLVFRQVWUXHG WR UHTXLUH WKH 3ODLQWLII WR SD\ &DOFH

IRU WKH RSSRUWXQLW\ VXH &DOFH IRU KLV PLVFRQGXFW &DOFH ZRXOG KDYH WKLV &RXUW EHOLHYH WKDW

6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWDXWKRUL]HG&DOFHWRPLVDSSURSULDWH

WKHDVVHWVSURMHFWVDQGEXVLQHVVRSSRUWXQLWLHVRI&HQWXULRQ3HFRVFXWRXWKLVEXVLQHVVSDUWQHUV

IURPWKHSURFHHGVRIWKRVHDVVHWVSURMHFWVDQGRSSRUWXQLWLHVDQGWKHQUHTXLUHWKHPWRSD\&DOFH

IRUWKHSULYLOHJHWRILOHVXLWLQUHVSRQVH&DOFH¶VDQDO\VLVLQWKH$PHQGHG0RWLRQKRZHYHULV

LQFRUUHFWDQGPLVJXLGHGEHFDXVHLW$IDLOVWRSRLQWWRIDFWVLQWKHSOHDGLQJVZKLFKZRXOGEULQJ

KLVFODLPIRUUHLPEXUVHPHQWZLWKLQWKHVFRSHRI6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\

$JUHHPHQWDQG%LJQRUHVHVWDEOLVKHG7H[DVSUHFHGHQWLQIDYRURILQDSSOLFDEOHIRUHLJQODZ

          $       7KH &RXUW 6KRXOG $QDO\]H WKH 5HTXHVW IRU 5HLPEXUVHPHQW 3XUVXDQW WR
                    (VWDEOLVKHG7H[DV3UHFHGHQWDVD&RQWUDFWXDO'XW\WR'HIHQG
          
                 ,QVWHDGRIWUHDWLQJ6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWDV

DFRQWUDFWXDODGYDQFHPHQWSURYLVLRQDV&DOFHVXJJHVWVWKH&RXUWVKRXOGULJKWIXOO\DQDO\]HWKH

IXOOFRQWH[WRI6HFWLRQWRGHWHUPLQHZKHWKHURUQRWLWFUHDWHVDGXW\WRSURYLGHIRUWKHGHIHQVH

RID0DQDJHUZKRLVVXHGIRUPLVFRQGXFWE\WKHFRPSDQ\LWVHOIDVLVWKHFDVHEHIRUHXV&DOFH¶V



  6HH$PHQGHG0RWLRQSJ

   7KLV PLVGLUHFWHG ORJLF LV HPEOHPDWLF RI WKH LQYHUWHG DQG FLUFXODU GHIHQVLYH VWUDWHJLHV WKDW &DOFH DQG RWKHU
'HIHQGDQWV KDYH GHSOR\HG LQ UHVSRQVH WR 3ODLQWLII¶V FODLPV LQ WKLV ODZVXLW L LQ WKLV OLWLJDWLRQ &DOFH DQG RWKHU
'HIHQGDQWV FRQWLQXH WR DEXVH WKH GLVFRYHU\ SURFHVV FRQFHDOLQJ WKH SURRI RI WKHLU PLVFRQGXFW VR DV WR GHSULYH
3ODLQWLII RI WKH QHFHVVDU\ HYLGHQFH WR SUHVHQW LWV FDVH EHIRUH WKH &RXUW LL LQ 5HHYHV &RXQW\ 7H[DV %DOOHQJHH
,QWHUHVWV KDV ILOHG D 0RWLRQ WR 6KRZ $XWKRULW\ DJDLQVW &HQWXULRQ 3HFRV VHHNLQJ D UXOLQJ WKDW &HQWXULRQ 3HFRV LV
FRQWUROOHG E\ 6WDPSHGH VR WKDW %DOOHQJHH FDQ HVVHQWLDOO\ VHWWOH DQ HQWLUH ODZVXLW FRQFHUQLQJ WKH 5HHYHV &RXQW\
3URSHUW\ZLWKKLPVHOILLL6WDPSHGHKDVILOHGDQRWKHUEDVHOHVVODZVXLWDJDLQVW0DUURFFRDOVRLQ'DOODV&RXQW\
ZKLFKDOOHJHVWKDW0DUURFFRFRQFHDOHG$OEDQHVH¶VH[LVWHQFHDVD0DQDJHUDQGKDG6WDPSHGHNQRZQWKDW$OEDQHVH
ZDVD0DQDJHURI&HQWXULRQ/RJLVWLFVZRXOGQHYHUKDYHLQYHVWHGLQ&HQWXULRQ3HFRV,QHVVHQFH6WDPSHGHDUJXHV
WKDWWKH\ZRXOGQRWKDYHLQYHVWHGLQ&HQWXULRQ3HFRVKDGWKH\NQRZQWKDW&DOFHZRXOGQRWEHHQDEOHGWRFRQWURO
&HQWXULRQ/RJLVWLFVWRDVVLVWWKHPLQORRWLQJWKH5HHYHV&RXQW\3URSHUW\IURP&HQWXULRQ3HFRVXQLQWHUUXSWHGDQG
LY7;&(QHUJ\//&³7;&´DQRWKHUHQWLW\WKDW&DOFHFRQWUROVZKLFKLVDOVRDPHPEHURI&HQWXULRQ/RJLVWLFV
ILOHGDODZVXLWZKLFKDOOHJHVWKDW0DUURFFRFRQFHDOHG$OEDQHVH¶VH[LVWHQFHDVD0DQDJHUDQGKDGWKH\NQRZQWKDW
$OEDQHVHZDVD0DQDJHUZRXOGQHYHUKDYHLQYHVWHGLQ&HQWXULRQ/RJLVWLFV$EVXUGO\HQRXJK7;&DOOHJHVWKLV
GHVSLWHKDYLQJVLJQHGWKH&RPSDQ\$JUHHPHQWZKLFKLGHQWLILHV$OEDQHVHDVD0DQDJHURI&HQWXULRQ/RJLVWLFV

                                                                                                                                    
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                        3DJHRI
                                                                                                                                        MR.420
$PHQGHG0RWLRQRSWVLQVWHDGWRWU\LWVKDQGDWSHUVXDGLQJWKH&RXUWWKDWLWVKRXOGDQDO\]HKLV

FODLPXQGHUDIRUHLJQOHJDOFRQFHSWEHFDXVHKHLVXQDEOHWRSRLQWWRDQ\IDFWXDODOOHJDWLRQVLQWKH

3OHDGLQJV WKDW GHPRQVWUDWH WKDW &DOFH¶V FRQGXFW IDOOV ZLWKLQ WKH VFRSH RI 6HFWLRQ  RI WKH

&HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW &RQWUDU\ WR &DOFH¶V FRQWHQWLRQV LQ WKH $PHQGHG

0RWLRQ &DOFH¶V UHTXHVW IRU UHLPEXUVHPHQW RI H[SHQVHV DQG DWWRUQH\ IHHV LV HPEOHPDWLF RI

LQYRNLQJDUHTXHVWIRUDGHIHQVHXQGHUHVWDEOLVKHG7H[DVSUHFHGHQWUHJDUGLQJDFRQWUDFWXDOGXW\

WRGHIHQGEHFDXVHSD\PHQWRIDWWRUQH\IHHVLVHVVHQWLDOWRILQGLQJDFRQWUDFWXDOGXW\WRGHIHQG

6HH)LVN(OHF&RY&RQVWUXFWRUV	$VVRFLDWHV,QF6:G7H[³:KHUH

DQLQGHPQLWRUKDVQRGXW\WRGHIHQGWKHLQGHPQLWHHPD\QRWUHFRYHUDWWRUQH\¶VIHHVRUGHIHQVH

FRVWV´

                ,Q DQDO\]LQJ &DOFH¶V UHTXHVW D GHIHQVH XQGHU 7H[DV ODZ WKH &RXUW PXVW 

H[DPLQHZKHWKHU6HFWLRQRIWKH&RPSDQ\$JUHHPHQWH[SUHVVO\FUHDWHVDGXW\RQWKHSDUWRI

&HQWXULRQ/RJLVWLFVWRGHIHQG&DOFHLQWKHVHFLUFXPVWDQFHVDQGGHWHUPLQHZKHWKHUWKHIDFWV

DOOHJHGLQWKH3OHDGLQJVIDOOZLWKLQWKHVFRSHRIWKDWGXW\6HH%XUOLQJWRQ1RUWKHUQDQG6DQWD)H

5\ &R Y 1DWLRQDO 8QLRQ )LUH ,QV &R RI 3LWWVEXUJK 3$  6:G   7H[ 

³WKHGHWHUPLQDWLRQDVWRGXW\WRGHIHQGLVDFFRUGLQJWRWKHHLJKWFRUQHUVUXOHZKHUHLQRQO\WKH

SOHDGLQJVDQGWKHSROLF\ODQJXDJHDUHFRQVLGHUHG´

                   L       6HFWLRQ  RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW 'RHV 1RW
                            ([SUHVVO\ &UHDWH D 'XW\ WR 'HIHQG %HFDXVH LW 2QO\ 0HQWLRQV
                            5HLPEXUVHPHQWRI³([SHQVHV´1RW$WWRUQH\)HHV
                            
                )LUVW 6HFWLRQ  RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW GRHV QRW

H[SUHVVO\ FUHDWH D GXW\ IRU &HQWXULRQ /RJLVWLFV WR GHIHQG &DOFH $OWKRXJK D FRQWUDFWXDO



  7KH GXW\ WR GHIHQG LV GLVWLQFW IURP WKH GXW\ WR LQGHPQLI\ ,Q DQDO\]LQJ D GXW\ WR LQGHPQLI\ WKH &RXUW PXVW
GHWHUPLQHZKHWKHURUQRWDGXW\WRLQGHPQLI\H[LVWVEDVHGRQWKH³IDFWVDFWXDOO\HVWDEOLVKHGLQWKHXQGHUO\LQJVXLW´
'5+RUWRQ7H[DV/WGY0DUNHO,QWHUQ,QV&R/WG6:G7H[HPSKDVLVDGGHG

                                                                                                                                 
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                     3DJHRI
                                                                                                                                     MR.421
LQGHPQLW\ SURYLVLRQ XVXDOO\ LQFOXGHV ERWK D GXW\ WR GHIHQG DQG D GXW\ WR LQGHPQLI\ WKH

H[LVWHQFHRID³GXW\WRGHIHQGLVGHWHUPLQHGVROHO\E\WKHSUHFLVHODQJXDJHLQWKHFRQWUDFWDQG

WKH IDFWXDO DOOHJDWLRQV LQ WKH SOHDGLQJV´ (QJOLVK Y %*3 ,QWHUQ ,QF  6:G  

7H[$SS²+RXVWRQ >WK 'LVW@  ,Q WKH SUHVHQW FDVH 6HFWLRQ  RI WKH &HQWXULRQ

/RJLVWLFV &RPSDQ\ $JUHHPHQW VD\V ³>D@Q ,QGHPQLILHG 3HUVRQ¶V H[SHQVHV SDLG RU LQFXUUHG LQ

GHIHQGLQJ LWVHOI DJDLQVW DQ\ 3URFHHGLQJ VKDOO EH UHLPEXUVHG DV SDLG RU LQFXUUHG´ HPSKDVLV

DGGHGKRZHYHULWGRHVQRWVSHFLILFDOO\PHQWLRQSD\PHQWRIWKH,QGHPQLILHG3HUVRQ¶VDWWRUQH\V¶

IHHV3D\PHQWRIDWWRUQH\IHHVLVDQHVVHQWLDOREOLJDWLRQRIDGXW\WRSURYLGHGHIHQVH 6HH)LVN

(OHF&R6:GDW³:KHUHDQLQGHPQLWRUKDVQRGXW\WRGHIHQGWKHLQGHPQLWHHPD\

QRW UHFRYHU DWWRUQH\¶V IHHV RU GHIHQVH FRVWV´ $FFRUGLQJO\ 6HFWLRQ  RI WKH &HQWXULRQ

/RJLVWLFV &RPSDQ\ $JUHHPHQW GRHV QRW FUHDWH D GXW\ WR GHIHQG EHFDXVH SD\PHQW RI DWWRUQH\

IHHVLVHVVHQWLDOWRSURYLGLQJDGHIHQVHDQGSD\PHQWRIDWWRUQH\IHHVLVQRWLQFOXGHGLQ6HFWLRQ

RIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW

                &DOFH¶V $PHQGHG 0RWLRQ DUJXHV WKDW WKDW WKH KROGLQJ LQ ,Q UH $JXLODU 

6:G  7H[$SS²(O 3DVR  UHTXLUHV WKLV &RXUW WR LQWHUSUHW WKH XVH RI ³H[SHQVHV´ WR

LQFOXGH DWWRUQH\ IHHV KRZHYHU WKH UXOLQJ LQ ,Q UH $JXLODU LJQRUHV WKH SODLQ ODQJXDJH

LQWHUSUHWDWLRQRIWKHE\ODZVRIWKHFRPSDQ\DWLVVXHLQ,QUH$JXLODU)XUWKHUWKHXVHRIWKHZRUG

³H[SHQVHV´LQWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWLVGLVWLQFWIURPWKHXVHRIWKHZRUG

³H[SHQVHV´LQWKHE\ODZVRIWKHFRPSDQ\DWLVVXHLQ,QUH$JXLODU7KHLQGHPQLW\SURYLVLRQLQ,Q

UH $JXLODUZKLFKLV FRPSOHWHO\LQGHSHQGHQWIURPWKH³3D\PHQWRI([SHQVHV´ SURYLVLRQ XQGHU



   $OWKRXJKWKHFRXUWLQ (QJOLVKGHWHUPLQHVWKDWDGXW\WRGHIHQGH[LVWHGVXFKILQGLQJZDVEDVHGRQWKHH[SUHVV
ODQJXDJH RI WKH FRQWUDFW ZKLFK H[SOLFLWO\ VWDWHG ³%*3 VKDOO SURWHFW LQGHPQLI\ GHIHQG DQG KROG KDUPOHVV   ´
HPSKDVLV DGGHG 6HFWLRQ  RI WKH &RPSDQ\ $JUHHPHQW GRHV QRW H[SOLFLWO\ VWDWH WKDW &HQWXULRQ /RJLVWLFV ZLOO
³GHIHQG´&DOFH

   $PHQGHG3HWLWLRQSJ

                                                                                                                                 
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                     3DJHRI
                                                                                                                                     MR.422
ZKLFK WKH GXW\ RI UHLPEXUVHPHQW LV IRXQG UHTXLUHG LQGHPQLILFDWLRQ ³DJDLQVW DOO MXGJPHQWV

SHQDOWLHV    ILQHV VHWWOHPHQWV DQG UHDVRQDEOH H[SHQVHV DFWXDOO\ LQFXUUHG E\ WKH SHUVRQ

LQFOXGLQJDWWRUQH\¶VIHHVDFWXDOO\DQGUHDVRQDEO\LQFXUUHGE\KLPLQFRQQHFWLRQWKHUHZLWK´,QUH

$JXLODU DW  (OVHZKHUH LQ WKDW VHFWLRQ DV ZHOO DV WKH ³3D\PHQW RI ([SHQVHV´ SURYLVLRQ

³DWWRUQH\¶V IHHV´ LV RPLWWHG ,G 2GGO\ HQRXJK WKH &RXUW LQ ,Q UH $JXLODU GHFLGHV WR JLYH QR

HIIHFW WR WKH SODLQ ODQJXDJH RI WKH FRQWUDFW DQG WKH RPLWWHG UHIHUHQFHV WR DWWRUQH\V¶ IHHV DQG

LQFRUUHFWO\UHDGVWKHSURYLVLRQWRGHILQH³UHDVRQDEOHH[SHQVHV´WRLQFOXGHDWWRUQH\IHHVZKHUHLW

SODLQO\ GRHV QRW 7KH UHDVRQ IRU ,Q UH $JXLODU¶V RGG FRQFOXVLRQ WKDW ³UHDVRQDEOH H[SHQVHV´

LQFOXGHGDWWRUQH\IHHVLVOLNHO\GXHWRWKHIDFWWKDWWKH&RXUWLQ,QUH$JXLODUZDVLQWHUSUHWLQJWKH

E\ODZV RI D FRUSRUDWLRQ ZKLFK DUH QRW FRQWUDFWXDO REOLJDWLRQV 6HH -RKQVRQ Y 6SRKQ 

)HG$SS[  WK &LU  KROGLQJ KRVSLWDO¶V PHGLFDO VWDII E\ODZV GLG QRW FUHDWH D

FRQWUDFWXDOUHODWLRQVKLSEHWZHHQWKHKRVSLWDODQGDSK\VLFLDQ,QWKHSUHVHQWFDVHWKHFODXVHDW

LVVXH LV FRQWDLQHG LQ WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW ZKLFK LV FRQWUDFWXDO LQ

QDWXUH DQG DV VXFK UHTXLUHV WKH &RXUW WR DSSO\ UXOHV RI FRQWUDFW LQWHUSUHWDWLRQ 6HH *UHDW

$PHULFDQ,QV&RY3ULPR6:G7H[³:HKDYHUHSHDWHGO\DIILUPHG

WKDWHYHU\FRQWUDFWVKRXOGEHLQWHUSUHWHGDVDZKROHDQGLQDFFRUGDQFHZLWKWKHSODLQPHDQLQJRI

LWVWHUPV7KHJRDORIFRQWUDFWLQWHUSUHWDWLRQLVWRDVFHUWDLQWKHSDUWLHV¶WUXHLQWHQWDVH[SUHVVHG

E\WKHSODLQODQJXDJHWKH\XVHGµ3ODLQPHDQLQJ¶LVDZDWFKZRUGIRUFRQWUDFWLQWHUSUHWDWLRQ

EHFDXVH ZRUG FKRLFH HYLQFHV LQWHQW´ ,Q UH $JXLODU PLJKW EH PRUH DQDORJRXV WR WKH SUHVHQW

IDFWVLILWLQYROYHGDVKDUHKROGHUDJUHHPHQWDQGGLGQRWLQYROYHE\ODZVZKLFKDUHQRWVLJQHGE\

WKH FRPSDQ\¶V SULPDU\ LQWHUHVW KROGHUV DQG ZKLFK KDYH GLIIHUHQW FKDUDFWHULVWLFV WKDQ WKH

SURYLVLRQVLQFRPSDQ\ DJUHHPHQWVKRZHYHUVLQFHLWGRHVQRW ,QUH$JXLODULVLQDSSOLFDEOHLQ

WKLVLQVWDQFH

                                                                                                              
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                     3DJHRI
                                                                                                                  MR.423
              5HJDUGOHVV IROORZLQJ WKH PLVJXLGHG ORJLF RI ,Q UH $JXLODU ZRXOG PHDQ WKDW

SDUWLHVWRDFRQWUDFWFRXOGQRWDQGZRXOGQRWFRQWUDFWIRUWKHSD\PHQWRIDWWRUQH\IHHVXSRQD

ILQGLQJ RI LQGHPQLILFDWLRQ EXW RQO\ FRQWUDFW IRU WKH DGYDQFHPHQW RI H[SHQVHV SULRU WR VXFK D

GHWHUPLQDWLRQ EHLQJ PDGH ,QGHHG PDQ\ EXVLQHVVHV PD\ UDWLRQDOO\ ZDQW WR FRQWUDFW IRU WKH

DGYDQFHPHQW RI ³H[SHQVHV´ WR LWV RIILFHUV LQ GLUHFWRUV ZLWKRXW DOVR EHLQJ RQ WKH KRRN IRU

DGYDQFLQJDWWRUQH\IHHVSDUWLFXODUO\LQWKRVHFDVHVLQYROYLQJEUHDFKHVRIILGXFLDU\GXWLHVWRZDUG

WKHEXVLQHVVLWVHOIE\WKRVHVDPHRIILFHUVDQGGLUHFWRUV6XFKLVWKHFDVHEHIRUHWKH&RXUWQRZ

7KH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW FOHDUO\ LQFRUSRUDWHVDWWRUQH\ IHHV LQWR LWV XVH RI

WKH GHILQHG WHUP ³'DPDJHV´ ZKLFK LV XVHG H[FOXVLYHO\ LQ FRQMXQFWLRQ ZLWK WKDW SRUWLRQ RI

6HFWLRQ  WKDW DGGUHVVHV LQGHPQLW\ EXW WKH UHLPEXUVHPHQW SRUWLRQ RI 6HFWLRQ  RI WKH

&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWRQO\UHTXLUHVWKDW³H[SHQVHVVKDOOEHUHLPEXUVHGDV

SDLG RU LQFXUUHG´ HPSKDVLV DGGHG $FFRUGLQJO\ WKH RQO\ GXW\ FUHDWHG E\ 6HFWLRQ  RI WKH

&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWLVDFRQWUDFWXDOGXW\WRUHLPEXUVHH[SHQVHVLQFXUUHGLQ

GHIHQGLQJ D ODZVXLW ZLWKLQ WKH VFRSH RI WKH ODUJHU LQGHPQLW\ SURYLVLRQ QRW DQ REOLJDWLRQ WR

DGYDQFHDWWRUQH\IHHVLUUHVSHFWLYHRIWKH3OHDGLQJV

                 LL   7KH)DFWV$OOHJHGLQWKH3OHDGLQJ'R1RW)DOOZLWKLQWKH6FRSHRI6HFWLRQ
                       RIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW
                       
              6HFRQGHYHQLIWKH&RXUWGHWHUPLQHVWKDWWKHXVHRI³H[SHQVHV´LQ6HFWLRQRI

WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW LQFOXGHV SD\PHQW RI DWWRUQH\ IHHV DQG

FRQVHTXHQWO\ ILQGV WKDW &HQWXULRQ /RJLVWLFV SRWHQWLDOO\ KDV D GXW\ WR GHIHQG &DOFH &DOFH¶V

FRQGXFW DV DOOHJHG LQ WKH 3OHDGLQJV PXVW VWLOO IDOO ZLWKLQ WKH VFRSH RI WKDW GXW\ LQ RUGHU WR

WULJJHUDQ\REOLJDWLRQWRGHIHQGRQWKHSDUWRI&HQWXULRQ/RJLVWLFV,QDQDO\]LQJ6HFWLRQRI

WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW IRU D GXW\ WR GHIHQG WKH &RXUW LV OLPLWHG WR LWV


                                                                                                                
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                       3DJHRI
                                                                                                                    MR.424
H[DPLQDWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWDQGWKH3OHDGLQJVRQILOHZLWKWKH

&RXUW³>,@IWKHXQGHUO\LQJSOHDGLQJVGRQRWDOOHJHIDFWVZLWKLQWKHVFRSHRIWKHDJUHHPHQWWKH

LQGHPQLWRULVQRWUHTXLUHGWRGHIHQGDVXLWDJDLQVWLWVLQGHPQLWHH,QUHYLHZLQJWKH3OHDGLQJVWKH

FRXUWPXVWIRFXVRQWKHIDFWVWKDWVKRZWKHRULJLQRIWKH GDPDJHVUDWKHUWKDQRQWKHSDUWLFXODU

OHJDOWKHRULHVDOOHJHG´(QJOLVK6:GDW

               $ FORVH UHDGLQJ RI 6HFWLRQ  RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW

DQGWKH3OHDGLQJVGHPRQVWUDWHVWKDW&DOFH¶VFRQGXFWDVDOOHJHGLVDLVQRWUHPRWHO\UHODWHGWR

WKHEXVLQHVVFRQGXFWRI&HQWXULRQ/RJLVWLFVDQGEZHOORXWVLGHWKHVFRSHRIKLVDXWKRULW\DVD

0DQDJHU RI &HQWXULRQ /RJLVWLFV 0RUHRYHU &DOFH¶V $PHQGHG 0RWLRQ IDLOV WR SRLQW WR DQ\

DOOHJDWLRQVLQWKH3OHDGLQJVZKLFKVKRZWKHRULJLQRIDQ\GDPDJHVWKDWKHKDVVXIIHUHG

                           D     &DOFH¶V &RQGXFW 'RHV 1RW ³5HODWH 7R´ WKH %XVLQHVV &RQGXFW RI
                                    &HQWXULRQ /RJLVWLFV DV 5HTXLUHG E\ 6HFWLRQ  RI WKH &HQWXULRQ
                                    /RJLVWLFV&RPSDQ\$JUHHPHQW
                         
               6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWVSHFLILFDOO\H[FOXGHV

FRQGXFWWKDWGRHVQRWUHODWHWRWKHFRQGXFWRI&HQWXULRQ/RJLVWLFV¶EXVLQHVV

               7KHFRQGXFWRI&DOFHDVDOOHJHGLQWKH3OHDGLQJVGRHVQRWUHODWHWRWKHEXVLQHVV

FRQGXFW RI &HQWXULRQ /RJLVWLFV EHFDXVH &DOFH¶V FRQGXFW ZDV SDUW RI D EURDGHU VFKHPH WR

HQFXPEHUWKH5HHYHV&RXQW\3URSHUW\DQGUHPRYHLWIURP&HQWXULRQ3HFRVWKURXJKIRUHFORVXUH

DQG WR VSHQG WKH SURFHHGV IURP D OLQH RI FUHGLW GHULYHG IURP HQFXPEUDQFHV RQ WKH 5HHYHV

&RXQW\ 3URSHUW\ RQ RWKHU EXVLQHVV RSSRUWXQLWLHV WKDW ZHUH XOWLPDWHO\ PLVDSSURSULDWHG E\

&HQWXULRQ0LGVWUHDP&HQWXULRQ7HUPLQDOVDQG-XSLWHU




 7KH7H[DV6XSUHPH&RXUWKDVQHYHUUHFRJQL]HGDQH[FHSWLRQIURPWKHUXOHWKDWDFRXUWPD\RQO\ORRNDWWKHIRXU
FRUQHUVRIWKHFRQWUDFWDQGWKHSOHDGLQJVRQILOHZKHQDQDO\]LQJZKHWKHURUQRWDGXW\WRGHIHQGH[LVWV6HH$OOVWDWH
&RXQW\ 0XWXDO ,QVXUDQFH &RPSDQ\ Y :RRWWRQ  6:G   7H[$SS²+RXVWRQ >WK 'LVW@ 
SHWGHQLHG

                                                                                                                      
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                            3DJHRI
                                                                                                                          MR.425
                ,W LV LQFRQFHLYDEOH WKDW ORRWLQJ &HQWXULRQ 3HFRV RI LWV RQO\ FRUSRUDWH DVVHW

WKHUHE\UHQGHULQJ&HQWXULRQ/RJLVWLFV¶RZQHUVKLSLQWHUHVWLQ&HQWXULRQ3HFRVZRUWKOHVV³UHODWHV

WR´ WKH EXVLQHVV FRQGXFW RI &HQWXULRQ /RJLVWLFV 6XFK FRQGXFW FDQQRW SRVVLEO\ ³UHODWH WR´ WKH

EXVLQHVVFRQGXFWRI&HQWXULRQ/RJLVWLFVEHFDXVHLWLVLOORJLFDOIRUDQ\EXVLQHVVWRSDUWLFLSDWHLQ

WKHORRWLQJRUGHYDOXLQJRILWVRZQDVVHWV$FFRUGLQJO\VLQFH&DOFH¶VFRQGXFWUDQFRXQWHUWRWKH

EXVLQHVV LQWHUHVWV RI ERWK &HQWXULRQ /RJLVWLFV DQG &HQWXULRQ 3HFRV QHLWKHU RI ZKLFK ZHUH

IRUPHGRURSHUDWHGIRUWKHSXUSRVHRIIUDXGXOHQWO\HQFXPEHULQJDQGGLVSRVVHVVLQJWKHPVHOYHVRI

WKHLU VROH FRUSRUDWH DVVHW RU RWKHUZLVH GLOXWLQJ WKH YDOXH RI WKHLU EXVLQHVV KROGLQJV &DOFH¶V

LQGHPQLILFDWLRQFODLPPXVWEHGHQLHG

                )XUWKHUWKHFRQGXFWRI&DOFHDVDOOHJHGLQWKH3OHDGLQJVDQGDVGHPRQVWUDWHGE\

WKHHYLGHQFHLQFRUSRUDWHGE\UHIHUHQFHZLWKWKLV5HVSRQVHGRHVQRWUHODWHWRWKHFRQGXFWRIWKH

EXVLQHVVRI&HQWXULRQ/RJLVWLFVVLQFHWKHEXVLQHVVFRQGXFWRI&HQWXULRQ/RJLVWLFVLVWRDFWDVD

PHPEHU DQG FR0DQDJHU RI &HQWXULRQ 3HFRV DORQJ ZLWK 6WDPSHGH $OWKRXJK &HQWXULRQ

/RJLVWLFV ZDV LQLWLDOO\ FUHDWHG ³WR SXUVXH D SURMHFW WR SXUFKDVH UHDO HVWDWH DQG WR GHYHORS D

UDLOZD\WHUPLQDOIRUWKHWUDQVSRUWDWLRQDQGVKLSSLQJRIFUXGHRLO´SHWUROHXPUHODWHGSURGXFWV

HTXLSPHQW DQG PDWHULDOV E\ UDLO WKH EXVLQHVV FRQGXFW RI &HQWXULRQ /RJLVWLFV FKDQJHG ZKHQ

&HQWXULRQ3HFRVZDVIRUPHG$IWHUZDUGVWKHEXVLQHVVFRQGXFWRI&HQWXULRQ/RJLVWLFVZDVRQO\

WKDWRIDQLQYHVWRUDQGD0DQDJHURI&HQWXULRQ3HFRV

                ,Q RUGHU IRU WKH FRQGXFW RI &DOFH WR UHODWH WR WKH EXVLQHVV FRQGXFW RI &HQWXULRQ

/RJLVWLFVWKH&RXUWPXVWORRNDWWKHVSHFLILFEXVLQHVVWKDW&HQWXULRQ/RJLVWLFVDFWXDOO\FRQGXFWV

7KH DFWXDO EXVLQHVV FRQGXFW RI &HQWXULRQ /RJLVWLFV LV WR DFW DV D PHPEHU DQG FR0DQDJHU RI



   3HWLWLRQ  6HH DOVR $PHQGHG 3HWLWLRQ  ³0DUURFFR $OEDQHVH DQG &DOFH GHFLGHG WR SXUVXH D SURMHFW WR
SXUFKDVHUHDOHVWDWHWRGHYHORSDUDLOZD\WHUPLQDOIRUWKHVKLSSLQJRIFUXGHRLODQGUHODWHGPDWHULDOV´

                                                                                                                               
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                    3DJHRI
                                                                                                                                   MR.426
&HQWXULRQ3HFRVDORQJZLWK6WDPSHGH$FFRUGLQJO\LQRUGHUIRU&DOFH¶VFRQGXFWDVDOOHJHGLQ

WKH 3OHDGLQJV DQG DV GHPRQVWUDWHG E\ WKH HYLGHQFH LQFRUSRUDWHG E\ UHIHUHQFH ZLWK WKLV

5HVSRQVHWRUHODWHWRWKHEXVLQHVVFRQGXFWRI&HQWXULRQ/RJLVWLFV&DOFHZRXOGQHHGWREHDFWLQJ

LQKLVFDSDFLW\DV0DQDJHURI&HQWXULRQ/RJLVWLFVDORQJZLWKRQHRIKLVRWKHUFR0DQDJHUVWR

LQIOXHQFH WKH GHFLVLRQ PDNLQJ DELOLW\ RU YRWH RI &HQWXULRQ /RJLVWLFV LQ LWV LQWHUDFWLRQV ZLWK

6WDPSHGH+RZHYHUJLYHQWKHWULXPYLUDWHPDQDJHPHQWVWUXFWXUHRI&HQWXULRQ/RJLVWLFV&DOFH

FRXOGQRWSRVVLEO\HQJDJHLQFRQGXFWWKDWUHODWHVWRWKHEXVLQHVVFRQGXFWRI&HQWXULRQ/RJLVWLFV

ZLWKRXWWKHFRRSHUDWLRQRIRQHRIKLVFR0DQDJHUV6LQFH&DOFHSXUSRUWHGWRDFWXQLODWHUDOO\RQ

EHKDOIRI&HQWXULRQ3HFRVZLWKRXWWKHFRRSHUDWLRQRIKLVFR0DQDJHUVDQGGLUHFWO\DJDLQVWWKH

EXVLQHVV LQWHUHVWV RI ERWK &HQWXULRQ /RJLVWLFV DQG &HQWXULRQ 3HFRV &DOFH¶V FRQGXFW FDQQRW

SRVVLEO\UHODWHWRWKHEXVLQHVVFRQGXFWRI&HQWXULRQ/RJLVWLFV6LQFH&DOFH¶VDFWLRQVGRQRWUHODWH

WRWKHEXVLQHVVFRQGXFWRI&HQWXULRQ/RJLVWLFV&DOFH¶VUHTXHVWIRUDGHFODUDWLRQWKDW&HQWXULRQ

/RJLVWLFVKDGDGXW\WRSURYLGHUHLPEXUVHPHQWIRUKLV GHIHQVH FRVWVDQGDWWRUQH\IHHVPXVW EH

GHQLHG

                             E     &DOFH¶V &RQGXFW DV $OOHJHG LQ WKH 3OHDGLQJV ZDV 1RW ZLWKLQ WKH
                                      6FRSHRIKLV$XWKRULW\DVD0DQDJHURI&HQWXULRQ/RJLVWLFV
                           
                 6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWVSHFLILFDOO\H[FOXGHV

FRQGXFWWKDWLVQRWZLWKLQDQ,QGHPQLILHG3HUVRQ¶VVFRSHRIDXWKRULW\LQWKHFRXUVHRI&HQWXULRQ

/RJLVWLFV¶ EXVLQHVV IURP WKH VFRSH RI DQ\ SRWHQWLDO LQGHPQLILFDWLRQ RU UHLPEXUVHPHQW &DOFH¶V

PLVFRQGXFWLQYROYHVWKHH[HFXWLRQRIQXPHURXVGRFXPHQWVSXUSRUWLQJWRDFWDVWKH³0DQDJHU´RI

&HQWXULRQ3HFRVDIWHUKHKDGEHHQUHPRYHGDVWKH0DQDJHURI&HQWXULRQ3HFRVDQGSXUSRUWLQJ





     6HH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW6HF

                                                                                                              
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                      3DJHRI
                                                                                                                  MR.427
WRDFWDV³3UHVLGHQW´RI&HQWXULRQ3HFRVGHVSLWHQHYHUEHLQJDSSRLQWHGDVVXFK7KLVPLVFRQGXFW

LVQRWFRQFHLYDEO\ZLWKLQWKHVFRSHRIKLVDXWKRULW\DVD0DQDJHURI&HQWXULRQ/RJLVWLFV

                 &DOFH¶VFRQGXFWDVDOOHJHGLQWKH3OHDGLQJVDQGDVGHPRQVWUDWHGE\WKHHYLGHQFH

LQFRUSRUDWHGE\UHIHUHQFHZLWKWKLV5HVSRQVHUHODWHVWR&DOFH¶VSXUSRUWHGWRDFWLRQVRQEHKDOIRI

&HQWXULRQ3HFRVDQGQRWDFWVWKDWZHUHXQGHUWDNHQDVD0DQDJHURI&HQWXULRQ/RJLVWLFV,QIDFW

&DOFH¶VFRQGXFWUXQVFRQWUDU\WRWKHEXVLQHVVLQWHUHVWVRIERWK&HQWXULRQ/RJLVWLFVDQG&HQWXULRQ

3HFRV $FFRUGLQJO\ WKH VXEMHFW RI WKLV ODZVXLW EDVHG RQ WKH DOOHJDWLRQV FRQWDLQHG LQ WKH

3OHDGLQJVDQGEDVHGRQWKHHYLGHQFHLQFRUSRUDWHGE\UHIHUHQFHLQWRWKLV5HVSRQVHLVQRWZLWKLQ

WKH VFRSH RI &DOFH¶V DXWKRULW\ DV 0DQDJHU RI &HQWXULRQ /RJLVWLFV DQG WKXV KLV UHTXHVW IRU D

GHFODUDWLRQ WKDW &HQWXULRQ /RJLVWLFV KDV D GXW\ WR UHLPEXUVH KLP IRU KLV GHIHQVH FRVWV DQG

DWWRUQH\IHHVPXVWEHGHQLHG

                 7KH SXUSRVH RI 6HFWLRQ  RI WKH &RPSDQ\ $JUHHPHQW LV WR LQGHPQLI\ WKH

0DQDJHUV RI &HQWXULRQ /RJLVWLFV IRU WKHLU FRQGXFW LQ FDUU\LQJ RXW WKH DXWKRUL]HG EXVLQHVV RI

&HQWXULRQ/RJLVWLFV$QDFWIDOOVZLWKLQWKHVFRSHRIDQHPSOR\HH¶VDXWKRULW\LQWKHFRXUVHRID

FRPSDQ\¶V EXVLQHVV ZKHQ WKH DFW LV LQFLGHQW WR WKH PDQDJHPHQW RI WKH EXVLQHVV WR ZKLFK WKH

HPSOR\HH LV HQWUXVWHG +HGOH\ )HHGORW ,QF Y :HDWKHUO\ 7UXVW  6:G  

7H[$SS²$PDULOORZULWGHQLHGVHHDOVR0LQ\DUG)RRG6WRUHVY*RRGPDQ6:G

7H[³>,@IDQHPSOR\HHGHYLDWHVIURPWKHSHUIRUPDQFHRIKLVGXWLHVIRUKLVRZQ


    7KH LQGHPQLILFDWLRQ SURYLVLRQ PHUHO\ FUHDWHV D FRQWUDFWXDO LQGHPQLW\ REOLJDWLRQ IRU &HQWXULRQ /RJLVWLFV WR
LQGHPQLI\LWV0DQDJHUVIRUFRQGXFWWKDWDQHPSOR\HULVDOUHDG\OLDEOHIRUDWFRPPRQODZ$QHPSOR\HULVOLDEOHIRU
WKH QHJOLJHQW FRQGXFW RI DQ HPSOR\HH DFWLQJ ZLWKLQ WKH VFRSH RI WKHLU JHQHUDO DXWKRULW\ RU LQ WKH FRXUVH RI WKH
FRPSDQ\¶VEXVLQHVV6HH/HDGRQY.LPEURXJK%URV/XPEHU&R6:G7H[³HPSOR\HULV
OLDEOHZKHQWKHQHJOLJHQWDFWIDOOVZLWKLQWKHVFRSHRIWKHJHQHUDODXWKRULW\RIWKHHPSOR\HH,WLVQRWHVVHQWLDOWKDW
WKHQHJOLJHQWDFWEHDXWKRUL]HGE\WKHHPSOR\HUVRORQJDVLWLVLQIXUWKHUDQFHRIWKHHPSOR\HU¶VEXVLQHVVDQGIRUWKH
DFFRPSOLVKPHQWRIWKHREMHFWIRUZKLFKWKHHPSOR\HHLVHPSOR\HG´ VHHDOVR,QUH(VWDWHRI$JXLODU:/
DW7H[$SS²6DQ$QWRQLR)HESHWGHQLHGDSSO\LQJJHQHUDOSULQFLSDODJHQWODZWRHVWDEOLVK
DGXW\WRLQGHPQLI\&%,)/LPLWHG3DUWQHUVKLSY7*,)ULGD\¶V,QF:/DW7H[$SS²'DOODV
$SU   SHW ILOHG SULQFLSOHDJHQW UHODWLRQVKLS GLG QRW RSHUDWH WR VKLHOG DJHQW IURP OLDELOLW\ ZKHUH DJHQW
NQRZLQJO\SDUWLFLSDWHVLQDEUHDFKRIILGXFLDU\GXW\

                                                                                                                                   
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                       3DJHRI
                                                                                                                                       MR.428
SXUSRVHVWKHHPSOR\HULVQRWUHVSRQVLEOHIRUZKDWRFFXUVGXULQJWKDWGHYLDWLRQ´$FFRUGLQJO\

ZKHUH &DOFH¶VDFWLRQVIDOO RXWVLGHRIWKHDXWKRULW\WR FRQGXFWWKHEXVLQHVV WR ZKLFK&DOFHZDV

HQWUXVWHG SXUVXDQW WR WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW RU ZKHUH &DOFH¶V FRQGXFW

GHYLDWHV IURP WKH SHUIRUPDQFH RI KLV GXWLHV WR &HQWXULRQ /RJLVWLFV KH LV QRW HQWLWOHG WR DQ\

UHLPEXUVHPHQWXQGHU6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW

             ,Q WKH SUHVHQW FDVH &DOFH¶V FRQGXFW DV DOOHJHG E\ WKH 3OHDGLQJV DQG DV

HVWDEOLVKHG E\ WKH HYLGHQFH LQFRUSRUDWHG E\ UHIHUHQFH ZLWK WKLV 5HVSRQVH ZDV IDU RXWVLGH WKH

VFRSH RI KLV DXWKRULW\ DV D 0DQDJHU RI &HQWXULRQ /RJLVWLFV EHFDXVH LQ SXUSRUWLQJ WR DFW RQ

EHKDOIRI&HQWXULRQ3HFRVZLWKRXWDQDFWXDODXWKRULW\WRGRVR&DOFHZDVLQIDFWDFWLQJDJDLQVW

WKHEXVLQHVVLQWHUHVWVRIERWK&HQWXULRQ/RJLVWLFVDQG&HQWXULRQ3HFRV,PSRUWDQWO\&DOFHFRXOG

QRW DFW RQ EHKDOI RI &HQWXULRQ /RJLVWLFV XQOHVV KH KDG WKHFRQVHQW RI RQH RI KLV FR0DQDJHUV

0DUURFFR RU $OEDQHVH DQG DV VXFK ZDV LQFDSDEOH RI LQIOXHQFLQJ WKH EXVLQHVV FRQGXFW RI

&HQWXULRQ 3HFRV ZLWKRXW ILUVW REWDLQLQJ WKH FRQVHQW RI RQH RI WKH &HQWXULRQ /RJLVWLFV FR

0DQDJHUV DV ZHOO DV WKH FRQVHQW RI 6WDPSHGH )XUWKHU &DOFH¶V $PHQGHG 0RWLRQ GRHV QRW

LQFRUSRUDWHDQ\HYLGHQFHZKLFKZRXOGLQGLFDWHWKDWWKHDXWKRULW\FRQIHUUHGRQ&DOFHSXUVXDQWWR

WKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWLVH[WHQGHGWRKLVSXUSRUWHGFRQGXFWDVDQRIILFHU

RI&HQWXULRQ3HFRV$FFRUGLQJO\&DOFH¶VFRQGXFWZDVQRWZLWKLQWKHVFRSHRIKLVDXWKRULW\DQG

LWVHYHUHO\GHYLDWHGIURPKLVGXWLHVDV0DQDJHURI&HQWXULRQ/RJLVWLFV

             7KH IROORZLQJ FRQGXFW DV DOOHJHG LQ WKH 3OHDGLQJV DQG DV GHPRQVWUDWHG E\ WKH

HYLGHQFHLQFRUSRUDWHGLQWRWKLV5HVSRQVHE\UHIHUHQFHXQHTXLYRFDOO\VKRZVWKDW&DOFHZDVQRW

DFWLQJZLWKLQWKHVFRSHRIKLVDXWKRULW\DVD0DQDJHURI&HQWXULRQ/RJLVWLFV

                D      &HQWXULRQ /RJLVWLFV DOOHJHV WKDW &DOFH SXUSRUWHG WR VLJQ DQ XQVHFXUHG

        SURPLVVRU\QRWHRQ6HSWHPEHUDV³3UHVLGHQW´RI&HQWXULRQ3HFRVEXW&DOFHZDV

                                                                                                            
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                   3DJHRI
                                                                                                                MR.429
         QHYHULQIDFWDSSRLQWHGDV³3UHVLGHQW´RI&HQWXULRQ3HFRV&DOFHGLGLQIDFWVLJQWKH

         7UDFW1RWHDV³3UHVLGHQW´RI&HQWXULRQ3HFRVRQ6HSWHPEHU

                  E        &HQWXULRQ /RJLVWLFV DOOHJHV WKDW &DOFH SXUSRUWHG WR VLJQ DQ XQVHFXUHG

         SURPLVVRU\ QRWH RQ $XJXVW   DV WKH ³3UHVLGHQW´ RI &HQWXULRQ 3HFRV EXW &DOFH

         ZDV QHYHU LQ IDFW DSSRLQWHG DV ³3UHVLGHQW´ RI &HQWXULRQ 3HFRV DQG DV RI 1RYHPEHU

          QR ORQJHU KDG DQ\ DXWKRULW\ WR DFW RQ EHKDOI RI &HQWXULRQ 3HFRV &DOFH GLG LQ

         IDFWVLJQWKH7UDFW1RWHDV³3UHVLGHQW´RI&HQWXULRQ3HFRVRQ$XJXVW

                  F        &HQWXULRQ /RJLVWLFV DOOHJHV WKDW ³&DOFH VLJQHG ERWK GHHGV RI WUXVW LQ KLV

         FDSDFLW\ DV PDQDJHU RI &HQWXULRQ 3HFRV DOWKRXJK KH ZDV QRW D PDQDJHU RI &HQWXULRQ

         3HFRV DW WKH WLPH KH VLJQHG WKH GHHG RI WUXVW WR WKH 6HFRQG 3DUFHO DQG KDG QR RWKHU

         DXWKRULW\WRVLJQWKHVHFRQGGHHGRIWUXVWIRU&HQWXULRQ3HFRV´&DOFHGLGLQIDFWVLJQ

         WKH 7UDFW '27 DV WKH SXUSRUWHG ³0DQDJHU´ RI &HQWXULRQ 3HFRV RQ $XJXVW  

         GHVSLWHEHLQJUHPRYHGDVWKH0DQDJHUDOPRVWD\HDUSULRU

                  G        &HQWXULRQ/RJLVWLFVDOOHJHVWKDW³&DOFHH[HFXWHGDGHHGRIWUXVWWR>7UDFW

         @SXUSRUWHGO\RQEHKDOIRI&HQWXULRQ3HFRVDVLWVPDQDJHU´EXWWKDW³&DOFHZDVQRWD

         PDQDJHU RI &HQWXULRQ 3HFRV LQ -DQXDU\  DQG KDG QR RWKHU DXWKRULW\ WR VLJQ WKH

         -DQXDU\   GHHG RI WUXVW´ &DOFH GLG LQ IDFW H[HFXWH WKH -DQ  '27 DV





    3HWLWLRQ  6HH DOVR $PHQGHG 3HWLWLRQ  $OWKRXJK &DOFH¶V $PHQGHG &RXQWHUFODLP LQVLVWV WKDW ³&DOFH
UHPDLQHG WKH GXO\ DSSRLQWHG SUHVLGHQW RI WKH FRPSDQ\ 6HH $PHQGHG &RXQWHUFODLP 3J  QR HYLGHQFH RI KLV
DSSRLQWPHQWDVVXFKKDVHYHUEHHQSURGXFHG´

   6HH7UDFW1RWH7UDFW'27

   3HWLWLRQ6HHDOVR$PHQGHG3HWLWLRQ

   6HH7UDFW1RWH7UDFW'27

   3HWLWLRQ6HHDOVR$PHQGHG3HWLWLRQ

   6HH7UDFW'27

   3HWLWLRQ6HHDOVR$PHQGHG3HWLWLRQ

                                                                                                                          
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                3DJHRI
                                                                                                                              MR.430
          0DQDJHURI&HQWXULRQ3HFRVHYHQWKRXJKKHKDGEHHQUHPRYHGDVPDQDJHULQ1RYHPEHU

          RI

                    H        &HQWXULRQ/RJLVWLFVDOOHJHVWKDW³%DOOHQJHH,QWHUHVWVH[WHQGHGWKHWHUPRI

          WKH QRWH WR 7&% DQG ILOHG DQ H[WHQVLRQ RI WKH GHHG RI WUXVW RQ >7UDFW@ WR VHFXUH WKH

          QRWH $JDLQ WKDW H[WHQVLRQ ZDV VLJQHG E\ &DOFH DV PDQDJHU RI &HQWXULRQ 3HFRV

          DOWKRXJKKHZDVQRWDPDQDJHURI&HQWXULRQ3HFRVDWWKHWLPHDQGKDGQRRWKHUDXWKRULW\

          WRDFWRQEHKDOIRI&HQWXULRQ3HFRV´&DOFHGLGLQIDFWVLJQWKH7UDFW1RWH([WHQVLRQ

          SXUSRUWLQJ WR EH WKH 0DQDJHU RI &HQWXULRQ 3HFRV HYHQ WKRXJK KH ZDV UHPRYHG DV D

          0DQDJHURI&HQWXULRQ3HFRVLQ1RYHPEHURI

                    I        &HQWXULRQ/RJLVWLFVDOOHJHVWKDW³&DOFHFUHDWHGDQRWHGDWHGRQRUDERXW

          1RYHPEHU   SXUSRUWLQJ WR REOLJDWH &HQWXULRQ 3HFRV WR PDNH SD\PHQWV WR

          &HQWXULRQ7HUPLQDOVDQRWKHUHQWLW\FRQWUROOHGE\&DOFH´2Q0D\&HQWXULRQ

          7HUPLQDOVVHQW&HQWXULRQ3HFRVDQRWLFHRIGHIDXOWIRUD1RYHPEHUSURPLVVRU\

          QRWH DQG D ³GHPDQG IRU LPPHGLDWH SD\PHQW RI  UHSUHVHQWLQJ RXWVWDQGLQJ

          SULQFLSOHDQGLQWHUHVWWR&HQWXULRQ7HUPLQDOV//&IURP&HQWXULRQ3HFRV7HUPLQDO//&

          SHU WKH 3URPLVVRU\ 1RWH GDWHG 1RYHPEHU  ´ $OWKRXJK QHLWKHU 0DUURFFR QRU

          $OEDQHVH KDYH VHHQ WKH DOOHJHG SURPLVVRU\ QRWH GDWHG 1RYHPEHU   3ODLQWLII

          EHOLHYHV WKDW &DOFH ZDV RQFH DJDLQ SXUSRUWLQJ WR DFW ZLWK WKH DXWKRULW\ RI &HQWXULRQ

          3HFRVDIWHUKLVUHPRYDODV0DQDJHURI&HQWXULRQ3HFRV



   6HH-DQ'27

   3HWLWLRQ6HHDOVR$PHQGHG3HWLWLRQ

   6HH7UDFW1RWH([WHQVLRQ

   3HWLWLRQ6HHDOVR$PHQGHG3HWLWLRQ

   6HH&HQWXULRQ7HUPLQDOV'HPDQG

   ,PSRUWDQWO\WKH'HIHQGDQWVLQWKLVOLWLJDWLRQKDYHUHSHDWHGO\UHVLVWHG3ODLQWLII¶VHIIRUWVDWVHFXULQJGLVFRYHU\WR
VXSSRUWWKLV FODLP $W WKHYHU\ OHDVW WKH &RXUW VKRXOGQRW EDVH D ILQGLQJ WKDW &HQWXULRQ /RJLVWLFVRZHV D GXW\ WR

                                                                                                                                  
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                                      3DJHRI
                                                                                                                                      MR.431
                 J       &HQWXULRQ /RJLVWLFV DOVR DOOHJHV WKDW ³>R@Q 0D\   &DOFH VLJQHG

        6SHFLDO :DUUDQW\ 'HHGV SXUSRUWLQJ WR WUDQVIHU ERWK SDUFHOV RI WKH 5HHYHV &RXQW\

        3URSHUW\ WR %DOOHQJHH ,QWHUHVWV´ DQG WKDW WKH SXUSRUWHG ³WUDQVIHU RI WKH 5HHYHV &RXQW\

        3URSHUW\ ZDV DQ LQYDOLG DQG LOOHJLWLPDWH WUDQVDFWLRQ IUDXGXOHQWO\ PDGH DV SDUW RI WKH

        JUDQGVFKHPHRIFXWWLQJ0DUURFFRDQG$OEDQHVHRXWRIWKH3HFRVWHUPLQDOSURMHFW´

        &DOFHGLGLQIDFWH[HFXWHWKH7UDFW6:'DQGWKH7UDFW6:'DVZHOODVWKH7UDFW

        5HOHDVH WKH 7UDFW 5HOHDVH DQG WKH $VVLJQPHQW DV ³3UHVLGHQW´ RI &HQWXULRQ 3HFRV

        GHVSLWHWKHIDFWWKDW&DOFHZDVQHYHUGXO\DSSRLQWHGDV3UHVLGHQWRI&HQWXULRQ3HFRV

              )LQDOO\&HQWXULRQ/RJLVWLFVDOOHJHVWKDW

        ³&DOFH LV 3UHVLGHQW RI &HQWXULRQ 0LGVWUHDP DQ HQWLW\ XQUHODWHG WR HLWKHU
        &HQWXULRQ /RJLVWLFV RU &HQWXULRQ 3HFRV &HQWXULRQ 0LGVWUHDP RU DQ HQWLW\
        DIILOLDWHG ZLWK &DOFH KDV DWWHPSWHG WR QHJRWLDWH GLUHFWO\ ZLWK 8QLRQ 3DFLILF
        5DLOURDG ³8QLRQ 3DFLILF´ IRU WKH HVWDEOLVKPHQW RI UDLO VHUYLFH WR WKH 5HHYHV
        &RXQW\3URSHUW\LQLWLDOO\KROGLQJLWVHOIRXWDVRZQLQJRUUHSUHVHQWLQJWKHRZQHU
        RI WKH SURSHUW\ DQG DIWHU &HQWXULRQ /RJLVWLFV QRWLILHG 8QLRQ 3DFLILF WKDW
        &HQWXULRQ 0LGVWUHDP  KDG QR DIILOLDWLRQ ZLWK &HQWXULRQ 3HFRV E\ WHOOLQJ 8QLRQ
        3DFLILF WKDW 0DUURFFR DQG &HQWXULRQ /RJLVWLFV ZHUH QR ORQJHU LQYROYHG LQ WKH
        SURMHFW DQG WKDW &HQWXULRQ 0LGVWUHDP ZRXOG RZQ WKH 5HHYHV &RXQW\ 3URSHUW\
        µZLWKLQ D IHZ ZHHNV¶ 2Q LWV ZHEVLWH &HQWXULRQ 0LGVWUHDP FODLPV WR RZQ WKH
        SURSHUW\SXUFKDVHGE\&HQWXULRQ3HFRVDQGSXUSRUWVWREHFUHDWLQJDWHUPLQDODW
        3HFRV7H[DV&DOFHDV3UHVLGHQWRI&HQWXULRQ0LGVWUHDPUHFHLYHVDVDODU\DQG
        RWKHUEHQHILWV´
7KH H[WHQW WR ZKLFK &DOFH DV 3UHVLGHQW RI &HQWXULRQ 0LGVWUHDP ZDV LQYROYHG LQ WKH FRQGXFW

GHVFULEHGDERYHLWLVREYLRXVWKDWVXFKFRQGXFWRFFXUUHGZLWKLQWKHVFRSHRIKLVHPSOR\PHQWDV

3UHVLGHQWRI&HQWXULRQ0LGVWUHDPDQGQRWLQKLVFDSDFLW\RUZLWKLQKLVDXWKRULW\DVD0DQDJHURI

&HQWXULRQ/RJLVWLFV)XUWKHU&DOFH¶V$PHQGHG0RWLRQGRHVQRWLQFRUSRUDWHDQ\HYLGHQFHZKLFK


GHIHQGUHLPEXUVHRUDGYDQFHH[SHQVHVWR&DOFHEDVHGRQ&DOFH¶VRZQFRQWHPSWIRUWKHGLVFRYHU\SURFHVV,QWKH
PHDQWLPHWKH&RXUWVKRXOGWDNHDVWUXHDOOHYLGHQFHIDYRUDEOHWR&HQWXULRQ/RJLVWLFVUHVROYHDQ\GRXEWLQIDYRURI
&HQWXULRQ/RJLVWLFVDQGPDNHUHDVRQDEOHLQIHUHQFHVLQIDYRURI&HQWXULRQ/RJLVWLFV

   $PHQGHG3HWLWLRQ

   6HH7UDFW6:'7UDFW5HOHDVH7UDFW6:'7UDFW5HOHDVHDQGWKH3HFRV$VVLJQPHQW

   3HWLWLRQ$PHQGHG3HWLWLRQ

                                                                                                                    
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                          3DJHRI
                                                                                                                        MR.432
ZRXOG LQGLFDWH WKDW WKH DXWKRULW\ FRQIHUUHG RQ &DOFH SXUVXDQW WR WKH &HQWXULRQ /RJLVWLFV

&RPSDQ\$JUHHPHQWLVH[WHQGHGWRKLVFRQGXFWDVDQRIILFHURI&HQWXULRQ0LGVWUHDP


                (DFK VSHFLILF DOOHJDWLRQ UHJDUGLQJ &DOFH WKDW DSSHDUV LQ WKH 3OHDGLQJV LQYROYHV

FRQGXFW WKDW LV QRW HYHQ SXUSRUWHGO\ ZLWKLQ WKH VFRSH RI &DOFH¶V DXWKRULW\ DV 0DQDJHU RI

&HQWXULRQ /RJLVWLFV PXFK OHVV ZLWKLQ WKH DFWXDO VFRSH RI &DOFH¶V DXWKRULW\ DV 0DQDJHU RI

&HQWXULRQ /RJLVWLFV &DOFH¶V FRQGXFW DV DOOHJHG LQ WKH 3OHDGLQJV DQG DV GHPRQVWUDWHG E\ WKH

HYLGHQFH LQFRUSRUDWHG E\ UHIHUHQFH LQ WKLV 5HVSRQVH LV D QRW HYHQ SXUSRUWHGO\ ZLWKLQ WKH

VFRSH RI KLV DXWKRULW\ DV D 0DQDJHU RI &HQWXULRQ /RJLVWLFV E LV RQO\ SXUSRUWHGO\ ZLWKLQ WKH

VFRSHRIKLVDXWKRULW\DV³3UHVLGHQW´RU³0DQDJHU´RI&HQWXULRQ3HFRVRUSRWHQWLDOO\DFWLQJZLWK

WKHDFWXDODXWKRULW\RI&HQWXULRQ0LGVWUHDPRU&HQWXULRQ7HUPLQDOVDQGFZDVGLUHFWO\DJDLQVW

WKHEXVLQHVVLQWHUHVWVRIERWK&HQWXULRQ/RJLVWLFVDQG&HQWXULRQ3HFRV+HQFHWKLVODZVXLWGRHV

QRWUHODWHWR³DQ\DFWRURPLVVLRQE\>&DOFH@ZLWKLQWKHVFRSHRI>&DOFH¶V@DXWKRULW\LQWKHFRXUVH

RI>&HQWXULRQ/RJLVWLFV¶@EXVLQHVV´

                &DOFH¶V $PHQGHG 0RWLRQ IDLOV WR LGHQWLI\ DQ\ VSHFLILF IDFWV IURP WKH 3OHDGLQJV

ZKLFK GHPRQVWUDWH WKDW KLV FRQGXFW LV UHODWHG WR WKH EXVLQHVV RI &HQWXULRQ /RJLVWLFV VR DV WR

LQYRNHDQ\GXW\ WRSURYLGHKLPZLWKDGHIHQVHXQGHU6HFWLRQRIWKH &RPSDQ\ $JUHHPHQW

,QVWHDG&DOFHREMHFWVWKDW³&HQWXULRQ/RJLVWLFVGRHVQRWJHWWRDVVXPHWKHUROHRIDFFXVHUDQG

IDFW ILQGHU´ KRZHYHU LW LV LQGLVSXWDEOH WKDW DV 3ODLQWLII &HQWXULRQ /RJLVWLFV LV DIIRUGHG WKH

ULJKWWR³SOD\WKHDFFXVHU´DQGLWLVWKHUROHRIWKH&RXUWWRGHWHUPLQHZKHWKHU&DOFH¶VFRQGXFW

DV DOOHJHG LQ WKH 3OHDGLQJV JLYHV ULVH WR D GXW\ WR GHIHQG SXUVXDQW WR WKH &HQWXULRQ /RJLVWLFV

&RPSDQ\$JUHHPHQW6LQFH&DOFHGRHVQRWSRLQWWRVSHFLILFDOOHJDWLRQVLQWKH3OHDGLQJVZKLFK



     &RPSDQ\$JUHHPHQW

     $PHQGHG0RWLRQSJ

                                                                                                                
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                       3DJHRI
                                                                                                                    MR.433
EULQJKLPZLWKLQWKHVFRSHRIDQ\GXW\WRGHIHQGXQGHU6HFWLRQRIWKH&RPSDQ\$JUHHPHQW

&DOFH¶V UHTXHVW IRU GHFODUDWRU\ MXGJPHQW WKDW &HQWXULRQ /RJLVWLFV PXVW IXQG WKH FRVWV RI KLV

GHIHQVHLQFOXGLQJDWWRUQH\IHHVVKRXOGULJKWIXOO\EHGHQLHG

           %     7KH &RXUW 6KRXOG ,JQRUH WKH $PHQGHG 0RWLRQ¶V ,QVLVWHQFH WKDW LW)ROORZ WKH
                   0LVJXLGHG2SLQLRQRI,QUH$JXLODU
           
                &DOFH¶V $PHQGHG 0RWLRQ DUJXHV WKDW KLV FODLP VKRXOG EH WUHDWHG DV DQ

DGYDQFHPHQWFODLPDVNLQJ WKH&RXUW WR EDVHLWVDQDO\VLVDOPRVW H[FOXVLYHO\RQWKHILQGLQJV RI

RQH 7H[DV FDVH ,Q UH $JXLODU  6:G  7H[$SS²(O 3DVR  QR SHW 7KH &RXUW

VKRXOGQRW IROORZWKHORJLFRI ,Q UH$JXLODU EHFDXVHL WKH IDFWV DUHTXLWHGLVWLQFWIURPWKRVH

EHIRUHWKLV&RXUWLL,QUH$JXLODULVRYHUO\UHOLDQWRQSHUVXDVLYHQRQELQGLQJDXWKRULW\IURPD

IRUHLJQMXULVGLFWLRQLLL&DOFH¶V,QGHPQLILFDWLRQ'HPDQGGLGQRWPDNHDJRRGIDLWKUHTXHVWIRU

UHLPEXUVHPHQWZKLFKLVDSUHUHTXLVLWHIRUDGYDQFHPHQWXQGHURIWKH7H[DV%XVLQHVV	

2UJDQL]DWLRQV &RGH DQG LY WKH ODQJXDJH RI 6HFWLRQ  RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\

$JUHHPHQW LV YDJXH DQG DPELJXRXV DV WR ZKHWKHU WKH XVH RI WKH ZRUG ³H[SHQVHV´ LQFOXGHV

DWWRUQH\IHHV

                   L          ,QUH$JXLODULV'LVWLQJXLVKDEOHIURPWKH)DFWVEHIRUHWKLV&RXUW

                3DUWLHV DUH DOORZHG WR FRQWUDFW IRU DGYDQFHPHQW RI LQGHPQLILFDWLRQ IHHV DV

DOORZHGE\RIWKH7H[DV%XVLQHVV2UJDQL]DWLRQV&RGH+RZHYHUMXVWEHFDXVHWKH7H[DV

%XVLQHVV2UJDQL]DWLRQV&RGHSHUPLWVWKHFRQWUDFWLQJIRUDGYDQFHPHQWRIH[SHQVHVWRJRYHUQLQJ

SHUVRQVGRHVQ¶WPHDQWKDWWKHSDUWLHVWRWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWDJUHHGWR

UHLPEXUVH LWV 0DQDJHUV IRU H[SHQVHV RU DWWRUQH\ IHHV LQFXUUHG ZHOO RXWVLGH RI WKH VFRSH RI

&HQWXULRQ/RJLVWLFV¶GXW\WRLQGHPQLI\,IWKH&RXUWFRPSDUHVWKHODQJXDJHRI6HFWLRQRIWKH



     $PHQGHG0RWLRQSJ

                                                                                                          
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                    3DJHRI
                                                                                                              MR.434
&HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW WLWOHG ³,QGHPQLILFDWLRQ E\ &RPSDQ\´ ZLWK WKH

SURYLVLRQIURPWKHE\ODZVFLWHGLQ,QUH$JXLODUZKLFKLVWLWOHG³3D\PHQWRI([SHQVHV´LWZLOO

ILQGWZRPDUNHGO\GLVWLQFWSURYLVLRQV

              ,Q ,Q UH $JXLODU WKH DGYDQFHPHQW SURYLVLRQ ZDV FRQWDLQHG LQ WKH FRPSDQ\¶V

E\ODZV VHSDUDWH IURP WKH LQGHPQLW\ SURYLVLRQ DQG VHSDUDWH IURP WKH VWDQGDUG RI FRQGXFW

SURYLVLRQWKDWUHTXLUHGWKHSHUVRQWRKDYHDFWHGLQJRRGIDLWKDQGXQGHUDUHDVRQDEOHEHOLHIWKDW

WKHLU DFWLRQV ZHUH QRW RSSRVHG WR WKH FRPSDQ\¶V EHVW LQWHUHVWV ,Q UH $JXLODU¶V H[SHQVH

UHLPEXUVHPHQWSURYLVLRQSURYLGHG

        ³6(&7,213D\PHQWRI([SHQVHV5HDVRQDEOHH[SHQVHVLQFXUUHGE\DSHUVRQZKR
        ZDVLVRUWKUHDWHQHGWREHPDGHDQDPHGGHIHQGDQWRUUHVSRQGHQWLQD3URFHHGLQJDQG
        ZLWKRXW GHWHUPLQDWLRQ RI LQGHPQLILFDWLRQ DIWHU WKH &RUSRUDWLRQ UHFHLYHV D ZULWWHQ
        DIILUPDWLRQE\WKHGLUHFWRURURIILFHURIKLVJRRGIDLWKEHOLHIWKDWKHKDVPHWWKHVWDQGDUG
        RIFRQGXFWQHFHVVDU\IRULQGHPQLILFDWLRQ´

,QUH$JXLODU6:G7H[$SS²(O3DVRQRSHW7KLVODQJXDJHIURPWKH

E\ODZV LQ ,Q UH $JXLODU LV D QHDU YHUEDWLP UHFLWDWLRQ RI WKH ODQJXDJH LQ  RI WKH 7H[DV

%XVLQHVV2UJDQL]DWLRQV&RGH

              6HFWLRQ  RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW E\ FRQWUDVW VWDWHV

RQO\ WKDW ³$Q ,QGHPQLILHG 3HUVRQ¶V H[SHQVHV SDLG RU LQFXUUHG LQ GHIHQGLQJ LWVHOI LQ DQ\

3URFHHGLQJVKDOOEHUHLPEXUVHGDVSDLGRULQFXUUHG´ZLWKLQWKHFRQWH[WRIDFRQWUDFWXDOSURYLVLRQ

WLWOHG ³,QGHPQLILFDWLRQ E\ &RPSDQ\´ ,QGHHG LI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW

FUHDWHG D VWDQGDORQH SD\PHQW RI H[SHQVHV SURYLVLRQ LQGHSHQGHQW IURP WKH FRQGLWLRQV RI

LQGHPQLILFDWLRQ VSHFLILFDOO\ VWDWLQJ WKDW H[SHQVHV ZRXOG EH SDLG ³ZLWKRXW GHWHUPLQDWLRQ RI

LQGHPQLILFDWLRQ DQG DIWHU LW UHFHLYHG D ZULWWHQ DIILUPDWLRQ RI &DOFH¶V JRRG IDLWK EHOLHI WKDW KH

KDGPHWWKHVWDQGDUGRIFRQGXFWQHFHVVDU\IRULQGHPQLILFDWLRQ´&DOFH¶VDWWHPSWWRDSSO\,QUH

$JXLODUWRWKHSUHVHQWIDFWVPLJKWEHPRUHSHUVXDVLYH

                                                                                                               
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                      3DJHRI
                                                                                                                   MR.435
              7KHODQJXDJHRIWKHE\ODZVLQ,QUH$JXLODUH[SUHVVHGDFOHDULQWHQWLRQWKDWWKDW

WKH H[SHQVHV EH SDLG ZLWKRXW DQ\ GHWHUPLQDWLRQ DV WR LQGHPQLILFDWLRQ 6HFWLRQ  RI WKH

&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWKDVQRVXFKTXDOLI\LQJODQJXDJHDQGDVVXFKFDQRQO\

EHLQWHUSUHWHGLQWKHFRQWH[WRILWVVXUURXQGLQJODQJXDJHGHILQLQJWKHVFRSHRILQGHPQLILFDWLRQ

              &DOFH¶V$PHQGHG0RWLRQLVDYHLOHGDWWHPSWWRSHUVXDGHWKH&RXUWWRGLYRUFHWKDW

WKDWSRUWLRQRI6HFWLRQZKLFKVWDWHV³$Q,QGHPQLILHG3HUVRQ¶VH[SHQVHVSDLGRULQFXUUHGLQ

GHIHQGLQJ LWVHOI DJDLQVW DQ\ 3URFHHGLQJ VKDOO EH UHLPEXUVHG DV SDLG RU LQFXUUHG´ IURP WKH

VXUURXQGLQJFRQWH[WXDOODQJXDJHUHJDUGLQJWKHVFRSHRILQGHPQLILFDWLRQDQGFRQVLGHULWDORQHLQ

LVRODWLRQZKLOHLJQRULQJWKHIDFWWKDWVXFKDQREOLJDWLRQIRUUHLPEXUVHPHQWLVRQO\YDOLGLI WKH

FODLPVDQGIDFWXDODOOHJDWLRQVLQWKHODZVXLWIDOOZLWKLQWKHVFRSHRI6HFWLRQRIWKH&HQWXULRQ

/RJLVWLFV&RPSDQ\$JUHHPHQW

              &DOFH¶V $PHQGHG 0RWLRQ FODLPV WKDW ³&DOFH¶V DOOHJHG FRQGXFW LV FRPSOHWHO\

LUUHOHYDQWWRKLVULJKWWRLPPHGLDWHDGYDQFHPHQWUHLPEXUVHPHQWRIKLVGHIHQVHFRVWV´DQGWKDW

WRUXOHRWKHUZLVH³ZRXOGWXUQHYHU\DGYDQFHPHQWFDVHLQWRDWULDORQWKHPHULWVRIWKHXQGHUO\LQJ

FODLPVRIPLVFRQGXFW´,QGUDZLQJWKLVFRQFOXVLRQ&DOFHDJDLQFLWHVWR,QUH$JXLODUKRZHYHU

LQWKDWFDVHWKH&RXUWRQO\IRXQGWKDW³$JXLODU¶VFRQGXFWLQWKHXQGHUO\LQJVXLWLVLUUHOHYDQW´

HPSKDVLV DGGHG EXW QRW $JXLODU¶V DOOHJHG FRQGXFW &DOFH¶V $PHQGHG 0RWLRQ VWUHWFKHV WKDW

ILQGLQJDELWIXUWKHUWRFRQWHQGWKDW&DOFH¶VDOOHJHGFRQGXFWLVDOVRLUUHOHYDQWWRDQDGYDQFHPHQW

DQDO\VLV ,Q IDFW WR WKH FRQWUDU\ DQ H[DPLQDWLRQ RI &DOFH¶V DOOHJHG FRQGXFW GRHV QRW WXUQ

&DOFH¶VDGYDQFHPHQWFODLPLQWRDWULDORQWKHPHULWVUDWKHULWLVHVVHQWLDOWRGHWHUPLQLQJZKHWKHU

WKHODZVXLWUHODWHVWRWKHVFRSHRILQGHPQLW\DWDOO$GRSWLQJ&DOFH¶VPRUHH[SDQVLYHUHDGLQJRI


   6HH$PHQGHG0RWLRQSJ

   $PHQGHG0RWLRQSJFLWLQJ,QUH$JXLODU6:GDW

   6:G7H[$SS²(O3DVR

   $PHQGHG0RWLRQSJ

                                                                                                           
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                   3DJHRI
                                                                                                               MR.436
,Q UH $JXLODU ZKLFK ZRXOG LQ KLV RSLQLRQ UHQGHU &DOFH¶V DOOHJHG FRQGXFW LUUHOHYDQW WR WKH

PDWWHURIDGYDQFHPHQWZRXOGJHQHUDWHVRPHDEVXUGRXWFRPHVQDPHO\WKDW&HQWXULRQ/RJLVWLFV

ZRXOG RZH &DOFH UHLPEXUVHPHQW IRU D KRVW RI SRWHQWLDO ODZVXLWV WKDW DUH HQWLUHO\ XQUHODWHG WR

&HQWXULRQ/RJLVWLFV

              ,QRUGHUWRIROORZ&DOFH¶VLQYHUWHGORJLFWKH&RXUWZRXOGKDYHWRSXWEOLQGHUVRQ

DQG FRPSOHWHO\ LJQRUH WKH ODQJXDJH LQ 6HFWLRQ  RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\

$JUHHPHQW ZKLFK VWDWHV WKDW ³WKH &RPSDQ\ LQGHPQLILHV DQG KROGV KDUPOHVV HDFK ,QGHPQLILHG

3HUVRQIRUDQ\'DPDJHVDULVLQJIURPDQ3URFHHGLQJUHODWLQJWRWKHFRQGXFWRIWKH&RPSDQ\¶V

EXVLQHVVRUWRDQ\DFWRURPLVVLRQE\VXFK,QGHPQLILHG3HUVRQ¶VDXWKRULW\LQWKHFRXUVHRIWKH

&RPSDQ\¶V EXVLQHVV   ´ &DOFH¶V $PHQGHG 0RWLRQ ZRXOG KDYH WKH &RXUW FRQVLGHU WKH

VWDWHPHQW UHJDUGLQJ UHLPEXUVHPHQW LQ LVRODWLRQ WKH FRQVHTXHQFH RI ZKLFK ZRXOG EH WKDW

&HQWXULRQ/RJLVWLFVZRXOGEHRQWKHKRRNWRUHLPEXUVH&DOFHDQ\WLPHKHLVVXHGE\DQ\SHUVRQ

IRU DQ\ FRQGXFW DQ\ZKHUH ZLWKRXW DQ\ REOLJDWLRQ RQ WKH SDUW RI &DOFH WR WLH KLV FODLP IRU

UHLPEXUVHPHQW EDFN WR KLV UROH DV 0DQDJHU RU WR WKH EXVLQHVV FRQGXFW RI WKH FRPSDQ\ IURP

ZKLFK KH ZRXOG EH VHHNLQJ UHLPEXUVHPHQW 7KLV RI FRXUVH ERUGHUV RQ WKH DEVXUG DQG LV

REYLRXVO\ GHYRLG RI DQ\ LQVLJKW WR WKH SDUWLHV¶ LQWHQW LQ HQWHULQJ LQWR WKH &HQWXULRQ /RJLVWLFV

&RPSDQ\$JUHHPHQWLQWKHILUVWSODFH2EYLRXVO\SDUWLHVWRDFRPSDQ\DJUHHPHQWZRXOGRQO\

FRQWUDFWIRULQGHPQLILFDWLRQGHIHQVHRUUHLPEXUVHPHQWIRUFRQGXFWWKDWVRPHKRZUHODWHGWRWKH

HQWHUSULVH ZKLFK IRUPHG WKH SXUSRVH RI HQWHULQJ LQWR WKH FRPSDQ\ DJUHHPHQW DQG ZRXOG QRW

WKLQN RI LQGHPQLI\LQJ LWV RIILFHUV RU GLUHFWRUV IRU FRQGXFW RXWVLGH WKH VFRSH RI WKHLU DXWKRULW\

$FFRUGLQJO\ &DOFH¶V VXJJHVWLRQ WKDW WKH &RXUW VKRXOG FRQVLGHU RQH OLQH RI 6HFWLRQ  RI WKH

&HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW LQ LVRODWLRQ PXVW EH UHMHFWHG DQG WKH &RXUW VKRXOG

FRQVLGHUWKDW VDPH VWDWHPHQWLQ WKHFRQWH[WRIWKH ZKROH LQGHPQLILFDWLRQSURYLVLRQWR ZKLFKLW

                                                                                                               
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                      3DJHRI
                                                                                                                   MR.437
EHORQJV 7KLV UHTXLUHV WKH &RXUW WR H[DPLQH ZKHWKHU &DOFH¶V FRQGXFW DV DOOHJHG LQ WKH

3OHDGLQJVIDOOVZLWKLQWKHVFRSHRIWKHLQGHPQLILFDWLRQODQJXDJHRI6HFWLRQRIWKH&HQWXULRQ

/RJLVWLFV&RPSDQ\$JUHHPHQW

                    LL   ,Q UH $JXLODU LV 2YHU5HOLDQW RQ 3HUVXDVLYH $XWKRULW\ IURP D )RUHLJQ
                          -XULVGLFWLRQ
                          
                 6HFRQG ,Q UH $JXLODU VHHNV WR DSSO\ ODZ IURP WKH 6WDWH RI 'HODZDUH D IRUHLJQ

MXULVGLFWLRQZKLOHLJQRULQJWKHHVWDEOLVKHG7H[DVSUHFHGHQWRQLQGHPQLILFDWLRQDQGWKHGXW\WR

GHIHQGDVFLWHGE\3ODLQWLII$V,Q UH$JXLODUFRUUHFWO\SRLQWVRXW³>W@KHUHDUHQR7H[DVFDVHV

FRQFHUQLQJ DGYDQFHPHQW XQGHU WKH %XVLQHVV &RUSRUDWLRQ $FW RU WKH %XVLQHVV 2UJDQL]DWLRQV

&RGH´7KLVVKRXOGEHWKHILUVW LQGLFDWLRQWKDW&DOFH¶V$PHQGHG 0RWLRQUHVWV RQVKDN\ OHJDO

DXWKRULW\,QFRQWUDVWWKH7H[DVFDVHODZDSSO\LQJDGXW\WRGHIHQGDQDO\VLVWRLQGHPQLILFDWLRQ

FODXVHVDUHSOHQWLIXO6HH)LVN(OHF&R6:GDWVHHDOVR(QJOLVK6:G

%XUOLQJWRQ 1RUWKHUQ 	 6DQWD )H 5\ &R Y 1DWLRQDO 8QLRQ )LUH ,QVXUDQFH &RPSDQ\ RI

3LWWVEXUJK3$6:G7H[DQG'5+RUWRQ7H[DV/WGY0DUNHO,QW¶O,QV

&R/WG6:G7H[

                 &DOFH¶V$PHQGHG0RWLRQKDVVLPSO\FKHUU\SLFNHGRQHPLVJXLGHGFDVHWRVXLWWKH

SXUSRVH RI REWDLQLQJ DGYDQFHPHQW IURP &HQWXULRQ /RJLVWLFV DQG DEVXUGO\ DUJXHV WKDW WKLV

VKRXOG EH DFFRPSOLVKHG ZLWKRXW DQ\ UHIHUHQFH WR WKH DOOHJHG IDFWV LQ WKH 3OHDGLQJV RU WKH

VXUURXQGLQJODQJXDJHRIWKHLQGHPQLILFDWLRQFODXVH6LQFH,QUH$JXLODULVDQRXWOLHUWKDWLWVHOILV

XQDEOH WR SRLQW WR DQ\ 7H[DV DXWKRULW\ WR VXSSRUW LWV FRQFOXVLRQV DQG ZRXOG LQVWHDG DSSO\ WKH

ODZV RI D IRUHLJQ MXULVGLFWLRQ WKH &RXUW VKRXOG GLVUHJDUG LW LQ IDYRU RI HVWDEOLVKHG 7H[DV





     6:G7H[$SS²(O3DVRQRSHW

                                                                                                                
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                       3DJHRI
                                                                                                                    MR.438
SUHFHGHQW$FFRUGLQJO\WKH&RXUWVKRXOGFRQVXOWWKHHVWDEOLVKHGFDVHODZUHJDUGLQJDFRQWUDFWXDO

GXW\WRGHIHQGWRJXLGHLWVDQDO\VLV

        LLL    &DOFH 'LG 1RW 0DNH D *RRG )DLWK 5HTXHVW IRU 5HLPEXUVHPHQW ZKLFK LV D
                 3UHUHTXLVLWH IRU $GYDQFHPHQW XQGHU  RI WKH 7H[DV %XVLQHVV 	
                 2UJDQL]DWLRQV&RGH
        
              7KLUGHYHQLIWKH&RXUWLVSHUVXDGHGWKDW6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV

&RPSDQ\$JUHHPHQW FUHDWHVDGXW\WR GHIHQGUHLPEXUVH RU DGYDQFHZLWKRXWUHIHUHQFHWR WKH

IDFWXDODOOHJDWLRQVLQWKH3OHDGLQJVWKHIDFWUHPDLQVWKDW&DOFH¶V,QGHPQLILFDWLRQ'HPDQGIDLOHG

WR FRPSO\ ZLWK RIWKH7H[DV%XVLQHVV	 2UJDQL]DWLRQV &RGHVLQFH LWZDVQRW PDGH E\

&DOFHXSRQDJRRGIDLWKEHOLHIWKDWKHKDVPHWWKHFRQGXFWQHFHVVDU\IRULQGHPQLILFDWLRQXQGHU

6HFWLRQ  RI WKH &HQWXULRQ /RJLVWLFV &RPSDQ\ $JUHHPHQW ,W LV FOHDU WKDW &DOFH¶V

,QGHPQLILFDWLRQ'HPDQGZDVPDGHLQLQEDGIDLWKDVWKHIDFWVDOOHJHGLQWKH3OHDGLQJDQGWKH

HYLGHQFHLQFRUSRUDWHGLQWRWKLV5HVSRQVHE\UHIHUHQFHFOHDUO\GHPRQVWUDWHWKDW&DOFH¶VFRQGXFW

ZDV RXWVLGH RI WKH VFRSH RI DQ\ SRWHQWLDO LQGHPQLILFDWLRQ 6LQFH &DOFH¶V ,QGHPQLILFDWLRQ

'HPDQGZDVPDGHLQEDGIDLWKKHVKRXOGQRWEHDZDUGHGZLWKDGHFODUDWLRQWKDWKHLVHQWLWOHGWR

UHLPEXUVHPHQWXQGHUWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQW

              )LQDOO\HYHQLIWKH&RXUWDJUHHVZLWK&DOFHWKDWWKHDQDO\VLVRI,QUH$JXLODULV

DSSOLFDEOH WR WKH IDFWV EHIRUH LW HYHQ LI WKH &RXUW LV SHUVXDGHG WR DSSO\ WKH ODZ RI D IRUHLJQ

MXULVGLFWLRQ DQG HYHQ LI WKH &RXUW LJQRUHV &DOFH¶V EDG IDLWK DIILUPDWLRQ UHJDUGLQJWKH VWDQGDUG

IRU LQGHPQLILFDWLRQ WKH GXW\ WR GHIHQG DQG DQ DGYDQFHPHQW DQDO\VLV PD\ QRW EH PXWXDOO\

H[FOXVLYH %RWK OHJDO WKHRULHV HPSKDVL]H WKDW WKH\ DUH LQGHSHQGHQW IURP LQGHPQLILFDWLRQ 6HH

'5+RUWRQ7H[DV/WG6:GDWILQGLQJWKDWWKHGXW\WRGHIHQGLVGLVWLQFWIURPWKH

GXW\ WR LQGHPQLI\ VHH DOVR ,Q UH $JXLODU  6:G DW  ³$OWKRXJK WKH ULJKW WR

LQGHPQLILFDWLRQDQGDGYDQFHPHQWDUHFRUUHODWLYHWKH\DUHVHSDUDWHDQGGLVWLQFWOHJDODFWLRQV´

                                                                                                                 
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                        3DJHRI
                                                                                                                     MR.439
,Q IDFW LI WKH &RXUW H[DPLQHV 'HODZDUH FDVH ODZ EH\RQG ZKDW LV FLWHG LQ WKH ,Q UH $JXLODU

RSLQLRQ LW ZLOO ILQG WKDW 'HODZDUH FRQVLGHUV DGYDQFHPHQW DQG D GXW\ WR SURYLGH D GHIHQVH DV

YLUWXDOO\ WKH VDPH OHJDO FRQFHSW 6HH )LOOLS Y &HQWHUVWRQH /LQHQ 6HUYLFHV //&  :/

 DW  'HO &K 'HF   ILQGLQJ WKDW WKH XVH RI WKH ZRUG ³GHIHQG´ LQ DQ //&

$JUHHPHQW³KDVDGLVWLQFWPHDQLQJIURPWKHSKUDVHµLQGHPQLI\DQGKROGKDUPOHVV¶DQGWKDWWKH

WHUPµGHIHQG¶RIWHQFRQIHUVDULJKWWRDGYDQFHPHQW´6HHDOVR0DMNRVNLY$PHULFDQ,PDJLQJ

0DQDJHPHQW 6HUYLFHV//&  $G   'HO&K  XVH RI WKHZRUG ³GHIHQG´

FUHDWHGDVWURQJHUDUJXPHQWIRUWKHH[LVWHQFHRIDGXW\RIDGYDQFHPHQW³EHFDXVHWKHREOLJDWLRQ

WR µGHIHQG¶ FRPHV FORVHU WR VXJJHVWLQJ WKH DFWLYH HPSOR\PHQW RI DWWRUQH\V DQG FRQWLQXDO

SD\PHQWDVWKHDWWRUQH\V¶IHHVDUHLQFXUUHG´

              *LYHQ WKH DEVXUG FRQVHTXHQFHV WKDW UHVXOW IURP FRQVLGHULQJ WKH UHLPEXUVHPHQW

SURYLVLRQLQLVRODWLRQVHSDUDWHDQGDSDUWIURPWKHLQGHPQLW\SURYLVLRQLQZKLFKLWUHVLGHVZKLOH

LJQRULQJHVWDEOLVKHG7H[DVSUHFHGHQWLWPDNHVSHUIHFWVHQVHWROLPLWDGXW\WRGHIHQGUHLPEXUVH

RUDGYDQFHWRWKHFRQWH[WRIWKHIDFWXDODOOHJDWLRQVUDLVHGLQWKH3OHDGLQJV5HJDUGOHVVRIZKHWKHU

WKH&RXUWLQWHUSUHWV6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWDVFRQWDLQLQJD

GXW\WRGHIHQGUHLPEXUVHRUDGYDQFHLILWDOVRUHDVRQDEO\LQWHUSUHWVWKDWGXW\DVEHLQJUHVWULFWHG

E\ WKH VFRSH RI WKH FODLPV DQG IDFWXDO DOOHJDWLRQV LQ WKH 3OHDGLQJV DQG UHVWULFWHG E\ WKH RWKHU

ODQJXDJH LQ WKH LQGHPQLW\ SURYLVLRQ ZKLFK UHTXLUHV WKDW &DOFH¶V FRQGXFW UHODWHWR WKH EXVLQHVV

FRQGXFWRI&HQWXULRQ/RJLVWLFVRURWKHUZLVHEHZLWKLQWKHVFRSHRIKLVDXWKRULW\DV0DQDJHURI

&HQWXULRQ/RJLVWLFVZKLFKHYHUDYHQXHRIDQDO\VLVWKH&RXUWGHFLGHVWRHPSOR\PLJKWRQO\EHD

PDWWHURIVHPDQWLFV

        




                                                                                                               
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                      3DJHRI
                                                                                                                   MR.440
        LY    7KHUHLVD*HQXLQH,VVXHRI0DWHULDO)DFWDVWRWKH,QWHUSUHWDWLRQRIWKH9DJXH	
                $PELJXRXV/DQJXDJH5HJDUGLQJ5HLPEXUVHPHQWLQ6HFWLRQRIWKH&RPSDQ\
                $JUHHPHQW
        
             )LQDOO\HYHQLIWKH&RXUWLVLQFOLQHGWRJUDQW&DOFH¶V$PHQGHG0RWLRQEDVHGRQ

DQ DVVXPSWLRQ WKDW WKH XVH RI WKH ZRUG ³H[SHQVHV´ LQ 6HFWLRQ  RI WKH &HQWXULRQ /RJLVWLFV

&RPSDQ\ $JUHHPHQW ZDV LQWHQGHG WR LQFOXGH DWWRUQH\ IHHV WKH ODQJXDJH UHJDUGLQJ

UHLPEXUVHPHQW RI ³H[SHQVHV´ LQ 6HFWLRQ  RI WKH &RPSDQ\ $JUHHPHQW LV YDJXH DQG

DPELJXRXVEHFDXVHLWGRHVQRWH[SOLFLWO\VWDWHWKDWDWWRUQH\IHHVDUHWREHUHLPEXUVHGDVSDLGRU

LQFXUUHG:KHUH³>D@FRQWUDFWLVVXEMHFWWRWZRRUPRUHUHDVRQDEOHLQWHUSUHWDWLRQVDIWHUDSSO\LQJ

WKHSHUWLQHQWUXOHVRIFRQVWUXFWLRQWKHFRQWUDFWLVDPELJXRXVFUHDWLQJDIDFWLVVXHRQWKHSDUWLHV¶

LQWHQW´7ULEEOH	6WHSKHQV&RY5*0&RQVWUXFWRUV/36:G7H[$SS²

+RXVWRQ>WK'LVW@³,IDFRQWUDFWLVDPELJXRXVWKHFRXUWPD\DGPLWH[WULQVLFHYLGHQFH

LQFOXGLQJ HYLGHQFH RI WKH SDUWLHV¶ LQWHUSUHWDWLRQ µWR GHWHUPLQH WKH WUXH PHDQLQJ RI WKH

LQVWUXPHQW´ *DUFLD Y 'RFWRUV +RVS RI /DUHGR  :/  DW  7H[$SS²6DQ

$QWRQLR1RY

             ,Q WKH SUHVHQW FDVH WZR  RXW RI WKH WKUHH  VLJQDWRU\ PHPEHUV RI WKH

&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWKDYHSURYLGHGVZRUQWHVWLPRQ\WKDWLQQHJRWLDWLQJDQG

H[HFXWLQJWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWLWZDVQHYHUWKHLULQWHQWIRU&HQWXULRQ

/RJLVWLFVLWRLQGHPQLI\RUSD\WKHH[SHQVHVGHIHQVHFRVWVRUDWWRUQH\IHHVRIWKH0DQDJHUV

RI&HQWXULRQ/RJLVWLFV//&WKDWEUHDFKHGILGXFLDU\GXWLHVWRWKH&HQWXULRQ/RJLVWLFV//&LLWR

UHLPEXUVHRUDGYDQFHWKHH[SHQVHVGHIHQVHFRVWVRUDWWRUQH\IHHVRID0DQDJHUIRUFRQGXFWWKDW

LVQRWUHODWHGWRWKHEXVLQHVVRI&HQWXULRQ/RJLVWLFV//&RUFRQGXFWWKDWLVRXWVLGHWKHVFRSHRI

WKDW0DQDJHU¶VDXWKRULW\LLLWRKDYHWRSD\WKHOHJDOIHHVRID0DQDJHUWRGHIHQGKLPVHOILQD

ODZVXLWEURXJKWE\&HQWXULRQ/RJLVWLFVLWVHOIRUWRGHIHQGDJDLQVWFODLPVE\&HQWXULRQ/RJLVWLFV

                                                                                                          
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                  3DJHRI
                                                                                                              MR.441
LWVHOIWKDWD0DQDJHUGHSOHWHG&HQWXULRQ/RJLVWLFVRIDOORUVXEVWDQWLDOO\DOORILWVDVVHWVDQGLY

LW FHUWDLQO\ QHYHU PHDQW WKDW &HQWXULRQ /RJLVWLFV ZRXOG KDYH WR SD\ WKH SDUW\ LW ZDV VXLQJ¶V

DWWRUQH\V¶ IHHV ZKLOH WKH FDVH ZDV SHQGLQJ $FFRUGLQJO\ WKH WHVWLPRQ\ UHJDUGLQJ WKH SDUWLHV

LQWHQW UHJDUGLQJ6HFWLRQRIWKH&HQWXULRQ/RJLVWLFV&RPSDQ\$JUHHPHQWDWWKHYHU\ OHDVW

FUHDWHVDJHQXLQHLVVXHRIPDWHULDOIDFWDVWRWKHPHDQLQJRIWKHUHLPEXUVHPHQWODQJXDJHDQGDV

VXFKWKH$PHQGHG0RWLRQPXVWEHGHQLHGDWWKLVVWDJHRIWKHOLWLJDWLRQ

                                                        VII.
                                                       PRAYER

            :+(5()25( 35(0,6(6 &216,'(5(' 3ODLQWLII UHVSHFWIXOO\ UHTXHVWV WKDW WKH

&RXUWGHQ\&DOFH¶V$PHQGHG0RWLRQLQLWVHQWLUHW\DQGIXUWKHULVVXHGHFODUDWRU\UHOLHILQIDYRU

RIWKH3ODLQWLIIWKDW&HQWXULRQ/RJLVWLFVRZHVQRREOLJDWLRQWRLQGHPQLI\RUGHIHQG&DOFHEDVHG

RQ&DOFH¶VFRQGXFWDVDOOHJHGLQWKH3OHDGLQJVDQGDVGHPRQVWUDWHGE\WKHHYLGHQFHLQFRUSRUDWHG

LQWRWKLV5HVSRQVHE\UHIHUHQFHDQGDZDUGWR3ODLQWLIIDQ\DQGDOOVXFKRWKHUUHOLHIWRZKLFKLWLV

MXVWO\HQWLWOHGDWODZRULQHTXLW\





















     6HH0DUURFFR$IILGDYLWDQG$OEDQHVH$IILGDYLWDWWDFKHGKHUHWRDV([KLELW³$´DQG([KLELW³%´

                                                                                                                  
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                            3DJHRI
                                                                                                                      MR.442



'DWHG'HFHPEHU                     5HVSHFWIXOO\6XEPLWWHG

                                              V&*UHJRU\6KDPRXQ           
                                                &*5(*256+$0281
                                                6WDWH%DU1R
                                                J#VQOHJDOFRP
                                                %5,$1.1250$1
                                                6WDWH%DU1R
                                                ENQ#VQOHJDOFRP
                                                -%/$,51255,6
                                                6WDWH%DU1R
                                                EQ#VQOHJDOFRP
                                                75(925('<281*
                                                6WDWH%DU1R
                                                W#VQOHJDOFRP

                                                
                                                6+$0281	1250$1//3
                                                9DOOH\9LHZ/DQH6XLWH
                                                )DUPHUV%UDQFK7H[DV
                                                7HOHSKRQH
                                                )DFVLPLOH
                                                
                                                $WWRUQH\VIRU3ODLQWLII
                                                &HQWXULRQ/RJLVWLFV//&





                                                                                          
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&    3DJHRI
                                                                                              MR.443
                                  &(57,),&$7(2)6(59,&(

        7KLVLVWRFHUWLI\WKDWDWUXHDQGFRUUHFWFRS\RIWKHDERYHDQGIRUHJRLQJGRFXPHQWKDV
EHHQVHUYHGXSRQDOOFRXQVHORIUHFRUGLQDFFRUGDQFHZLWKWKH7H[DV5XOHVRI&LYLO3URFHGXUHDV
IROORZV
        

'DYLG1.LWQHU                                      5REHUW$0F1LHO
GDYLGNLWQHU#VWUDVEXUJHUFRP                         UPFQLHO#FEVDWWRUQH\VFRP
675$6%85*(5	35,&(//3                             &$/+281%+(//$	6(&+5(67//3
0DLQ6WUHHW6XLWH                          16DLQW3DXO6W6XLWH
'DOODV7H[DV                                  'DOODV7H[DV
7HO                                  7HO
)D[                                  )D[

&KDVH3RWWHU                                         3DXO(*UHHQ
FKDVHSRWWHU#VWUDVEXUJHUFRP                         SJUHHQ#FEVDWWRUQH\VFRP
675$6%85*(5	35,&(//3                             &$/+281%+(//$	6(&+5(67//3
0DLQ6WUHHW6XLWH                          16DLQW3DXO6W6XLWH
'DOODV7H[DV                                  'DOODV7H[DV
7HO                                  7HO
)D[                                  )D[




                                                 V7UHYRU('     
                                                   75(925('<281*





                                                                                                 
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO
6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&           3DJHRI
                                                                                                     MR.444
                                     &$86(12'&
                                                     
&(1785,21/2*,67,&6//&                              ,17+(',675,&7&28572)
LQGLYLGXDOO\DQGGHULYDWLYHO\RQEHKDOIRI           
&(1785,213(&267(50,1$///&                        
D7H[DVOLPLWHGOLDELOLW\FRPSDQ\                         
                                                
       3ODLQWLII                                
                                                
YV                                                    '$//$6&28177(;$6
                                                                         
-$0(6%$//(1*((%$//(1*((                          
,17(5(676//&-2+1&$/&(                         
&+5,6$02777205$06(                           
67$03('(7;(1(5*//&                            
&(1785,210,'675($0*5283//&                        
&(1785,217(50,1$/6//&                            
&(1785,21%52:169,//(                                                 
7(50,1$///&-$0(6+2&.                           
-83,7(50/3//&                                           
                                                
       'HIHQGDQWV                               
                                                       %WK-8',&,$/',675,&7         
DQG&(1785,213(&267(50,1$/                        
//&D7H[DVOLPLWHGOLDELOLW\FRPSDQ\               
                                                
        1RPLQDO'HIHQGDQW                         
                                                     
                $33(1',;,168332572)3/$,17,))¶65(63216(72
     -2+1&$/&(¶6$0(1'('027,21)253$57,$/6800$5-8'*0(17
       5(*$5',1*&2817(5&/$,0$*$,167&(1785,21/2*,67,&6//&

       3ODLQWLIIILOHVWKLV$SSHQGL[LQ6XSSRUWRI3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG

0RWLRQIRU3DUWLDO6XPPDU\-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV

//&WKH³$SSHQGL[´7KHIROORZLQJH[KLELWVDWWDFKHGKHUHWRDUHLQFRUSRUDWHGE\UHIHUHQFHLQWR

3ODLQWLII¶V5HVSRQVH








                                                                                                   
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO6XPPDU\
-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                      3DJHRI
                                                                                                       MR.445
'(6&5,37,212)(9,'(1&(                    $%%5(9,$7,21          '$7(      (;+,%,7
                                                ³0DUURFFR
$IILGDYLWRI0DUF0DUURFFR                                             ³$´
                                                $IILGDYLW´
                                                ³$OEDQHVH
$IILGDYLWRI$QWRQLR$OEDQHVH                                          ³%´
                                                $IILGDYLW´
                                                ³$WWRUQH\
$WWRUQH\$IILGDYLWRI7UHYRU                                     ³&´
                                                $IILGDYLW´
&RPSDQ\$JUHHPHQWRI&HQWXULRQ
                                                                       
/RJLVWLFV//&D7H[DV/LPLWHG/LDELOLW\       ³&RPSDQ\
                                                                        ³'´
&RPSDQ\                                       $JUHHPHQW´
                                                                       

7KH,QGHPQLILFDWLRQ'HPDQG/HWWHU           ³,QGHPQLILFDWLRQ
                                                                        ³(´
                                                'HPDQG´
7KH,QGHPQLILFDWLRQ5HVSRQVH/HWWHU         ³,QGHPQLILFDWLRQ
                                                                        ³)´
                                                5HVSRQVH´
0HPRUDQGXPRI8QGHUVWDQGLQJEHWZHHQ
8QLRQ3DFLILFDQG&HQWXULRQ/RJLVWLFV           ³028´                 ³*´


&RPPHUFLDO5HDO(VWDWH&RQWUDFWEHWZHHQ
                                            ³7UDFW3XUFKDVH
0RQWDQH,QGXVWULHV//&DQG&HQWXULRQ                                  ³+´
                                              $JUHHPHQW´
/RJLVWLFV//&

                                             ³2ULJLQDO3HFRV
&RPSDQ\$JUHHPHQWRI&HQWXULRQ3HFRV
                                               &RPSDQ\                  ³,´
7HUPLQDO//&
                                              $JUHHPHQW´

7UDFW'HHGRI7UXVW                        ³7UDFW'27´            ³-´

                                                 ³7UDFW
7UDFW$VVLJQPHQWRI&RQWUDFW                                         ³.´
                                               $VVLJQPHQW´

7UDFW*HQHUDO:DUUDQW\'HHG               ³7UDFW*:'´             ³/´

7UDFW8QVHFXUHG3URPLVVRU\1RWH            ³7UDFW1RWH´           ³0´

)LUVW$PHQGHGDQG5HVWDWHG&RPSDQ\
                                             ³$PHQGHG3HFRV
$JUHHPHQWRI&HQWXULRQ3HFRV7HUPLQDO
                                                &RPSDQ\                 ³1´
//&
                                               $JUHHPHQW´




                                                                                           
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO6XPPDU\
-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&               3DJHRI
                                                                                               MR.446
5HDO(VWDWH3XUFKDVHDQG6DOH&RQWUDFW
EHWZHHQ=DQH.LHKQHDQG0DUURFFR                  ³7UDFW3XUFKDVH
                                                                            ³2´
9HQWXUHV//&                                       $JUHHPHQW´


'HHGRI7UXVWWR6HFXUH/LQHRI&UHGLW            ³-DQ'27´         ³3´

7UDFW'HHGRI7UXVW                              ³7UDFW'27´          ³4´

7UDFW*HQHUDO:DUUDQW\'HHG                     ³7UDFW*:'´           ³5´

7UDFW8QVHFXUHG3URPLVVRU\1RWH                  ³7UDFW1RWH´         ³6´

1HZV$UWLFOHV&HQWXULRQ7HUPLQDOV%UHDNV
*URXQGDW3RUW                                    ³1HZV$UWLFOHV´         ³7´

                                                     ³7UDFW1RWH
([WHQVLRQRI5HDO(VWDWH1RWHDQG/LHQ                                     ³8´
                                                      ([WHQVLRQ´
'HPDQG/HWWHUIURP7KRPDV5DPVH\&(2                ³&HQWXULRQ
RI&HQWXULRQ7HUPLQDOVWR&HQWXULRQ3HFRV            7HUPLQDOV           ³9´
                                                      'HPDQG´
/HWWHUIURP&HQWXULRQ/RJLVWLFVWR8QLRQ
3DFLILFUH,QWHUIHUHQFHE\&HQWXULRQ7HUPLQDOV       ³/HWWHUUH
DQG&HQWXULRQ0LGVWUHDP                                                   ³:´
                                                     ,QWHUIHUHQFH´

                                                      ³&HQWXULRQ
&RQWHQWIURPWKH&HQWXULRQ7HUPLQDOV:HEVLWH          7HUPLQDOV           ³;´
                                                       :HEVLWH´
                                                   ³7UDFW'27WR
7UDFW'HHGRI7UXVWWR6HFXUH$VVXPSWLRQ                                 ³
                                                   6HF$VVXPSWLRQ´
                                                   ³7UDFW'27WR
7UDFW'HHGRI7UXVWWR6HFXUH$VVXPSWLRQ                                 ³=´
                                                   6HF$VVXPSWLRQ´
                                                       ³7UDFW
7UDFW$VVXPSWLRQ$JUHHPHQW                                              ³$$´
                                                     $VVXPSWLRQ´
                                                       ³7UDFW
7UDFW$VVXPSWLRQ$JUHHPHQW                                              ³%%´
                                                     $VVXPSWLRQ´
                                                   ³7UDFW'HIDXOW
1RWLFHRI'HIDXOW/HWWHUUH6HSW1RWH                              ³&&´
                                                       /HWWHU´
                                                   ³7UDFW'HIDXOW
1RWLFHRI'HIDXOW/HWWHUUH$XJ1RWH                               ³''´
                                                       /HWWHU´



                                                                                               
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO6XPPDU\
-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                   3DJHRI
                                                                                                   MR.447
6SHFLDO:DUUDQW\'HHG1R            ³7UDFW6:'´             ³((´

6SHFLDO:DUUDQW\'HHG1R            ³7UDFW6:'´             ³))´

5HOHDVHDQG&RQYH\DQFH$JUHHPHQW             ³7UDFW5HOHDVH´          ³**´

5HOHDVHDQG&RQYH\DQFH$JUHHPHQW             7UDFW5HOHDVH´           ³++´

$VVLJQPHQWRI3HUVRQDO3URSHUW\               ³7UDFW33:/
                                                                              ³,,´
:DUUDQWLHVDQG/HDVHV                          $VVLJQPHQW´
$VVLJQPHQWRI3HUVRQDO3URSHUW\               ³7UDFW33:/
                                                                          ³--´
:DUUDQWLHVDQG/HDVHV                          $VVLJQPHQW´

-XSLWHU0/3:HEVLWH&RQWHQW                  ³-XSLWHU:HEVLWH´          ³..´



'DWHG'HFHPEHU                        5HVSHFWIXOO\6XEPLWWHG

                                                 V&*UHJRU\6KDPRXQ             
                                                   &*5(*256+$0281
                                                   6WDWH%DU1R
                                                   J#VQOHJDOFRP
                                                   %5,$1.1250$1
                                                   6WDWH%DU1R
                                                   ENQ#VQOHJDOFRP
                                                   -%/$,51255,6
                                                   6WDWH%DU1R
                                                   EQ#VQOHJDOFRP
                                                   75(925('<281*
                                                   6WDWH%DU1R
                                                   W#VQOHJDOFRP

                                                   
                                                   6+$0281	1250$1//3
                                                   9DOOH\9LHZ/DQH6XLWH
                                                   )DUPHUV%UDQFK7H[DV
                                                   7HOHSKRQH
                                                   )DFVLPLOH
                                                   
                                                   $WWRUQH\VIRU3ODLQWLII
                                                   &HQWXULRQ/RJLVWLFV//&
                           

                                                                                               
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO6XPPDU\
-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                 3DJHRI
                                                                                                   MR.448
                                  &(57,),&$7(2)6(59,&(

        7KLVLVWRFHUWLI\WKDWDWUXHDQGFRUUHFWFRS\RIWKHDERYHDQGIRUHJRLQJGRFXPHQWKDV
EHHQVHUYHGXSRQDOOFRXQVHORIUHFRUGLQDFFRUGDQFHZLWKWKH7H[DV5XOHVRI&LYLO3URFHGXUHDV
IROORZV
        

'DYLG1.LWQHU                                      5REHUW$0F1LHO
GDYLGNLWQHU#VWUDVEXUJHUFRP                         UPFQLHO#FEVDWWRUQH\VFRP
675$6%85*(5	35,&(//3                             &$/+281%+(//$	6(&+5(67//3
0DLQ6WUHHW6XLWH                          16DLQW3DXO6W6XLWH
'DOODV7H[DV                                  'DOODV7H[DV
7HO                                  7HO
)D[                                  )D[

&KDVH3RWWHU                                         3DXO(*UHHQ
FKDVHSRWWHU#VWUDVEXUJHUFRP                         SJUHHQ#FEVDWWRUQH\VFRP
675$6%85*(5	35,&(//3                             &$/+281%+(//$	6(&+5(67//3
0DLQ6WUHHW6XLWH                          16DLQW3DXO6W6XLWH
'DOODV7H[DV                                  'DOODV7H[DV
7HO                                  7HO
)D[                                  )D[

                                                     

                                                     

                                                      

                                                     V7UHYRU('                          
                                                     75(925('<281*
















                                                                                               
3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG0RWLRQIRU3DUWLDO6XPPDU\
-XGJPHQW5HJDUGLQJ&RXQWHUFODLP$JDLQVW&HQWXULRQ/RJLVWLFV//&                   3DJHRI
                                                                                                   MR.449












    ([KLELW³$´


                   MR.450
                                   CAUSE NO. DC-16-07706

CENTURION LOGISTICS LLC,                             §      IN THE DISTRICT C OURT OF
individually and derivatively on behalf of           §
CENTURION PECOS TERMINAL LLC,                        §
a Texas limited liability company,                   §
                                                     §
       Plaintiff,                                    §
                                                     §
vs.                                                  §      DALLAS COUNTY, TEXAS
                                                     §
JAME S BALLENG EE, BALLENGEE                         §
INTERESTS, LLC; JOHN CALCE ;                         §
CHRIS A. MOTT; TOM RAMSE Y;                          §
STAMPEDE TX ENERGY, LLC,                             §
CENTURION MIDSTREAM GROUP LLC;                       §
C ENTURION TERMINALS, LLC;                           §
CENTURION BROWNSVILLE                                §
TERMINAL, LLC; JAMES HOCK;                           §
JUPITERMLP, LLC                                      §
                                                     §
       Defendants,                                   §
                                                     §      B-441h JUDICIAL DISTRICT
and CENTURION PECOS TERMINAL                         §
LLC, a Texas limited liability company               §
                                                     §
       Nominal Defendant.                            §


                     AMENDED AFFIDAVIT OF MARC MARROCCO

STATE OF TEXAS                       §
                                     §
COUNT Y OF DALLAS                    §

      BEFORE ME, the undersigned Notary Publtc, on this day personally appeared Marc
Marrocco. who, bei ng by me duJy sworn upon his oath deposed and stated the fo llowing:

       1.      ''My name is Marc Marrocco, ! reside at 4206 Alta Vista Lane, Dallas, Texas

75229. I am over the age of twenty-one (2 1) years, have never been convicted of a felony or a

crime involving moral turpitude, and am fully competent to tes6fy in all respects.




Amended Affidavit ofMarc Marrocco



                                                                                                 MR.451
       2.      I make this affidavit in support of P!ainrijfs Response to John Calce 's Amended

Motion for Partial Summary Judgment Regarding Counterclaim Against Centurion logistics

LLC (the "Response'') . The following statements are true and correct and based upon my

personal knowledge.

       3.      1 am, and always have been. a member, Manager. and President of Centurion

Logistics, LLC, which in turn, is both the sole member and the sole Manager of Centurion Pecos

Terminal , LLC. I am also the managing member ofMarrocco Ventures, LLC.

       4.      On June 27, 2016, Centurion Logistics, LLC, individually and derivatively on

behalf of Centurion Pecos Terminal, LLC, filed Plaint[fPs Original Petition (the "Petition") in

the 441h District Court of Dallas County, Texas, under Cause No. DC-16-07706.

       5.     On November 8, 2017. Centurion Logistics, LLC, individually and derivatively

on behalf of Centurion Pecos Termfoal, LLC, filed Plaintiffs Amended Petition (the "Amended

Petition'') in the 44 1h District Court of Dallas County, Texas, under Cause No, DC-16-07706.

       6.     On December 8, 2017, Centurion Logistics, LLC, individually and derivatively on

behalf of Centurion Pecos Tenninal, LLC, filed Plaintiff's Response to John Calce 's Amended

Motion for Partial Summary Judgment Regarding Counterclaim Against Centurion Logistics

LLC (the "Response") in the 441h District Court of Dallas County, Texas, under Cause No. DC-

16-07706.

       7.     The Centurion Logistics LLC Company Agreement attached to the Response as

Exhibit '·D"' is a true and correct copy of the Cenrurion Logistics LLC Company Agreement

entered into on September 16, 2013 , between TXC Energy LLC. Marc Marrocco, and Antonio

Albanese. In entering into the Centurion Logistics LLC Company Agreement, it was never my

intent in negotia6ng and executing the Centurion Logistics LLC Company Agreement to



Amended Affidavit ofMarc Marrocco
                                                                                                2

                                                                                                    MR.452
indemnify or pay the expenses, defense costs, or attorney fees of the Managers of Centurion

Logistics LLC that breached fiduciary duties to the Centurion Logistics LLC, nor was it my

intent in negotiating and executing the Centurion Logistics LLC Company Agreement to agree to

reimburse or advance the expenses, defense costs, or attorney fees of a Manager for conduct that

is not related to the business of Centurion Logistics LLC or conduct that is outside the scope of

that Manager's authority. The indemnification language in the Centurion Logistics LLC

Company Agreement does not mean, and has never meant, that Centurion Logistics would have

to pay the legal fees of a Manager to defend himself in a lawsuit brought by Centurion Logistics

itself, or to defend against claims by Centurion Logistics itself, that a Manager depleted

Centurion Logistics of all or substantially all of its assets. It certainly never meant that Centurion

Logistics would have to pay the party it was suin_g's attorneys' fees while the case was pending.

That rule applies equally to all Managers who could get sued by Centurion Logistics.

       8.      The Union Pacific Rail Access Memorandum of Understanding between Union

Pacific and Centurion Logistics attached to the Response as Exhibit "G" is a true and correct

copy of the Memorandum of Understanding entered into between Centurion Logistics and Union

Pacific Railroad Company that was executed on July 7, 2014.

       9.      The Commercial Real Estate Contract attached to the Response as Exhibit "H" is

a true and correct copy of the T ract-1 Purchase Agreement, executed on February l2, 2014, by

Montane Industries, LLC and on February 7. 2014 by Centurion Logistics LLC.

        I 0.   The Company Agreement of Centurion Pecos Terminal LLC attached to the

Response as Exllibit "I" is a true and correct copy of the Original Company Agreement of

Centurion Pecos Terminal LLC that was entered into on September 12, 2014, between Centurion

Logistics LLC and CAM Oil and Natural Gas, LLC.



Amended Affidavit of Marc Marrocco
                                                                                                    3

                                                                                                         MR.453
        lL     The Assignment of Contract attached to the Response as Exhibit "K" is a true and

correct copy of the Tract- I Assignment between Centurion Logistics and Centurion Pecos

Terminal , LLC executed on September 16, 2017.

        12.    The First Amended and Restated Company Agreement of Centurion Pecos

Tenninal attached to the Response as Exhibit "N" is a true and correct copy of the First

Amended and Restated Company Agreement of Centurion Pecos Terminal LLC entered into

between Stampede Energy, LLC and Cennuion Logistics LLC in November of2014.

        13.    The Commercial Real Estate Sale Contract, attached to the Response as Exhibit

"O" is a true and correct copy of the Tract-2 Purchase Agreement that was executed on October

17, 2014, between Zane Kiehne and Marrocco Ventures, LLC.

        14.    The letter attached to the Response as Exhibit "V" is a true and correct copy of

the May 27, 2016 Centurion Terminals Demand Letter received by Centurion Logistics LLC.

        15.    The letter attached to the Response as Exhibit "W" is a true and correct copy of

the letter that I sent to Union Pacific Railroad Company on behalf of Centurion Logistics on May

23 , 2016.

        16.    Centurion Logistics did not authorize Calce to create or execute any of the

following documents :

               a.       The Unsecured Promissory Note for $ I .5 million, dated September 16,

        2014, signed by John Calce. purportedly as "President" of Centurion Pecos, attached to

       the Response as Exhibit "M".

               b.       The Deed of Trust, dated January 6! 2015. signed by John Cake,

       purportedly as "Manager" of Centurion Pecos, in favor of Texas Capital Bank to secure




Amended Affidm•it ofMarc Marrocco
                                                                                                 4

                                                                                                     MR.454
       promissory notes in the amount of $750,000 to Ballengee lnterests, LLC , attached to

      the Response as Exhibit '"P".

              c.     The Deed of Trust, dated August 19, 2015, signed by John Calce,

       purportedly as ''Manager" of Centurion Pecos, in favor of Texas Capital Bank to secure

       promissory note for $1 ,500,000.00 to Ballengee Interests, LLC, attached to the

      Response as Exhibit "Q".

              d.     The Unsecured Promissory Note for $1.5 million, dated August 17,

      2015, signed by John Calce, purportedly as "President" of Centurion Pecos, attached to

      the Response as Exhibit "S".

              e.     The Extension of Real Estate Note and Lien signed by John Calce,

      purportedJy as "Manager'' of Centurion Pecos Terminal LLC, attached to the Response

      as Exhibit "U''.

              f.     Special Warranty Deed signed by John Calce on May 26, 2016,

      purportedJy as president of Cenrurion Pecos Terminal, LLC conveying approximately

      176.659 acres of land owned by Centu1ion Pecos to Ballengee Interests, LLC ftled and

      recorded in Reeves County, Texas, on May 31 , 2016, as Instrument No. 16-06584 in the

      Reeves County public records and attached to the Response as Exhibit ''EE" .

              g.     Special Warranty Deed signed by John Calce on May 26, 2016,

      purportedly as "President" of Centurion Pecos conveying approximately 299.325 acres

      of land owned by Centurion Pecos to Ballengee Interests, LLC recorded in Reeves

      County, Texas, on May 31 , 2016, as Instrument No. l 6-06585 in the Reeves County

      public records and attached to the Response as Exhibit "FF".




Amended Affidavit ofMarc Marrocco
                                                                                                :5

                                                                                                     MR.455
               h.     Release and Conveyance Agreement, dated May 26, 2016, relating to the

       299.325 acre tract, relating to August 17, 20 15 loan for $1.5 million, signed by James H.

       Ballengee on behalf of Ballengee Interests, James Ballengee, and John Calce, purportedly

       as "P1·esidenf' of Centurion Pecos, attached to the Response as Exhibit "HH".

               i.     Release and Conveyance Agreement, dated May 26, 2016, relating to

       the 176.659 acre tract and that September 16, 2014 loan for $1.5 million, signed by

       James H. Ballengee on behalf of Ballengee interests, Jaines Ballengee, and John Calce,

       purportedly as "President" of Centurion Pecos and attached to the Response as Exhibit

       "GG".

               J.     Assignments of Personal Property, Warranties and Leases that were

       executed on May 26, 2016, by John Cake, purportedly as "Presidenf' of Centurion

       Pecos and by James H. Ballengee on behalf of Ballengee Interests, attached to the

       Response as Exhibit " II" and Exhibit "JJ''.

       17.     Centurion Logistics did not authorize the Promissory Note from Centurion

Pecos to Centu1ion Terminals, LLC, dated November 15, 2015, that is referenced in the

correspondence from Thomas Ramsey of Centurion Terminals, LLC to Centurion Pecos

Tenninal, LLC, on May 27, 20 16, declaring Centurion Pecos in default of a purported

November 15, 2015 note and demanding immediate payment of $237 ,975.10, which 1s

attached as Exhibit "V" to the Response.

       18.     Cun-ently, Centurion Logistics does not have any assets, cash on hand, or other

means to pay indemnification. expenses, defense costs, or attorney fees that are requested by

the Defendants in this matter. Accordingly, I believe that any request for indemnification,




Amended Affidavit ofMarc Marrocco
                                                                                                 6

                                                                                                     MR.456
payment of expenses, defense costs, or attorney fees is an attempt to shut down the litigation

and prevent the Court from decirung the merits of Plaintiff's causes of action.




Amended Affidavit of Marc Marrocco
                                                                                                 7

                                                                                                     MR.457
   SUBSCRIBED AND SWORN to before me on this 8th day of December, 2017, to certify
   which witness my hand and official seal.
                                                       ~~   ~
       "'~~~!'.:fl,-:.    JAMES ~AYLOR SHAW
       €°f(:.A.;'{











    ([KLELW³%´


                   MR.459
                                   CAUSE NO. DC-16-07706

CENTURION LOGISTICS LLC,                              §       IN THE DISTRICT COURT OF
individually and derivatively on behalf of            §
CENTURION PECOS TERMINAL LLC,                         §
a Texas limited liability company,                    §
                                                      §
       Plaintiff,                                     §
                                                      §
vs.                                                   §      DALLAS COUNTY, TEXAS
                                                      §
JAMES BALLENGEE, BALLENGEE                            §
INTERESTS, LLC; JOHN CALCE;                           §
CHRIS A. MOTT; TOM RAMSEY;                            §
STAMPEDE TX ENERGY, LLC,                              §
CENTURION MIDSTREAM GROUP LLC;                        §
CENTURION TERMINALS, LLC;                             §
CENTURION BROWNSVILLE                                 §
TERMINAL, LLC; JAMES HOCK;                            §
JUPTTERMLP, LLC                                       §
                                                      §
       Defendants,                                    §
                                                      §       B-44th JUDICIAL DISTRICT
and CENTURION PECOS TERMINAL                          §
LLC, a Texas limited liability company                §
                                                      §
       Nominal Defendant.                             §


                    AMENDED AFFIDAVIT OF ANTONIO ALBANESE

STATE OF TEXAS                        §
                                      §
COUNTY OF DALLAS                      §

      BEFORE ME, the undersigned Notary Public. on this day personally appeared Antonio
Albanese, who, being by me duly swoni upon his oath deposed and stated the foJlowing:

        J_     ''My name is Antonio Albanese, Treside at 6605 Gentle Wind Lane, Dallas, Texas

75284. I am over the age of twenty-one (21) years, have never been convicted of a felony or a

crime involving moral turpitude, and am full y competent to testify in all respects.




Amended Affidavit of Antonio Albanese



                                                                                                MR.460
         2.    I make this affidavit in supp01t of Piaintij)"s Response to John Calce 's Amended

Motion for Partial Summary Judgment Regarding Counterclaim Against Centurion Logistics

LLC (the ''Response")_ The following statements are true and correct and based upon my

personal knowledge.

         3.    I am, and always have been, a member and Manager of Centurion Logistics, LLC,

which in tum, is both the sole member and the sole Manager of Centurion Pecos Tenninal, LLC.

         4.   On June 27, 2016, Centurion Logistics, LLC, individually and derivatively on

behalf of Centurion Pecos Terminal, LLC, filed Plaintiff's Original Petition (the ''Petition") in

the 44th District Court of Dallas County, Texas, under Cause No. DC-16-07706.

         5.   On November 8, 2017, Centurion Logistics, LLC, individuaJly and derivatively

on behalf of Centurion Pecos Terminal, LLC, filed Plaintiff's Amended Petition (the "Amended

Petition") in the 44 1h District Court of Dallas County, Texas, under Cause No. DC-16-07706.

         6.   On December 8, 2017, Centurion Logistics, LLC, individually and derivatively on

behalf of Centurion Pecos Tenninal, LLC, filed Plaintiff's Response to John Colee 's Amended

Motion for Partial Summary Judgment Regarding Countercaim Against Centurion Logistics LLC

(the "Response") in the 44th District Court of Dallas County, Texas, under Cause No. DC-16-

07706.

         7.   The Centurion Logistics LLC Company Agreement attached to the Response as

Exhibit "D" is a true and co1Tect copy of the Centurion Logistics LLC Company Agreement

entered into on September 16, 2013, between TXC Energy LLC, Marc Marrocco, and Antonio

Albanese. ln entering into the Centurion Logistics LLC Company Agreement, it was never my

intent in negotiating and executing the Centurion Logistics LLC Company Agreement to

indemnify or pay the expenses, defense costs, or attorney foes of the Managers of Centurion



Amended Affidavit ofAntonio Albanese
                                                                                               2

                                                                                                    MR.461
Logistics LLC that breached fiduciary duties to the Centurion Logistics LLC, nor was it my

intent in negotiating and executing the Centurion Logistics LLC Company Agreement to agree to

reimburse or advance the expenses, defense costs, or attorney fees of a Manager for conduct that

is not related to the business of Cenmrion Logistics LLC or conduct that is outside the scope of

that Manager's authority. The indemnification language in the Centurion Logistics LLC

Company Agreement qoes not mean, and has never meant, that Centurion Logistics would have

to pay the legal fees of a Manager to defend himself in a lawsuit brought by Centurion Logistics

itself, or to defend against claims by Centurion Logistics itself, that a Manager depleted

Centurion Logistics of all or substantially all of its assets. rt certainly never meant that Centurion

Logistics would have to pay the party it was suing's attorneys' fees while the case was pending.

That rule applies equally to all Managers who could get sued by Centurion Logistics.

       8.      The Union Pacific Rail Access Memorandum of Understanding between Union

Pacific and Centurion Logistics attached to the Response as Exhibit "G" is a true and correct

copy of the Memorandum of Understanding entered into between Centurion Logistics and Union

Pacific Railroad Company that was executed on July 7, 2014.

       9.      The Commercial Rea] Estate Contract attached to the Response as Exhibit "H" is

a true and correct copy of the Tract-I Purchase Agreement, executed on February 12, 2014, by

Montane Industries, LLC and on February 7, 2014 by Centurion Logistics LLC.

        10.    The Company Agreement of Centurion Pecos Terminal LLC attached to the

Response as Exhibit "I" is a true and correct copy of the Original Company Agreement of

Centurion Pecos Terminal LLC that was entered into on September 12, 2014, between Centurion

Logistics LLC and CAM Oil and Natural Gas, LLC.




Amended Affidavit QfAntonio Albanese
                                                                                                    3

                                                                                                         MR.462
       l l.   The Assignment of Contract attached to the Response as Exhibit "K" is a true and

correct copy of the Tract-I Assignment between Centurion Logistics and Centurion Pecos

Terminal, LLC executed on September 16, 2017.

       12.    The First Amended and Restated Company Agreement of Centurion Pecos

Tennina] attached to the Response as Exhibit " N" is a true and correct copy of the First

Amended and Restated Company Agreement of Centurion Pecos Terminal LLC entered into

between Stampede Energy, LLC and Centurion Logistics LLC in November of2014.

       13.    The letter attached to the Response as Exhibit ''V" is a true and correct copy of

the May 27, 20 16 Centurion Terminals Demand Letter received by Centurion Logistics LLC.

       14.    Centurion Logistics did not authorize Calce to create or execute any of the

following documents:

              a.       The Unsecured Promissory Note for $1.5 million , dated September 16,

       2014, signed by John Calce, purportedly as " President" of Centurion Pecos, attached to

       the Response as Exhibit "M".

              b.       The Deed of Trust, dated January 6, 2015, signed by John Calce,

       purportedly as "Manager" of Centurion Pecos, in favor of Texas Capital Bank to secure

       promissory notes in the amount of $750,000 to Ballengee Interests, LLC , attached to

       the Response as Exhibit "P,..

              c.       The Deed of Trust, dated August 19, 2015, s igned by John Calce,

       purportedly as "Manager" of Centurion Pecos, in favor of Tex.as CapitaJ Bank to secure

       promissory note for $1,500.000.00 to Ballengee Interests, LLC, attached to the

       Response as Exhibit "O".




Amended Affidavit o,fAntonio Albanese
                                                                                                 4

                                                                                                     MR.463
              d       The Unsecured Promissory Note for $1.5 million, dated August 17,

       2015 , signed by John Calce, purportedly as ''President" of Centurion Pecos, attached to

       the Response as Exhibit "S",

              e.      The Extension of Real Estate Note and Lien signed by John Calce,

       purportedly as "Manager" of Centurion Pecos Terminal LLC, attached to the Response

       as Exhibit "U" .

              f.      Special Warranty Dee-0 signed by John Calce on May 26, 2016,

       purportedly as president of Centurion Pecos Terminal, LLC conveying approximately

       176.659 acres of land owned by Centurion Pecos to Ballengee Interests, LLC filed and

       recorded in Reeves County, Texas, on May 31, 20 l 6, as Instrument No. 16-06584 in tl1e

       Reeves County public records and attached to the Response as Exhibit "EE".

              g.      Special Warranty Deed signed by John Calce on May 26, 2016,

       purportedly as "President" of Centurion Pecos conveying approximately 299.325 acres

       of land owned by Centurion Pecos to Ballengee Interests, LLC recorded in Reeves

       County , Texas, on May 31 , 2016, as Instrument No. 16-06585 in the Reeves County

       public records and attached to the Response as Exhibit "FF".

              h.      Release and Conveyance Agreement, dated May 26, 2016, relating to the

       299.325 acre tract, relating to August 17, 2015 loan for$ I .5 million, signed by James H.

       Ballengee on behalf of Ballengee Interests, James Ballengee, and Jolm Ca lee, purportedly

       as ''President" of Centurion Pecos, attached to the Response as Exhibit «HI-I".

              i.      Release and Conveyance Agreement. dated May 26, 2016, relating to

       the 176.659 acre tract and that September 16, 2014 loan for $1.5 million, signed by

       James H. Ballengee on behalf of Ballengee Interests, James Ballengee, and John Ca lee,



Amended Affidavit of Antonio Albanese
                                                                                                  5

                                                                                                      MR.464
       purportedly as ·'President" of Centurion Pecos and attached to the Response as Exhibit

       "GO".

               J.     Assignments of Personal Property. Warranties and Leases that were

       executed on May 26, 2016, by John Calce, purportedly as " President" of Centurion

       Pecos and by James H. BalJengee on behalf of Ballengee Interests, attached to the

       Response as Exhibit "II" and Exhibit "JJ".

       l5.     Centurion Logistics did not authorize tJ1e Promissory Note from Centurion

Pecos to Centurion TerminaJs, LLC, dated November 15, 2015, that is referenced in the

correspondence from Thomas Ramsey of Centurion TerminaJs. LLC to Centurion Pecos

Terminal, LLC, on May 27, 20 16, declaring Centurion Pecos in default of a purported

November 15, 2015 note and demanding immediate payment of $237,975.10, which is

attached as Exhibit "V" to the Response.

       16.     Currently, Centurion Logistics does not have any assets, cash on hand, or other

means to pay indemnification, expenses, defense costs, or attorney fees that are requested by

the Defendants in this matter. Accordingly, I believe that any request for indemnification,

payment of expenses, defense costs, or attorney fees is an attempt to shut down the litigation

and prevent the Court from deciding the merits of Plaintiffs causes of action.




Amended Affidavit ofAntonio Albanese
                                                                                                 6

                                                                                                     MR.465
   FURTHER AFFIANT SAYETH NOT
                                                      --------
         ''""'''''
      ~~~f.~tf'-::,   JAMES l}YLOR SHAW
      %(*)~§Notary Publi~, State of Texas
      ~..,>.: ••.•;;_+'If~ Comm. Expires 07·08-2020
        "'i~Of. ""\V,,. . .
        '''11111''    Notary ID 130731546




Amended Affidavit of Antonio Albanese
                                                                 7

                                                                     MR.466












    ([KLELW³&´


                   MR.467
                                 &$86(12'&
                                                  
&(1785,21/2*,67,&6//&                         ,17+(',675,&7&28572)
LQGLYLGXDOO\DQGGHULYDWLYHO\RQEHKDOIRI        
&(1785,213(&267(50,1$///&                     
D7H[DVOLPLWHGOLDELOLW\FRPSDQ\                    
                                             
      3ODLQWLII                              
                                             
YV                                               '$//$6&28177(;$6
                                                                        
-$0(6%$//(1*((%$//(1*((                       
,17(5(676//&-2+1&$/&(                      
&+5,6$02777205$06(                        
67$03('(7;(1(5*//&                         
&(1785,210,'675($0*5283//&                     
&(1785,217(50,1$/6//&                         
&(1785,21%52:169,//(                                                
7(50,1$///&-$0(6+2&.                        
-83,7(50/3//&                                      
                                             
      'HIHQGDQWV                             
                                                  %WK-8',&,$/',675,&7              
DQG&(1785,213(&267(50,1$/                     
//&D7H[DVOLPLWHGOLDELOLW\FRPSDQ\            
                                             
       1RPLQDO'HIHQGDQW                       
                                                  
                                                  
              $0(1'('$77251($)),'$9,72)75(925<281*
                                                  
67$7(2)7(;$6                   
                               
&28172)'$//$6                  

      %()25( 0( WKH XQGHUVLJQHG 1RWDU\ 3XEOLF RQ WKLV GD\ SHUVRQDOO\ DSSHDUHG 7UHYRU
ZKREHLQJE\PHGXO\VZRUQXSRQKLVRDWKGHSRVHGDQGVWDWHGWKHIROORZLQJ

            ³0\ QDPH LV 7UHYRU (GLVRQ 'DLOH\  , UHVLGH DW  &RYLQJWRQ /DQH

'DOODV7H[DV,DPRYHUWKHDJHRIWZHQW\RQH\HDUVKDYHQHYHUEHHQFRQYLFWHGRID

IHORQ\RUDFULPHLQYROYLQJPRUDOWXUSLWXGHDQGDPIXOO\FRPSHWHQWWRWHVWLI\LQDOOUHVSHFWV




                                                                                                     
$PHQGHG$IILGDYLWRI7UHYRU
                                                                                                    
                                                                                                         MR.468
              ,PDNHWKLVDIILGDYLWLQVXSSRUWRI3ODLQWLII¶V5HVSRQVHWR-RKQ&DOFH¶V$PHQGHG

0RWLRQ IRU 3DUWLDO 6XPPDU\ -XGJPHQW 5HJDUGLQJ &RXQWHUFODLP $JDLQVW &HQWXULRQ /RJLVWLFV

//& WKH ³5HVSRQVH´ 7KH IROORZLQJ VWDWHPHQWV DUH WUXH DQG FRUUHFW DQG EDVHG XSRQ P\

SHUVRQDONQRZOHGJH

              ,DPDQDVVRFLDWHDWWRUQH\ZLWKWKHODZILUP6KDPRXQ	1RUPDQ//3ORFDWHGDW

 9DOOH\ 9LHZ /DQH 6XLWH  )DUPHUV %UDQFK 7H[DV  DQG UHSUHVHQW &HQWXULRQ

/RJLVWLFV//&LQGLYLGXDOO\DQGGHULYDWLYHO\RQEHKDOIRI&HQWXULRQ3HFRV7HUPLQDOLQ WKLVWK

'LVWULFW&RXUWRI'DOODV&RXQW\7H[DV&DXVH1R'&

              2Q1RYHPEHUDFWLQJRQEHKDOIRI&HQWXULRQ/RJLVWLFV//&LQGLYLGXDOO\

DQG GHULYDWLYHO\ RQ EHKDOI RI &HQWXULRQ 3HFRV 7HUPLQDO //& , ILOHG 3ODLQWLII¶V $PHQGHG

3HWLWLRQWKH³$PHQGHG3HWLWLRQ´LQWKHWK'LVWULFW&RXUWRI'DOODV&RXQW\7H[DV&DXVH1R

'&

              2Q'HFHPEHUDFWLQJRQEHKDOIRI&HQWXULRQ/RJLVWLFV//&LQGLYLGXDOO\

DQG GHULYDWLYHO\ RQ EHKDOI RI &HQWXULRQ 3HFRV 7HUPLQDO //& , ILOHG WKH 5HVSRQVH LQ WKH WK

'LVWULFW &RXUW RI 'DOODV &RXQW\ 7H[DV XQGHU &DXVH 1R '& 7KH GHILQHG WHUPV

FRQWDLQHGLQWKH5HVSRQVHVKDOOKDYHWKHVDPHPHDQLQJKHUHLQDVWKH\GRLQWKH5HVSRQVHDQG

WKRVHWHUPVDUHLQFRUSRUDWHGKHUHLQE\UHIHUHQFH

              7KHOHWWHUDWWDFKHGDV([KLELW³(´WRWKH5HVSRQVHLVDWUXHDQGFRUUHFWFRS\RIWKH

,QGHPQLILFDWLRQ 'HPDQG OHWWHU WKDW 6KDPRXQ 	 1RUPDQ //3 UHFHLYHG IURP FRXQVHO IRU -RKQ

&DOFHRQ$XJXVW

              7KHOHWWHUDWWDFKHGDV([KLELW³)´WRWKH5HVSRQVHLVDWUXHDQGFRUUHFWFRS\RIWKH

,QGHPQLILFDWLRQ 5HVSRQVH VHQW E\ & *UHJRU\ 6KDPRXQ LQ UHVSRQVH WR WKH ,QGHPQLILFDWLRQ

GHPDQGOHWWHURQ6HSWHPEHU

                                                                                                            
$PHQGHG$IILGDYLWRI7UHYRU
                                                                                                          
                                                                                                                MR.469
              7KH GHHG RI WUXVW DWWDFKHG DV ([KLELW ³-´ WR WKH 5HVSRQVH LV D WUXH DQG FRUUHFW

FRS\ RI WKH 7UDFW 'HHG RI 7UXVW DV LGHQWLILHG LQ WKH 5HVSRQVH DQG UHFRUGHG DV LQVWUXPHQW

QXPEHULQWKHSXEOLFUHFRUGVRI5HHYHV&RXQW\7H[DVRQ6HSWHPEHU

              7KHJHQHUDOZDUUDQW\GHHGDWWDFKHGDV([KLELW³/´WRWKH5HVSRQVHLVDWUXHDQG

FRUUHFWFRS\RIWKH7UDFW*HQHUDO:DUUDQW\'HHGDVLGHQWLILHGLQWKH5HVSRQVHDQGUHFRUGHGDV

LQVWUXPHQWQXPEHULQ WKHSXEOLFUHFRUGVRI5HHYHV &RXQW\7H[DV RQ6HSWHPEHU



             7KHXQVHFXUHGSURPLVVRU\QRWHDWWDFKHGDV([KLELW³0´WRWKH5HVSRQVHLVDWUXH

DQGFRUUHFWFRS\RIWKDWVDPH7UDFW1RWHWKDWZDVDWWDFKHGDV([KLELWWRWKH$IILGDYLWRI-RKQ

&DOFH WKH ³&DOFH $IILGDYLW´ WKDW ZDV ILOHG LQ VXSSRUW RI &DOFH¶V 'HIHQGDQW -RKQ &DOFH¶V

0RWLRQ WR 7UDQVIHU 9HQXH DQG %ULHI LQ 6XSSRUW WKHUHRI DQG 6XEMHFW WKHUHWR 2ULJLQDO $QVZHU

WKH³&DOFH079´RQ6HSWHPEHULQWKLVWK'LVWULFW&RXUWRI'DOODV&RXQW\7H[DV

&DXVH1R'&

             7KH GHHG RI WUXVW DWWDFKHG DV ([KLELW ³3´ WR WKH 5HVSRQVH LV D WUXH DQG FRUUHFW

FRS\RIWKH-DQXDU\'HHGRI7UXVWLGHQWLILHGLQWKH5HVSRQVHDQGUHFRUGHGDVLQVWUXPHQW

QXPEHULQWKHSXEOLFUHFRUGVRI5HHYHV&RXQW\7H[DVRQ-DQXDU\

             7KH GHHG RI WUXVW DWWDFKHG DV ([KLELW ³4´ WR WKH 5HVSRQVH LV D WUXH DQG FRUUHFW

FRS\RIWKH7UDFW'HHGRI7UXVWLGHQWLILHGLQWKH5HVSRQVHDQGUHFRUGHGDVLQVWUXPHQWQXPEHU

LQWKHSXEOLFUHFRUGVRI5HHYHV&RXQW\7H[DVRQ$XJXVW

             7KHJHQHUDOZDUUDQW\GHHGDWWDFKHGDV([KLELW³5´WRWKH5HVSRQVHLVDWUXHDQG

FRUUHFWFRS\RIWKH7UDFW*HQHUDO:DUUDQW\'HHGLGHQWLILHGLQWKH5HVSRQVHDQGUHFRUGHGDV

LQVWUXPHQWQXPEHULQWKHSXEOLFUHFRUGVRI5HHYHV&RXQW\7H[DVRQ$XJXVW




                                                                                                              
$PHQGHG$IILGDYLWRI7UHYRU
                                                                                                            
                                                                                                                  MR.470
       14.    The unsecured promissory note attached as Exhibit "S" to the Response is a true

and co1Tect copy of that same Tract-2 Note that was attached as Exhibit 4 to the Calce Affidavit

filed in support of the Cake MTV on September 20, 2016 in this 44lh District Court of Dallas

County, Texas, Cause No. DC-16-07706.

       l 5.   The extension of real estate note and lien attached as Exhibit "U" to the Response

is a true and correct copy of the Tract-I Note Extension, recorded as instrument number 15-

10258 in the public records of Reeves County, Texas on October 30, 2015.

       16.    The content attached as Exhibit "X" to the Response is a true and correct copy of

the contents of www.centurionterrninals.com as it appeared on February 23, 2016 by using the

internet archive archive.erg/web.

       17.    The deed of trust to secure assumption attached as Exhibit "Y" to the Response is

a true and correct copy of that same Tract- I Deed of Trost to Secure Assumption, recorded as

instrnment number l 6-04401 in the public records of Reeves County, Texas on April I I, 20 16,

and attached as Exhibit 6 to the Calce Affidavit that was filed in suppo1i of the Calce MTV on

September 20, 2016 rn this 441h District Court of Dallas County, Texas, Cause No. DC-16-07706.

       18.    The deed of trust to secure assumption attached as Exhibit "Z" to the Response is

a true and correct copy of that same Tract-2 Deed of Trnst to Secure Assumption, recorded as

instrument number 16-04402 in the public records of Reeves County, Texas on April 11 , 2016,

and attached as Exhibit 7 to the Cake Affidavit that was filed in support of the Calce MTV on

September 20, 2016 in this 44th District Court of Dallas County, Texas, Cause No. DC-16-07706.

       19.    The assump6on agreement attached as Exhibit "AA,. to the Response is a true and

c01Tect copy of that same Tract-1 Assumption Agreement, dated April 6, 2016, that was attached




Amended Affidavit of Trevor Young
                                                                                              4

                                                                                                   MR.471
DV([KLELWWRWKH&DOFH$IILGDYLWWKDWZDVILOHGLQVXSSRUWRIWKH&DOFH079RQ6HSWHPEHU

LQWKLVWK'LVWULFW&RXUWRI'DOODV&RXQW\7H[DV&DXVH1R'&

             7KHDVVXPSWLRQDJUHHPHQWDWWDFKHGDV([KLELW³%%´WRWKH5HVSRQVHLVDWUXHDQG

FRUUHFWFRS\RIWKDWVDPH7UDFW$VVXPSWLRQ$JUHHPHQWGDWHG$SULOWKDWZDVDWWDFKHG

DV([KLELWWRWKH&DOFH$IILGDYLWWKDWZDVILOHGLQVXSSRUWRIWKH&DOFH079RQ6HSWHPEHU

LQWKLVWK'LVWULFW&RXUWRI'DOODV&RXQW\7H[DVXQGHU&DXVH1R'&

             7KHOHWWHUVDWWDFKHGDV([KLELW³&&´DQG([KLELW³''´WRWKH5HVSRQVHDUHWUXH

DQG FRUUHFW FRSLHV RI WKRVH VDPH 0D\   OHWWHUV WKDW ZHUH DWWDFKHG DV ([KLELW  WR WKH

&DOFH$IILGDYLWWKDWZDVILOHGLQVXSSRUWRIWKH&DOFH079RQ6HSWHPEHULQWKLVWK

'LVWULFW&RXUWRI'DOODV&RXQW\7H[DV&DXVH1R'&

             7KHVSHFLDOZDUUDQW\GHHGDWWDFKHGDV([KLELW³((´WRWKH5HVSRQVHLVDWUXHDQG

FRUUHFW FRS\ RI WKDW VDPH 7UDFW 6SHFLDO :DUUDQW\ 'HHG UHFRUGHG DV LQVWUXPHQW QXPEHU 

LQWKHSXEOLFUHFRUGVRI5HHYHV&RXQW\7H[DVRQ0D\DQGWKDWVDPH7UDFW

6SHFLDO:DUUDQW\'HHGDWWDFKHGDV([KLELWWRWKH&DOFH$IILGDYLWWKDWZDVILOHGLQVXSSRUWRI

WKH&DOFH079RQ6HSWHPEHULQWKLVWK'LVWULFW&RXUWRI'DOODV&RXQW\7H[DV&DXVH

1R'&

             7KHVSHFLDOZDUUDQW\GHHGDWWDFKHGDV([KLELW³))´WRWKH5HVSRQVHLVDWUXHDQG

FRUUHFW FRS\ RI WKDW VDPH 7UDFW 6SHFLDO :DUUDQW\ 'HHG UHFRUGHG DV LQVWUXPHQW QXPEHU 

LQWKHSXEOLFUHFRUGVRI5HHYHV&RXQW\7H[DVRQ0D\DQGDWWDFKHGDV([KLELW

WRWKH&DOFH$IILGDYLWILOHGLQVXSSRUWRIWKH&DOFH079RQ6HSWHPEHULQWKLVWK

'LVWULFW&RXUWRI'DOODV&RXQW\7H[DV&DXVH1R'&

             7KHUHOHDVHDQGFRQYH\DQFHDJUHHPHQWDWWDFKHGDV([KLELW³**´WRWKH5HVSRQVH

LVDWUXHDQGFRUUHFWFRS\RIWKDWVDPH7UDFW5HOHDVHGDWHG0D\DWWDFKHGDV([KLELW

                                                                                                              
$PHQGHG$IILGDYLWRI7UHYRU
                                                                                                            
                                                                                                                  MR.472
!l to the Calce Affidavit filed in support of the Calce MTV on September 20. 2016 in this 441h
District Court of Dallas County, Texas, Cause No. DC-16-07706.

       25.    The release and conv.eyance agreement attached as Exhibit " HH" to the Response

is a true and correct copy of that same Tract-2 Release, dated May 26, 2016, attached as Exhibit

2 to the Calce Affidavit filed in support of the Calce MTV on September 20, 2016 in tlus 44111
District Court of Dallas Cowuy, Texas, Cause No. DC-16-07706.

       26.    The assignment of personal property, warranties and leases attached as Exhibit

"II" to the Response is a true and cotrect copy of that same Assignment that was attached as

Exhibit ] 2 to the Calce Affidavit filed in support of the Calce MTV on September 20, 2016 in

this 44tli District Court of Dalfas County, Texas, Cause No. DC-16-07706.

       27.    The assignment of personal property, warranties and leases attached as Exhibit

"JJ" to the Response is a true and correct copy of that same Assignment that was attached as

Exhibit 10 to the Ca1ce Affidavit filed in support of the Calce MTV on September 20, 20 16 in

this 44th Disttict Court of Dallas County, Texas, Cause No. DC-16-07706.

       28.    The content attached as Exhibit "KK" to the Response is a true and correct copy

ofth.e contents the www.jupilennlp.com website as it appeared on October 19, 2010.




Amended Affidavit of Trevor Young
                                                                                              6
                                                                                                   MR.473
   FURTHER AFFJANT SAYETH NOT




   SUBSCRIBED AND SWORN to before me on this 8th day of December, 20 17, to ce1tify
   which witness my hand and officiaJ seal.


              ,111111
         '1-~'t;:'!.f.~l(.-,
                         GRACE YBARRA BURRIS
        £~':°*":~~Notary Public, State of Texas
        ~~_k •. .•.·~~f Comm. Expires 05-15-2021
         ..,.,~ff Of~''
           '''''"'''''         Notary ID 10004648




Amended Affidavit of Trevor Young
                                                                                      7

                                                                                          MR.474












    ([KLELW³'´


                   MR.475
- ·-- - - - - - - - - - - - - -- - - -- - - - - - - -- - --




                             COM PANY ACREEMEKT

                                        OF

                              Centurion Logistics LLC

                         a Texas Limited Liabilily Company

                            Effective September 16, 2013




TllE   MI·: ~IBERSHIP INT£lU~ S'fS
                             REPRESENTF:D BY TlllS AGREF:MENT HA YE
NOT BEEN REG ISTl':JH:D UNDER ANY SECURITIES LAW~ ANO MAY NOT BR
SOLD,  PLEOGF:D Oll      OTHERWISE   TRANSFERRED     ABSENT   SUCH
REGISTRATION OR AN F.XV-MPTJON THEREft~OM.        Tiii( TRANSFER OF
MEMBEHStllP INTERESTS IS FlJRTHER RESTlU CTE D BY ARTICLE X OF THIS
AGREEMENT.




                                                                      MR.476
                                                              Tr\BI .E OF               CO~ T ENTS




Alfl'l(' LfEFINITIONS ........................................................................................................ I
       l. l .             De lined Tcnns .......................... ............................................................................... l
       1.2.               C::;ngc ........................................................................... ...................................... ...... ~

ARrtCLE II ORGANIZATIO~AL MATTERS ...................................................................... S
  2.1.     l-'orn1atio11 ................................................................................................................ 5
  2.2.     Nnnie .......................................................... ............................................................. 5
  2.J ,    Rcgistc:n:d Olfo:e and !\gent: Principal Oniel' ....................... ............... ................. 5
  2.-L     Tenn ..................... ................................................................................................... 5
  2.5.     Purposes .......... .... ..................................................................................................... 5
  2.6.     PO\\'C:rs ............................................................. ....... ....... ...... .................................... 5
  2. 7.    Co111pany Property ............................... ... ................ ................................................. 5
  2.8.     Initial Me111bcrs ................................................................... .................................... 6
  2.9      Optil>nS LO Acquire /\dditionnl Un it s ...................... ......................................... ........ 6
  2.10     Consent o l' Manngcrs ................................................ ............................................... 6
  2. l I.  Status of Managcr5 and :vkmbcrs .............................................. .................. ........... (l
  2. 12.   l Jnit Ccrt ilicatcs ........................... ........................................................................... 6
  2. 1J.   No Stale l.m' Partnership ..................................... ....... ................................ ............ 6

A RTI CLE Ill CAl>ITAL CO'.'ITR llHITIONS; CAPITAL ACCOUNTS .............................. 6
Johns. I .    Initial Capital Contributions ............. .... ........................................................... ........ 6
   3.2.      t\ddi1ional Capital Cnmrihutinns ........................... ................................................. 6
   .1...l .  C't11Jl ltt l /\tc.:cr l .01.1r1s ... ... .. . .... . .......... . .... . .............. ................................. ... .. . ... . ... .. ..... . . ...... 7
   J.6.      Mc111bcr Notes ........ ........................................................................ ..................... .... 7

ARTIC'L f: IV ALLOCATIOi\S AND OISTl~IB llTIOl\S ....................................................... 8
  -LI .      A llol'at inn of Pro lit or 1.oss ................. ......... ........ ................................................... 8
  -L2.       Distributions ol' Di stributable Cash ................... -. ........ ........................................... 8
  ~.J.       \Vithholding .................................................................... ......................................... 8
  -l.4.      1.imitatio11 on Distrihutinns .................. .,.... , ............................ ........................ 8
  4.5.       No Righ t to l>arti tion or Di stributi on<> in Kind ......... ....... ............... ., ................. 9

A1rr1c·1, c;: v l\·lA N;\(; EJ\il EN'I' ................................................................................................... 1)
   5.1 .        Management and Cont rol of'( ompany nusirn:s:) .................................................... 9
   5.2.         Dekgation ul' t\u t horit~ ......................................................................................... I 0
   5.J.         l.i111 itations on l\ lanager t\u thoril) ................................... .................................. ... 10
   5.-t.        Reliance ....... ................................................................................................... ..... .. I 0
   5.5.         Co111rc 11sa lin11 and E:xpcn<>CS nr ~vlcmhc rs and t\lanrigcrs ..................................... I 0
   5.(1 ,       ~t irndard s ol' Manager n11d Member ( '011dt11..:1. ........ .... .... .. .... ......... .. .... .. .... .... ... ..... Io

Co \I I'\"' i\ c.1a. .: \ H~ '> I OF      c ~. "I l I{ 10 '> Lo      5. 7.            Resignal il>n. Rcmo\'a l. and Rcplaccmc111 of Manngcr ...............,... ........... ......... ... l I

ARTICLE VI LIABILITY AND 1 1\ DE~l~IFI C ATIO N ....................................................... 13
  6. 1.   I.imi tation of J. inbi li l) .................................. .. ... .................................................... I J
  6.2 .   l11dcmn ific nlio11 b) Com pany ................................................,............................... 1J
  6.J .   Conduct Nill Protected .... ..................................... ..................... ............................ 13
     6 .4.            1nsurance .................... ..... ........ .. .............. ........................................................ ...... 1-l
     6.5 .            Sun·ival ................................... .......... ......... .......... ................................... ........ ...... 1-l

ARTICLE VII BOOKS AN D RF.CORDS;                                            REPOl~TS ..........................................................              1-t
     7. l.            M aintennnce of and i\ Ct.:CSS to Books and Rccords ............... ................................ 14
     7.2.             Fiscal Yea r. ........................... ....... .. .......... .............................................................. 14
     7.3 .            Financial a1H.l Opl'rali ng Rqmrls ......... ........................................................... ..... .. 14
     7.4.             Tax Reports ........................................................................................................... 15
     7.5.             ·1·ransm ission of Co111munica1 ions ........................................................ ............... .. 15

t\lfl'l(' LE Vlll T AX ;\-lA-rT ERS ............................................................................................. 15
    8.1 .      Tax Clnssi lication .... ............... ... ..................................................... ....................... 15
    8.2.       Co1npany Returns ................. ......... ........... ... ............................... ........................... 15
    8.3.       Ta:-: Elections ........................... ...... ...... .... ....................................... ............ .... ....... 15
    8.4.       Cnn sistc11t Rcporling ....................... .. ... ..... ......................................................... ... 16
    8.5.        rax Proccc                    VOTl~ G             OF \'lEMBE RS ................................................. 17
     9. 1.            lvh:cti ngs ...................................................... ................. ,........................................ 17
     9 .~.            Voling ................................................................................. ................................ ... 17

ARTICLE X TRANSFER OF MEMBF.RSlllP INTERESTS ............................................... 17
  I0. 1.   Li mitation o n l'ransfi:rs ...... .............. ....... ................. ...................................... .... ... 17
  I0.2.    Pcnnitlcd I nlnsl'cr or ~vkrnbcr'>h i p Interest ........................................ ................ .. 18
  I0.J.    Co ndi tions to Penniltl'd 1·rn11s fl' rs l} I. i'vlcmhcrshi p lntnc..:sts ............................ .. ... I . Assignee ·s Rights and Ob i ig.at ions............ ... ............................... ......................... 20
  I 0.7.   E rrcct and Cn 11 scquen c1.·~ o l' Pruhibikd T ransfer .. ...... .. ..................... ............... 20
  I CUL    A gn.:i: menls 01· Spnt1r(>pcrl~ ...... .................. 21
                                                                        1




ARTIC LE XI ,\l>Ml SSIO~ OF NEW \1E\·IB ERS ............................................................... 2 1
  11.1 .   Subs1i1 utcd l'vkrn bcrs ... ........ .. ........ ....... ................. ... ... ............................... ........... 21
      11 .2.          Addit io nal       ~vk mbcrs .. .......... ......................... .. ....................... ................ ..... ... ...... ..   22

ARTI CLF: XI I \VITI ll>RA WAL OR IH~ MOVAL OF 'IK\tlBERS ..................................... 22
  12. 1.     \Vi1hd ra\\'al or jvk mbcrs .. ......................... ............................................................. 12
  12.2.      Rcmowl of" \!!embers ..... ................... ... ... .. ........., .................................................. 23
C o\11• ' ' ' A     12.3.             Optional        R~demption
                                              of Membership I ntc rest .............. ........................................ 24
     12.4.             St<1Ltts of fo rmer Member .................. .................................................................... 24

ART ICLE XIII WINDING CP AND TERMINATlON ......................................................... 24
  13.1 .   Evt:nts Requiring Windi11g Up ....................................................................... ....... 24
  13.2.    Winding Up Procedures ................................................................................... ..... 24
  13.3.    Continuati on Without Winding Up ....................................................................... 25
  13.4.    I.iquidation of Assets and /\pplication and Distribution or Pn>c eeds ................... 25
  13 .5.   Certificate of Termination ..................................................................................... 26
  13 .6.   Rcinstatc1ncnt .......... .............................................................................................. 26

A lffl(~ LE        XIV YA L U.I\l'ION .................................................................................................. 26
      14.1.          Fair Value of Company Property .......................................................................... 26
      14.2.          Fair Valt1c of Membership Interest . ................................................................ ...... 27

ARTl CLE XV GENERAL PROVISIO:"IS .............................................................................. 28
  1S. l.   /\ n1cndn1cnts............................................................................ .............................. 28
  15.2.    Notice ..............,.................................................. -................. ................................ 28
  15.3.    Governing Law: Consent to .Jurisdiction ................... ............. .......................... ..... 29
  15.4.    \Vaiver ............. ............................... ... ....... ............................................................. 29
  15.5.    Ent ire J\grl!c1ncnt ................................................. ................................................. 29
      15.6.            Successors and Assigns ...................................... .............. .. ................................... 29
      15.7.            Third-Panics ................................... ....................................................................... 29
      15.8.            Sevcrabil ity ................................ ............................................................................ 29
      I 5. 9.          Cc)nstruc:tion ............................................... ............................................ ......... ...... 29
      15. l 0.         Execution of' Agn:e1rn:nt.. ........................... ........................................................... 30
      I S. 11 .        Further 1\ ssuranccs ................................................................................................ 30
      I 5. l 2.        Pov•er of J\llorney ................................................................................................. 30

EXHIBIT A ME\.1BERS' CONTRIBLITlONS AND PERCENTAGE INTE IH:S-rs ......... 32

l~ XHlBIT         B SPOUSAL JOJNOER AND CONSENT ............................................................... l

APPENDIX A PRI NCIPLES OF ALLOCATION ............................................................... A-1
     .'\. l            In troduct ion ........................................................................................................ /\.-1
      A.2              Dclinitions ............................................................................................ ............... ;~-\
      A.3              Capital 1\ccuunts ......................................................... ...................... .................. A.-4
      A.4              J\llocntions of Net Profit and Net Loss ....................................... .. ................... ... /\-)
      /\ .5            Tax ;\ !locations ............................................................... ................................. ... 1\-8




Ct1'11' .\ ' \ ,.\{:tU.r.   '"·'I   OF Cl.., l'I Ill()' L,\( ;~: il l
                                                                                                                                115118 1812! 1220 1-1


                                                                                                                                                         MR.479
                                                c o rvlPANY .-\GnEID IE l\T
                                                           OF
                                               CENT t:IUON LOGISTI CS LLC

         l'11is ngreemc111 (""Agreement"·) is entered into clTcclhc as or September 18. 20 IJ (till'
··Effccti\c Date··). hy lhe persons identilied on the signature pagc(s) hcn:o r.

                                                         RECITA LS

      1\ .    1"11c Company was frmncd pursuant to a Certi ticatt· of Formatint1 tiled wi th the
Sctrdmy nf"Stale or thc Stale of Texas cllective ns ol'Scptcmber 16. 2013.

        B.      The pnrtics desire to provide for lhe regu lation and                   mann~e rn cnt    nf the     ~1 1Tnirs     of
the Co1111xrn) nccording to this /\grcemt?tll and the Code.

          l\0\\'. l l IERl:FORE. the panics agree as fo ll uws:

                                                       ARTICLE I
                                                       O tn in question.

          ·· ~\t!.rccmcnt· ·      means thi> :\gn:c1nc11L ,is it may be rnncndctl. suppkrnentcd or resta ted
from lime       (t1   time.

        ·· !\ssiunee·· means a pcrsnu Ill \\ hom a ~kmhcrshi p J 1111..·rcsl has bcL'll trnnsll:rrcd b: a
\ ·kmhcr ~ir 1\ssig11cc in a Pcrmiltcd rranskr. or in a Prohibited l'rt1nsfl·r that the Compan: is
1\:quircd h) la\\ lt1 rt'         ··ce11[1icatt: or Fonnation .. means the ccniticate of formation fikd \\ ith respect to tht'
C11111p as provided in Section 2.1. as sw.:h ccrlilicak' may be cnrrcclcd . amended. or rcstntcd.

       ··certificate or Membersh ip Intcrest'· 111cans a ccni limtc n.: prcscnti ng. each l\•kmbcr' s
~·kmbcrship I ntcrest in a lotm approved b) the Managers.

       ··code .. means the Tcx11s Brn.;incss Organi1.ntions Cmk. as anwndcd from time ro tinh.'.
and any successor law .

       .. C'llllll?J!.!.l{.   mean~    the limitt:r nnt such person has the status required to be an lnd cnmiticd
l\:rson al the lime any Prm:ccding is made l1t' m:iintnincd as dc~ nib ed in Aniclc YI or '11 lhc time
any amend1rn:nl tn this 1\grccmcnt is prnp<1scd limier Section 15 .1 .

          .. ltH.!c...: Rutc.. mcans thl· rntc spcc iltl·d in scctinn    ~0~.002   of the Tc'\as 1-'innncc ('(1tk



                                                                                                                 E.\ 11 llCI I    A
                                                                                                       I l ~W\ llh 2 .:! I !   ~•II   I



                                                                                                                                          MR.481
         ··Initial Capit .

       .. Permitted rransli:r'' rnem1s nn y lrnnsl'cr o f a     ~kmhcrship     Intere st th\11 is describ\.'d        111
Section I0.2.

       ··ProcceditH.!... rnenns la) n n~ lhrcntcnetl. pending. or Cl1tnpkll'd action or other
proceeding. \Yhether ci\ ii. crim inal. ndrninislrati\c. nrbi1rnliYc. l ) r inn:stiguthe: 1h) an appeul or
any such proccr:ding: nnd (c) an inquiry or in\'Cstigatitrn that could kad lo any sw:h proceeding.



                                                                                                         f.~ 11111 11 .\
                                                                                               I i_       .. Prnhibitl.'d l'nu1stcr .. means any trans ll:r of a :vtcrnhcrship lntl'n::-;t that is not n f>l'rmilll'd
t'ranskr.

        ··[{cquisitl' l' tl Member lo the Compa:


          lb)      rd'crcncc lo         Li)     n.:ll:rcm:cs to ag.n:erncnts or other documents                    r~·fr r   as m.:1 1 to all addend;.
            2.7.        Compan\' Pro pert\ .

            (n)     :\ll Cnmp:iny prnperl) slrnll bl:' n\\llcd in the ll
1wrnc of an: \1emhl'r. N11 tvlernbcr or 1\ssi~nl.:'e will IHI\\'          (b)      rhc \lilnilgcrs shnll dcpo$it or ill\'CSt all funds of the.: CtHnpnny in an ;H.:counl or
.     Consent or fvlcmbcrs. Faeh p.:rsnn executing this /\grel.'mcnt consents to the
admis~ion   as members in the Compan) al l t)(' thc Initial Members and all l)thl.'r persons who are
Members as or the date sui.;h person t:Xl'.tlltt:S this /\grccmcnt and run her l'.Onsents lo the issuance
of nclditional l !nits as provided in Scctilln .2.9.

         2. 10. Status of Ma nagers and Members.          htept as othcr\\'ise provided by 1his
Agreement. lhc Managers haw lhi: status. rights. and nhl igations L'f a manager in a limited
liabilil) cornpan) as set forth in the Code. and each Mcmbt:r has thi.: slntus. rights. and
obligations ora member in a limited liabi lity t.:mnpnny as set fo rth i11 th1.: Code.

           2. \ I. l Jn it Cqtilicalcs. l·:ach :Vkmber' :s Units mny be rqm:scntctl by a \ Inil CertiliL:atc.
11· Unit Ccrtilicatcs nrc issued. cn~h llnit (\·nilicatc shnl l bi: numbl.!rcd and registered in 1he
r1.'l'.Ords of the C't1mpn11y ns th1.·y arc issued. and signed by any or the Managers. I hc holder nf
ttll) Unit CerLi lieak shall prnmpll) noti(' the Company ur any loss or destruction t)!' th.:
ccrtificak. and the rvlnnagcrs shal l cause a replacement L:erl ificnte Lo be issu1.·d to thl.! holder upon
                                      or
recei pt nl· sali sl!1ctory t:\'itlcnJo ivkrnlK·r has the right or is pcrmiltt:d lo 111nkc
Addi til>llproposed :\dditiunal Ct1pital Con1ribu1im1. and (b) all \ kmhl'rS arc nffo rdcd an opportunity to
                                                                   1


par1icipatc in llll' Additional Capital Contribu1ion in accordancx wi1h their relaliYc J>l'n:l'nlage
Imcrcsts.

         3.3 . Capital Accounts. Thl' Company sha ll establish a separale C1pitnl 1\ccOlllH for
l.'ach Jlvkmber and 1\ssig.11cl'. rill' Capital /\ccounts shall be nrnintaincd accordi ng to 1hc
             or
pro\'isions Appendix t\.

        3.-L      No Right lo Rl'turn or or Interest on Cnpital Account. Nn Membn may demand
or rccci,·c the n:turn r'11' its Capital Contributinn or any portinn or i1s Capi1nl /\e111b-:r >J~HL' S tlm1ug.h thl! end nr 2()0\J.
it i:- inti:ndeu that su                                                     ARTICLE IV
                                     Al.l.OCATIO~S      A:' IHST RIB l!TlO NS

        4.1 . /~lloc:u i on or Prnlit or I . us~. Subjett to Section 3.6. Co111p;111y prolits and lossc!:>
~hnll he nllocatcd among thi: Members nnd Assignees in accordanl.'.e \\ ith the 1wo' isions ot'
QPJJt:ndix 1\ m as is dr tcnnint.?d by the Managt:rs. lhe 1vkmbers an: ~l\\'\11'1.'. of the income tax
consequences nf the nl IOCll d1..·mand or. at the dl't:tinn l )I' the lVh111agL·r~. is n:pa~ nhlc nut 01· distribut ions
tu" llich sud1 i'v krn ber tH' 1\ ssignl'L' would uthen\ isc he 1.•. ntit lcd .

          . 1..i.   I.imitmion       011   Distributions.

           (a)       I he Compan) mn~ nnt make u distributinn tn n ~kmber m Assignee if it \\'Oulu
remkr lhl! Cnmpany i nsnlvcnt. ddl'rnl inl'd in accor lo the nssc1s ti!' thl' Com pan~ for ;111~ distributions.
inch1d i ng liqu idating distributions. If the assets nt' the Com pan) remaini ng. alkr the paymen t or


                                                                                                           E\ llllll I ·\
                                                                                                  I I ~llS I!\\ ~ 1 12 201 I



                                                                                                                               MR.487
di:-;clrnrge. lll" the pmvisilln for payme11l or di~thargL'. or the Co mpan~ lia bili ti es arc insulfo.:icnl
Ltl mal..c any distributinns. no \ikmbcr has any recourse against the sqmrate assets or rn1) other
Member.

          -LS.   >fo lfo~ht to Partition or Distrihu1ions in Kind. Nn Mcmbcr has any right. and
\\'ain.·s m1y right that it might ()therwise lul\·t'. 10 cause all) Cmnpany properly to be partitioned
at1d/or distributL'd in kind. h;cept <1s provided in Section IJ.~(d) (relating tn liquidnting
distributions). the Compnny may not make an) distributions in ki nd.

                                                 ARTICLE V
                                              MANAGEME~T


          5.1.     i•vlana~!nent   and Conlrnl   orCompnnv 13usin-:ss.
          (H)    Sub_icct to the limitations set forth in this /\grccmcnt. the Manag.crs ha\'c
e:-:cl usin: authority to manngl' :i11d conduet the Com pan)· s business. The \!-tanagers shal l do all
things appropriate to cnrry oul the (\rn1pa11y's purpose. I :xccpl as othern isc provided in this
t\g.recment. all net ions that the i\ lanager:-; may tnke nnd all dctcrmi nations that the Munngcrs 111ay
                                      1



make pursuan t to this Agreement may be taken and mat.Ir..: in LllL· absolute discretion of' till'
i'vltmag.crs.

          (b)      I he initial Manngcrs of the Comp;111y are:          .John Calcc. Antonio Albanese. nnd
~-tare   Mmrocco. I :m:h \!tanager \\·i II SL'n·e as a Manager u11ti I his su
meeting. \>r the l'vlnnagcrs is required Lo be g.i\ en. At nil meetings ol' Managers. the 1m:sencc of a
1uzjuri1:i t,r thi:: ~11aµcrs shal I be nccl'.ss11S,IS12 2 12 lill~



                                                                                                                             MR.488
\\riling. sdting. fort h the ac tion so taken. slw ll bl' signed by ~la n agcrs ha,·ing not l'ewc:r than 1111..·
minimum number or' oles req uired w approrc such ac ti on under the CodL'. the Ccni lkatL' nr thi s
Agreement. J\ 1:1csim i h: or si 111 ilar reprnduction of a writing si gncd by a :Vlr1nagcr. shn ll lK'
regarded as signed b) the :vlanag.ers for purpnsl!s of this Section 5. I(e ).

        5..2.    Dclc12.ation   or /\uthorit).
        (a)     rhe Manager:-; may cat1SL' the Company to hire employees and agents. rwd may
dclcgati: tu such pi:rs{)llS any or its authority hereunder. as the Mmwgers deems a p proprb t~ for
the conduct of the Company's business.

         ( h)    The IVlarn1gcrs may appoi nt officers or the Cornpnn) as the ~ l nnagcrs dcc1n
appropriate. The ol'tiecrs lllil) be rl h in this /\grecme11t. L::wt") document 1:xecuted by a
Manager \\ ilh respt:l'.I to an) busi ness or property of the Compnny i ~ co11cltl':;i\'c c,·idencc in
litrnr of any jWrson n..:lying Oil the dOC lllllCnt that (Cl) nt the time  or
                                                                          the l''.\'.l'Clltion and delivery of
the document th is 1\grcl'll1L'nt " ·ns e!Tecti,c. (h) the dm:urnrnt was c"ccuteJ in accnrdarn:L' \\ith
this /\grccmi:nl and is binding upon the Company. and (c) the \.1anagcr was authnri1:1.'d to
('XC'Cll l C and dcli,·cr th\.' docu1111:·nt on behalr or lht' Cumpany.


          SA. Compcnsinlcrcst. t\ Manager dncs 11nt ,·iolatL' its oblig.ations under this Scdiun 5.6(Qj or the ClHk unless
lht..' i'vhurngcr t:11gages in rnndrn:l di:scribed in Section 6.3(a) (rduti11g to improper conduct).

         (h)      Outside J\i:tivitks of ~vln 1 HH.!crs and M1.:111bcrs. h1ch A·lanage r shnl l denlli..' lo the
Company's affnirs nnl~ su-.:h time and resou rces ns thl' Manngers tlccm llL'Ccssn r~ for the conduct
and winding up o r the Company business. I ill' Nlanagcrs and Members nr their Assignees may
engage in or lum: an i 11 Lcri:st i 11 other business , ·en tu res or c\·c r~ nuttlrL' and destripl ion ,
independently or with others. including the O\\ncrship and op~rntion or businesses simi lar to or
in competi tion with. direct!) or indirectly. the Compan) . Ne ither the Compnny nor any :vk mbcr
or Assigrn:1,.· has. so lely as a result nr such person· s interest in the Com pan}. any right to acqui re
any rights in or Lo any such other busi ness venture or to the inl'umc: or prnllts tkrinxl from any
such other businc:ss n::nturc.

         (c)     Rdatt:d Party Transactions. Except as othern isc pn.)\ idc:d in thi:-; J\grecnwn t. the:
Manager:;. \\hen act ing on be ha ir of the: Com pany. nrny pun:h11sc pro pert) from. sd l prnptrty lo.
Qr othern ise deal with an) :'vfonnger. \-!ember, or Assignee. acting 011 i1s O\Vll behalf. or nn)
Atliliatc or any \tfanngcr. Member. or /\ss igncc. but any such transaction shall he Oil terms that
arc no k ss l'arnrablc tt) the Com pany than ii' the lransa        (bl     Rl'moval for Cause. 1\ :Vlanag.cr may be rcmu\d m; nrnnagcr tit' the Compan)
on ly upon the nlTirniatih' \'Ole of'a lkquisitc l'crccntngc ii' then: is causl' lr judiL'ial authority or contained in any 11.':dcral or slate statute.

       (d)    Status ot' Forl)lcr ManalJ,£[. /\. :vtanager \\ho h~1s resig,ned in vio lation                       tlr   th b
/\grcernenl or \\'ho has been remo\'l.:t.I has the ::->talus or an /\ssignec \\ilh respect                         10 un~
\1kmbership Interest hcltl by the forme r Manager.

           tL')        lnh.:rim Munagcmcnt. During the period lhal th1: i\tk:mbcrs may l'kcl ~1
rcplncl'mcnt :Vlanngcr ns provided in Section 5. 7( 0 uml prior 10 sucli election (or nn elec tion 10
"ind up the Company). the Members may by \'Ole of' a Requisite Percentage appoint an Interi m
manager ha\ ing authority lo manage and condud thl' Company's business as the Managt.:r as
pnH'idcd hl' rcin. Ir an interim Manager is t)ol appoinkd. thL' aulhorit~ tn nrnnagL' and conduct
tlw Company's business is vested in the Members who may t1d b~ ' 'ole or n Requisite
Pert.:L'ntagc. n11d who may by vole or a Requisite Pcrcentngc appoint a t.:omm itkc o f' 1mL' (W nwrc
per.sopqui:-;ite Pt:reentngc ma) elect n reph1L'l'11H!l1t :vt.mager or the: C11mpa11y
elTecliH· ns nrtht' date oflhc.: runner ivla1 wgc1" .s denlh. di sablement. rcsignalitm. \\I' l\!llH)\·al , The
i\ fan•tgl'r'i sha 11 l'ik llll) n:quired nmendrncnts to thi s :\grl'ement to rdlcct the death. disabkmcnt.
l'Csi~1la l ion . or n:muvnl or the former Nhtnagt.:r nnd the dcctioq or the n:place111c111 \Tanager.




Cm11• ' ' ' M ;t1 1T \lt:\ 1 Ol   C't.'   11 Hiii' t.01.1.., 11cs LLC                                       f: .\ 111111 I ,\
                                                                                                    11 '0~~1'1 ~  1 12 211 11


                                                                                                                                MR.491
                                                    A RTI CLE V I
                                    UADILIT\'        A~ D I N l)l~ MNIF I CAT I O~


         6. 1.   Limitali()!l of _lillbiliLY· Nl) Member or Manager is liab le fL)r an) debts .
Llbligations. or liabilities       or
                               the Company. Subje1:t to Section 6.3. an lndl'mn ilicd Person is not
liahll' tc1 the Cn111pany lll' nny other lndcnrnilkd l'nson for an) L>anwges arisi ng fro m any
Proi.:ccdi ng relating to the conduct or the Compnny·s business nr rdating In an) ad or omi ssion
b) the lndemnili1:·d f\:rson '"ithin the scnpc or the lndcmnili1:d Person·s authority in the courst!
or the C'ompan) ·s business. including any breach or any liduclnry duties. or for any misconduct
or neg ligence on the part or any other person who is an employee or agent or the Company.

         6.1.     I11dc111ni ti cation bv Com pall\ . lo the fu Ilcst exknt pcl'll1ittcd by app licabk law.
and subject to Scditm 6.J. the Cnmpuny indcmnilies and hold!'> harmless each lndcmnilicd
Person fh)ln and against any Damages arising from any Proceeding relat ing to the conduct of the
Company's business or to any act or omission by such lndcninilicd Pnsrn1 within the scope or
the lndcmni lic.: la\\ .

        (b)       \Jo prO\ isil)n orthis Agn.:cn11.:n t rl'qu in:\ the Compan~ to p amount
l'n r ''hi ch indemniti1.:atinn is not pcnni\lcd uru.kr thi s ,1\rtick VI.

         (c)    i\ny pny1rn.:11t:> made I1\~qui rc. ns n condition lo lh(' paymem nr an) amounls pmsuant to Section 6.2. that lh1.·
lndl'.mnilicd l\:rso n prmitlc to the Company {i) a \Hillen ani nnalion by the lndcmnilicd Person
( 1r the pcrson·s good fai th bdief lhal lhe person has met lhe standard or cnndUCl 111.!CCSSary for
indcm11ilic<11ion under this Sec ti on 6.J: nnd (ii) a \\l'ittcn undertaking. b;. or on bd 1~1 1r or the
lmkinnilied Person to rc:pa) the <1111ou11t paid or n.:imbursed if the pi.?rson has not met that
slll mlnrd or if imkmnilica tinn is 01hcr\\ise prnhibiled b} la\\ ,

        6.-L    Insurance. The Company may mnintnin insurance lo prntecl any person ngain~l
any ex pense, liabi li ty. or loss. ,,.hl.!thcr or not the Cornp;my would ha' c the pl)\\'CI' ll) indcnmit\·
such pe-rson against such expense. liability. or loss under the Code.

        6.5. Su1Yival. The imkm ni tics proYidcd for in this J\gn:~t·tll c n l Slll'\'i\c the lt"anslcr or
an lmknrnilied Person's Mi.:lllDL'rship lnlcn:st. the krmi11t11iu11 or the pcrson·s SlCM. lhc i•vl nnagcrs
slw ll deli\'i.:r lo cnch tvkmbcr an anm1<1 l report rnlllaining. 1hc folio\\ i11g :

             {il)    "           hnla11t:1.' :-.heel HS nr the ..:nd or !>llch lisi:al y..:m. and Comp          (aJ      Not Inter than lhc date (including cxll:nsions) for fil ing the Compan) ·s tax return
\\'ith tht' lnll'rnal Rc\1.•nue Sen·icc (l .. nr111 1065). th(" Managers shall deli\ er to each person \\·ho
\\aS n IVkmber or .-\ssigncc at any ti1rn: during lhc pi:rilld co,·crL'cl by the rL'lurn all int\mrn11ion
necessary for thl' preparat ion of such person's United States l~dcra l im:o1m· tax returns. induding
a Form 1065 Scheduh: K-1 (i l' applicnbk).

       (b)     t.:pon the written request      or
                                                any Membl.!r or As~ ignee. the ivbnagers shall de li' er
to such person infbrmntion lll'CCSSr fedl.'rnl income lax
purposes.

        8.2.     Ct>mpam· Returns.          lh: Managers shall cause the Company to ri le such tax
1·c1mm; as Jnll) he required by la\\'.

          8.3.      rax L:b:l ion s.
          (a)     General. b:ccp( as 1H hcr'sisc prm ided in tlfr.; ,\ gr('e111L'11L the ~vlanag.ers shal I
ci1use the (\1mpiH1). to 1i111dy nrnkc or revoke all elc:l'lions. and lake all tux r1.·purting positions.
nccessar~ or Lksirahlc ltH' thc Cornpnny and lo mnxi111i z1.: the ta~ lK1 ne i'i1:-; lo th\.' \ilcmbers. \lo
l'leclio n shall bl..' maJ1.· Ill lwvc the Compnn~ l.''\Cludcd from llh.' applil'ntinn or nn: pro\'isinll nr
Subchnpt1.'I' Kot' thl.' I.R.C. or any equi,alcnt lax pro\'isio11 in <111~ nthi.>r Ln:-. jurisdicti1 1n.

           (bl     Section 754 F.lcct ion. ·1he Compan) shall make lhl' 1.·kctil>ll n:krrt:d to in l. R.C.
S1.'CLinn 754 upon the rl.'quesl ot' ~m y \ 1L'mbl'r in connection \\ ith II tr:111-;f\:r nr the :-Vkmb~r" s
                                               1



1'·k111IK'l'~hip I11tcr1.·st.

          (l:l      Sa lC: I l<1rhor Elec1io11 for CompcnsaLun· ;\.·lcn1bership In terests. If Proposed
 rrcm;ur~ Rc g. ul~1li t>11 1.83-J( I) is rtdoptcd :is rt tc rnpo rn r~ or litl\11 rq;ubtinn. the Compnny shnll
nrnkt' the -;ali..· hnrbor l'!cc tion described in such n:gulatit)llS. nnd llw ( 'umpuny aml cuch Member


                                                                                                      F.'\111 11 11 A
                                                                                              ll 5l l81~\22 1 2 ·~01~



                                                                                                                        MR.494
(including any pcrson to whorn an int crest in the Cc1111pn11y is transtcrrcd in cunnettinn with the
p1.:rfnrn1~11H.:c nf' services) shall cnmpl) with all n:quin.~mcnts o!'tht· sale harbor\\ ith rcspcct lo all
t\kmbl.'rship lnll'resls lransfcrrcd in connection \\ ith the pcrfonmlllCC oi' SL'rVices \\'hiic the
l'll'dion r..:mains effecti' c. The Mam1gcrs shn ll prepnre. c~..:cute. and Ille any 1·cquirc.:d
dm:uml..'ntation to cause 1hc L'kction lLl be cffecti,·e. The Ma11ag1.:rs ma) termlmw.: the sa le hmbor
cll'ction at :rny timl' if it determines in g.nnd foi1h 1ha1 it is in the bi.?sl interests of the Compan)
nnd the i'vlcmbcrs to do so.

          8.4.        Consistent Reporting.           r:nch Member sh11ll. on the Member's tax returns. treat
l.'ach parllwrship item (as detined in I.R.C. Section 62J l(a)( ))) in u manner consistent ''ilh the
1rc.:a1111cn1 or th~ item on the Comp::iny·s return in all n:spccts. including the nmmtnt. timing. and
t:harncler ur the ill'111. No Mcml1l'r sha ll lilt: a reqUl'St for 11 11 rn.lministrali\'l' adjustment or
partnership items untkr l.ltC'. Section 6227(a) ii' such request \\t>uld 1:nusd It) be pmpa11: nnd l'L'lllin lbrmali nn anti documents as 1hc tvlanngcrs may 1\~;1sonab I) rcl1 ucst in cnn net:\ ion ''it h thc
C\m1pan) ·s ClHnpliancc \\'ith applit.:::ibk lax rcquircmc:nts or tiling, of any permillcd tax ckctions.

                                                        ARTICLE lX
                                 :YIEETli'\CS AND VOTING OF MEMHERS

         9. 1.     (Vlcctings.

        (n)     \ 1kl!lings of the Metnbcrs may ht: calkd al :111y time by the Managers or by one nr
more Vkmbers lwlding nt kasl 75.0% or the Pc1Tcntagc Interest held by f\lkmbers. tvketings
shall be hdd nt the Compuny·s principal pince t)f business mat such other reasonable place set
forth in the notice or the mc:cting.

        (h)    /\ny action that mny he takcn at a Members· meeting may he taken \Yilhout
holding. a meeting ir tvknibcrs h<1,·ing al least Che R1.•quisitc Percentage interest thnt \\ould be
necessary to tuke the nction at a meeting. in which each :Vtcmber entitled tn vote on the act inn is
present und voles. sign a written consent or consents slating the action taken .

         (c)     r~ xccpt ns othcrwisc prm ided in this t\gn:eml'nL meeting notices and procedures.
including procedures for obtaining \\l'ittcn ct>nst' llts in lk u ora mce1 ing. shal l be in t'o nfonnil~
with Chapters 6 anti I 0 l ( 11) of the ( 'ndc. St:cl ions I 01 ..15.1 through I 01 ..156 nf the Code
{relating tn quorum and mininwm rnling rcq uirc1111.~nls) sha ll not apply to the cxtt.:>nt such
pro' isions an.: inconsistent "ith this Agrccmcnt. Thl' Managers ill\.• sole!) responsible for
co1l\'e11ing and conducting meetings llf the \1cmbet's. COl1(1Ucting the solic itation or consents.
determining the rnlitlity and cffci.:t or responses to any sol icitation or const:nts. and determining
01hcr malll:rs regarding medi ngs. \ nting. anti rnnscl\l s.

          (d)       Notice or the results or an) rntc taken at a inccting. nr lhl.' results nr H11)
sol icilaliu n or consents in lieu of11 meeting:. shall be gi,·en lo the.: Member:> IHlt IHtcr than" ith thi.:
ddi\'l'I')' orthi.: next l'nllowi ng l\' pon or lina nl' ial infonnnti1rn g.i,·e11 pursuant lo Section 7.3 .

         9.2.      Votim!. ;\ ivlembi.:r m;1~ vnk al fi:-r of a i'vlcrnbt-rship
                                                                                                              or
ln\l:reSl. fllCtlllS tlll llSsiglHHL'lll (\\hl'\ ll1.'1' \'Olt111la!•il) . illYOlll11ltll'ily, OJ' b) opcralic.)ll ltn\ alld


                                                                                                                 f.\ 111 1111 .. \
                                                                                                         11 3 11/Wh ~ ~   12..'\\hdhl'ror nnt-:rti:cl i\'l' under this 1\grc:enicnl) of ni l o r any pnrtiM ofa l\lcmber· s or Assignec·s
  !1?mbcrship Interest. or any intercsL!herein. lo another person. and im: ludes n s:ilc. nssig.nmenl.
\ 1


L'om·ey;mce. gi Jl, exchange. nr other disposition. a transfrr by 1rn:rg1.·r or other business
combinati1.1n. a trnnsl'er pur.-;wmt 10 bankruptcy, insohcney. incapacity. or death. anti any pkdg1.·.
h) pothccation. or other em:u111brnnce. i\ n:demptinn or a f'vktnb1:r· s or 1\ ssig111.·c" s Membersh ip
lntc:rcsl pursuant lo Section 12.J is not n trnnsfi:r or the Membt·rship Interest. J\ trnn~tl: r docs 1101
irn.: lutk a transll-r nr ll C0lllll1lll)it~ properly or other interest in a Membership Interest from a
former spouse of a Member to the \ •kmbl'r pun;u:rnt to the tlcath ul' the formL·r spouse ur in
connection '' ith lhc termination or the marital relationship.

        (b l   No :Vle111ber may transfer nil or any portion              or
                                                                its Membership I nterest unless the
transfer is a Permi1tl.'d Tran.st\.'r. 1\ lrnnsrer of a Membership In terest that is 1101 a Pcnnittcd
I rnnsfi:r is u Prnhihited J"rnnsfcr.

         (c)    1\ d 1a11gc       or
                              ('l)ntrol nt' any Member conslituh:s a transfer 1)1· the rvkmhcrship
lntcrc-st hdd by .sm:h \ttemhcr.

         I 0.2.   Pennitted l"ranslcr of iVkmbership Jntc-resl.

         \a)      A transfer or a Membership Interest is a Pcrmitteu TrnnsfL·r only if the transfer
smislil'S thL' L'Onditions set rorth in Sect ion lQ..l and is describeu in Olll' or more ol' lhe !(i i lowi ng
parngrnphs nf this Sc-ctinn:

                  (l)          lhc transfer is rippron.·d hy nil   nrthe f'vlniwgcrs:
                  (ii)   if the ~kmbc:r is 11 corporation. the lrnnsrcr is to a llll'lllher                        OJ'   tlK'
        Mcmhcr" s ntlili           I 0.3 . l'ondilions to Penniucd l'ransfcrs of ~krnbcrshinJ.Dte~. \Vithoul limiting tlw
i\·lanagcrs· aulhorit> tu "ithhold approval for th(' transli.:r nf a l\k1nbership Interest. a trnnsfor
shul I nnt hL' a Perm illed Trnn:::fc:r unless the ivlnnn!.!.crs dd~nn inc thnl al I or the follm\ inu   ~                                                    ~



torn.l itions <11\: snti :•ilied ~

             (a)           The trnnster co mpli es" ith all appl icabk hl\\s. including uny npplicabk sccuritks


           (b)     ·1he trans ler \\'il l not cause thL' Com pan) to l1L·                                    iri:ated as   t~thcr   than a partnershi p
t(1r l.:nitL'd States fl'dernl income tax purposes.

      (c J   l he trnnstcr wlll not cause the Company to be                                                    ~ubjcct     to rcgulatio11 under the
lnwstmcnt Company Act of 19-W. as amended.

      (d)      The transfer \\"ill not cause any nssets or the ('ompan)                                              ttl   bt: deemed "plan assets"
umkr the 1·.rnployee Retin.:mcnt 1ncomc Scrnrit) /\cl or 1974.

       (e)      rhc trnnster will not resul t in a termination of the Ctimpany under l.!U..'. Sce tion
708. unless the iVlanagL'rs detL'rminc that s uth li:nninnlion \\ ill 1101 ha\'e an nd\'CrSc im pact on till·
Members.

             (n   !"he lrL'.l'lllllll"d Trans li:r orn i'vkmbcrship lntt:rl..'Sl l:- l: ffl'l.Cli \I..' ltS tl r the ll1·s1 da)                             or
lh L'   1:.




("I I\ 11' \ "\ \ ,\ (.Ill I . \11. "\ I          (b)     Distributiotls \\i th respctl to a transl'crred \kmbi:rship Interest thnt nn: made
bi:fnrc the c!"fctti\\~ date l)f the tr:rnsl°i:r shall be paid lO the lrttllS lcrOI'. and distrihut il)llS lllW,k
a lkr s uth daw shall be paid to thl' Assignee.

         (t)      Ufrcti\I.: as or the cffcl·ti vc dall' ur a transfrr or a i'vkmhcrship lnterest. the
i\·lnnagcrs shall amend Exhibit A ltl relkct the reduttinn in thi: transl'cror"s Percentage Interest
rn1d lo re lkct the J\ ssigncc ·s Percentage Imerest.

        (d)     t\either the Company nor the Managers ha\'c any lit1bili1y for m:iking nllocntions
and di stributions to the f\lkmber.s determined in accordance wi th this Section I 0.4. \\hether or
not the Co111pany lW the Managers lrn\'c kill)\\ ledge M nny u·i.msl'er or an} Membership Interest.

          10.5. :1rnnsll:ror" s Oblit?alions. The Lransll:ror ur a ~kmhc r~ hip Interest who ceases Lu
bl.' n \lcmbt:r ronlinucs to be obligated \\ ith respect Lo its Membership lntcn:st or iLs stnLus as a
former Member as pnwidcd in the Code and applic;1blc law.

          I0.6.     Assignee 's Rights and Obligatio11s.

           L:nlcss an 1\ssig.nce becomes a \ 11emlx:r pursuant 10 /\rticle XI. such Assignee shall not
bi: l'nli tkd to nn) or the rights granted to a tvkmbcr. other tlwn the right:; lo rccci\·c allocations l)r
profitcH·rally linhk to the Company for. and shall i11de11111il~ and hold th.: Company lwnnkss
ugainsl. an~ expense. liabilit). or loss incurred b) the Computt) (i ncluding rcasonablc leg.al lees
and cx111.·. nscs) as a resull or suc h tramJer. thL'ir n.'lllll\·nl w1d liquidatilHl or their ~kmbershi p
lnll'rcst~ (irnpplicablc ). and t h~ efforts tn enfon.:e 1111.' intlemnit~· granted in this Serti on 10.7(c).


(° 0'11'\'\\ ,\ C.IHl. \11 '\t 01 Ct·.\ll lllO'\ LOGl'\l l('i I.LC                                          E\111111 I .-\
                                                                                                                ~ 12 ~ 11t J
                                                                                                  I l ~11:-C~K1.!


                                                                                                                               MR.499
         10.8.      Al!.rCClllClllS or Sgouse: Sok i\fan~H!Cnt Clll Cnm1nun i1\' Propcrl\.

       (a)    1-:xcculinn nr Spousal Jo indcr and Co1Jsenl. The spouse lll" each \.kmbcr shall
cxeculc and deli,·cr lf the death or such spouse. lll1) l11ll.'l'\.'::il such Spouse Illa)
        IHt\'C no'' nr hcreartcr in an: :vkmbcrship Interest \\hid1 constillltcs co11Hnu11il) proper!)
        should pass to suc h Mt:mbc r and. nccurdingly. such spouse shall ''ill nnd bequeath such
        Spl)Usc's entirl..' conu11t1nity property interest. ir any. in sueh f\.kmhcrsh ip lnten.:sl Lo suth
        f'vkmbcr.

         (d      Sole Mn11ng,e111c111 C'~!mmunit,· J>rt~p ert\'. Each f'vlcmb1.:r \\htl is a natural pl."r~un
.111d his or her spouse agn:l' thnl such tvkmher' s tvlembcrshi p I nlerl'sl. whether present ly O\\ ncd
or hcr('aftcr ncquircd. is. if sw.: h l'vkmbt:rship l11ll:rest is commllllit: proper!). co1111nu11lt:-
prnpcrty Sll h_icct ln the sok ll1itnt1ge111c:n l. Cl lll t rt) I. and di spnsi I inn or such :--. tcm her.

                                                         ARTICLE XI
                                              ,\l> i\ llSSIO~   OF '.' il':W \JE:\-tlff RS

             I I. I. Substi llltcd ivkmbl'rs. 1\11 t\ss ign1.·1: o!' a :vkmbcrshi p l ntl.'rcst shall he admitted a:;
ti Suhstillltcd Member \\ith re spccl to :-.uch Mc:1nhcrship ln ter~!'il t in lhl' date on \\hich al l ol" the
lo ll l)\\ ing conditions .ire satis licd:

         (a)         I hl'   ~v l:rn age rs   h:i\ (' upp1·0 \·ed in writing thL' admission or the Sub:-;Lilllll'd l\kmbcr.

        (b )       I he :\ ss i!:,'lll'C has tkli,·crcd to the Coinpan> any ag1\.'e111cnls and other tloeum1.·n1s
thnt the \.fnnag.ers rcqu1.:sl to con li rm su1.eh :\ ss ignce ns a ~ lt:mbl' r in lhc Crnnpan> a11d such
Assignct.' · s agreement to be bound hy this :\grecmcnl as a :vtemher.


Crn11• \ \ \ A        (c)     Ir requested b~ 1hc :vtanngers. th~ Company has ren'.i\t'.U an admission foe in an
         dctem1incd b~ lh1: \tanagers tn be st1lfo:iL'l1l to reimburse the C:nmpany for the estimali:J
alllL)lllll
e~penscs like!:- 10 be inett1TL'd b~ the Company in con11cc1in11 1~i1h the admission of the 1\ssigncc
ns a St1bsti1utcd Member.

              I 1.2.   ,\dditiunnl ivkmbcrs.

         (a)     In Gem:m!. Tht" Managers may cause the Compnn) to ndmit a person as an
1\ddiliona l tvkmbcr and issue /\dditionn l Lin its ln such Additional ~kmbcr upon satisfoct ion of
all or the follo\\'ing conditions.

                       ( i)   l{cquisi te Percentage has npprowd the admission of the Additiona l
                                 1\
          rvk111 ber •Iller 1wtkclO all Members ol' (i) !he Initial Capital Contribution lo be inadL· by
          the proposed /\ddilional ivkrnber. (i i) the cfl'ecl or the: admission OJI tach Partncr's
          f>L•rccntage Interest. and (iii) other material information relc,·nnt to the proposed
          mlmission.

                      (ii)     The admission ol' !he proposed Additional :Vkmhcr satisfies the upp licablc
          t:0nd itit111s or ~1.'CliQ!l \1}.J.

                        (iii)   propos                      (ii)      anl'\Tntspccitied in Scction 153.155(a )H)nrScclion l5J.155(a)(5)ofthl'
         l\1dc (relating lu brming the tvkmbcr" s duties undn                     or
          its \kmbcrship Interest i11 a Prohibited Transl~r:

                      (ii) in the case or any :vkmber ''lw is also a Manager or nn Affiliate l>I' a
          ~·tanager. Lht Member or its /\niliate has ceased to be n Manager in ,·iolation or ~et:tion
          ~_liill or has been rcmnvcd as a Manager in nceonlnn1hcr 111a11:rial agri.:cme111 "ith the Cnmpany: m

                      ( ,.)     the \ili111agcrs determine lhe lo remm·l' :1 Member pursuant to lh i:-i Si.:c lion 12.2. thi.:
l\h111agers shnll not ii)· thi.: Member in "riling l)r till' prop1 1 s~d remm iii. and if applicable sha ll
pnn itk such :vkmbt•r [\ r-.'nsonablc oppununil~ 10 cure the l.'\'l'lll g.i,·i11g ri.se to n:mo\'al. ·1he
rcnw,·al nl. thi.: Memb~r is effcclin~ al such timl.' as tktennincd b) till' \Tanagl.'rs in ac1.:orda11ce
with applicable In\\· and taking intL) nccount th1.: l\,kmbi:r"s oppt>rtun it) to curl: the e\·i.:111 gi' ing
l'iSl' ll) l"l'l\ll)\'HI.



('()\II'\" AC It LI. \II.' I   m Ct' I l   IUO'   l.rn;i.., 11< s LI .c                                        E,.\1111111 1\
                                                                                                      11511l¢ l X,].'   1~ 21111




                                                                                                                                   MR.502
         12.3. Optional Ren I 0.4. l ~ :'\ccpt as othern·ise required by the l.R.C.. mnounts paid in redemption of an
i\ ssigncc"s Membership Interest shall bL' trcatcd as made in exdrnngt: ror the interest or the
Assignee in Company property pursuant to 1.R.C. Section 736( b)( I) . including the inte rest nr
such /\ssig.nee in Company goodwill.

          12.4. Status        or
                            Former Memb~[. i\ :Vkmbcr \\ho withdnt\\!" or has Lwcn relllO\'Cd rrolll
the Company or othcrn ise ccnses to be a rvkrnbcr has the statt1:>              or
                                                                        un t\ssignL'l' \\ ilh rcspctt lo
any Mcn1bcrship Interest held by such rorrner Member. 1:xccpt ns pro,·ided i11 Section 12.3
(relati ng, to optional redemption of a tvkmhc1.. s Membersh ip Interest) or Arlick XIII (relating to
windi ng up und termination), such lc1rmer \kmbcr is not entitled ll> n.~cci\·e any payments umkr
Scction IOl.205ofthcCodc.

                                                ARTICLE XIII
                                        WINUll\G liP A:'-11> TERMINATION

          13 . 1. l~ ,·e.nts Rcl1Uiri111.! Windin!.! Un. The Cornpnn) "hull commence '' inding. up
pn1cedurcs in accortln11cc "ith this J\grl'cmcnl and Lhc Codl' upon the tirsl to occur of any or the
follo " ·ing c\'ctHs:

          (a)        a Requisite Percen tage vok Lo wind up and terminate the Company:

          (h)        a decree by a mun requiring. the\\ imling. up nr the Crnnp•rny:

          (l'l       the tc rminalill11of111embcr~hip ol' lhl' last t\'111aini11g tvkmbcr: or

         (d)   the resignati on or rcmma l 1.i 1· ull Managers             ir   the   ~k1n lw rs   foil   to   1.: kct a
replat.:emcnl Managt:r as pro\· id~d in Sectio11 5.7(1}

           I J.2.    \Vindtng_\Jp Procedures.

          (a)     On the occurrence or llll C\"C!ll requiring\\ ind i n ~ up or the Company. unless there
is ;111 nction lo continue the Cn111pan: \\'ithnul '' inding. up in :icrnrdanct.: \\'ith SC'cti on 13.3. the
\tanagers (nr other l.iquidator as p1\1 \ idcd belo'' l shnll. ns soo11 as rcas\lnably practicable. '' ind
up the Company· s business nnd ulfoirs (includi ng. d isposing nr thl'. Cnmpan:-" s asscb  shall cease to cnrr: on its business (C'Xci.'pt to
the e.'\ tctH neccssar: to \\ind up its bu:-.inc.ss). l'Olkct and sell its property to the cx tl'nl 1111.·.



C0\11' \ '\ \ ..\(;ltn. \llSI OF Ct\ I l 1111>\ U1c;1:-.11< ... I.LC .                                      Lx1111111 ,\
                                                                                                    It propt>rty is not tn he tnrnsfl'ITL'd or distributed in kind. and perforn1 nn) uthcr act required to \\'ind
up its husilll'SS and affairs.

         (b)    Ir thl.! Mnnagers han~ "rnngrully caused tht> \\'inding up or the Cnrnpan) or ir
there is no Mun<1ger. (i) u Requisite Percentage may rnte Lt' elect a person or persons l\)
accomplish the \\'inding up or the Company. or (ii) if the ~kmbcrs rail to elect a pcr:-;011 tl1
accomplish winding up the Cnmpany. then any f\lkmbL'r or 1\ ~s ignee may petition a court to
'' inn l 1.054 l)r th~ Code. The pcn;nn or persons
\\'inding up the Company. ''hdher the Manager!' or Jn dci.:tcd or court appointed person or
persons. is referred to in this Agreement as the .. I .iquidator:·

          (c}     The Liquidator mny determine the time. manner, and terms or  or
Company prnpt:rly pursun nt to such \\inmpany as dcscri bt:d                                 111
Sedion 13. l(a). the Company may be cunlinucJ as pnn idcd in Section I 0 1.552 nf the Cndc.

          {bl      Ir there is n tl·nni11atio11 or the continued mc1nbership ui' tltl..' bst rcnmining
'vlt:mber as desnibcd in Section IJ. I (t: !. then prior to t()111pktion or the '' imling. up protess but
not later than 90 days nlkr lhl' t:\\'nt of termination. the \tlnnagcr~ nm) continue thl..' Compun~ hy
admi tting one or mun: \lc111hcrs dli:1..:ti\ '-'as ur the occurn.:nt:\' nflhe l~ \ ·cnt or lerrninat inn. •\n>
1\ssignct: \\·host..' i>lTL'l't1lllg_C Jntl..'rt:Sl \\otdd be diminished hy rl..'aSt\ll or lht: admiSSlUl1 \)j' t\ 11
;\ddit il1na I Member under the l'ircumstancL's d.:snihed in th is Section 13 ..l( b) must apprm e the
nd111issil11l or the /\ddit innal f\·11.'nlbl' I'.

         ! .1.-1 .   Liquidution u!' ,.\ssds anti :\pplicaliun and l>istributio11    or Prnct:t:ds.
        (n)     In Ciencral. On \\inding up the Compnny. the Liquidntnr shall dispos1: or th1.:
Compnny·s propcrtii;:s nnd \1ppl) and distribute the pnKet:ds. or transler th1: Co111pn11y properties.
in the fol lowing tmkr or pril>rit):

                                                                                                                E\lllHll"
                                                                                                      11511.1( IX\.! 2 I.! 2111 I


                                                                                                                                    MR.504
               (i)     to creditors (including ~!embers who an: creditms) i11 uc1:orda1K·c \\ilh
       their relmiH~ rights anti prioritil:'s to satisfy the.: liabilities o l' the Cnmpnny. including
       expenses assm: iuted wi th tht: winding up and termination or the Company. hul excluding
       nny Compan> liability ror :my unpaid \~a11dnlllry Distrihutiuns:

                 (ii)       i\lkmb1:rs. Assignees. and former :Vkmbcr:-; to satis f) the Compan) ·~
                          tti
       liab ility for any unpaid ivlnndutory Di stributions: and

                 (iii)    ln I\ kmbcrs    and Assignees as provided in Section -L ~.

        (b)   t\o :vkmbcr Dctlcil Reslnration Obligation. No ivkmlK'r is liable I L) the
C nmp;)n~. Lo another iVkmber. 01· to a third party. for the n:pay1m.' nt ur any deficit in the
\ !ember's Capital /\tcotmt, extcpt as provided in Section I 0 1.206 of the C'ndC".

        (c )     Reserves. In the discrt'lion or the Liquidator. .-± shall bL· treated as made in
exchange for the inll'rt·~t of the \tlembcr in Company pn1pert) rursuant tn l.ftC. Sec tion
                                       or
7.>6(b)( I). includ ing. the interest such :Vkmbl'r in Com pany g.ood\\ ill.

      U.5. (.\:nilicalc or Ti:rmin:itinn. l'hi..: l.il1Uidator shal l lilc a Ci.:rti liL'iJk or Term inati on
oru Domestic Ent it: on the completion nf the winding up o f tlh~ Com pan:.
           U. <1. Ri.:i nstah:menl.   Ir the l"l>mpnn~    is tcrrni11aled. It nm~ be rL· in;;;tn tcd in the    m 1111111.· r
pnn' idl..'d in the Ct)dc.

                                               ARTICLE XIV
                                                    VA l XATlO~


           1-1. 1. Fair Value ur Company Proper!\. lhe Fair Value nr propt'rl> 1:on1ributed tn the
cl))11pan: b) a iVk mhcr ns pnrt oC sud1 \tknibcr·s Initial Capiwl Contribution is the UlllOllllt or
'\UL' h ivkrnb1.·r":-. Init ial Capital Conlributil.lll. ns s t'! lcH"th on Exh ibi t. \ . minu:-; the amount l) r an)
         1


L'ash cD11trihuk·d w the Ct1mpa11y as pnrt nr such \tlcmbcr"s Initial Cwital Contribution . 111 nil


                                                                                                            E"\1111111 ,.\
                                                                                                    ll 'flX l~h2   ~   I.! .21111


                                                                                                                                    MR.505
nlh1.·r casl.'s. !hi.' fai1· Va lue of an nssct as or nny dntt> is its fa ir 11'arkct \'alue as dcll.!rmincd by the
ivlnnagcr-; in goml foith using nn) reasonabk \'aluaLinn method. Ir any aftccted \-km her dnes nol
H!.!.rcc \\ilh the \aluation sd b\. th..: Mamrners. the Fnir Vnlue shall bt: determined usinu
 ~                                                         ~                                                               ~



pweedures similar lo those set ronh in Sed ion 14.2. and the cost or any such dt:lcrminalion shal l
he hnrnc cntlrdy by the affec ted Member unless the Managers or :1 majority in i1itcres1 or nl l
\ikmbcrs 01h1:r than the al"l\:ctellbrn it lo the Compnny n notice or
ohjectil)n ,,·ithin :W tlays or the Member's receipt ur thl'.' \'hall b0 linnl
:inti binding on all rnnccrncd. absent mnni fest errnr.


          (d )      n1c   cnsl   or l.'ill'h   apprni:rnl sha ll be shnrcd cqll          (l')     rhL' Company shnll pn~ thL~ 1\ssignCL' illl) CXCl:'SS nr(i) the· rccnmputcd Fair Vallll.'
or the ivktnhcrsh ip lnteresl tl\'t.'r (ii) the sum or any loticc. t\ny notice. rt'pml. or l>Lhcr com111u11icritio11 required or permitted to he
madl' l1i an: person by this r\ g rL'C111('11I ::.hnll hl" in \\riling u11d i-; dccml'd gi,·cn \\'ht:n
(a) dl'li\l'rd to the p1..·rslltl hy hand. (b) lhL' 1hird business day allcr deli\ cry lo thc l.'ni!cd States
Postal Sen·ici: (or other designati.::d dcl i,·cr: scn·icc as dclincd in l.ftC. Section 7502(1)). postage
prt'paid. in an ~nvclopc properly addressed to the person l'll th~ person·_., address set 1·orlh in the
Co~npany ·s rL'COn.ls as ur the date llr th:li\er!. or (t) SUL'.CL'Ss!'ully transmillcd b: focsimik or
ekctronic mt::ssagc In I he focsi m ik phrn1l.' number or e-mail address (as uppl icnblc) set forth in
the (\1mpnny\ records as or the d~tLL' Ill' transmission . /\ny Ctn11mu11icmion l          15.3. (ion:rnin~'; (\111scnl to .luriscliction. This /\g.rccmc11L is gowrncd by nnd
shnl I hc tunstrued under the l:d usivc stnlen1ent or the agreement he tween the parties \\ ith        1\~spect ln   its subjL'cl mnltcr.

        l :'di. Sm:ccssurs nnd Assign~. ~o Member Code or other applicable law. or as prohibiting nny action that 1s required by th· to upprovc. c:onsenL
or agree to the substanli\'e terms of nny rtgrccmcnl or other document on bcha lI' or such Member.

        (c)   The po,\·er of nttorney granted pursuant to thi s Section 15.12 \i) is a spec ial po\\'cr
of atlorney coupled \\ith un interest and is irrevocabk, and (ii ) smvives the \\'ithdrawa l or
remova l ora Member or the assig.nm~ut of· its Membership Interest.

                !Thi~   Page ln tcntiouaUy Left Blank. Signature Page Follows.I




                                                                                                    f'..\ llllH r A
                                                                                          11 ,'() ~~ ~v!  !!12, 21) I~


                                                                                                                         MR.509
I~ :\('Ctttcd as nl" the Hlix:ti\'c Date set forth abm L>. by [Ind umong the p1..'rsons signing




                                               M ;m: r-.r1nrrrn.:cl1. an indi\·idual




                                                                 /
                                               1\ntonio 1\lbanesc. an individual




                                                                                                EX ll llll I ,.\
                                                                                       I 150X.ll11 Z l   I~   1011



                                                                                                                     MR.510
                                                      EXHIBIT A

                                      Effccti\'e ;\s of September J8 1 2D IJ



                                                      Number of
MEMBl                                  COMPAJ\Y AGREEMENT
                                          OF
                                CENTURION LOGISTICS I.LC'

                                            EXl-IIUIT B

                            SPOCSAL .JOll\l>ER A'.'11> CONSENT

I 1\CKl\OWl.EDGE (il TllAT J !!AVE Rl:AD ll!E FORECJOll'\G COiVIJ>A:\Y AGRJ:l ~ :-VIEN.I
OF CENTl: RJON I .OCilSTICS LLC (THE ··AGREEMENT'). (ii) Fl :1.1 . Y CNDERSTJ\ND ITS
CONTENTS, AND (i ii ) I ll AV L: BEEN GIV EN T llE OPPORTUNITY TO ASK QUFSTIO\JS
i\1\D ro SF l: K !\ND OBTA IN Tiii'. ADV ICE OF LEGAL COl)NSEL CO\JCERNING MY
RIG! ITS. AND Tl II-: l.IMI l'ATIO\JS ON ll IOSI·: RICJI ITS. THAT 1\RE CON TAIN l:D IN
Tl IL ACl!U:EMENT. I agrcL' tu be bound by all of tht: tcm1s or the i\grcclllent. including.
without limi tation. the provisions  or
                                     S~:ction I0.8. I am a\\:trc thnl, by the J'>ro,·isions  the        or
/\grcement. my spouse agrees to hold his or her Membership Int erest (as such lcrm is ddint:d in
lhc /\gn:emenl) including any portion of such Mcmbershi p 1ntcrcst comprising my rnmmuni Ly
property. subject to the spcci lic reslridions nn the Lransrcr or such Membership lnt~rcsts Sl'l forth
in the Agreement. I agree that I will not make any lrunsfcr of. or Dth1:nvise deal \\'ilh. such
Membership lnll:n:st or 111) communi(y property interest th~rci11 , ir any, during my liletime
exc...:pt as expressly pl'nnincd by lhc 1\grt:einent. As provided in Section I0.8 of the Agreement .
I agree that. in lhc event or my dcnth. any lvkmbership Interest that constitutes my rnmmuni ty
property slw\tld pass lo my spouse. and I agree to \viii anti bequeath my entire community
property intcn.'::;\. il"nny, in -;uch Membership Interest to 111) spousl'.




                                               Printed \!amc : _ _ _ _ _ _ _ __ __ __


                                               l);ne: - - --    - - - - - - - -- - - --




                                                                                                   EXllllll I B
                                                                                       11 511~   l !\1 :'. :> I ! 2111 1



                                                                                                                           MR.512
                                                COMPANY AGREE~IENT
                                                       Of
                                             CENTt:IHON LOGISTICS LLC

                                                         APPENDIX A



         /\.I      l11troductio11. This AppL'ndix sets forth principks under wh ich items ot' inL·omc.
gain. loss. deduction and credil shall be al located among the !\tkmhcrs. Th is Appendi x also
prn,·idcs li.>r 1he ch:term ination and maintc.·nam:c of Cn piLal Accou nts. generally in acco rdance
                                                                                                or
with TrcaSlll') Rcgulalihcginni ng ur such tl'I Value ol' nn as-;d ha-; b-:cn determined or eprccintion lakrn into un:ounl \\'ilh respect In such assel ror purposes ur
computing Net Profit and Net Lnss.

        ··~el l'ruli(. and ··:-.Jct Luss'· 1rn:.'i 11rnmc. gnin. loss. \lr t.kductio11 rcl1uirl'.'d lo be $lated sepnn.itd~ pursuant to I. R.C. Section
703(n)( I) shall be included in taxubk incoml' m loss). with the l'ollt.m ing adjustments:

               (i)     i\ny int:ome nr the Co111pa11y that is \.!XL'nlpl from kdcrnl illl'Oll)l' lax and
        not otherwise taken into acl.'.ounl i 1t comput ing Net Profit or NL't Loss shall be addl'd lLl
        such taxable income or loss.

               (ii)   A n~ c:-:penditun:s of the Company (11.'scrihcd in 1.R.C. Section
        705(a)(2)(B) or treated as l.ltC. Section 705(a)(2)(U) l!Xpcnditurcs pursuant lo l"rcasur)
        Regulations Section 1.704-l!b )(})( iv)(i}. and not othc1wise taken into w.:rnunt in
        computing Net J>rolil or Net Lnss. slw II be sub!rm:kd from such taxable incoml.' nr loss.

               (iii)   Ir the Gross Asset Value of any Company asset is adjusted pursuant to
        subparagraph ( ii) or (iii) of the Section A.~ definition of Gross Asset Value. lhe amount
        of such adjustment shall be takl'.'n into m:counL ;1s gain or loss from disposition or thi.: asset
        for purposes or computing Net Profit and Net Loss_

                   {iv)    Gni11 or loss resulting from any disposition or C:nmpany properly \\'ith
        rt:$pect to "hich gain or loss is recog11i1.ed for lc r sue h
        property differs from its Gross 1\ss~l Value.

                   (\')     In liL:li   1,f th\: depreciation, amorli1atio11, and other cost rcCO\l'r)
        dcductinns taken into t1SCL) or Joss (if the adjusl111Cllt dccrca:-;cs thc basis of thl' asset)
        from till' disposi tion of the :\'iSel nnd sh:ill he takl.'n into account !'nr purposes ol'
        computing Net Profit nr >Jct l .oss .

        .. Nonrl.'coursl.' Deductions·- has the 111eu11i11g. set l'urth in I rcasury Regubtfons Section
I .704-2{b)( I) and shall he dctennincJ i.'lcrording lO the prO\ i~ion::- or Trcasur~ Rcgulatinn'
Section 1.70-i-2(         .. Partner       N_ R..:gulatinns S\..'ction
I. 7U.+-2( b )( .+ ).

       -·Partner Norm.'ClHlfSC Debt Minimum Gai n"" has the ll1l.:aning S1.' t forth in rn.:asury
Regulations Sect ion l.70.+-2(i )(2) and shall be dderm incd in accordam:I.' \\ith Treasury
Regulations Seel ion I. 70-l-2( i )( 3 ).

        ··Partner t'\rnwi.:i:oursc l)cduq ion{· hns the meaning set forth in Treasury Regulations
Sect inn I.70-l-2(i )(I) and shall be detcnnined in uccordam:c with l"n:asur> Regulations Section
I .704-2(i)( 2).

           ··J>mtm:rshig Minimum Uain·· ha:-; the rm:aning se t tt1rlh in J"n.·asur) Regulations Section
l. 704-2( b)( 2) nnd shall be ddermined in m:cordance \Yi th     lren s ur~ Regulations Section I. 70.+-
2( d ).

         !\ ,J  Capitnl t}ccounls. The Company shall determine and maintain Capital t\ci:ounts.
··Cripitnl Account"' mean s an account of each Mcmber determined and maintai ned throughout the
full term 111" I.he Co111pany in aci:ordanJct
Profit. and (iii ) the amount nf any Cumpany liabilities nssumc.:d b~ such Member or tlmt arc
seturcd by propcrl) distributt?d to sut h :Vkmbt>r.

        (b )    !'he Cnpitnl ;\crnunt ur each Member shall be debited by ( i ) the umounl ol" cnsh
and the Fair VJet 1.oss. ond (iii) the amoun t nf any liabili ties or such Mcmhl.'r assuml.'d h~· the-
( \)lnpany or thnt nre see med by nny propl.'rt y conlribult>d by such Member to the Compan) .

           (lrcalmcnt nfthc corresponding tax items} at the Company kn:·l. ''ithoul rl'gard to                  rtll)   mnndator)
l>r ck:poscd Treasury Regulations published nn January 22.
2003 168 Fed. Reg. 2930}, as thl'y may subsequent!) he mod ilic. Company Ne! Profit and Net Loss shall bt:
<1llt1L·:1lL'd to lht: Member~ as follows:

          (a)     Nd Prolit. \kt Prnlil for an~ pl..'riml (c:-:cluding lax ill'ms allocated pursuant to
Section~    J\A.2 and 1\.-U) shnll he allm::atC'd ns f(.1llows:

                    (i)           Nc:t Profit ~hull l)L• nlkH.:atl'd lo th~· l\ll'mhcrs ll) thl' l'\lcnt or ittld in
                              Fir~l.
          proportion ln the l'Xl'L'SS, ii' nny. or (i) the l:llllllllati\C \kt Loss ;1llocatcd pursuant I t>
          Section t\A . I (b} 1·(1r oll prior periods. m"i.:r (ii l lhL· ru111ul:itiw N1.'t Profit :illocatl'll
          pursuant Lu !his Seclion A-Ll(n) l'nr all prior periods.

                 (ii)   Second. any remaining. 1\et l'rl.l lii -;hnll b1.· allocated        lll   the i'v kmhcrs pro
          rnw in nccordancc with their respceii' t? Percen tage Int1.'rcsls.

       (b)      Net l.oss. Net Loss ror an) period (c\clt1di11g               1ax   items allocated pursuant        lo
Sectinns :\ .·U aml t\.4 ..1) sh ~dl be :1110                 (iiJ     No Mcrnhcr 11l tl~ rccc1,·c nn allocntion or Ne1 Loss that would criusc ·tl1L·
         \ti ember lo lul\'e an /\djuskd Capi tal Accoun t Delicil at the cm! nr the la:->ahk year. N~t
        Loss not allocated to a .v kmbcr pursuant to this subparagraph I ii) shall he allocated to
        other Members aceL)l"ding to tht:-i r relative positi\·c Capil!ll A tht: amounts. ii' any. allocated pursuJonrccoursc Debt Mini1m11n Gain (determined in
accordance with l'reasury Regulations Section I .70-1-2(i)(5)) as             or    the beginning of the taxable
) 1.:ar shall he allocated items      or      Con1pany illt(l!l)e and gain for that ln;.;ahlc year (nnd. it'
nctcssary . for subsequent laxnhlc) cars) cqllal to that Member's share of lhc nd dcJonn:c.:ourst' J>cbt i'vlinimum (iain, ddl.!rmined in acconl ancc \\:ith rrcasury Rcgulut i ons
Section l.70-l-2(i)(4). lhis Section 1\.4 .2(b) is inli:ndcd to compl) w ith the chnrgcbnck                      nr
partner llC>lll\~l'Olll'Se debt minimum gain rt•qui rcd b) lr), items of Coinpan: inrnmc and gain shall be special!: nllocatc:d to sul'l1 Member in nn
amount and manner ~unicicnt to l!liminatc. Lo th..: extent r-:quircJ by the Treitsm:- RegulatiL111s.
Lhc Adjw;ted Capital /\t:coun t !)elicit or such ~·lemhcr us quid ly as pn.ssihk'. An allornt ion
pursumil to the forego ing senh:nce shal I be made Mly l o tht: extent that such \'1cmbcr '' tHtld

Ch:n-c an Adjusll..!d Capital :\ccount DL·lici t niter all other allm:ati(111S prm·idt.'d for in ScL·ti on 1\ A
ha'c bcen tentnti,·d) muth: as ii' th is Section A.4.2(c) \\'ere not in th is 1\ppcndi.x. I his al location
is i111enllc h basis) and such gain or loss shall bt: spet iall) all'> . or dt:dw:tion pursu<111t to this Section ;\.-Ll.                         I hi: n:li.ll'l\
110L\\'iths1nndi11g nn) nthss. or
deduction in \\hale\l.'r mann~r the ivla11:1gcrs dctcnnint· appl'opriate so lhat, nlkr such nl"fset ting
al lrn.:alions arc made. l.'ach i\.km bcr"s Cnpi tnl Accoun t balance is. lo the c:-;tcnl possible. L'qual ln
Lhl· Capital 1\ccounl balance such l'·kmbt: r \\(Hild hn' e had if the Re~ula tury .'\llticaliuns \\erl'
not part o!' the 1\grecnw11t and all Company ilt:m$ w~rc allocated pursuant lo Sec ti on 1\ .-L l. 111
exercising their di scretion 1111dcr this Section 1\AJ. the :-Vhrno~ers sha ll tnkc into ncrnu11 t l'ttlllrl'
 Regulator;.- 1\llncf\tin11s under Scl:li D11s r\ .-L2(a) and 1\.4.2(h) tlml. although not ~cl mad..:. nre

C0 \11' ' ' ' AIi ki:I) to n ffs1:.•t other RL'gu latory ,\I lrn:atinns prL'\'iousl) madl' umkr Sections ;\ A.2k l •llld
i\.·L::!( I).

           :\AA Other Allocation Rult:s

         (a)   Net Profit. >kt I.nss. nnd nlht:r ill'J\ls shall bl' ~1 1l ntatcd Lo thl? :vtcmbcrs pursuant
to thi s Appcndi :-.: A as nf the last (.hl) or each taxabk year, and 1\1 suartncrship Mini mum Gflill lo the
e.\ tcnt the Jistribuliun uocs IH'.ll cause or incrl.'usc an ;\djusletl Capital Account IJd icil fo r an:
Member.

           r\.5       Tax ,\ llocntiuns

          (a)     In General. r7 xcept :'IS other\\'isc provided in this Section /\.). each ikm \\f
innHnc. gain. loss. and dcdlll:tion ul' the Cn111 pu11y fo r klkra l im:\)1111? tax purposes sha ll b1:
 .1\ppl•11di:\ .

         (b)     Con tributed or Re,·11lucd Prnpcrl\' . In aLTtmlant:c with l.ltC. Sl'l'tion 70-1-(c) and
the rela ted Trensury Regu lation.-;. ineomc. ga in. lo:;s. :md 1.h:ducti()n \ri th respect to an> pn)pC:rt>
rnntri butcd to the eapital or the Cnmpany shall. ::;olcly f'or lH'\ purposes. be allot.:atcd amon~ till'
Mernb1..•rs so as to takt.: a cl'Olllll ur any \'with respect to such asset shall take account of nny varintion between the adjusted basis of sm:h
nsset for federal income tax purpost:'s and its Gross Asset Value in the same manner tts under
LR.C. Section 704(c) and the related Trt:usury Regulations. Any dections or other decisions
relating to allocations pursuant to this Section A.5 shall be made by the tvtnnagcrs in any manner
that reasonably reflect~ the purpose and intention of this Appendix and the .Agrc~ment.

        (c)      ~rel.Ii!~.  I·'. xccpt as otherwise required by Treasury Regulations Section L 704-
1(b)(4 )(ii J, items of tnx credit and tax credit recapture shall he allocated among the Members in
aeCorporations Section                                                                                       Jo]m Steen
P.O.Box l 3697                                                                                           Secretary of State
Austin. Texas 78711-3697




                                   CERTIFICATE OF FILING
                                            OF

                                        Centurion Logistics LLC
                                          Fil e Number: 801850695


The undersigned, as Secretary of State of Texas, hereby certifies that a Certificate of Formation for the
above named Domestic Limited Liability Company (LLC) has been received in this office and has been
found to conform to the applicable provisions oflaw.

ACCORDlNGL Y, the undersigned, as Secretary of State, and by virtue of the authority vested in the
secretary by law, hereby issues tills certificate evidencing tiling effective on the date shown below.

The issuance of this certificate does not authorize the use of a name in this state in v1olation of the rights
of another under the federal Trademark Act of 1946. the Texas trademark law, the Assumed Business or
Professional Name Act, or the common law.



Dated : 09/ 16/2013

Effectjve: 09/ 16/20 13




                                                                                       John Steen
                                                                                       Secretary of State




                             Come 1·1sit us on rhe 1111erne1 or http:" M1·w.sos.srare.1x. us1
Phone: (512) 463-5555                            Pax: (512) -!63-5709                         Dial: 7-1-1 for Relay Services
Prepared by: Lisa Sasio                               TID: 10306                                 Document: 504225160002
                                                                                                                               MR.522
 Secretary of State                                                                                Filed in the Office of the
 P.O. Box 13697                                                                                 Secretary of state of Texas
,A ustin, TX 78711-3697                                                                     Filing#: 801850695 09/16/2013
 FAX: 512/463-5709
                                                                                                Document#: 504225160002
'                                            Certificate of Formation                      Image Generated Electronically
    Filing Fee: $300
                                           limited liability Company                                          for Web Filing
r--                    ------                -


                                                 Article 1 - Entity Name and Type
The filing entity being formed is    a·-lim-ite-d- liability company. The name of the entity is:
'C enturion Logistics LLC
I

                                     Article 2 - Registered Agent and Registered Office
,wA. The initial registered
---                 --
                            agent is an organization (cannot be company named above) by the name of:
                                ----                                                                ---
 Three Bar C Inc
                                                                  OR
    rs.   The init ial registered agent is an individual resident of the state whose name is set forth below:


:c.The business address of the registered agent and the registered office address is:       -----~-~
Street Address:
l
11750 Preston Road
 Suite 1080 Dallas TX 75252
                                                  Consent of Registered Agent
,r    A. A copy   Of the consent of registered agent is attached.
                                                                 OR
    PB. The consent of the registered agent is maintained by the entity.
                                                 Arti cle 3 -- Go verning Authority
.PA. The limited liability company is to be managed by managers.
                                                        OR
.r B. The limited liability company will not have managers. Management of the company is reserved to the members.
The names and addresses of the governing persons are set forth below:
    Man-;ge~: (Business Name) TXC Energyi...LC                               -- - --
    Address:   17950 Preston Rd Suite 1080 Dallas TX, USA 75252
                                                        Article 4 - Purpose
The purpose for which the company is organized is fur the transaction of any and all lawful business for which limited
liability companies may be organized under the Texas Business Organizations Code .




                                            Supplemental Provisions/ Information




                                                                                                                                MR.523
[The attached addendum, if any, is incorporated herein oy reference.]




The name and address of the organizer are set forth below.
John Calce                  5601 Preakness Ln Plano TX 75093
                                                         Effectiveness of Filing
r                                     ---                                    -     --
,P'A. This document becomes effective when the document is filed by the secretary of state.
                                                                        OR
rs.This document becomes effective at a later date, which is not more than ninety (90) days from the date of its
signing. The delayed effective date is:
    ..... --- - - - - -        -                                  execution
           -- -                -     ---
The undersigned affirms that the person designated as registered agent has consented to the appointment. The
'undersigned signs this document subject to the penalties imposed by law for the submission of a materially false or
fraudulent instrument and certifies under penalty of perjury that the undersigned is authorized under the provisions of
,law governing the entity to execute the filing instrument.
                              -----
:John Calce
Signature of Organizer

    FILING OFFICE COPY




                                                                                                                     MR.524












    ([KLELW³(´


                   MR.525
August 22, 2017
                                                                   CHASE J. POTTER
                                                                   Direct Phone: 214.651.2026
                                                                   Direct Fax: 214.659.4145
                                                                   chase.potter@strasburger.com


Via Email Only: bkn@snlegal.com

Brian K. Norman
Shamoun & Norman, LLP
1800 Valley View Lane, Suite 200
Farmers Branch, Texas 75234

RE:      Cause No. DC-16-07706; Centurion Logistics LLC, individually and derivatively on
         behalf of Centurion Pecos Terminal LLC v. James Ballengee, et al. in the 44th Judicial
         District Court of Dallas County (the “Lawsuit”).

Dear Mr. Norman:

       As you know, we represent John Calce in the Lawsuit. Mr. Calce has been named as a
defendant in the Lawsuit by Centurion Logistics LLC (“Centurion Logistics”). Mr. Calce is a
manager of Centurion Logistics and, therefore, is entitled to indemnification from Centurion
Logistics pursuant to Section 6.2 of the Company Agreement of Centurion Logistics (the
“Agreement”). A true and correct copy of the Agreement is attached hereto as Exhibit A.

        The Agreement specifically provides that Centurion Logistics “indemnifies and holds
harmless each Indemnified Person from and against any Damages arising from any Proceeding
relating to the conduct of [Centurion Logistics’] business or to any act or omission by such
Indemnified Person within the scope of the Indemnified Person’s authority in the course of
[Centurion Logistics’] business . . . .” See Ex. A § 6.2. The Agreement further provides that
“[a]n Indemnified Person’s expenses paid or incurred in defending itself against any Proceeding
shall be reimbursed as paid or incurred.” See id.

        Mr. Calce is an Indemnified Person under the Agreement. See Ex. A § 1.1. Moreover,
the Lawsuit constitutes a Proceeding under the Agreement. See id. Centurion Logistics is
therefore required to reimburse Mr. Calce the expenses he pays or incurs in defending himself in
the Lawsuit, including attorneys’ fees, as such expenses are paid or incurred.

        As of July 31, 2017, Mr. Calce had been billed a total of $114,440.99 in expenses related
to his defense of the Lawsuit. Mr. Calce hereby demands that, on or before August 28, 2017,
Centurion Logistics (1) reimburse him the full amount of expenses that he has been invoiced
($114,440.99) plus an additional $50,000 that will be applied to future expenses as they are
incurred; and (2) agree to reimburse Mr. Calce the additional expenses, in excess of the

9253092.2/SP/38371/0105/082217




                                                                                                    MR.526
additional $50,000 referenced above, that he pays or incurs in his defense of the Lawsuit as such
expenses are paid or incurred.

        Pursuant to Section 6.3 of the Agreement, Mr. Calce hereby affirms that it is his good
faith belief that he has met the standard of conduct necessary for indemnification under Section
6.3. Mr. Calce further agrees to repay any amount that is paid or reimbursed by Centurion
Logistics, pursuant to Section 6.2, if it is determined by a court of competent jurisdiction that Mr.
Calce did not meet the aforementioned standard or if indemnification is otherwise determined to
be prohibited by law.

         If you would like to discuss this matter further, please do not hesitate to contact me.

                                                       Sincerely,




                                                       Chase J. Potter




9253092.2/SP/38371/0105/082217




                                                                                                        MR.527












    ([KLELW³)´


                   MR.528
                                                                                         
    *5(*256+$0281                                                                0HPEHURIWKH6WDWH%DURI
     J#VQOHJDOFRP                                                                     7H[DV_1HZ

                                                    6HSWHPEHU

9,$(/(&7521,&0$,/'$9,'.,71(5#675$6%85*(5&20
'DYLG1.LWQHU
675$6%85*(5	35,&(//3
0DLQ6WUHHW6XLWH
'DOODV7H[DV
7HO
)D[

          5H -RKQ&DOFH¶V5HTXHVWIRU,QGHPQLILFDWLRQIRUFODLPVUHODWHGWR&DXVH1R'&
                    &HQWXLULRQ /RJLVWLFV //& LQGLYLGXDOO\ DQG GHULYDWLYHO\ RQ EHKDOI RI
                   &HQWUXLRQ 3HFRV 7HUPLQDO //& Y -DPHV %DOOHQJHH HW DO LQ WKH WK -XGLFLDO
                   'LVWULFW &RXUW RI 'DOODV &RXQW\ WKH ³/LWLJDWLRQ´ IURP &HQWXULRQ /RJLVWLFV
                   SXUVXDQW WR WKH &RPSDQ\ $JUHHPHQW RI &HQWXULRQ /RJVLWLFV WKH ³&RPSDQ\
                   $JUHHPHQW´

'HDU0U.LWQHU

         &HQWXULRQ/RJLVWLFV//&³&HQWXULRQ/RJLVWLFV´LVLQUHFHLSWRI\RXU$XJXVW
FRUUHVSRQGHQFH WKH ³,QGHPQLILFDWLRQ 5HTXHVW´ VHQW RQ EHKDOI RI -RKQ &DOFH ³&DOFH´
FODLPLQJ WKDW 0U &DOFH LV HQWLWOHG WR LQGHPQLILFDWLRQ IURP &HQWXULRQ /RJLVWLFV EDVHG RQ KLV
VWDWXVDVDPDQDJHURI&HQWXULRQ/RJLVWLFVSXUVXDQWWR6HFWLRQRIWKH&RPSDQ\$JUHHPHQW

          $OWKRXJKWKH&RPSDQ\$JUHHPHQWJUDQWV&DOFHLQGHPQLILFDWLRQIRU³DQ\DFWRURPLVVLRQ
   ZLWKLQ WKH VFRSH RI >KLV@ DXWKRULW\ LQ WKH FRXUVH RI WKH &RPSDQ\¶V EXVLQHVV  ´ WKH
&RPSDQ\GRHVQRWLQGHPQLI\&DOFHIURPDQ\DFWRURPLVVLRQWKDWLVQRWZLWKLQWKHVFRSHRIKLV
DXWKRULW\ RU LQ WKH FRXUVH RI WKH &RPSDQ\¶V EXVLQHVV 0RUHRYHU WKH &RPSDQ\ $JUHHPHQW
VSHFLILFDOO\H[FOXGHV³LQWHQWLRQDOPLVFRQGXFWRUDNQRZLQJYLRODWLRQRIODZ´IURPWKHVFRSHRI
&HQWXULRQ/RJLVWLFV¶LQGHPQLILFDWLRQREOLJDWLRQV
          
          ,QWKHSUHVHQW FDVHDVVWDWHGLQ 3ODLQWLII¶V2ULJLQDO 3HWLWLRQWKH³3HWLWLRQ´WKHDFWLYH
SOHDGLQJRQILOHLQWKH/LWLJDWLRQ&HQWXULRQ/RJLVWLFVDOOHJHVWKDW&DOFHVLJQHGDGHHGRIWUXVWLQ
KLVFDSDFLW\DVPDQDJHURI&HQWXULRQ3HFRVWRVHFXUHDSURPLVVRU\QRWHIRU%DOOHQJH,QWHUHVWV
//& DQG ODWHU VLJQHG DQ H[WHQVLRQ RI WKDW VDPH QRWH DV D PDQDJHU RI &HQWXULRQ 3HFRV
2EYLRXVO\&DOFHZDVQHLWKHUDFWLQJQRUSXUSRUWLQJWRDFW³ZLWKLQWKHVFRSHRI>KLV@DXWKRULW\LQ
FRXUVHRIWKH&RPSDQ\¶VEXVLQHVV´DQGZDVHQJDJLQJLQ³LQWHQWLRQDOPLVFRQGXFW´DQG³NQRZLQJ



  &RPSDQ\$JUHHPHQW6HFWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQD

  3HWLWLRQ




                                                                                                                   MR.529
0U.LWQHU
6HSWHPEHU
3DJHRI
                                                      
YLRODWLRQRIODZ´$FFRUGLQJO\&HQWXULRQ/RJLVWLFVPXVWGHQ\&DOFH¶VLQGHPQLILFDWLRQUHTXHVW
DVWROLDELOLW\DULVLQJIURPWKLVFRQGXFW
         
         7KH 3HWLWLRQ DOVR DOOHJHV WKDW &DOFH DORQJ ZLWK 6WDPSHGH ³SXUSRUWHG WR REOLJDWH
&HQWXULRQ 3HFRV WR DVVXPH %DOOHQJHH ,QWHUHVWV¶ REOLJDWLRQV XQGHU WKH QRWHV IURP %DOOHQJHH
,QWHUHVVWVWR7&%´&DOFHZDVQHLWKHUDFWLQJQRUSXUSRUWLQJWRDFW³ZLWKLQWKHVFRSHRI>KLV@
DXWKRULW\LQFRXUVHRIWKH&RPSDQ\¶VEXVLQHVV´DQGZDVHQJDJLQJLQ³LQWHQWLRQDOPLVFRQGXFW´
DQG ³NQRZLQJ YLRODWLRQ RI ODZ´ $FFRUGLQJO\ &HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V
LQGHPQLILFDWLRQUHTXHVWDVWROLDELOLW\DULVLQJIURPWKLVFRQGXFW
         
         )XUWKHU WKH 3HWLWLRQ DOOHJHV WKDW ³&DOFH FUHDWHG D QRWH    SXUSRUWLQJ WR REOLJDWH
&HQWXULRQ3HFRVWRPDNHSD\PHQWVWR&HQWULRQ7HUPLQDOV´$VEHIRUH&DOFHZDVQHLWKHUDFWLQJ
QRUSXUSRUWLQJWRDFW³ZLWKLQWKHVFRSHRI>KLV@DXWKRULW\LQFRXUVHRIWKH&RPSDQ\¶VEXVLQHVV´
DQGZDVHQJDJHGLQ³LQWHQWLRQDOPLVFRQGXFW´DQGD³NQRZLQJYLRODWLRQRIODZ´$FFRUGLQJO\
&HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V LQGHPQLILFDWLRQ UHTXHVW DV WR OLDELOLW\ DULVLQJ IURP WKLV
FRQGXFW
         
         )LQDOO\ WKH 3HWLWLRQ DOOHJHV WKDW &DOFH DORQJ ZLWK %DOOHQJHH ,QWHUHVWV ³FUHDWHG
IUDXGXOHQWQRWHVE\&HQWXUULRQ3HFRVWR%DOOHQJHH,QWHUHVWV´ $VEHIRUH&DOFHZDVQHLWKHU
DFWLQJ QRU SXUSRUWLQJ WR DFW ³ZLWKLQ WKH VFRSH RI >KLV@ DXWKRULW\ LQ FRXUVH RI WKH &RPSDQ\¶V
EXVLQHVV´ DQG ZDV HQJDJLQJ LQ ³LQWHQWLRQDO PLVFRQGXFW´ DQG ³NQRZLQJ YLRODWLRQ RI ODZ´
$FFRUGLQJO\ &HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V LQGHPQLILFDWLRQ UHTXHVW DV WR OLDELOLW\
DULVLQJIURPWKLVFRQGXFW
         
          FRQWHQWLRQV WKDW 0U &DOFH LV DQ ³,QGHPQLILHG 3HUVRQ´ DQG WKDW WKH UHIHUHQFHG
/LWLJDWLRQ LV D ³3URFHHGLQJ´ XQGHU WKH &RPSDQ\ $JUHHPHQW DUH QRW FRQWHVWHG E\ &HQWXULRQ
/RJLVWLFV +RZHYHU WKH FODLPV DQG IDFWXDO DOOHJDWLRQV UDLVHG LQ WKH /LWLJDWLRQ DUH XQUHODWHG WR
&DOFH¶VFRQGXFWDVDPDQDJHURI&HQWXULRQ/RJLVWLFV&HQWXULRQ/RJLVWLFV¶FODLPVIRUEUHDFKRI
ILGXFLDU\ GXW\ DQG DLGLQJ DQG DEHWWLQJ IUDXGXOHQW FRQFHDOPHQW DUH EDVHG XSRQ LQWHQWLRQDO
PLVFRQGXFW DQG NQRZLQJ YLRODWLRQV RI ODZ E\ &DOFH ZKHUH KH ZDV SXUSRUWLQJ WR DFW ZLWK WKH
DXWKRULW\ RI &HQWXULRQ 3HFRV $FFRUGLQJO\ &HQWXULRQ /RJLVWLFV PXVW GHQ\ &DOFH¶V
LQGHPQLILFDWLRQUHTXHVWDVWROLDELOLW\DULVLQJIURPWKLVFRQGXFW
         


  &RPSDQ\$JUHHPHQW6HFWLRQD

  3HWLWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQD

  3HWLWLRQ

  &RPSDQ\$JUHHPHQW6HFWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQD

   3HWLWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQD

   &RPSDQ\$JUHHPHQW6HFWLRQ

   &RPSDQ\$JUHHPHQW6HFWLRQ


                                                    SHAMOUN & NORMAN, LLP
                                       9DOOH\9LHZ/DQH6XLWH_)DUPHUV%UDQFK7;
                                        3KRQH_)D[_ZZZVQOHJDOFRP

                                                                                                                 MR.530
0U.LWQHU
6HSWHPEHU
3DJHRI
                                                      
       )RU WKH UHDVRQV VHW IRUWK DERYH ZH EHOLHYH WKDW \RXU UHTXHVW IRU LQGHPQLILFDWLRQ IURP
&HQWXULRQ/RJLVWLFVRQEHKDOIRI&DOFHLVLPSURSHUDQGWKDWQRLQGHPQLILFDWLRQLVRZHGWR&DOFH
SXUVXDQWWRWKHWHUPVRIWKH&RPSDQ\$JUHHPHQW
       
       ,I\RXKDYHDQ\TXHVWLRQVUHJDUGLQJWKLVOHWWHUSOHDVHWHOHSKRQHPHDW

                                           6LQFHUHO\
                                               V&*UHJRU\6KDPRXQ
                                              &*5(*256+$0281




                                      SHAMOUN & NORMAN, LLP
                            9DOOH\9LHZ/DQH6XLWH_)DUPHUV%UDQFK7;
                             3KRQH_)D[_ZZZVQOHJDOFRP

                                                                                                              MR.531












    ([KLELW³*´


                   MR.532
                                                                                             Cenlurion Logisllcs
                                                                                                        Pecos.TX
                                                                                                       C/12/2014

                                     UNION PACIFIC RAIL ACCESS
                                MEMOR1ANDUM OF UNDERSTANDING


Union Pacific Railroad Company ("LIP") has reviewed Cenrurton Logistics ("Company") request
for rail service in Pecos, TX as depicted on the conceptua l plan dated 4/17/2014. UP Is pleased
to notify you that we are looking foMard to working with you on developing new rail service fo
Centurion Logistics Pecos, TX loca1tion. Based on the conceptual plan and representations
made to UP, UP agrees to move forward with Its traok authorization process subject to
Company satisfying the conditions detailed below, This memorandum ("MOU'') is being
provided to Company to outline the inrrastr~icture elements that UP requires to efficiently and
safely provide rail service to Company's new facility (the ''Facility") and to establish an
understanding of UP's track authorl:zatlon process. The criteria outlined below are consistent
with Union Pacific's Guidelines for Rail Service and Union Pacific1s Industry Track Standards, a
link             to          which              can           be              found           al
http://www. uprr. com/customers/attachments/industry_guidelines. pdf.

In addition to the requirements of Union Pacific's Guidelines for Rail Service and Unlo11 Pacific's
hidustry Track Standards, the following terms and conditions must be rnel prior to Company
proceeding wilh Its new construct1011:



   •   This MOU is bnsed upon the commodities, trnffic volumes, aud methods of operation Company
       represented in its conceptual plan dated April I 7th, 20 14. To the extent nny of those change,
       Union Pacific reserves the right lo i111posc addilio11al rcq11ircmc111s 011 providing rail service to the
       Facility, whkh could include co11strnclio11 ofndditional track i11fras(n1cturc.

   •   All rnilcnrs destined to the Focili1ly must be received by Company upon arrivol (i.e., spot on
       111Tivnl). Railc:irs will not he held or stored i11 rail ynrds or other Union Pncific owned or
       controlled trnckagc.

   •   Company shnll mnnagc the i11vcn1tory of inbound and outhounprov11I.

   •   Compnny will perfonn 1111 inlraplnnl switching nt the Fncility.

   •   Based on Company 's conceptual plan dnted April 17th, 20I 11, only unit train service is npproved
       al the Facility.

   •   Compa11y will ensure that nll outbow1d railc11rs <1rc coupled with air hoses laced.

   •   Company shall assemble each u11'i t lrain on its track B (based on Company's conceptual pion
       dated April 17th, 2014 ), in ifs cnl ircty nnd ready for departure.

  •    ltHcrior switches must be lined for nrriv<1I ofinhoond train when n \111it train arrival is cxpectixl.




                                                                                                                   MR.533
                                                                                 BALLENGEE00000408
                                                                                           Centurion L.ogfslics
                                                                                                     Pecos.TX
                                                                                                     6112/2014

   •   The Fncility must have sufficient ca1mcity to chamber full unit trains, accotnmodatcsput on
       arrival, and ullow lrains to clear tllu main line without the train crew stopping lo line switches.
       Maximum unit train size to be dictc:rmlncd by UP's Customer Service Profile (CSP) process.

   •   'l'he Facility as rcnected in Company's couceptllnl plan dated Aptil I 7th, 2014, will acco111111od11tc
       inbound nnd 0111bo1111d 011erntio111s coming from nnd going lo the cost of the facility. If Con\pany
       desires lrnin operntions from ori:~ins west of the foci lily, Industry nn1s1 bear all cos1s of installing
       o. west facing connection with power switches ond power derails.


Once Company has satisfied the aforementioned terms and conditions, the next steps in UP's
track authorization process ate as follows:
    1.     Company must prepare tho Facility's Switch Location Plan (30% drawing) and
           submit to UP via the En!Jlneering Document Exchange (web application) to initiate
           UP's design of the signal system associated with Company's project.
    2.     Company will work with its UP Marketing and Sales ropresentatlve to prepare a
           Customer SeNice Plan, ilf applicable. and determine the rail service Company would
           receive and the corresponding rates. Additionally. the UP Marketing and Sales
           representative will coordinate with other UP departments to determine any other
           requirements necessary for UP to provide service to Customer.
    3.     Company m11st prepare the Facility's track design/construction drawings and submit
           them to UP via the Engineering Document Exchange (web application) for approval.
    4.     Company must execute an Industrial Track Agreement with UP.

UP shall only authorize construction of the industry track upon the execution of a Industrial
Track Agreement.

UP shaU keep confidenllal all design/construcllon drawings, plans and other materials related to
the new or expanded Facility that Coompany gives UP during the track construction process.

Union Pacific's offer of conditional acceptance shall expire if Company does not execute and
return this MOU to Shanker Chalek,ode at Union Pacific Company, 1212 Corporate Drive, Ste
300, lrvlng,TX 75038, within 90 days from the date of this MOU.

Once executed, thi$ MOU shall terminate twelve (12) months after execution unless Company
has requested an extension of the MOU. The extension must be requested in writing and
approved by Union Pacific.

Company understands that Unlom Pacific will not authorize construction of the planned
Industry tracks until the entire track authorization process Is complete. Company
understands that at no time prior to authorization of track construction Is UP agreeing to
provide rail service at Facility. Fu1rther1 Company un derstands that Union Pacific wlll not
operate on industry owned tracks until UP has approved the Facility track
designfconstrocUon drawings and Company has fully executed an Industrial Track
Agreement with Un1on Pacific. Additionally, Company understands that all of UPjs
approvals and authorizations ate based on Company's representation of particular
volumes and commodities that will be shipped to and/or from the Facility. Any changes
in volumes or commodities may change UP's requirements to provide service to tho
Facility. Consequently, If volumes or commodities change after rail service has beguh,




                                                                                                                   MR.534
                                                                        BALLENGEE00000408.02
                                                                   Centurion Logistics
                                                                            Pec:os,TX
                                                                            6/12/2014

UP may not be able to meet C()mpany's expectation for increased or additional rail
service without Company making modifications to the Infrastructure or constructing
additional Infrastructure,


ACKNOWLEDGEMENT: I HAVE RE:AO AND UNDERSTAND UP' S REQUIREMENTS FOR
NEW SERVICE AS SET FORTH AE~OVE:




Union Pacific Railroad Company

Sy:~-"­
Printed Name:  :Bt.:L f




                                                                                         MR.535
                                                   BALLENGEE00000408.03
                                                                  Conturron Logistics
                                                                           Pecos.TX
                                                                          6/12/20 14

                               UNION PACIFIC RAIL ACCESS
                            Track Construction Project Contacts



 Prepared for: Centurion Logistics;
 Track Construction Project Location: Pecos, TX 6112/14

Marketing and Sales Representative
Shanker Chalekode
Business Director
1212 Corporate Dr. STE 300 Irving.TX 75038
402-871-9164
Fax: 402-997-4947
skchalok@up.com

Manager of Industry & Public Projects
Steven W. Martchenke
101 S Walson Rd, Arlington.TX 76010
817-353· 7625
402-501-2616
swmartch@up.com


Regional Manager Industrial Development
Aaron Drown
 Rogional Industrial Development Manager
 1212 Corporate Dr. Ste 300, Irving, TX 75038
'169 262 7059
'102 233 3453
akbrown@up.com


Track Agreoment Contact
Tammy Anderson
Sr Mgr Industry Track Construction
1400 Douglas St Stop 1350, Omaha, NE 68179
402 544 2305
402 233 2187
tlanderson@up.com




                                                                                        MR.536
                                                           BALLENGEE00000408.04












    ([KLELW³+´


                   MR.537
This is a legally binding co11trnct. if not underslnod, cnnsul1   !ill attt.imey.



                       C OMMERC I AL REAL E ST AT E SALE C ONTRACT

     1.   PARTIES: This contract ("Contract") is made by and between MONTANE
INDUSTRIES, LLC. SELLER, and CENTURION LOG ISTICS, LLC. or assigns, BUYER.
The "Effective Date"' of this Contract shall be the date the Escrow Agent acknowledges, in vvriting,
receipt of the Earnest Money.

        2.      PROPERTY: Sell et ag!'ees to sel I to Buyer and Buyer agrees to purchase the
fo llowing described real estate locat1ed in AB 5609, BLK 4, SEC 76, H&GNNW/4 & PT SW/4,
together with any improvements thereon containing approximately I &3.400 acres of land, Reeves
County, State of Texas, as depicted on Exhibit "A", ("Site Plan"), attached hereto. Such real estate
and other property shall be col lectively referred to in this Contract as the "Property". The exact
size and legal description shall be determined after a survey and prior to Closing. The cost oflhe
survey shalt be bom e by Seller.

       3.      EXCEPTIONS: The Property shall be subject to the Pennitled Exceptions (as
defined in paragraph 9 of this Contract), zon ing ordinances and laws and the following: Nothi ng
add itionaJ.

        4.      PURCHASE PRICE:: The "Purchase Price" shall be One Million, Five Hundred
Thousand N0/ 100 DolJars ($1,500,000.00) which Buyer agrees to pay as fo llows: within ten (10)
days after this Contract is last executed, Twenty Thousand Dollars and N0/100 ($20,000.00) as
" Eamest Money" which is to be deposited in the insured trust or escrow account at Chicago Title
Insurance Company, 2828 Routh Street, Suite 800, Dallas, Texas 7520 I, Attn: Michael R. Haas
(''Escrow Agentt') as part of the consideration of the sale~ the balance of the Purchase Price to be
paid at Closing in immed iately available fu11ds.

         5.     INDEPENDENT CONTRACT CONSIDERATION: C011temporaneously with
the ft nal execution and delivery of this Contract, Buyer shall deliver to Seller and Seller hereby
acknowledges the receipt of a check in the amount of One Hundred and NOil 00 Doi lars ($100.00),
which amount the parties bargained for and agreed to as consideration for Seller's grant to Buyer
of Buyer's excl usive right to purchase the Property pursuant to the terms hereof and for Seller's
execution, delivery and performance of th is Contract. Such consideration is in addition to and
independent of any other consideration or payment provided in this Contract~ is non-refundable
under any circumstances, and sha ll be retained by Seller notwithstanding any other provisions of
this Contract

        6.        CLOSlNG DATE: Su~ject to all t he provisions of this Contract, the closing of
th is Contract (''Closing") shall take p lace at the offices of the Escrow Agent within lhirty (30) days
after satisfaction of a ll contingencies. herein stipu lated. Tenant-free possession shall be delivered
at Closing. Closing is contingent on H valid Memorandum of Understanding (''MOU'') from Union
Pacific Rail road.




COITT18'cili RE!fi ESaeContrad-Mon\<11elndustries. LLC, ReevesCoonty
                                                                      1



                                                                                                           MR.538
                                                                                    BALLENGEE00000272
       7.      EXISTING FI NANCI NG: Unless otherwise provided in this Contract, Seller
shall make any payments required or1 existing mo1tgages or deeds of trust unril Closing and upon
Closing all such debts upon the Prop•erty shall be discharged from Seller's proceeds.

        8.     PRO RA TIO NS: The rents, income and expenses from the Property shall be
prorated between Seller and Buyer as of Closing, Seller shaJI pay, in full, all tax liens, special
assessments, and material and/or workman liens against the Property upon the date of Closing,
whether or not any such liens or special assessments are payable in installments. The general ad
valorem taxes becoming due and accruing duri ng the calendar year of Closing shall be prorated
between Seller and Buyer on the basis of such calendar year, as of Closing. If the amount of the
general ad valorem tax cannot be atscertained at Closing, proJation shall be computed on the
amount for the preceding year's gene:ral ad valorem tax. If it is determined by Buyer, either prior
to Closing or subsequent to Closing, ithat a subsequent change in the use of the Property may resu lt
in the imposition of an additional rax ("Rollback Taxes"), Seller hereby agrees that:

         (i)       If such detennination is made prior to Closing, Seller shall deposit at Closing with
                   the Title Company an amount sufficient to pay one hundred percent ( l 00%) of all
                   estimated Rollback T:axes, together with penalties and interest, in order to satisfy
                   all applicable taxing authorities for both the Property and any contiguous property
                   owned by Seller; or

         (ii)      If such detennination is made after Closing, then any Rollback Taxes plus penalties
                   and interest for both the Property and any contiguous property ovmed by Seller
                   shall be paid by Seller- to Buyer within fifteen (15) days of recd pt by SeJler of a
                   statement for the Rollback Taxes.

Buyer shall obtain from the tax appraisal district established for the county in which the Property
is located the amount of all Rollback Taxes. together with any penalties and interest Ifthe amount
of Rollback Taxes has not yet been determined by the appl icable tax appraisal district, then Buyer
agrees to obtain from a tax service pt~ovider a calculation and furnish said calculation to the Seller,
which calculation shall be used for purposes of establishing the escrow with the Title Company or
making the payment to Buyer. In the event any of such calculations are found to be erroneous
after Seller has made the payment re:quired hereunder, then either party hereto who is entitled to
such rei mbursement or additional payment shall invoice the other party and such amount shall be
paid within fifteen (15) days of receiipt of a statement evidencing such corrected amount. These
covenants shall not merge with the Deed to be delivered from Seller to Buyer and shall survive the
Closing.

        9.      T ITLE I NSURANCE: Seller shall deliver and pay for an owner's ALTA title
insurance policy insuring marketable fee simple title in Buyer in the arnount of the Purchase Price
as of the time and date of recordatiion of Seller1s General Warranty Deed, subject only to the
Pennitted Exceptions defined below. Seller shall, as soon as possible a11d not later than thirty (30)
days after the Effective Date of this Contract, cause to be furnished to Buyer a current commitment
to issue the policy (the "Title Commitment")_. issued through Chicago T itlE' Insurance Company
("Title Company"). Buyer shall hav,e thirty (30) days after receipt of the Title Commitment (the
"Review Period") in which to notify Seller in writing of any objections Buyer has to any matters
shown or referred to in the Title Commitment. Any matters which are set forth in the Title

Corrirre-dal Rea ESae Contra::! - Montaie l~ries, LLC, Reeves CCommitment and to which Buyer do1es not object within the Review Period shall be deemed to be
pennitted exceptions to the status of Seller's title (the ''Permitted Exceptions"). With regard to
items to which Buyer does object within the Review Period, Seller
shall have thirty (30) days or such additional time as may be agreed to in writing by Seller and
Buyer to satisfy such objections. If Seller does not cure the objections within the time specified
in this paragraph, this Contract shall aLJtornatically be terminated unless Buyer elects to waive the
objections on or before Closing.

         10.     INSPECTIONS: B~1i nning on the Effedive D~eof this Contract aid conti nuing
for a period of Ninety (90) days tllereafta-, Seller shall grant Buyer reasonable access to the
Property (the "Jnspection Period") in order to allow Buyer and its agents, at Buyer's sole cost and
expense, to inspect the Property and perform and/or obtain any tests. surveys, studies and
assessments, including, but not Jimiited to, a Phase I and Phase II Environmental Assessment
involving soil and ground water borings and/or excavatfons as determ ined necessary by Buyer_
Buyer agtees to repair any damage to the Property arising from these inspections and to indemnify,
defend and hold Seller harmless from and against all claims, costs, demands and expenses,
including without limitation, reason,able attorneys' fees, court costs and other legal expenses,
resulting from lhese inspections. Buyer's obligations imposed by this paragraph shall survive
termination of this Contract. In the event Buyer determines in its sole and absolute discretion that
the Property is not sujtable for Buyer's intended use within the lnspection Period~ as may be
extended as provided herein, Buyer may elect to terminate th.is Contract by written notice to Seller
and Escrow Agent. If this Contract is terminated 1 the Earnest Money Deposit shaJI be disuibuted
pursuant to the provisions of paragraph 16, and neither party shall have any further obligations
hereunder. In the absence of such termination notice, th is inspection condition shall be deemed
satisfied, and Buyer shall be deemedl to be thoroughly acquainted and satisfied with the physical
condition of the Property upon Closing. Seller acknowledges and agrees t11at there are numerous
material contingencies to Buyer' s acquisition of the Property, including, but not limited to.
obtaining necessary governmental apjprovals and permits, curb cut authorizations, necessary access
rights, zoning, availability of utilities, and Buyer's detennination of the economic feasibility and
general su itability of the Property for Buyer's proposed use. Seller cgrees to raB)fl         13.     DELIVERY OF DEED; PAY MENT; DfSBURSEMENT OF PROCEEDS: At
or before Closing, Seller agrees to properly execute and deliver into escrow a General Warranty
Deed and all other documents and funds reasonably necessary to complete the Closing. The
General Warranty Deed shall convey to Buyer marketable fee simple title to th~Property, free and
clear of all liens and encumbrances, other than lhe Permitted Exceptions. At or before the Closing)
Seller and Buyer each agree to delive:r into escrow a cashier's check or guaranteed funds sufficient
to satisfy their respective obl igations under this Contract.

         14.     INSURANCE; MAINTENANCE; CASUALTY; CONDEMNATJON;
CHANGE OF CONDITION: Risk of loss to the Property shall be upon Seller until Closing or
transfer of possession. whichever occurs last. Seller agrees to maintain Seller's current fire and
extended coverage insurance, if any, on the Property until Closing. Seller shall do ordinary and
necessary maintenance. upkeep and repair to the Prope1ty through Closing. If, before Closing, al I
or any part of the Property is taken by em iuent domain, or if a condemnatjon proceeding has been
filed or is threatened against the Projperty or any part thereof, or if all or any part of the Property
is destroyed or materially damaged afler the Inspection Period, Seller shall promptly provide
written notice to Buyer of any such event. Upon notice of such occurrence, Buyer may re-inspect
the Property and may, by wrinen nofo:;e to Seller within ten (JO) days after receiving Seller's notice,
tenninate this Contract. Unless this. Contract is so terminated, it shall remain in full force and
effect, and Seller shal I at Closing assiign and transfer to Buyer al I of Seller's right, title and interest
in and to any awards that may be made for any taking and any insurance proceeds payable on
account of casualty. The provisions of this paragraph shall survive Closing.

        15.     FOREIGN JNVESTMENT: Seller represents that Seller is not a foreign person
as described in the Foreign Investme1nt in Real Property Tax Act and agrees to deliver a certificate
at Closing to that effect which shall contain Seller's tax identification number.

       16.     T ERMINATION: If this Contract is terminated by either party pursuant to a right
expressly given in this Contract, Bu1yer shall be entitled to an immed iate return of the Earnest
Money. and neither party shall have any further rights or obl igations under this Contract except as
otherwise stated in this Contract.

        17.     DEFAULT AND RJ~MEDIES: Seller or Buyer shall be in defau lt under this
Contract if either fails to comply wit h any material covenant, agreement or obligation within any
time limits required by this Contract. Following default by eitlter Seller or Buyer under this
Contract, the other party shall have the fo llowing remedies, subject to the provisions of paragr&ph
19 of this Contract:

      (a)     If Seller defau lts, Buyer may (i) specifically enforce this Contract and recover
damages suffored by Buyer as a re.s uit of the delay in the acquisition of the Property; or (ii)
te11ninate this Contract by written notice to Seller and, at Buyer's option, pursue any remedy and
damages available at law or in equity. If Buyer elects to terminate this Contract, the Earnest Money
shall be returned to Buyer upon written demand.

        (b)    IfBuyerdefaults, Se!J.er may terminate this Contract by written notice to Buyer and
retain the Earnest Money as liquidated damages as Seller's sole remedy. The parties hereby


Commerda Rea   Est~eContracknowledge 1hat it would be extremely difficult lo ascertain the extent of actual damages caused
by Buyer's breach and that the Earne:st Money represents as fair an approximation of such actual
damages as the pa11ies can now determine.

        lf1 as a result of a default under this Contract, either Seller or Buyer employs an attorney
to enforce its rights, the defaulting party shall, unless prohibited by law, reimburse the non-
defaulting party for all reasonable attorney's fees, court costs and other legal expenses incurred by
the non-defaulting party in connection with the default.

        18.     o rSPOSJTION OF EARNEST MONEY AND OTHER FUNDS AND
DOCUMENTS: Upon delivery of che deed at Closing, the Earnest Money shall be credited
against the Purc-hase Price. In the c:vent a valid dispute arises over the disposition of funds or
documents deposited with the Escrow Agent, the Escrow Agent shall not be obligated to disperse
the disputed portion thereof nor shall Escrow Agent be- required affirmatively to commence any
action against Buyer or Seller or defe:nd any action that a claimant might commence. In the event
a dispute results in litigation, any att<>rney's fees, court costs and other legal expenses incurTed by
the Escrow Agent in connection with such dispute shall be reimbursed from the Earnest Money or
from other funds deposited with the Escrow Agent.

        19.     ENTIRE AGREEMENT AND MANNER OF MODIFICATION: This
Contract. and any attachments or addendum hereto, constitutes the complete agreement of the
parties concerning the Property. and ~:upersedes all other agreements and may be modified only by
both parties initialing changes in this Contract or by written agreement.

       20.     NOTICES: All notiices requi red under this Contra::t sh~I bed~ to be
properly served if rerluca:J to writing ood SErlt by (j) certified or registered mal ; (ii) Federal
Express or smiler overnight oourier; (iii) focsimi le tra1smission; or (iv) persona delivery a1d
the dcte of such notire will be deaned to have been the date on which &JCh notire is delivera:I
or attempted to be delivered as shc:mn by the oo-tifioo mal return receipt or a commercia
delivery savire ren>rd, or in the case of fa:simile on the date of receipt of the trcnsmission as
shown on a successful trcnsmission ronfir~ion receipt. All notices shail be Cl:ldres:a:t as
follows, unlessottawi se~fia:I iin writing:

SELLER:                                                              BUYER

MONTANE lNDUSTRIES. LLC                                              CENTURION LOGISTlCS1 LLC,
3939 W. Green Oaks Blvd. #202                                        or Assigns
Arlihf,rton, Texas 76016                                             17950 Preston Road, Suite 1080
Emai I: f.arceneaux@ielpros.com                                      Dallas, Texas 75252
Facsimile No: 817-451-3903

        22.    TIME AND E..XACT PERFORMANCE ARE OF THE ESSENCE UNDER
THfS CONTRACT. Buyer and Seller hereby agree to perform each and every obligation
hereunder in a prompt and timely manner. provided, however, that if the date for the performance
of any action or obligation, or any time period specified hereunder occurs on a Saturday, Sunday
or Un ited States bank holiday, then such date or time period shall be extended until the next
business day.


Commerda Rea E!t         23.       ADDLTIONAL TERMS:

        a.   Seller shall cooperate with Buyer in filing and pursuing governmental approvals and
in seeking and making application for curb cuts, zoning, licenses and pennits as detem1ined
necessary by Buyer, provided such cooperation is at no cost or expense to Seller. ft is understood
that Buyer will be expending considerable time, effort and/or money in conducting the foregoing
inspections, which shall constitute irndependent consideration to Seller for removing the Property
from the market.

         b.     Environmental Hazards: In the event underground storage tanks, hazardous
substances or hazardous waste. as defined by any federal, state or local statute, law, ordi nance, or
regulation are discovered on the Property prior to Closing, whether installed, placed or disposed
of by Seller or a previous owner, Buyer may elect (1) to terminate this Contract, or (ii) for Buyer
to be responsible for any costs and e:xpenses related to the removal of such underground storage
tanks, hazardous substances or hazardous waste, including any required remediation or
monitoring. in compliance with any federal, state or local environmental regulations (the
" Env ii;onmental Matters1'). In the event Buyer el~cts to be responsible for the Environmental
Matters, Seller agrees to cooperate with Buyer and execute any documents, applications, or permits
regarding the Environmental Matters. Seller' s agreement to cooperate with Buyer as referenced
in this paragraph shall survive Closing.

        c.       Utilities: The closing~ of this transaction is contingent upon utility connections to
existing water wells, natural gas line and electricity being located to the Property or in the public
street or right-of-way, or other fonn of public uti lity easement, adjoining the Property and being
available for the use of the Property without further cost to Buyer, except for the normal costs of
connecting such utilities.

          d.     Assignment: Buyer may assign this Contract, provided the assignee assumes, in
writing, all obligations and liabilities of Buyer under the Contract Buyer shall be relieved of any
liabi lity hereunder.

         e.      At Closing Sel ler sha ll deliver the Property to Buyer free and clear of any and all
lea'>es, tenancies, or persons in possession.

        f.     Buyer and or assignee: agree that the property is to be developed into a rail terminal
and rail served industrial park. Buyer and Seller agree to enter into an access agreement (the
"Access Agreement") during th,e inspection period whereby the terms and provisions for Sell er~ s
rights to access the Union Pacific maiin line t hrough the Property will be described. Additionally,
Buyer and Seller agree to enter into an option agreement (the "Option Agreement") during the
inspection period whereby Buyer and Seller will set the tenns for Buyer's right, not obligation, to
acquire Seller's remaining 320 acres tract better described as Section 75, BLK 4, Reeves Councy.
Texas.




Commercial Rea EslaeCo'ltrac:t-Mont SELLEM:                                                                               BUYER:

 MONTANE INDUSTRIES, LLC                                                               CENTURION LOG ISTICS, LLC,
                                                                                       or Assigns

 By':-__ .
               I
                                  J

          f-5_,1 .;~/ {
      (Printed Name)


                                                                                             (Title)


 Date:             /2 F~~                         2D / f                               Date:      '/   / :{   b   ' ).c l'f




Co111111crciul R..ol l·st1J\e Comract - ~to111anc lt1dus1r1c:•,. l.l.C, J(.,                                                       EXHIBIT "A"
                                                           Site Plan




Ccmrerda Rea Esae Contra:t - Mont











    ([KLELW³,´


                   MR.546
                                             COMPANY AGREEMENT

                                                         OF

                                         CENTURION PECOS TERMINAL LLC

                                          a Texas Limited Liability Company

                                                 September 12, 2014




THE MEMBERS.HIP INTERESTS REPRESENTED BY THIS AGREEMENT HA VE
NOT BEEN' REGISTERED UNDER ANY SECURITIES LAWS, AND MAY NOT BE
SOLD,  PLEDGED, OR OTHERWISE TRANSFERRED          ABSENT  SUCH
REGISTRATION OR AN l!:XEMPTfON THEREFROM. THE TRANSFER OF
MEMBERSHIP INTERESTS IS FURTHER RESTRICTED BY ARTICLE X OF THIS
AGREEMENT.




l•HJlli7 l/S!'l.1:Hn2/011Jlit11JI I (4

                                                                              MR.547
                                                           TABLE OF CONTENTS

                                                                                                                                                            Page

 ARTICLE I DEFINlTlONS ........................................................................................................... 1
             I. I.       Defined Terms ......................................................................................................... 1
             1.2.        Constructioil. ............................................................................................................ 5

 ARTICLE II ORGANIZATIONAL MATTERS ........................................................................... 6
      2. l.  Fonnatio1'1 ..............................................,............................................................ ,......... 6
             2.2.       Nrune ........................................................................................................................ 6
             2.3.       Registered Office and Agent; Principal Office ........................................................ 6
             2.4.       Tenn ......................................................................................................................... 6
             2.5.       I>tsrposes . .,, ................. ,, ...... ,.....                            ~······················· ·· ·················· 6
                                                                         ! ...... , . . . ........... , . , ......... , ..........                            .......


            2.6.        Powers ....................................................................................................................... 6
            2.7.        Con1pany Property ................................................................................................... 6
            2.8.        Consent to Admission of Men1bers ......................................................................... 7
            2.9.        Status of Managers and Metnbers ............................................................................ 7
            2.10.       Certificates of Membership Interests .......................................................................7
            2.11.       No State Law Pat1nership .................... ,..... ,......................... ,. ..................................7

ARTICLE III CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS ...................................... 7
            3.1.        Initial Capital Contributions .................... ................................................................ 7
            3.2.        Additional Capital Contributions ............................................................................. 7
            3.3.,       Capital Accou11ts.,~ .. ,, ....... ,..........,............ ~ ...............,.......... ,..... ,..,.,........... ,................ 7
            3.4.        No Right to Return of or Interest on Capital Account.. ........................................... 7
            3.5.        Me111ber Loans .........................................................................................................8

ARTICLE lV ALLOCATIONS AND DISTRIBUTIONS ............................................................. 8
            4.1 .       Allocation of Profit or Loss ..................................................................................... 8
            4.2.        Distributions of Distributable Cash ......................................................................... &
            4.3'.       WitJ1l1olding ...............................,....,......... ,................................................................ .... ,..... 9
            4.4.        Limitation on Distributions ...................................................................................... 9
            4.5.        No Right to Partition or Distributions in Kind ........................................................9
            4.6.        Recovery of Erroneous Distributions ...................................................................... 9

ARTICLE V MANAGEMENT; ACTIVITIES OF MANAGERS AND MEMBERS .................. 9
            5.1.       Management and Control of Company Business .................................................... 9
            5.2.       Resignation. Removal, and Replacement of Managers ......................................... 10
            5.3.       Actions of the Board of Managers ......................................................................... 11
            5.4.       Limitations on Board of Managers' Authority .., ................................................... 11
            5.5.       Delegation of Authority~ Oflicers .......................................................... ,................ 12
            5.6.       Reliance ................................................................................................................. 13
           5.7.        Compensation and Expenses of Members and Managers ..................................... 13
           5. 8.       Standards of Manager and Member Conduct ........................................................ 13

ARTICLE VI LIABILITY AND INDEMNIFICATION .............................................................. 14


COMPANY AGRlmMENT OF CISNTtlfUON PtC'OS TEltMINAJ, LLC                                                                                                                    PAGE:
6~ 11457. liSP/B03UOIOllll'>l IM

                                                                                                                                                                        MR.548
                 6.1.          Limitation of Li abili ty ........................................................................................... 14
                 6.2.          Indemnifi cation by Company .. ............................ ........ ........ .................................. 14
                 6.3.          Conduct Not Protected .......... ................................................................................. 14
                 6.4.          fnsurance ................................................................................................................ 15
                 6.5.          Survival ................ ... ..... .......... ..................... ............... .... ............. ..... .... ..... .... ......... 15

 ARTICLE VU BOOKS AND RECORDS; RE PORTS ................................................................ 15
      7 . 1. Mai ntenance of and Access to Books and Records ............................................... 15
      7.2.    f'jscal Year .......... .... ... ........... ............... ... ... ............ ....... .... ........................... .......... 15
      7.3.   financial and Operating Reports ........................................................................... 15
      7.4.   'J'ax Reports .................................................. .......................................................... 16
      7.5.   Transmission of Communications ....................... ........ .......................................... 16

 ARTICLE VllJ T fu'< MArrTERS .. ....................... ....................... ........ ............. ......... ..... .............. 16
      8.1. Tax Classification .................................................................................................. 16
      8.2.   Cornpany Returns ., ....... ..... ..... .... ......... .............. ....... ..... ................................... ..... 16
      8.3,   Tax Elections ............................ ....... ................ .......... ..... ......... .... .................. ........ 16
      8.4.   Consistent 'Reporting .............................................................................................. 17
      8.5.   'fax ProceccUngs .................... ..................... ... ........... .... ........ ........................... ....... 17
      8.6.   Information and Documents to Company ...... ...... ........ ...... ......... .... ......... .............. 17
      8.7.   Survival .................................................................................................................. 17

 ARTICLE IX MEETINGS AND VOTING OF MEMBERS ...................................................... 17
                9.1.           Meetings ................................................................................................................. 17
                9.2.          Voti ng ..... ............................................................................................................... 18

ARTfCLE x              TRANSFER or MEMBERSHIP INTERESTS .,....... ........................... .... ............. 18
     l 0.1.             Limitation on Transfers ............... .......... ................. ........... ...... ........... ................... 18
     I 0.2.             Permitted Transfer oCMembership Jnterest.. ......................................................... 18
     L0.3.              Right of First Refusal; Tag-Along Rights; Triggering Events .............................. 19
     I 0.4.             Conditions to Permitted Transfers of Membership lnte1·ests ........... ......... ............. 20
     10.5.              Effective Date~ Distribut ions ............................................. ................... .................2 J
     I0.6.             Transferor's Obli gations ........................................................................................21
     I0.7.             Assignee's Rights and Obligations ........................................................................ 21
                I 0.8. Effect and Consequences of Prohibited Transfer ....................................... ........... 21

ARTICLE xr                    ADMISSION OF NEW MEMBERS ........................ ............................................ 22
     l l . I.                 Substituted Members ............................................................................................. 22
     11.2.                    Additional Members ..............................................................................................22
     11.3.                    No Required Capital Contributions ......................... .................................... .......... 22

ARTJCLE xn WTTUDRA WAL OR REMOVAL or. MEMBERS ............................................~3
     12.1. Withdrawal ofMembers ..... ......... .... ..................................................................... .23
     12.2. Removal of Members .. .... ................... ........ .... ... ..................................................... 23
     12.3. Status or f                    13.l.            Events Requiring Winding Up ...............................................................................24
                    l3.2.           Winding Up Procedures .........................................................................................24
                    l3J.             Continuation Without Winding Up ........................................................................ 25
                    13.4.            Liquidation of Assets and Application and Distribution of Proceeds ....................25
                    13.5.            Certificate ofTen11ination ..................................................................................... 26
                    13.6.           .Reinstaten1ent. ................................................................................................. ,...... 26

  ARTJCLE XIV VALUAl'ION ..................................................................................................... 26
       14.1. Fair Value ofCon1pany Property ........................................................................... 26
       14.2. Purchase Price of Membership Interest ....................................................... ..........26
       l4.3. Valuation of Membership lnterests ........................................................................26

  ARTICLE XV GENERAL PROVISIONS .................................................................................. .26
       15.1. An1endments .......................................................................................................... 26
       t 5.2. .Notice ........................................ . ................................................. .......... ,.. ,...........................27
                   15.3 .           Governing Law; Consent to Jm·jsdiction ............................................................... 27
                   15.4.            Waiver.................................................................................................................... 27
                   15.5.            Entire Agree1nent ................................................................................................... 17
                   15.6.            Successors and Assigns ......................................................................................... 27
                   15.7.            Third-Pat1ies .......................................................................................................... 27
                   15.8.            Severability ............................................................................................................27
                   15.9.            Construction ........................................................................................................... 28
                   15. f 0.         Execution of Agreement ............................................................. ,.......................... 28
                   15. l l .        Further Assurances ................................... ............................................................ ,28




Cm11'AN\' AGIUm~mNT OF Cl·:NTt llUON Pl~C:OS Tl·:RMINAL LLC                                                                                                           PAGE
f12 l 1-1S7. l/Sl'i:l.10:l2i0 I() IiO'l I I I·I

                                                                                                                                                                    MR.550
                                        COMPANY AGREEMENT
                                              OF
                                 CENTURION PECOS TERMINAL LLC

          This Company Agreement of Centurion Pecos Terminal LLC (this "'Agreement" ) is entered into
 effec.tive as of September 12, 2014 (the ··Effective Date"), by the persons identified on the signature
 page( s) hereof

         WHEREAS, the Company was formed pursuant to a Certificate of Formation filed with the
 Secretary of State of the State of Texas (the "Certificate of Formation") effective on September 12. 2014
 (the ••Formation Date''); and

      WHEREAS, the parties desire to provide for the regulation and management of the affairs of the
 Company according to this Agreement and the Code (as herein defined);

           NOW, THEREFORE. the pa1•ties agree as follows:

                                                ARTICLE I
                                              DEFlNITIONS

        I. J. Defined Terms. The following definitions, and the definitions set forth in Appendix A to
this Agreement, apply to the term!!i used in this Agreement for all purposes.

       ··Additional Capital Contribution" means the sum of cash and the Fair Value of any property
contributed to the Company with respect to a Membersl1ip Interest as perm1tted under this Agreement,
but does not include an Initial Capital Contribution.

        "Additional Member" means a person who acquires a Membership Interest from the Company irt
exchange for a Capital Contribution and is admitted to the Company as a Member pursuant 10 Section
11.2 after the Effective Date.

     '"Affiliate" means a person who directly or indi1·ect1y Controls, is Controlled by, or is under
common Control with the person in question.

          "Agreement.. means this Company Agreement. as it nu1y be amended, supplemented. or restated
from time to time.

      ''Assignee'' means (a) a person to whom a Membership Interest has been transferred by a
Member or Assignee in a Permitted Transfer. or in a Prohibited Trnnsfer that the Company is required
by law to recognize. but who has not become a Member. and (b} a former Member as described in
Section 12.3.

          ••Board of Managers'· means ~II of the Managers acting together.

          "CAM" means CAM Oil and Natural Gas, LLC. a Louisiana limited liability company.

       "Capital Contribution" means the sum of the Initial Capital Contribution mid Additional Capital
Contributions. If any, with respect to a Membership Interest.



COMPANY AGREEMENT OF CENTl'RION PECOS TF.RMl~AL LLC                                               PAGE1
6211457.1/SP/33032/0101/091114

                                                                                                        MR.551
           "'Centurion~'    means Centurion Logistics LLC, a Texas limited   li~bility   company. and a Member
 of the Company as of the Effoctive Date.
       "'Certificate of Fonnation" means the Certificate of Formation i           .. Fair Value,, means. with respect to an asset, its Fair Value determined according to Section
 14.1.

           -~Fiscal   Year" is defined in Section 7 .2.

           ';F01mation Date" is detined in the recitafs to this Agreement.

        "lndernr1i.fied Pei-son" means (a) a Member or Assignee ~ (b) a Manager, (c) a Liquidator (if any);
 (d) any Affiliate of the Company, a Member or Assignee. a Manage1\ or a Liquidator~ and (e) any
 goveming person, omcer. employee, ttgent. or owner of the Company, a Member or Assignee, a
 Manager, a Liquidator, or any Aniliale of any of the foregoing. A person is an Indemnified Person
 whether or not such person has the status required to be an Indemnified Person at the time any
 Proceeding is made or maintained as described in Article VI or at the time any amendment to this
 Agreement is proposed under Section 15. L ~ provided such. person had the status required to be an
 Indemnified Person at the time of the relevant actions referenced in the Proceeding.

          "Index Rate" means the rate specified in Section 302.002 of the Texas finance Code.

        "Initial Capital Contribution" means the sum of any cash and the Fair Value of any property
contributed to the Company by a Member with respect to a Membership Interest i.n connection with the
original issuance of the Membership Lnterest by the Company as set forth on Exhibit A

       "CAM Preferred Return" means~ with respect to CAM an amount equal to an 8% cumulative
compounded annual return on the amount of CAM' s umeturned total Capital Contribullon accrued as of
any date of detertnination. The CAM Preferred Return will be calculaled by treating all distributions of
the CAM Preferred Return pursuant to Section 4.2(a) as first being a payment of any undistributed
accumulated annual return as of the distribution date and then being a repayment of any and all of
CAM's Capital Contributions as of lhe distribution date.

          '"LR.c:· means the lnternal Revenue Code of1986.
          '·Liquidator" js defined in Section 1J.2(b }.

       '"Majority-in-Interest" means one or more Members owning collectively more than 50% of the
Percentage Interests owned by all Members entitled to vote on the particular issue,

        "'Manager~· means Lhe person 01· persons designated as manager of the Company in the Certificate
ofF01mation and any person who becomes a replacement Manager pursuant to Section 5.2. The name of
the person designated as manager of the Company in the Certificate of Formalion is John V. Calce.

       ••Mandatory Distribution·• means any distribution that a Member is entitled to receiye and as to
which the Member has attained the status of a creditor under Secti0n 101.207 of the Code.

      ..Member" means any person identified as a member on Exhibit A~ and any other person who
becomes a member of the Company pursuant to this Agreement. who has not ceased to be a Member.
"Members" means all persons that are Members. collectively.

        ··Membership Interest" means a Member's or Assignee's economic interest' in the Company. The
term includes the Member' s or Assignee's right to rece.ive allocations of profits and losses and
distributions as described in Article rv, and other 1·ights and obi igations under this Agreement or the

COMPANY AGREEMENT OF Ct:NT~llllON PECOS TEl~l\11NAL LLC                                            PAGE3
6211457.1/SP/3303210101/091114
                                                                                                         MR.553
 Code of an Assignee who has nol been admitted as a Member. but does not include any right to
 participate in management or any other right reserved under this Agreement or the Code exdusively to a
 Member.

           "Offering Member" is defined in Section l 0.3(c}(i).

        "Percentage lntcrest" means, as to any Member or Assignee, the percentage interest set forth on
 Exhibit A.

           "Permitted       Transfor~·   means any transfer of a Membership lnterest that is described in Section


         "Person" or "person" means any individual or Entity, and the heirs, executors, administrators,
 legal representatives, successors. and assigns of such "'Person,'' as and where the context so permits or
 requires .

       ..Proceeding'' means (a) any threatened~ pending, or completed action or other proceeding,
whether civil, criminal, administrative, arbitrative, or investigative; (b) an appeal of any such
proceeding; and (c) an inquiry or investigation that could lead to any such proceeding.

           "'Prohibited Transfer" means any trti.nsfer of a Membership Jnterest that is not a Permitted
Transfer .

           ..Redemption Notice ~ is defined in Section I 0.3(c)(i).

           "Redemption Option" is defined in Section 10.3(c)(i).

       "Substituted Member" means a person who is admitted as a Member pursuant to Section 11 , l
with tespect lo the transfer of an existing Membership Interest.

           ''Treasury Regulations" means the Treasury regulations promulgated under the l.R.C.

       ''Triggering Event" means. the first to occur of (a) the date of a Prnhibited Transfer, including
any transfer to (i) a Member' s trustee in bankruptcy~ (ii) a j)Urchaser at any cre{litor's or court sale, (iii) a
Member' s spouse pursuant to a decree of a divorce court, or (iv) the guardian of an incompetent
Member, (b) the date of death of an individual Member, (c) the date of a Change of Control or
termination of a Member that is not an indi vidual; (cl) the removal of a Member pursuant to Section
l 2.2; or (e) the voluntary election of a Member thal Is not nn individual to liquidate nll or substantially
all of its assets and/or djssolve.

          ·•Triggering Event Closing'· is defined in Section 10.J(c){ii}.

        "Triggering Event Purchase Price" means. in the case of a Membership Interest to be purchased
pursuant to Section l0.3(c)i the '"fair market value" (as defined in this paragraph) of the Membership
Interest as of the date of the Triggering Event, determined assuming an arms length salt! of all of the
Company's assets to a third party (as n going concern and not as a liquidation) for fair market value and
the application of the proceeds of the sale according to Section 13.4. The Triggering Event Purchase
Price will be determined (a) ifthere is in effect as of the date of the Triggering Event a valid Ce1tificate
of Fair Market Value in substantially the form attached as Schedule A executed by all Members, by
reference to the fair market value for such Membership Interest as set forth in such CertjJicate of Fair

COMPANY AGREEMENT OF CEN'l'l'ltlON rEcos Tf.llMIN:\L LLC:                                                 PAGE4
6211457.1/SP/33032/0101 /0911.14
                                                                                                                 MR.554
 Market Value, and (b) if there is no Stich Certificate of Fair Market Value effective with respect to the
 Triggering Event, (i) by agreement of the Company and the Offering Member or 1.he Offering Member's
 successor in interest. as applicable. or (ii) if no such agreement is reached within 30 days after the
 issuance of the Redemplion Notice. by an independent appraiser chosen mutually by the Company and
 the Offering Member or the Offering .Member's successor in interest. as applicable; provided. however,
 that in determining the fair market value of a Mcmbe(s Membership Interest. such appraiser shall take
 into account the CAM's Capital Contribution Balance and the CAM Preferred Return Balance and shall
 increase or decrease Triggering Event Purchase Price of each Member's Membership Interest
 accordingly. Any fair market value agreed by the Members in a Certificate of Fair Mnrkct Value shall be
 effective until the earlier of (A) 90 days from the date set forth in any such Certificate of Fair Market
 Value, 01· (A) the date that a new Certificate of Pair Markel Value has been executed by all of the
 Members.

           t .2.     Construction. In this Agreement. unless a clear contrary intention appears:

                     (a)         the singular number includes the plural number and vice versa;

                (b)      reference to any person includes such person's successors and assigns but. ii
 applicable, only if such successors and assigns are not prohibited by this Agreement. and reference to a
 person in a particular capacity excludes such person in any other capacity or individually;

                    (c)          reference to any gender includes the other gender and the neuter;

             (d)    reference to any agreement or other document means such agreement or other
document as amended or modified and in effect from time to time;

               (e)     reference to any statute, regulation, or other legal requirement means such legal
requirement as amended, modified, codified, replaced, or reenacted, in whole or in part, and in effect
from time to time. including rules and regulations promulgated thereunder. and reference to uny section
or other provision of any legal requirement means that provision of such legal requirement from time to
time in effect and constituting the substcmtive amendment, modification, codification, replacement. or
reenactment of such section or other provision;

               (t)    "hereunder," ··hereof,'' • a whole and not to any particular Article. Section. or other provision hereof;

               (g)     ..including'' (and with its correlative meaning "hlcludc'') mcru1s including without
limiting the generality of any description precedlng such term:

                    (h)          ..or~· is used in the inclusive sense of ·•and/or'";

                 (i)     with respect to the determination of any period or time, ·•from·· means "from and
in.eluding.. and ''to" means "to but excluding"; and

               (j)  references to agreements or other documents refor as wel I to all addenda.       ~xhibits.
schedules. or amendments thereto.




COMPANY AGREEMENT OF CEXntIUON PECOS TlmMINAI. LLC                                                    PAGES
6211457.1/SP/33032/0101/091114

                                                                                                             MR.555
                                               ARTICLE IL
                                        ORGANIZATIONAL MATTERS

         2. t. Fonnation. The Company was formed pursuant to the Certificate of Formation effective
 as of the Formation Date.

         2.2.    Name. The Company's name is as set forth in the Certificate of .Formation. The Board or
 Managers may change the Company name at any time without the approval of any Member by filing a
 certificate of amendment to the Certificate of formation. The Board of Managers shall provide notice of
 any such change to all Members. The Company's business may be conducted under its name and/or any
 other name or names deemed advisable by the Board of Managers. The Board of Managers shall cause
 to be executed and filed of record all assumed or fictitious name certificates for the Company as are
 required by law.

          2.3.      Registered Office and Agent: Principal Office.

                    (a)The street address of the inilial l'egistered oftice of the Company in Texas and the
                                                                                         or
name of the initial registered agent of the Company are as set forth in the Certificate Formation. The
Board of Managers may change the Company's registered office or registered agellt at any time by filing
a Chu11ge of Registered Agent and/or Registered Office as provided in the Code. The Board of Managers
shall provide notice of the change to all Members.

               (b)    The addl'ess ()f the principal office of the Company in the United States where
records are to be kept or made available under Section lO 1.501 of the Code shall be as determined by
the Board of Managers. The Board of Managers may change the Company's principal office in the
United States at any time upon notice to the Membel's. The Company sha.11 keep at its registered office
and make available to a Member on reasonable request the street address of the Company's principal
ofl1ce in the United States.

          2.4.      )£rm. The Company will continue unlil terminated in accordance with Article XIII.
        2.5.   Purposes. The purpose for which the Company is organized is for the development and
operation of the Project and the transaction of any and all lawflil business for which limited liability
companies may be organized under the Code.

       2.6.   Powers. Subject to any limitations in this Agreement. the Company may exercise the
power to do any and alt acts reasonably related to its purposes.

          2.7.      Company Property.

               (a)  All Company property shall be owned in the name of the Company and lHH in the
name of any Member. No Member or Assignee wi II have any interest in such Company property ·solely
by reason of the Member's status as a Member.

               (b)    The Board of Managers shall cause all funds of the Company to be deposiLed or
invested in an account or accounts in the name of the Comp        2.8.   Consent to Admission of Members. Hach person executing this Agreement consents to
 the admission as members in the Company all of the other persons who are Member.s as of the date such
 person executes this Agreement.

        2.9. Statu::: of Managers and Members. Except as otherwise provided by this Agreement. each
 Manager has the status, rights, and obligations of a manager in a limited liability company as set forth in
 the Code, and each Member has the status, rights, and obligations of a member in a limited liability
 company as set forth in the Code.

           2.10.Certificates of Membership Interests. rf provided by the Board of Managers, each
Member's Membership Interest may be represented by a Certific~)te or Membership Interest. Each such
Certificate of Membership .Interest, if any. shall be numbered and registered in the records of the
Company as they are issued, and shall be signed by two officers of the Company. The holder of any
Certificate of Membership Interest shall promptly notify the Company of any loss. or destruction of tl1e
certificate, and the Company shall cause a replacement certificate to be issued to the holder upon receipt
of satisfactory evidence of the loss, destruction, or mutilation .or the certificate and satisfaction of other
reasonable conditions established by the Board of Managers.

        2.11 . No Stale Law Pru1nership. The Members intend that the Company is not a partnership or
joint venture~ and that no Manager or Member is a partner or a joint venturer of any other Manager or
Member, for any purposes other than 1ncome tax purposes. No provision of this Agreement may be
construed to suggest otherwise.

                                                ARTfCLE JII
                                 CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS

       3.1.         Initial Capital Contributions. Each Member's Initial Capital Contribution is set forth on
Exhibit A.

        3.2.   Additional Capital Contributions. No Member shall be required to make Additional
Capital Contributions. No Member has the right or is permitted to make any other Additional Capital
Contributions unless (a) the Board of Managers approves such Addilional Capital Contribution atter
hotice to all Members of (i) the amount of the Additional Capital Contribution to be made, (ii) the effect
of the Additional Capital Contribution on each Member's Percentage Interest. and (iii) other material
information relevant to the proposed Additional Capital Contribution, and (b) all Members are afforded
an opportunity to participate in the Additional Capita] Contribution according to their relative
Percentage Interests.

      3.3.  Capital Accounts. The Company shall establish a separa1e Capilal Account for each
Member and Assignee. The Capital Accounts shall be maintained according to the provisions of
Appendix A.

        3.4.    No Right to Return of or Interest on Capital Accout1t. No Member may demand or
receive the rctutn of its Capital Contribution or any portion of its Capital Account. ex\;epl as provided in
this Agreement and the Code. Neither any Manager nor any Member has any personal liability for the
repayment of any Capital Contributions of' any Member. No interest will accrue or be pai         3.5.  Member Loans. The Company may borrow money from one or more Members lo the
 extent the Board of Managers deems appropriate to the conduct of the Company business on terms that
 comply with the re<1uirements or Section 5.8(b}(iii} (relating lo related parly transactions). The amount
 of any loan made to the Company by a Men1ber will not constitute a Capital Contribution or othel'wise
 nifoct such Member·s Capita.I Account ot' Membership Interest.

                                             AliTJCLE IV
                                    ALLOCATIONS AND DlSTRIBUTJONS

         4.1 . Allocation of Profit or Loss. Co.mpany profits and losses shall be allocated among the
 Members and Assignees in accordance with the provisions of Appendix A. The Members are aware of
 the income tax consequences of the allocations made by Appendix A and agree to be bound by the
 provisions of Appendix A in repo1iing their shares of Company income and loss for income tax
 purposes.

           4.2.      Distributions of Distributable Cush.

               (a)    Except as otl1erwise provided in Section 4.2(b) (relating to distributions to pay
taxes). Section 4.3 (relating to withholding),. Section 4.4 (relating to limitations on distributions), or
Section 13 .4 (relating to liquidating distributions), Distributable Cash shall be distributed lo the
Members as Ibllows:

                          ( i)   first. to CAM in payment of the CAM Preferred Return until lhe CAM
           Preferred Return Balance has been reduced to zero;

                         (ii)   next, to CAM in payment of CAM's Capital Contribution until the C!\M
          Capital Contribution Balance has been reduced to zero; and

                       (iii)  finally, to the Members according to their Percentage Interests. The Board
          of Munagers may provide for a record date with respect to dislributions.

                 (b)     To the extent the Board of Managers determines that any Member or Assignee
has an unfi.tnded tax liability as a result ofallocations of Company lax items for any tax year, then1 to the
e~ient the Company has funds legally available for the payment rtf distributions to Members, the Board
of Managers shall make a special tax distribution to all such Members and Assjgnees pro rata according
to their relative unfunded tax Jiabili.ties in the minimum amount necessary lo pay any such ltnfunded tax
liabilities. For this purpose, a Member or Assignee is deemed lo have an itnfunded tax liability for a lax
year to the extent (i) the cwnt~ative amount distributed to the Member or Assignee under Section 4.2(a)
and advanced to the Member or Assignee under this Section 4.2(b} (and not previously recovered) from
the inception of the Company through the end of 1he such tax year exceeds (ii) the Member's or
Assignee's tax liability wit.b respect to such Member's or Assignee's cumulative: allocable share of
Company tax items for all periods from the inception of the Company Lhrough the end or such tax year.
Unless the Board of Managers determines otherwise. the taxes due fol' each Member and Assignee shall
be calculated by assuming that the Member or Assignee is an individual taxed at the highest tax rnte
applicable to t11e type of income involved. Any such tax distribution shall, to the extent it exceeds the
amount the Member or Assignee would otherwise be entitled to receive under Section 4.2(a), be treated
as an advance against, and shall be recovered from, amounts subsequently distributable under Section
4.2(a}. No interest shall be charged on any such tux distributions. and no Member or Assignee shall be
personally liable for the repayment to the Company or the Members of any such tax distribution. The

COMPANY AGREEMENT OF CENTllHJON Pl~CWi Tlml\llNAL LLC                                                PAGES
6211467.1/SP/3303210101/091114
                                                                                                             MR.558
 Board of Managers may make special tax distributions during tbe tax year in accordance with the
 principles of this Section 4.2(b) to the extent necessary co fund payments by Members and Assignees of
 estimated lax payments.

         4.3.    Withholding. The Company shall withhold from distributions, or pay on behalf of a
 Member or Assignee., all amounts that the Board of Managers determines the Company is required to
 withhold or pay on behalf of such person (including federal and state income tax withholding). All
 amounts so withheld from distributions are deemed to have been distributed to the person otherwise
 entitled to receive the amount so withheld. To the extent an amount is paid by the Company on behalf of
 a Member or Assignee but not withheld from a distribution, the atnount paid constitutes a loan to such
 Member or Assignee. Such loan bears interest at the Index Rate and is repayable on demand or, at the
 election of the Board of Managers, is repayable out of distributions to whkh such Member or Assignee
 would otherwise be entitled.

           4.4.      Limitarion on Distributions.

                {a)     The Company may not make a distribution to a Member or Assignee if it ·would
render the Company insolvent, determined in accordance with Section 10\.206 of the Code. A Member
or Assignee who receives a distribution in violation of Section 101 .206 of the Code is not tequired to
return the distribution except as required in Section 101.206 of the Code.

                (b)     The Members shall look solely to the assets of the Company for any distributions~
including liquidating dislributfons. If the assets of the Company remaining after Jhe payment or
discharge. or the provision for payment or discharge, of the Company liabiJilies are insufficient to make
any distl'ibutions, no Member has any recourse againsl the sepal:'ate assets of any other Member.

        4.5.    No Right to Partition or Distributions in Kind. No Member has any right, and waives any
right that it might otherwise llave, to cause any Company property to be partitioned and/or distributed in
kind. Except as provided in Section 13.4{d) (relating to liquidating distributions), the Company may not
make any distributions in kind.

        4.6.    Recovery of Erroneous Distributions, If the Company has, pursuant to any clear and
manifest accounting or similar e1rnr, distributed to any Member an amount in excess of the amount to
which the Member is entitled pu1·suant to this Agreement, the Member shall 1•eitnburse the Company to
the extent of such excess, without in1erest, within 30 days alter demand by the Company.

                                       ARTICLE V
                     MANAGEMENT; ACTIVITIES OF MANAGERS AND MEMBERS

          5 .1.      Manageme11l and Control of Company Business.

               (a)     Subject to the limitations set fol1h in this Agreement, lhe Board or Managers has
exclusive authority to manage and conduct the Company~s business. The Board of Managers shall do all
things appropriate to carry out the Company's purpose and the transactions contemplated by this
Agreement Except as otherwise provided in this Agreement, all actions that the Board of Managers may
take and all de.terminations that. the Board of Managers may make pursuant to this Agreement may be
taken and made 1n the absolute discretion of the Board of Managers.




COMPANY AGREEMENT OF Cr.NT\1Hf01'' P~:CO/i Tlml\llNAI. LL(                                        PAGE9
6211457.1/SP/330321010110911 t4
                                                                                                         MR.559
                     (b)         Except as provided in Sections 8.5(a) (relating lo tax matters), the Members may
 not take part in the management or control of the Company business or bind the Compl:lny in their
 capacity as Members. The Members shall not have the right to vote or otherwise conscnl or withhold
 consent to any actions taken by the Board of Managers except with respect to such matters as ar~
 expressly stated jo this Agreement.

           5.2.      Resignation, Removal, and Replacement of Managers.

               (a)   Resignation. Any Manager may resign as a manager of the Company upon notice
 to all Members, which resignation shall be enective immediately upo n delivery of such notice. A
 Manager is deemed to have resigned as a manager of the Company effectively immediately upon the
 following events:

                          (i)   any event specified in Section 153.155(a)(4) 01· Section 153 .15S(a)(5) of
          the Code (relaling to bankruptcy or insolvency proceedings with respect to a general partner),
          applied as if the Manager were a general partner;

                         (ii)   if the Manager is an individual, the Manager's death, the appointment of a
          guardian or general conservator for the Manager, or a judicial determination that the MHnager is
          incapable of performing the Manager's duties under the Agreement; or

                         (iii) if the Manager is an entity, the termination of the Mmmger's existence or
          suspension of the Manager's right to do business.

A resignation pursuant to paragraph (ji) is not a violation of this Section 5.2(a), provided the estate or
personal representative or other authorized person provides notice of the deemed resignation within 90
days aLler the event giving rise to the deemed resignation.

                    (b)          Removal.

                        (i)     Removal for Cuuse. Any Manager may be removed as manager of the
          Company upon the affirmative vote of 011e or more Members owning collectively at least 75% of
          the Percentage Interests if there is cause for removal as specified in Section 5.2(b)(iiJ and the
          Company has received a written opinion of counsel that:

                                       (A)    cause for rem.oval as specified in Section 5.2(b)(ii) exists; and

                                  (B)      the removal of 1he Manager is not prohibited under any loan
                    agreements, contracts, or other applicable legal requirements.

                        (ii)    Definition of Cause. Cause for removal exists only if on~ or mo1·e of the
          following conditions has occurred:

                                       (/\)   there has been a change in Control uf the Manager:

                                       (B)    the Manager has engaged in wrongful conducl described in Section
                    6.3(a) that adversely and materially a1leded the Company business or the Members;




COMPANY AGREEMENT OF CJ•X fllRlOi"I Pi.:cos T1·:RMIN,H,    LLC                                              PAGE10
6211457.1/SP/33032/0101/091t14

                                                                                                                     MR.560
                                     (C)      except as permitted by this Agreement ~ the Manager has engaged
                      in conduct !'elating to the Company business that has made it not reasonably practicable
                      Lo carry on the Company business with lhe Manager~

                                     {D)     the Manager on1n A1111iatc t1fthe Manager has been convicted of a
                      felony; or

                                     (E)     a final judgment or a court of competent jurisdiction has been
                      entered that the Manager1 s removal is necessary to comply with any requirements.
                      conditions, or guidelines contained in any opinion, directive. order. ruling, or regulation
                      of any federaf or state agency or judicial authority or contained in any federal or state
                      statute; or

                                   (F)    the Manager commits a mate1·ial breach of any provision of this
                      Agreement, which breach is not cured within 30 days of notice thereof.

           5.3.       Election of Replacement Manager. Jf the Manager resigns or is removed as the manager
of the Compa11y, within 90 days following such resignation or removal a Majority-in-Interest may elect
a replacement Manager of the Company effective as of the date of the formet' Manage(s resignation or
removal. The replacement Manager shall file any required amendments to this Agreement to reHecl l'he
resignation or removal of the former Manager and the election of t·hc replacement Manager. If the
Members fail to elect a replacement Manager within 90 days following the resignation or removal of the
former Manager~ the Company shall be wound-up according to A11icJe Xlll.

           5.4.       Actions of the Board of Managers.

                (a)    Except as set fo1-th herein, meetings of the Board of Managers shall be held in nny
manner alJowed by the Act, including by means of conference telephone or similar communication
equipment if eac11 Manager participating in the meeting can hear and be heard by aH olher Managers
participath1g in the meeting.

                (b)    For purposes of establishing a quorum at any such n1eeting of the Board of
Managers, it 1s necessary that all Managers appointed by ihe Members be present.

              (c)      Approval by the unanimous vote or written consent of the Managers shall be
required to approve any action by the Board of Managers. In the event an action is approved by the
Board of Managers. the Managers. individually or collectively. shall be authorized to carry out such
action on behalf of the Company.

               {d)     Any action of the Board of Managers to            be taken   by written consent must be
signed by all of the Managers to be effective.

        5.5. Limitations on Board of Managers' Authority, The Board of Managers may not do any
of the following acts without the approval of all Members:

               (a)     knowingly do any act in contravendon of this Agreemt:nt or. when acting on
behalf of the Company. engage in. or cause or permit the Company to engage in, any activity that is not
consistent with the purposes of the Company;



COMPANY AGREEMENT OF Cl::NTl 'RION PECOS T1mMINAL LLC                                                   PAGE 11
6211457 .1/SP/33032/01()1/091114

                                                                                                                  MR.561
               (b)     except as otherwise pt'ovided in this Agreement, knowingly do any act thut wot1ld
 make it impossible to can·y on the Company business: or

                 (c)     cause the Company to (i) not be taxable as a partnershir for federal income tax
 purposes, or (ii) take a positio11 inconsistent with such treatment

                  (d)    cause the Company to (i) make a general assignment for the benefit of creditors,
 (ii) file a voluntary bankruptcy petition, or (iii) seek an ordet fo1· relief or declaration of insolvency in a
 federal or state bankruptcy or insolvency proceeding;

                (e)     file a pleading seeking for the Company, or admitting or failing to contest the-
 material allegations of a petition filed by any other person St!eking for the Company, a proceeding of the
 type described by subparagraph (d) immediately above:

               {t)     except as provided in Atiicle XIU, seek. consent to, o.r acquiesce in the
 appointment of a trustee. receiver, or liquidator of the Company or of all 01· a substantial part of the
 Company' s properties;

                (g)     cause the Company to issue ru1y M~mbcrship Interest or ac.lmil any Member other
 than pursuant to Section 2.8 or Article XJ:

                      cause lhe Company to acquire any equity or debt secw·ities of a11y Member or any
                     (h)
A11iliate of a Member, or otherwise make loans to any Member or any Affiliate of a Member;

                      cause the Company lo acquire from any person any equity or debt securities 01·
                     (i)
assets of any corporntion, limited liability company. partnership, association, business. or business
djvision, whether by stock purchase, asset purchase, contribution, or other business combination
(excluding investments and asset acquisitions in the ordinary course of the Company's business and
transactions contemplated by this Agreement)~

                     0)
                      cause the Company to participate in any merger, consolidation, transfor.
continuance. or conversjon of the Company with or Into any other pe1·son;

                (k)   cause the Company to participate in any reotganizat.ion in whid1 Membership
Interests are exchanged for or converted into caslL securities or any other person. or other properly; or

              (l)     sell or otherwise dispose of all or substimtially all of the Company property.
except in connection with winding up the Company ns permitted in this Agreement.

          5.6.      Delegation of Authority: Officers.

               (a)     The Board of Managers may cause the Company to hire such employees and
agents as the Boar until his successor is chosen and is qualffied in his stead, or until his death, resignation~ or removal from
 office. Any vacancy in an oflice because of death, resignation, removal, or otherwise may be filled by a
 person appointed by 1hc Board of Managers. An officer is subject to the same stat1dards of conduct as
 apply to a Manager as described in Section 5,9,

         5.7.   Reliance. Persons dealing with the Company may rely conclusively on the authority of
 the Board of Managers as set forth in this Agreement. Every document executed by any Manager wilh
 respect to any business or property of the Company is conclusive evidence in favor of any person
 relying on the document that (a) ut the time of the execution and delivery of the document Lhis
 Agreement was effective, (b) the document was executed in accordance with this Agreement and is
 binding on the Companyf and (c) the Manager was authorized to execute and deliver the document on
 behalf of the Company.

        5.8.   Compensation and Expenses of Members and Managers. Members and Managers are not
entitled to any salary, foe, or other remuneration (other than distributions with respect to the Member's
Membership Interest) for providing property or services or otheT consideration to or for the benefit of the
Company in their capacity as a Member or Manager, except that each Manager is entitled to
reimbursement from the Company for reasonable out-of-pocket expenses paid or incurred on behalf of
the Company, including reasonable charges for services provided by employees of the Manager and
overhead expenses. The Company shall pay all out-of-pocket costs incum:~d in organizing the Company.
This Section 5.8 does not limit or enlal'ge a Manager's or a Member's rights to liability protection or
indemnification under Article VI, and does not limit the Company's ability to enter into lransac:tions
with Members in their capacities other than as Members in accordance with Section 5.9(iii).

           5.9.      Standards of Manager and Member Conduct.

               {a)     In General. The Board of Managers shall manage and conduct the Company~ s
business in good faith and in a mannet' the Managers reasonably believe to be in the Company's best
interest. A Manager does not violate this Section 5.8(a) unless the Manager engages in conduct
described in Section 6.3(a) (relating to improper conduct).

                     (b)          Outside Activities of Manager and Members: Noncom.petition Covenants.

                         (i)  Each Manager shall devote to lhe Company's affairs only such time and
          resources as the Manager deems necessary for the conduct and winding up of the Company
          business.

                          (ii}    Except as provided h~rcin, the Managers and Members or their Assignees
          may engage in or have an interest in other· business ventui·es of every nature al1d description,
          independently or with others, including the ownership and operation of businesses similar to or
          in competition with. directly or indirectly, the Company, and neither the Company nor any
          Member or Assignee has, solely as a result of such person's interest in the Company, any right to
          acquire any rights in or to any such other business venture or to the incom~ or profits dc.'rivcd
          from any such other business venture. A Manager or Member or Assignee has no duly to
          disclose any such similur or competing business venture to the Company or any Member or
          Assignee, or to offer to the Company or any Member or Assignee any ptior opporlunity to
          acquire an interest in such other business venlure.



COMPANY AGREEMENT OF CENTI IRhl~' PECOS Tlmi\l!NAL         LLC                                            PAGE 13
6211457. t/SP/3303210101/091114

                                                                                                                MR.563
                           (ii i)  Related Party Transactions.       Except as otherwise provided in rhis
           Agreement, the Board or Managers. when acting on behalf of the Company, may purchase
           property from, sell property to, or otherwise deal with any Manager, Member. or Assignee.
           acting on its own behalf. or any Afll li ate of any Manager. Member, or Assignee, but any such
           transaction shalJ be on terms that are no less favorable to the Company than if the lransat:6on had
           been entered into with an independent third purly. No provision of this Agreement requires
           disclosure of any transaction lo, and approval of the transaction by, any disi ntcrested g.overniHg
           persons of the Company or the Members as provided in Section 101.255 of the Code.

                                                    ARTICLE VT
                                          LIABILITY AND lNDEMNlFICATlON

         6.1.    Limitation of Liability. No Member or Manager is liable for any debts. obli gations. or
liabilities of the Company. Subject to Section 6.3, an Indemnified Person is not liahle lo the Company or
any other Indemnified Person for any Damages arising from any Proceed ing relating to the conduct of
the Company's business or relating to any act or omission by the indemnified Person. including any act
or omission constituting negligence, within the scope or the Indemnified Person' s authority in the course
or the Company·s business, or for any misconduct or negligence on the part of any other person who is
an employee or agent of tbe Company.

         6.2. Jndemnification by Companv. To the fullest extent permitted by applic.able law and
subj ect to Section 6.3, the Company indemnifies and holds harmless each Inclenmi!ied Person from and
against any Damages arising from any Proceeding relating to the conduct of the Company's business or
to any act or omission by such fndemni tied Person. Including any act or omission constituting
negligence, within the scope of the Indenrnified Person's authority in the course or the Company's
business or for any misconduct or negligence on the part or any other person Lhat is an employee or
agent of lhe Company. An lndemnilied Person's expenses paid or incurred in defending itself against
any Proceeding shall be reimbursed as paid or incurred. The right lo indemnification c.:onferred in this
Article Vl is not exclusive or any other right that any person may have or hereafter acquire under any
stEUute. agreement vote of Members, or otherwise.

          6.3.       Conduct Not Protected.

               (a)       This Article VI does not operate lo limit li ability or tn indemnify a per-son to the
extent the perso11 is fo und liable pursuant 1o a unal judgmen1 of a court of competent j misdidion for:

                        (i)     an act or omission that involves gross negligence, intentional misconduct,
          or a knowing violation of law;

                         (ii)   a Lrnnsfer or atlemplcd transfer of al l or a rortion of a Membership Interest
          in a Probibited Transfor, a Manager' s resignation in violation of Section 5.2(a). or a l\ltcmber
          ceasing to be a Member in violation of' Section J2. l(a);

                        (iii)    u wil lful or reckless material breach of thi s Agreement or any other
          agreement relating to the Companfs business ~ or

                                  (iv)   an act or omission for which indemnification is prohibited by law.




COMPANY AGREEMENT OF CENTllltlON Pl~('OS n :tlMJi\,\L LLC                                                     PAGE 14
6211457 .1/SP/33032/0101/091114
                                                                                                                    MR.564
               (b)     No provision of this Agteement requires the Company to pay or incur any amount
 for which indemnification is not permitted under this Article VI.

                 (c)    Any payments made to or on behalf' of a person who is later determined not to be
 entitled to such payments shall be repaid by the person lo the Company. The Company may require, as a
 condition to the payment of any amounts pursuant lo Section 6.2, that the Indemni tied Person provide lo
 the Company (i) a written affirmation by the Indemnified Person of the person's good faith belief that
 the person has met the standal'd of conduct necessary for indemnification undei' this Section; and (ii) a
 written undertaking by or on behalf of the Indemnified Person to repay the a1T1ount paid or reimbursed if
 lhe person has 1101 mel that standard or if indenmificalion hi otherwise prohibited by law.

         6.4. Insurance. The Company may maintain insurance to protect any person against any
 expense, liability, or loss. whether or not the Company would have tl1e power lo indemnify such person
 against such expense, liability~ or loss under the Code.

         6.5. Survival. The indemnities p1·ovided for in this Agreement survi ve the transfr:i· of an
 Indemnified Person's Membership Interest, the termination of the person's status as a Member or other
 status giving rise lo classification as an Indemnified Person, and the termination of this Agreement und
 the Company.

                                                 ARTICLE VII
                                    BOOKS AND RECOHDS; REPORTS

        7.1.    Maintenance of and Access to Books and Records. The Company shall maintain such
books and records regarding the Company's business and properties as is r~asonable, including all books
and records required under the Code. Each Member shall have access thereto during mdinary business
hours to the extent and under the conditions provided in the Code.

          7.2.      Fiscal Year. The Company shall adopt the calendar year as its fiscal year for finani;ial
and tax accounting pm-poses (such fiscal year of the Company being referred to as the ··fiscal Year").

        7.3.     Financial and Operating Reports. As soon as practicable after the end of each Fiscal
Year, but in any event not later than 90 days after the end or the Fiscal Year. the Board of Managers
shall deliver to each Member an annual report containing the following:

               (a)     a Company balance sheet as of the end of sucb Fiscal Year, and Company
statements of income. casli flows. and changes in Members' equity for such Fiscal Year, each in
reasonable detail and prepared according to UnJted States generally accepled accounting principles:

                  (b)    a general description of the Company's acti vities during such Fiscal Yem'.,
including a description of the amount and circumstances of any indemnification payn1ents paid or
requested pursuant to Section 6.2. a description of any material insurance claims or recoveries during the
fiscal q\1arter, and a description of any Proceedings involving the Company; and

              (c)      a statement of changes in the Member's Capital Account (showing the balance in
the Member's Capital Account as of the beginning of the Fiscal Year, contributions or distributions
during the year, alf ocations of profits and losses during the year, any other adjustments to the Capital
Account balances during tJ1e year, and the balance in the Capital Account as of the end of the year).



COMPANY AGREEMENT OF CEN'fllRION PE('OS n:1n11NAL LLC                                               PAGE 15
6211457.1/SP/33032/0101/091114
                                                                                                               MR.565
            7.4.      Tax Reports.

                (a)    Not later than the dnte (including extensions) for filing thi.:: Company's tax return
 with the Internal Revenue Service {Form 1065), the Board of Managers shall deliver to each person who
 was a Member or Assignee at any time during the period covered by tbe return all information necessary
 for the preparation of such person's United States federal income tax returns, includit1g a Form 1065
 Schedule K-1 (if applicable).

                 (b)    Upon the written request of any Member or Assignee, the Board of Managers
 shall deliver to such person information necessary for the preparation of any lax returns thut must be
 filed by such person, including infonnaticm necessary for estimating and paying estimated taxes.

         7.5.    Transmission of Communications. Each person who holds a Membership Interest on
 behalf of. or for the benefit of': another person or persons shall be re,sponsible for conveying uny report.
 notice, or other communication received concerning the Company's affairs to such other person or
 persons.

                                                ARTICLE VIII
                                                TAX MATTERS

        8.1.   Tax_Classification. The Members intend that the Company be classified as a partnership
for foderal income tax purposes. The Board of Managers shall take all actions reasonably necessary or
appropriate to ensure the Company is so classified (including the filing or elections or lnx retums). No
Manager, omcer~ or Member shall take any action inconsistent with the classification of the Company as
a partnership for federal income tax purposes.

        8.2.   Company Returns. The Board of Managers shall' cause the Company              lO   tile such tax
returns as may be required by law.

           8.3.      Tax Elections.

                       General. Except as othl!rwise provided in this Agreement. the Board of Managers
                     (a)
shall cause the Company to timely make or revoke all elections, and take an !ax reporting positions,
necessary or desirable for the Company as determined by the Board of Managers. No election shall be
made to have the Company excluded from the application of any provision of'Subchapter K of the I.R.C.
or any equivalent tax provision in any other tax ju1·isdiction. The Company shall make the election
referred lo in I.R.C. Secti011 754 upon the requesl of any Member in connection with a transfer or Lhe
Member!s Membership Interest in accordance with this Agreement.

                (b)       Safe Harbor Election for Compensatory Membership Interests. If PrQposecl
Treasury Regulation 'l .83-3(1) is adopted as a temporary or final regulalion, the Company shall make the
safe luwbor elect ion described in such regulations, and the Company and each Member (including any
person to whom an interest in the Company is transferred in coru1ection with the performance of
servkes} shall comply with all requirem~nts of the sate harbor with respect to all Membership lnterests
1nmsforred in connection with the performance of services while the election remains eftective. The
Board of Managers shall prepare, execute. and file any required documentation lo cause the election to
be effective. The Board of Managers may tetminate the safe harbor election at any time if it determines
in good faith that it is in the best interests of the Company and the Members to do so.



COMPANY AGREEMENT OF CENTl llUON Pl•:c.'OS TEltMl:'liAI. LLC                                         PAGE16
621 t457 .1/SP/33032101011091114
                                                                                                              MR.566
         8.4.   Consistent Reporting. Each Member shall, on the Member's tax returns. treat each
 partnership item (as defined in J.R.C. Section 6231 (a)(3 )) in a manner consistent with the treatment of
 the item on the Company's return in all respects, including the amount, timing, and character of the
 item. No Member shall lile a request fix an administrative adjustment of partnership items under I.R.C.
 Section 6227(a) if such request would cause the Member's treatment of the item to he inconsistent with
 the treatment of the item on the Company's return.

           8.5.      Tax Proceedings.

               (a)     John V. Calce shafl be the Company~s tax matters partner as defined in I.RC.
Section 623 I, and shal I take. such actions as are required to be designated the lax m                     (b}          Any action that may be taken at a Members \ meeting may be taken without
 holding a meeting if Members having at least chc minimum Percentage Interest that would be necessary
 to take the action at a meeting, in which each Member entitled to vote ort the action is present and votes,
 sign a written consent or consents stating the actfon taken.

                 (c)     Except as otherwise provided in this Agreement, meeting notices and procedures,
 incJuding procedures for obtaining written consents in lieu of a meeting~ shall be in conformity with
 Chapters 6 and l 0 I (H) of the Code. Sections lO 1.353 through 101. 356 of the Code (relating to quorum
 and minimum voting requirements) shall not apply lo the extent such provisions are inconsistent with
 this Agreement. The Board of Managers is solely responsible for convening and conducting meetings of
 the Members. conducting the solicitation of consents, determining the validity and effect of responses to
 any solicitation of consents, and determining other matters regarding meetings, voting, and consents.
                 (d)    Notice of the results of any vote taken i:tt a meeting, or the results of any
 solicitation of consents in lieu of a meeting, shall be given to 1he Members not later than with tbc
 delivery of the next following report of financial information given pursuant to Section 7.3.

        9.2.   Voting. A Member may vote at a meeting in person. or by a proxy executed in writing by
the Member and r~ccived by the Board of Managers prior to the time when the votes of Members are to
be t:ounted. The provisions of the Code pertaining to the validity and use of proxies by shareholders of a
corporation govern the validity and use of proxies given by Members. Only Members of record on the
date of the meeting (ot' if the vote is conducted without a meeting then on the date of the notice soliciting
the Me111ber consents) may vote.

                                                   ARTICLEX
                                       TRANSFER OF MEMBERSHIP INTERESTS

           l 0.1. Limitation on Transfers.

              (a)     The term "transfer," when used in thig Agreement in reforence to i:I transfer of a
Membership Interest, means an assignment (whether voluntarily, involuntarily. or by operation of law
and whether or not effective under this Agreement) of all or any portion of a Member's or Assignee' s
Membership Interest, or any interest therein, to another person, and includes a sale, assignment.
conveyance, gitl, exchange, abandonment, or other disposition, a transfer by merger or other business
combrnation. a transfer pursuant to bankruptcy , insolvency, incapacity, divorce. or death, and any
pledge, hypothecation, or other encumbrance.

                (b)     No Member may transfer all or any pm1ion of 1ts Membership Interest unless the
transfer is a Permitted Transfer. A transfer of a Membership Interest that is not a Permitted Transfer is a
Prohibiled Transfer,

          l 0.2.    Permitted Transfer of Membership lmeresL

               (a)     A transfer of a Membership Interest is a Permitted Transfrr only it' the transfer
satisfies the conditions sel forth in Section 10.4 and is described in one of more of th~ following
paragraphs of this Section:

                                 (i)    the transfor is approved by the other Members;



COMPANY AGREEMENT OF' Ct-:NTl llUON Pn-os Trnt\llj'>jAL LLC                                         PAGE18
62f14S7.1/SP/33032/0101/091114

                                                                                                             MR.568
                                 (ii)   the transfer occms in accordance whh the procedures set forth in Section


                         (iii)   if the Member 1s a corporation. the transfer is to a member of the
           Membcr·s af1iliated group (as defined in l.R.C. Section l 504(a));

                            (iv)    if the Member is a trustee of one or more employee benefit plans, the
           transfer is to a co-trustee or a successor trustee to such plans; or

                          (v)    if the Member is an individual, the transfer is of a community property or
          other interest from lhe Member's spouse or former spouse to the Member pmsuant to the death
          of the Member's spouse or termination of the marital relationship of the Member and the spouse.

             (b)      Upon a Pennitted Transfer by a Member of all of its Membership Interest. the
 Member ceases to be a Member as of the efiective date of the transfer delermined according to Section
 10.5 .

           I0.3.    Right of First Refusal; Tag~Along Rigbts; Tdggering Events.

                    (a) Jn the event a Member desires lo sell al1 or any portion ofits Membership Interest
to another Person, the se1ling Member shall first offer to sell such interest to the other Members on lhe
terms on which it is prepared to sell such interest to such Persot1 by sending written notice tb each other
Member describing the offer and its terms. Additionally, upon receipt of an ot1er &om a tl1ird party to
purchase aH or any portion of a Member's interest in the Company, which such Member desires to
accept, s1.1ch Member shall promptly deliver a copy of the third party offer to each other Member. Each
other Member will have 15 business clays from the date of receipt of notiee of the proposed sale of a
Member's Membership Interest or the third paity offer, as the case may be, to notity the se1ling Member
In writing that such other Member elects to (i) purchase the selJing Member's Membership lntcresl upon
the tenns and conditions of the proposed sale or thfrd party offer. or (ii) sell in the contemplated transfer,
at the same price in the same form of consideration and on the same terms (including if the transter is
made to another Member making an election under clause. (i), Membership lntercsts representing a
Percentage [nterest in the Company equal to the product of (A) the quolient determined by dividing the
Percenmge Interest owned by such party by the aggregate Percentage Interests owned by all parties
participating in such transfor, und (B) the aggregate Percentage [nterests to be sold in the contemplated
lransfer, as the case may be. lf the other Members fail to give notification within 15 business days of an
election to purchase the selling Member's Membership Interest or participate in the contemplated
transfer, then the selling Member shall be permitted, for a period of 90 days. to sell all of j1s
Membership Interest to lhe third party upon the terms and conditions of the proposed sale or third party
oner~ as the cas to the Ollering Member or the Offering Member's successor in interest. as applicabJe (the ··Redemption
 Notice':). ln the event the Company elects to exercise the Redemption Option, the Company shall
 purchase, and lhe Offering Member or the Offoring Member's successor interest, as appllcable, shall
 sell, afl of the Membership Interest owned by the Offering Member clt the time of the Triggering Event
 at a price equal to the Tdggering Event Purchase Price.

                           {ii)    A closing (a -Triggering Event Closing") shall be held 60 days alier the
           later of the date of the Redemption Notice or the date that the Triggering Event Purchase Price
           has bee11 established.

                        (iii)   Al the Tdggeling Event Closing, the Offering Mcniber or Offering
           Member"s successor in interest as applicable, shall deliver to the Company an assignment of
           Membcl'ship Interest owned by the Offoring Member, duly endorsed for transter to the
           Company.

                                  (iv)   At the Triggering Event Closing, the Company shall pay the Triggering
           Event Purchase Price to the Offering Member or the Offering Member's sut:cessor in interest, as
           applicable, in im1nediately available funds (by wire, ce1iified or bank cashier's check or other
           means acceptable) and the parties shall execute such documentation as may be necessary or
           desirable, as determined by the Company. in the Company's sole diSl:l'Ction, to ertectunte the
           transfer of such Olforing Member•s or Offering. Member successor in interest's Membership
           Interest.

         I 0.4. Conditions to Permitted Transfor.s of Membership Interests. A transfer shall not be a
Permitted Transfer unless the Board of Managers detennines that all of the following conditions are
satisfied:

                     (a)          The transfo1• complies with all applicable laws, including any applicable securities
Jaws.
               (b)     The transfer will not cause the Company to be treated as other than a partnership
for United States federtll income tax purposes.

             (c)   The transfet: will not cause the Company to be subject to regulation under the
ltwestment Company Acl of 1940.

             (d)    The transfer will not cause ~my assets of the Company tt.J be dccrned "plan assets"
under the Employee Retirement lncome Security Act of 1974.

               (e)    The transfor will not result in a termination or the Company under J.R.C. Section
708, unless the Board of Managers determines that such termination will not have an adverse impact on
the Members.
                    (l)The transfer will nol cause the application or the tax-exempt use property rules of
l.R.C. Sections 168(g)( I)(B) and I68(h) to the Company or its Members, unless the Board of Managers
determines that such rnles will not have an adverse impact on the Members.

                    (~)
                    The transferor and transforee have delivel'ed lo the Company any doc..:uments that
the Board of Managers requesls to confirm that the transfer satisfies the requirements of this Agreement


COMPANY AGREEMENT Of CF.i'\Tlll to give effect to the transfer, and lo confirm the transferee's agreement to be bound by this Agreement as
 an Assignee.

                       lf requested by the Board of Managers, the Company has received a transfer foe
                     (h)
 in an amount dete1·mined by the Board of Managers to be sufficient lo reimburse the Company for lhe
 estimated expenses likely to be incurred by the Company in connection with such transfer.

           I 0.5.    Effective Date: Distributions.

                     (a)         A Pe11nitted Transfer of a Membership Interest is effective as of the first day of
 the calendar month following the calendar month during which the Board of Managers receives notice
 of such transfer (in such form and manner as the Board of Managers may require) unless the Board of
 Managers determines that the transfer should be effective as of an earlier or later date (for example. on
 any date the transfer is effective as a matter of state law. or where the notice of transfer specifies that the
 ti-ansfer is to be effective on a tltture date).

                ( b)    Distributions with respect to a transforred Member.ship lnterest that are made
before the. effective date. of the transfer shall be paid to the transferor, and distributions made after such
date shall be paid to the Assignee.

                    (c)          Effective as of the effective date of a trnnsfer of a Membership Interest, the Board
of Managers shall amend Exhibit A Lo reflect the reduction in the lransforor's Percentage Interest and to
reflect the Assignee's Percentage Interest.

                    (d)Neither the Company nor the Board of Managers has any liability for making
allocations and distributions to the Members determined in accordance with this Section I0.5. whether
or not the Board of Managers or the Company has knowledge of any transter of any Membership
Interest.

     I 0.6. 'fransforor,s Obligations. The u·ansferor of a Member::;hip Interest who ceases to be a
Member continues to be obligated with respect to its Membership Interest or its status as a former
Member as provided in the Code and applicable law.

        10.7. Assignee's Rights and Obligations. Unless a11 Assignee becomes a Member pursuant to
Article XI, such Assignee shall not be entitled to any of the l"ights grnnted to a Member (other than as
required by the Code), and shall have no right to participate in the management of the business of the
Company or to become a Member, unless the Members specifically approve the admission of such
Assignee as a Member or such assignment or transfer .is accomplished in accordance with th~ permissive
provisions of this Agreement. An Assignee not admitted as a Member hereundet shall have i10
membership rights and shall not be a Member with regard to the Membership Interests transferred to
such Assignee (other than as required by the Code).

          I 0,8.    Effect and Consequences of Prohibited Transfer.

                (a)     Except as otherwise required hy law, the Company and the Board or Managers
shull treat n Prohibited Transfer as void and shall recognize the transferor as continuing to be the owner
of the Membership Interest purported to be transfen-ed. lf the Company is required by law to recognize a
Prohibited Transfer, the transforee shall be treated as an Assignee with respect to the Membership



COMPANY AGREEMENT Of O:NTlllUQN Pl·:cos TtmMINAl, u..c                                                      PAGE21
6211457.1/SP/33032/01011091114
                                                                                                                     MR.571
 fntcrcsl transtcrrcd and may not be treated as a Member with respect to the Membership Interest
 transferred unless admitted as a Membe1· in accordance with Article Xl.

               (b)     The Company may remove the transforor and Assignee with t·espect to a
 Prohibited Transfer as provided in Article Xll.

                     (c)         The transferor and tt·ansferee with 1·cspect to a Prohibited Tnrnsfer shall be jointly
 and severally liable to the Company for, and shall indemnify and hold the Company harmless against,
 any expense, liability, or Joss incutTed by th~ Company (including reasonable legal foes m1d expenses)
 as a result of such transfer, their removal and liquidation of theit· Membership Interests (if applicable),
 and the efforts to enforce the indemnity granted in this Section I0.8(c}.

                                                    ARTICLE X'l
                                            ADMISSION OF N.EW MEM.BF:.RS

        11.1 . Substituted Members. An Assignee of a Membership Interest shall be admitted as a
Substituted Membe1· with respect to such Membership Interest on the date on· which all of the following
conditlons are satisfied:

                    (a)          The Board of Managers has approved in writing the admission of the Substituted
 Member.

               {b)    The Assignee has delivered to the Company uny agreements and other documents
that the Board of Managers requests to confirm such Assignee as a Member in the Company and such
Assig11ee's agreement to be bound by this Agreement as a Member.

               (c)    If requested by the Board of Managers, the Company has received an admission
fee in an amount detem1ined by the Board of Managers to be sufficient to rdmburse the Cornpany for
the estimated expenses likely to be incurred by the Company in connection with the admission of the
Assignee as a Substituted Membet.

     11.2. Additional Members. The Board of Managers shall admit a person as an Additionul
Member upon satisfaction of all of the following conditions.

                (a)    A Majority-in-Interest has approved the admission of the Additional Member
alter notice to all Membei·s o'f (i) the Initial Capital Contribution to be made by the proposed Ad                                                    ARTICLE XII
                                         WITHDRAWAL OR RF.MOVAL O•' MEMBERS

            12.1.     Withdrawal of Members.

               (a)     No Meff1ber may withdraw from the Company or otherwise cease to be a M~mber
 except upon lhe following events:

                                  (i)      a transfer of all of the Member's Membership Interest in a Permitted
           Transfer; or

                                  (ii)     removal of tJ1e Member as a Memher as provided in Section 12.2 of this
           Agreement.

                (b)     A Member shall be deemed to wilhdrnw from the Company upon the occurrence
 of an event specified in Section J2. 1fa).

           12.2.     Removal of Memb\!rs.

                     (a)          A Member may be removed as a Member by the 13oard of Manag~rs under the
 fol lowing. circumstances:

                        (i)      the Member has transferred or attempted to transter all or any portion of
           its Membership Inlerest in a Prohibited Transfer;

                                  (ii)     the Member has materially breached the te1111s of this Agreement;   ~or


                         (iii)  the Board of Managers determines that removal is necessary to cQmply
          with any rcquireme.nts, conditions, or guidelines contained in any opinion, directive, orde1',
          ruling. or regulation of any United States federal or ·state agency or judicial authority or
          contained in any United Slates tederal or state statute.

               (b)    If the Board of Mmmgets proposes to remove a Member pursu(lnt to thjs Section.
the Board of Managers shall notify the Member in writing of the proposed removal, and if applicable
shall provide such Member a reasonable opportunity to cure the event giving rise to removal. The
removal of the Member is effective al such time as determined by 1he Board of Managers in ~iccordance
with applicable law and taking into account the Member's opportunity to cure the event giving rise to
removal.

        12.3. Status of Former Member. A Member who withdraws or has been removed from the
Company or otherwise ceases to be a Member has the status of an Assignee with respect to any
Membe1·ship Intere,s TERMJ:-.i:\L LLC                                                      PAGE23
6211457.1/SP/33.03210101/091114

                                                                                                                        MR.573
                                                 ARTJCLEXIII
                                          WINDING LIP AND TERMINATION

        13.1. Events Requiring Winding Up. The Company shall commence winding up procedures in
 accordance with this Agreement and the Code upon the first to occur of the following events:

                     (a)         the Mernbers unanimously vote lo wind up and terminate the      Company ~

                     (b)         a dt!crec by a court requiring the winding up of the Company;

                     (c)         the tertnination of membership of the last remaining Member; or

              (cl)   the resignaLion or removal of all Managers if the Members fail to appoint any
 replacement Manager as prnvided in Section 5.3.

           13.2.     Winding Up Procedures.

                {a)    On the occurrence of an event requiring winding LIP of the Company~ unless there
is un action to continue the Company without winding up in accordance with Section 13.3, the Board of
Managers (or other Liquidator as prnvided below) shall, as soon as reasonably practicable, wind up the
Company's business and affairs (including disposing of the Compani s assets and applying the proceeds
as provided in Scctjon J3.4) and tc1111inate the Company in accordance with this Agl'eement and the
Code. The Company shall cease to carry on its business (except to the extent necessary to wind up its
business). collect and sell its properly to the extent the prope1iy is not to be transferred or distributed in
kind, and pettorm any other act required lo wind lip its busi·ness and affairs.

                 (b)    1f the Board of Managers has wrongfully caused the winding up of the Company
ot· if there is no Manager, (i) a Majority-in-Interest may vote to elect a person or persons to accomplish
the winding up of the Company, or (ii) if the Members fail to elect a person to accomplish winding up
the Company. then any Member or Assignee may petition a court to wind up the Company as provided
in Section 'l 1.054 of the Code. The µerson or persons winding up the Company. whether the Board of
Managers or an elected or court appointed person or persons, i.s referred to in this Agteement as the
"Liquidator.''

                 (c)     The Liquidator may determine the time. manner, and terms of any sale or sales of
Company property pursuant to such winding up. The Liquidator (ii' not the Board of Managers) is
entitled lo receive reasonable compensation for its services~ may exercise all or the powers conferred
 upon the Bmu·d of Managers under this Agreement to the extent necessary or desirable in the good faith
judgment. of the Liquidator to perform its duties~ and with respect lo acts taken or omitted while acting
in such capacity on behalf of the Company, is entitled to the limitation of liability and indemnification
rights set forth in Article VI.

                 (d)     The Liquidator shall provide quarterly reports lo the Members and Assignees
during the winding up procedure showing the assets and liabilities of the Company, providing
information and documents required by the Members and Assignees to comply with their tax reporting
obligations, and such other information as the Liquidator deems appropriate. Within a reasonable time
after completing the winding up, the Liquidator shall give each Member and Assignee a final statement
setting fotth t11e assets, liabilities, and reserves of the Company as of the drtte of completion of winding
up.


COMPANY AGREEMENT OF CENTtlRION PECOS TEltl\llN1\L LLC                                                       PAGE24
8211467.1/SP/33032101011091114
                                                                                                                      MR.574
            133.      Continuation Without Winding Up.

                      (a)     lf there is a decision to wind up and terminate the Company as described in
 Section    13.1(a)~    the Company may be con(inued as provided in Section tol.552 of the Code.

              (b)      If there is a termination of the continued membership of the last remammg
 Member as described in Section l 3.1(c}, then prior to completion of the winding up process but not later
 than 90 days atter the event of te1111inat1on, the Board of Managers may continue the Company by
 admitting one or more Members effective ~s of the occurrence of the event of termination. Any
 Assignee whose Percentage Interest would be diminished by reason of the admission of an Additional
 Member under the circumstances described in this Section must approve the admission of the Additional
 Member.

           l3.4.     Liquidation of Assets and Application and Distribution of Proceeds.

               (a)      In General. On winding up the Company, the Liquidator shall dispose of the
 Company's prope11ies and apply and distribute the proceeds, or transfer Che Company properties, in the
 following order or priority:

                                   to creditors (including Members who are creditors) in accordance with
                                  (i)
           their relative rights and priorities to sutisfy the Jiabilities of the Company, including expenses
           associated with the winding up and termination of the Company, but excluding any Company
           liability for any unpaid Mandatory Distribt1tions;

                            (ii)    to Members, Assignees, and former Members to satisfy the Company's
           liability for a11y unpaid M~mdutory Distributions; and

                                  (iii)   to Members and Assignees as provided in Section 4.2(a).

                     (b)
                       No Member Deficit Restoration Obligation. No Member is liable lo the Cotr1pany
or any other person for the repayment of any deficit in lhe Member's Capital Account, except as
provided in Section l 01.206 of the Code •.

                (c)    Reserves.   ln the discretion of the Liquidator, n pro rata portion of the
distributions that would otherwise be made pursuant to Section 13.4(a)(ii} and (iii} may be withheld to
provide a reasonable reserve for Company liabilities (contingent or otherwise) and future expenses,
including a reasonable reserve for any claims for indemnification under Article VI and for any future
expenses associated with any tax audit or other Proceeding that is pending or may arise.

               (d)     Payments and Distriburions to Members in Kind. The Liquithnor may not make
any pay01cnts or distributions to Members or Assignees pursuant to Section 13.4(a){ii) or (iii) other than
in cash unless all Members and Assignees receiving th~ property approve the transfer in kind. The
Liquidator shall determine the Fair Market Value of any property lransforred to Members or Assignees
in kind according lo the valuation procedures set forth in Article XIV.

                      Character of Liquidating Distributions. Except as otherwise required by the
                    (e)
LR.C .. nmounts paid to Members pursuant to this Section 13.4 .shall be treated as made in exchange for
the interest of the Member in Company property pursuant to l.R.C. Section 736(b)(l), including. the
interest of such Member in Company goodwill.


COMPANY AGREEMENT OF CEN'rtrRION PECOS Tl·:ltMllliAL LLC                                            PAG.E.25
6211457 .1/SPl33032/0101/091114

                                                                                                               MR.575
       13.5. Certificate of Termination. The Liquidator shall file n Ce11iticate     or Termination of a
 Domestic Entity on the completion of the wjnding up of the Company.

        13.6. Reinstatement.     If the Company is tcrmimltcd, it may be reinstated in the manner
 provided in the Code.

                                            ARTICLE XIV
                                             VALUATION
          14.1. Fair Value of Company Property. The Fair Value of properly contributed lo the
Company by a Member as part of such Member's Initial Capital Contribution is the amount of such
Mcmber~s Initial Capital Contribution, as set !Orth on Exhibit A, minus the amount of any cash
contributed lo lhe Company as pa1·t of such Member's Initial Capital Contribution. In all other cases, the
Fair Value of an asset as of any date is its fair market value as detennined by the Board of Managers in
good faith using any reasonable valuation method. ff any affected Member does not agree with the
valuation set by 1hc Board of Managers, the Fair Value shall be determined using procedures similar to
those set forth in Section 14.2, and the cost of any such determi11ation shat! be borne entirely by the
atfoctet:l Member unless the Board of Managers or a Majority-in-fnterest of all Members other than (he
~ffected Member approves an alternative allocation of such costs,

        14.2,   Purchase Price of Membership Interest.

               {a)     For purposes of any redemption of a Membership fntcrest pursuant lo Section
10.3(c}, the purchase price shall be the Triggering Event Purchase Pl'ice.

               (b)    If the Offering Member and the Company cannot cooperatively designate an
appraiser within 15 days following the date of the Redemption Notice, then the Offering Member and
the Company shall each select an appraiser, and such two (2) appraisers shall select a third llPlWaiser
who shall select the appraiser to perfoml such appraisal. The cost of each appraisal shall be shared
equally by the Company and the Offering Member.

        14.3. Valuation of Membership lnterests. For all purposes of this Agl'eement other than the
valuation of Membership Interests in connection with a Triggering Event, the fair nrnrket vuf lie of the
Membership Interests shall be determined by the Managers pursuant to an independent third pal'ty
appraisal of the assets of the Company. The l3oard of Managers shall no less than annuafly cause the
assets of the Company to be uppraised by an independent third party.

                                          ARTICLE XV
                                      GENERAL PROVJSJONS

       15.1 .   Amendments.

             (a)    In General. Su~ject to the following exceptions and limitations, thi s Agreement
may be amended only with the wtittcn approval of all Members.

                (b}    Exceptions an         15.2. Notice. Any notice, report, or other communication required or permitted to be made to
 any person by tbis Agreement sbaJI be in writing and is deemed given when (a) delivered lo the person
 by h~ncl, (b) the third business day after delivery to the Uni led States Postal Service (or other designated
 delivery service as defined in f.R. C. Section 7502(t)). postage prepaid, in an enve lope propcdy
 addressed to the person al the person's address set forth in the Company's records as of the date of
 delivery. or (c) successf'ully transmitted by facsim ile or electron ic message to the person ' s n1csimile
 phone number or e-ma il address (as appli cable) set forth in the Company's records as or the date of
 transmission. Any comm unication to the Board of Munagcrs or the Company may be delivered to the
 Company's registered office designated pursuant to Section 2.3.

         15.3. Governing Law: Consent to Jurisdiction. This Agreement is governed by and shall be
 construed under the laws         or
                             the State ol' Texas without regard to legal requirements that wou ld require
 tbe application of the law or any other jurisdiction. Any Proceeding arising out of or relating to this
Agreement or the Company's activities or properties may be brought in the state courts or Dallas
County. Texas or, if it has or can acquire jurisdiction, in the United States District Court located in
Dallas Counly. Texas. Each Member and Assignee irrevocably submits to the exclusive jurisdiction of
each such court in any such Proceeding, waives any objection it may now or hereafter have to venue or
to eonvenie11ce or forum. agrees that all claims in respect or the Proceeding sha ll be heard and
determined only in any such court and agrees nol to bring any such Pro         15.9. Construction. The language in this Agreement is to he construed according to its foir
 meaning and is not to be striclly constmed for or against any party. Nothing in this Agreement is to be
 construed as authorizing or requiring any action thal is prohibited by lhe Code or other appl.icable law.
 or as prohibiting any action that is required by the Code or other applicable law,

         15. t 0. Execution of Agreement. This Agreement may be executed in counterparts. each or
 which will be ~ieemed to be an original eopy ()f this Agreement, and all or which together co1istitute one
 agreement Any signature to this Agreement. evidenced by a facsimile or other electronic transmission of
 such signature shall be binding on the patties to the same extent as if such signature were an original.

        15.1 I. Further Assurances. The parties shall execute and deliver all cll)cuments, provide all
 information, and take or refrain from taking action as may be necessary or appropriate to achieve the-
 purposes of this Agreement.

                             (This Space Left Blank Intentionally. Signatut•e Page Follows.I




COMPANY AGREEMENT OF CE~TtllUON P..:c os TERMINAi. LL('                                          PAGE28
6211457 .1/Sl'>/33032101011091114

                                                                                                         MR.578
SEP/ l l/2014/THU l l: 15 PM   BALLENGEE INTEREST              FAX No, 31S-42g-7t03                    P. 002




              Executed as ofthe Effective Date set   i   above, by and axno.og the petsons signing below.
       1\1EMBERS:                                         CENTURION liOGISTICS :LLC




      MANAGER:




     COMPANY AGRl!f!MENT OF    ~Nhco.sn              ,u,LLC                                        PAGE     29




                                                                                                                 MR.579
                                      COMPANY AGREEMENT
                                                   OF
                                  CENTURION PECOS TERMINAL LLC

                                              EXIIJBIT A
                     MEMBERS' CONTRIBUTIONS AND PERCENTAGE INTERESTS

                                    Effective as of the Effective Date

                                                                Initial Ca pital   Initial Percentage
 MEMBEH NAME AND ADDRESS
                                                                 Contribution            I aterest
 Centurion Logistics LLC                                            $400.00              40.00%
 J 7950 Preston Road
 Suite 1080
 Dallas, Texas 75252

 CAM Oil and Natural Gas, LLC                                      $600.00
 800 Spring Street
 Suite 205
 Shreveport. Lm1isi                                         COMPANY AGREEMENT
                                                      OF
                                  CENTURION PECOS TERMINAL LLC

                                            APPENDIX A
                                     PRINCIPLES OF ALLOCATION

        A.l    fotroduction. This Appendix sets forth principles under which items of income, gain,
loss, deduction and credit shall be allocated among the Members. This Appendix also provides for the
determination and maintenance of Capital Accounts, generally in accordance with Treasury Regulations
promulgated under 1.R.C. Section 704(b), for purposes of determining such allocations. For purposes of
this Appendix, an Assignee shall be treated in the same manner as a Member.

        A.2    Definitions. Capitalized terms used in this Appendix have the meanings set forth below
m· in the Agreement.

        "Adjusted Capital Account Deficit" means any deficit balance in a Member's Capital Account as
of the end of a taxable year, after giving effect to the foJJowfog adjustments:

                  (i)      Credit to the Capital Account any amounts the Member is obligated to restore
          pursuant to lhe Agreement or is deemed to be obligated to restore pursuant lo (a) Treasury
          Regulations Section l. 704-1 (b)(2)(ii}(c) (relating to oblig~1tions to pay pm1ner promissory notes
          and other obligations to make contributions to the Company). or (b) the penultimate sentences of
          Treasury Regttlations Sections l.704-2(g){ I) (relating to partnership minimum gain) and l.704-
          2(i)(5) (relating to partner noru·ecourse debt minimum gain); and

                 (ii)   Debit to such Capital Account the items described in Treasury Regulations
          Sections L 704-1(b)('2)(ii)(d)(4), I. 704-l (b)(2)(ii)(d)(5 ), and L704-1 (b)(2)(ii)(d)(6).

The foregoing definition is intended lo comply with Treasury Regul&tions Section L704-l(b)(2)(ii)(d)
and shall be interpreted consistently therewith.

          "Capital Account" has the meaning set fo1ili in Section A.3 .

        "'Depreciation'' means, for each taxable year, an amount c<1ual to the depreciation, amo1·tization,
OI' other cost recovery deduction allowable with respect to an asset for such taxable year. except that if
the Gross Asset Value of an asset                   (i)    The initial Gross Asset Value of an asset contributed by a Member to the
           Cmripany is the gross Fair Value of such asset. as determined by the contributing Member and
           the Board of Managers and as set fo11h on Exhibit A.

                   (ii)   The Gross Asset Values of Company assets shall be adjusted to equal their
           respective gross Fair Values (taking l.R.C. § 770 I(g) into 'iccount), as determined by the Board
           of Managers, as of the following limes: (A) the acquisition of an additional interest in the
           Company by any new or existing Member in exchange for more than a de minimis Capital
           Contribution; (B) the distribution by the Company to a Member of more than a de minimis
           amount of property as consideration for ru1 interest in the Company~ (C) lhe liquidation of the
           Company within the meaning of Treasury Regulations Section L 704-l (b)(2)(ii)(g)~ and (D) in
           connection with tl1e grant of an interest in the Company (other than a de minimis interest) as
           consideration for the provjsion of services to or for the benefit of the Company by a Member
           acting in a member capacity or in mnicipation of being a Member. Adjustments pursuanl to
           clauses (A), (B), and (D) above are required only if the Board of Managers dete1111ines that such
           adjustments are necessary to accurately reflect the relative economic interests of the Members in
           the Company.

                     (iii)        The Gross Asset Value of a Company asset distributed to a Member shall be
           acijusted to equal the gross Fair Value (taking J.R.C. § 770l(g) into accollht) of such asset on the
           date of distribution as determined by the distributee and the Board of Managers.

                     (iv)         The Gross Asset Values of Company assets. shall be increased (or decreased) to
           reflect any adjustments to the ad.Justed basis of such assets pursuant to l.R.C. Section 734(b) or
          l.R.C. Section 743(b ), but only to the extent lhat such adjustments are taken into account in
          determining Capital Accounts pursuant to Treasury Regulations Section l.704-l(b}(2)(iv)(rn).
          Gross Assel Values shall not be adjusted pursuant to this paragraph (iv) to the t;!Xtent that an
          adjustment is required pursmmt to paragraph (ii).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to subparagraphs (i), (ii),
or (iv) of this definition, the asset's Gross Asset Value shall thereafter be adjusted by the Dep1·cciation
taken into account with respect to such asset fo1· purpos_e s of computing Net Pmfit and Net Loss.

       " Net Profit" and "Nel Loss" mean, for eaeh taxable year or other relevant period, an amount
equal to the Company's taxable income or loss for such taxable year or other relevant period.
determined in accordance with I.R.C. Section 703(a) (for this purpose, all items ofincome, gain, loss, or
deduction required to be stated separately pursuant to J.R.C. St!ction 703(a)( I) shall be induded in
taxable income or loss). with the following adjustments:

                 (i)    Any income of the Company tbat is exempt from federal in                     (iii)   lf the Gross Asset Value of any Company nssel is adjusted pursuant to
            subparagraph (ii) or (iii ) or the Section A.2 definition of' Gross Asset Value. the amount ul' such
            ac.ljustment sha ll be taken into ai.;count as gain or loss from di sposition M the asset for purposes
            l)f computing Net Prn!it and Net Loss.

                    (iv)    Oajn or loss resulting from a11y dispositi on or Company property wi th respect to
            which gnin or loss is recogni zed for teclera l income tax purposes shall be computed by reforence
            to the Gross Asset Valuc or the property disposed or (unreduced by any liabilities attributable
            thereto), notwiLhstanding that the <1djusted tax basis or ~a1c h property JiJfers from its Grnss Asset
            Value.

                   (v)     In lieu of the deprecialion. amortization, and other cost recovery deductions taken
            [nto accoun t in computing srn;b taxable income or loss, tlicre shall be taken Into accmtnl
            Depreciation compt1ted in at.:cortlani.;e with the rolit.

COMPANY AGREEMENT OF C£'1TllHl()i\' l' t: :cn s T EHt\11 ',\I. LLC
6211457.1/SP/33032/0101/091114

                                                                                                                 MR.583
 and (iii) the amount of any Company Jiabililies assumed by such Member or that arc secured by properly
 distributed to such Member.

               (b)      The Capital Account of each Member shall be debited by (i) the amount of cash
 and the Fair Value of propc11y distrihuted co such Member, (ii) such Member's share of the. Company·s
 Net Loss, and (iii) the amount of any liabilities of such Member assl11r1ed by the Company or lhal arc
 secured by any property contributed by such Member to the Company.

                 (c)    Upon the transfer by a Member of all or purt of an interest in the Company after
 the Etlective Date, the Capital Account of the transferor that is auributable to the transfrrred interest
 carries over to the transferee and the Capital Accounts of the Members shall be adjusted to the extent
 pt:ovidcd in Treasury Regulations Section l.704- l(b)(2)(iv)(m).

                     (d)         In determining the amount of any liabi!i{y for purposes of Sections A.3(a) and
 A.3(b), I.R.C. Section 752(c) nnd any other applicable provisions of the 1.R.C. and the Treasury
 Regulations shall be taken into account.

               (e)    Except as otherwise required by Treasury Regulations Section l.704- l(b)(2)(iv),
adjustment to Capital Accounts in respect' of Company income. gain, loss, deduction. and l.R.C. Section
705(a}(2)(B) expenditures (or items tliereot) shaJJ be made with reference to the federal tax treatment of
such items (and, in the case of book items, with reference to the federal tax treatment of the
corresponding tax items) al the Company level, without regard to any mandatory or electiw tax
treatment of such items at the Member level.

                    (t)   The provisions of this Appendix nnd of the Agreement relating to the maintenance
of Capital Accounts are intended to comply wilh Treasury Regulations Section l.704-l(b)(2)(iv), and
shall be interpreted and applied in a manner consistent with such Treasury Regulalions. ff the Board or
Managers determines that it is prudent to modify the mairner in which the Capital Accounts, or any
debits or credits thereto (including debits or credits relating to liabilities that are secured by
contributions or distributed propc1ty or that are assumed by the Compru1y or any Member): are
computed in order to comply with such Treasury Regulations, the Board of Managers may make such
modi fl any period shall be allocated to the Members in such amounts as may be necessary to cause each
 Member's Capital Account (as adjusted through the end of such period) lo equal, as nearly as possible,
 the sum (which may be either a positive or negative amount) of li) the amount such Member would
 receive if all Company assets on hand at the end of such period were sold for cash at their Gross Asset
 Values, all Company liabilities were satisfied in cash according to their terms (limited in the case oJ any
 Nonrecourse Liability and Partner Nonrecourse Debt to the Gross Asset Value of the property securing
 such liabilities), all obligations (if any) of Members to contribute additional capital to the Company were
 satisfied, and any 1·emaining cash was distribqted to the Members under Section 4.2 as of the last day of
 such period, minus (ii) the Member's share of Partnership Minimum Gain and Pa11ner Nonrecourse Debt
 Minimum Gain computed immediately prior to such deemed sale of assets.

        A.4.2 Regulatory Allocations. The following special allocations shall be applied in the order in
 which they are Jisted. Such ordering is intended lo tomply with the ordering rllles in Treas~1ry
 Regulations Section l .704:N'IH~I()~ l'l·:cos TE\t:\llSAL LLC                                         PA offset" within the meaning of Treasury Regulations Section 1.704-1 (b)(2){ii)(d)(3) and shall be
 construed in accordance with the requirements thereof.

                 (d)    Gross Income Allocation. ff a Member has nn Adjusted Capital Account Deficit
 at the end of any taxable year. each such Member .shall be specially allocated items of Company i11come
 and gain in the amount of such Adjusted Capital Account Deficit as quickly as possible: provided that an
 allocation pursuant to this dause shall be made only if and to the extent that the Member would have an
 Adjusted Capital Account Deficit after all other allocations provided for in this Sectio11 A.4 have been
 made as if this Section A.4.2(d) were not in this Appendix.

               ( l'!) Nonrecourse Deductions. Nonrecourse Deductions for uny tnxHble year shall be
 allocated among the Members in accordance with their Percentage Jnte1·ests.

                (I)     Partner Nonrecoursc Deductions. Partner Nomecourse Deductions for any
 taxable year shall be specially allocaled to. the Member who bears the economic risk of loss with respect
 to the Partner Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable in
 accordance with Treasury Regulations Section 1. 704-2(i)( 1).

               (g)     Basis Adittstments. To the extent an adjustment to the adjusted tux. basis of any
Company asset ptirsuant to 1.R.C. Section 734(b) or I.R.C. Section 743(b) is required under Treasury
Regulations Section I.704-1(b)(2)(iv)(m) to be taken into account in determining Capital Accounts, the
amount of such adjustment to the Capital Accounts shall be treated as an item of gain (if the adjustment
increases the basis of the asset) or Joss (if the a4justment decreases such basis) and such gain or loss
shall be specially allocated to the Men:ibers in a manner consistent with the manner in which their
Capital Accounts are requil'ed to be adjusted pursuant to such Section of the Treasury Regulations.

         A.4.3 Curalive Allocations. The allocations set fo11h in Section A.4,2 hereof (the ''Regulatory
Allocations") are intended to comply with certain requirements of the Treasury R~gulations. The
Members intend that, to the extent possible, all Regulatory Allocations shall be ortsei either with other
Regulatory Allocations or with special allocations of other items of Company income, gain, Joss, or
deduction pursuant to this Section A.4.3. Therefore, any other provisions of this Section A.4 (other than
the Regulatory Allocations) notwithstanding, the Board of Managers shall rpake such oftsetting special
allocations of Company income, gain, loss. or deduction in whatever manner the Board of Managers
determines appropriate so that. after such oflsetting ~1llocations are made, each Member's Capital
Account balance is, to the extent possible, equal to the Capital Ac according to their varying interests and I.RC. Section 706(d). using any conventions permitted by h1w
 and selected by the Board of Managers.

                 (c)     For purposes of determining a Member's share of Company "excess nonrecourse
 liabilities" within the meaning of Treasw·y Regulations Set;tion I .752-3(a)(3), the Members' shares of
 Company profits shall be deemed to be in proportion lo 1heir respective Percentage Interests.

               (d}     To the extent permitted by Treasury Regulations Section 1.704-2(11)(3), the Board
nf Managers may treat any distribution of the proceeds of a Nonrecourse Linbilily or a Partner
Nonrecourse Debt (that would otherwise be allocable to an increase in Partnership Minimum Gain) as i:l
distribution thal is not allocable to an increase in Partnership Minimum Gain to the extent the
distribution does not cause or increase an Adjusted Capitul Account Deficit for any Member.

           A.5      Tax Allocations

              (a)     In General. Except as otherwise provided in this Section A.5, each item of
income, gain, loss, and deduction of the Company for federal income tax purposes shall be allocated
among the Members in the same manner as such items are allocated fo1· book purposes under the
Agreement and this Appendix.

                (b)    Contributed or Revalued Property, In accordance with l.R.C. Section 704(c) and
the related Treasury Regulations, lncome, gain, loss1 and deduction with respect to any property
contributed to the capital of the Company shall, solely for tax purposes, be allocated among the
Members so as lo take account of any variation between the adjusted basis of sucJ1 property to the
Company for federnl income tax purposes and its Gross Asset Value. If the Gross Asset Value of any
Company asset is adjusted pursuant to subparagraph (ii) of the definition of Gross Asset Value in
Section A.2 hereof: subsequent allocations of income, gain, loss, and deductions with respect to such
asset shall take account of any variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under l.R.C. Section 704(c) and the related
Treasury Regulations. Any elections or other decisions relating to a!localions pursuant to this
Section A.5 shall be made by the Board of Managers in any manner that reasonably reflects the purpose
and intention of this Appendix and the Agreement.

                (c)    Credits. Except as otherwise required by Treasury Regulations Section 1.704-
1(b)(4)(ii), items of tax credit and tax credit recapture shall be allocated among the Members in
accordance with their Percentage Interests.

               (d)     Effect of Tax Allocations. Allocations pursuant to this Section A.5 are solely for
purposes of U.S. federal, state, and local taxes and shall not affect any Member's Capital Account or
share of Net Profit. Net Loss, or other items or distributions pu1•strnnt to any provision of this Appern.Jix
and the Agreement.




COMPANY AGREEMENT OF Ct-:N'l'tll                                                 SCHEDULE A
                               CERTIFICATE OF FAIR MARKET VALUE

        In accordance with the provisions of the definition or "Triggering Event Purchase Price'1 of the
Company Agreement of Centurion Pecos Terminal LLC (the ..Company"). effective us of Septeinber 11.
2014, the liquidating value of the Members11ip Interests is as follows;


              Estimated foit market value of Company nssets                  $
                                                                            ~~~~~~~~




        2     Less: estimated selling expenses                               $
                                                                            ~~~~~~~~




        3     Less: liabilities                                              $
                                                                            ~~~~~~~~




        4     Less: reserves                                                 $
                                                                            ~~~~~~~~.




        5     Equals: total distributable proceeds (Sum of Iines l -4)       $
                                                                            ~~~~~~~~.




        6     Less: CAM Preferred Return Balance                             $
                                                                            ~~~~~~~~




        7     Less: CAM Capital Contribution Balance
                                                                             $
        8     Equals: residual distribution amount (Sum of lines 5 - 7)
                                                                             $
        9     Residual distribution im.10unt per perce1Hage point of
              Percentage Interest (line 8 + l 00)                    $
                                                                     ========



        I0   Liquidating Value of CAM Membersbip Interest
        11   CAM Preforred Return Balance (line 6)                          $
                                                                            --------
        12   CAM Capital Contribution I3alance (line 7')                    $
                                                                            --------
        13   CAM Percentage Interest (line 9 x 60.00)                       $
                                                                            --------
        14   Total (Sum of lines 1 t - 13)                                  $
                                                                            ========



        15   Liquidating Value of Centurion Membcr$hip Interest
        I6   Centurion Percentage Tnterest (line 9 x 40.00)

                     {This Space Left Blank Intentionally. Signature Page F-ollows.j




COMPANY AGREEMENT OF CJ.:N'l't:IUON PECOS TEHi\11.\'AJ. LL(
6211457.1/SP/3303210101/091114
                                                                                                      MR.588
         IN WITNESS W!lEREOF, the Members have executed 1his Certificat~ of Fair Market Value as
 of the date first written above.

 MEMBERS:                                           CENTURION LOGISTICS LLC




                                                    CAM OJL AND NATURAL GAS, LLC


                                                    By:_ _ _ _ _ _ _ _ _ _ __

                                                    Name:~------------




COMPAl'IY AGREEMENT OF C£Nn:1uoN PH'OS H:ltMIN.\1. LLC
6211457 .1/SP/33032(01011091114
                                                                                              MR.589












    ([KLELW³-´


                   MR.590
                                                                                                                           .1LtL"-i:l.1
                                                                                                                    · _:- .., !=   ..,,~ . ~L''\rJT   ·::"
                                                                                                               ~·   t=\;tt;   ('.()U>J1'~t, t'~              .._
                                                               DEED OF TRUST                             ...        ~:   'H" a! H ·? IJ-ttllAtf
RECORDATION REQUESTED BY:
    Tnu c..,n.1 S.nk, National Ae8ocl•llon
     Pl'Hller Olflee, Commerclal S.nldng
    5910 N, Central Expruaway, Sulle 150
    O.llu, TX 75206

WHEN RECORDED MAIL TO:
    Texu Cepltel Blink, ~llo"el Aeaocletlon
    Attn : l.oen Openlllona
                                                                                                                                                                        v
    2350 LAlc!er lalso k,nown as Beneflclaiy in thTs Deed of Trust) all of Grantor's right, ti1le, and interest in and IQ all
p<689nt and Mure leases ol the Property and all Renls from the Property. In addition, Granlot grants to I.ender a Uniform Commercial Code
securily lnlerest In the Personal Plope11y and R11<1ts.
THIS DEED OF TRUST, INCLUDING THE ASSJQNMENT Of RENTS AND THE SECURITY INTEREST IN THE RENTS .\ND PERSONAL PROPERTY,
IS GIVEN TO SECURE (A) PAYMENT OF THE INDEBTEDNESS AND (B) PERFORMANCE OF ANY AND AU. OBLIGATIONS UNDER THE NOTE,
THE A.ELATED DOCUMENTS, ANO THIS DEED Of TRUST. TiiJS DEEO OF TRUST IS GIVEN AND ACCEPTED ON TllE FOLLOWING TERMS:
GRANTOR'S REPRESENTATIONS AND WARRANTIES. Grantor warrants that: (a) this Deed of Trust Is e~eeuted at Borrower's request and nol
al the request of Lender. (b) Granlor has Iha lull power, right, and aulhorily to 81\ler fnto lhl$ Deed of Trust end lo hypothecate the Property:
(o) the provisions of this Deed ol Trust do not conlllct wllh, or r6St.llt in a detaUlt under any agreement or other 1nstrument binding upon Granlor
nnd do not result In a violation of any law, regulatlon. court decree or order applicable to Grantor, (d) Granlot has eslllblishcd adequoto means
ol obtalnihg from Borrower on a coollnulng basis infonnalion about Borrov/o(s Hnanclal condition: end (e) Lende! hes made no representation
to Gran1or aboul BorroWer (Including wtthout llmilatlon the credltwonhlness of Borrower).
GRANTOR'S WAIVERS. Granlor wa1ves all rights or ootenses wing by reason of any •one action• or ·anll-dellcfency• law, or any olher law
which 1'(18Y prevent i..eN:klr from bringing any aclion 11galnst Grantor, 1nolvding a claim lor deficiency to the exlent Lender rs olherwin entitled to
a claim tor deficiency, befote or altar Len                                                                DEED OF TRUST
                                                                   (Continued)                                                                   Page 2

    should have been known to Grantor. The provisions ol this seoUon ol the Deed of T rus1. lnctudlng lhe obllgalion to Indemnify and delend.
    shall survive the payment of the Indebtedness and the saUsfaction and reconveyanoe or the llen or this Deed or Trvst and shall not ba
    affected by Lender's acquisition of any lntorest In the Properly. whether by rorectosure or otherwise.
    Nuraanc., WHte. Grantor shaM not ca!JSe, conduct or permit any nuisance nor commit, permil, or .suffer any strippi 0 g ol or waste on or to
    the Properly or any portion of the Propeny. Without llm111'1ll· the genemllty of the roregolng, Grantor will not remove, or grant to any other
    pany the right to remow., any timber, minerals (lnciUdlng all and gas), coal, clay, sooria, soil, gravel or rack products without lender's p(iol
    written con&ent. This restnctlon wlll not epply to rigtits and casements (sucli es gas and olO not owned by Grantor 1111d of which Granlor
    hM inlOt'ITled lender In Writing prior lo Grantor's slQ!'llng or this Deed 91 Trust.
                                                                                                                                                               v
    Remover of Improvements. Grantor stiall not demolish or .remove any Improvements lrom the Real Propef\Y wllhoul lender's prior wrillen                     0
    consenl. As s oondltlon to the removal or any Improvements, lender rMV require Granter to make arrangements salislactory to t.enoer to
    replace such lmprovemenls with tmprovernepts of al tasst equal value.
                                                                                                                                                               L
     I.end.,.• Rl.ght to Enter. Lender and Lender's agents and representatives may ente' upon the Real Properly at all reasonable ltmes lo attend
     to Lender's fntoreS19 and to lnspeal the Real Properly for purposes or Grantor's compliance with the terms anct conditions ol lhls Deed 01
     Trust.
     Compllllnu with Govemm•ntal f!tqUl'9menta. Grantor shall promptly comply Whh all laws, ordlnBOCes, and regutadons, now or herealler                       1
     in offoct, ot all governmental authorities applicable to the use or ocoupancy ol !he Property, lncllJdlng wll~out limitation, the Americans               1
     With Oisabllflles Acl. Grunlor may contest In good faith any such law, ordinance, or regulaliol'I and withhold compliance during eny
     proceeding, lndlldlng appr(Jpltats appealg,, so long as Grantor hes nolllied Lender In writing prior to doing so and so long as. In lenders               0
     sole opinion, Lender's Interests In the Property are nol jeopardized, lender may require Granter to post adequate security or a surely bond,
     reasonably satisfactory to Lender, lo protea! Lender's lnterosl.                                                                                          9
     Duty to Protect. Grentor llfjfe&S neither to abend(in or leave una\lended lhe Property. Grantor shaJI do all olher acts, in addition lo 1hose
     acls set forth above fn lhis section, which from the character and use ot the Property are reasonably necessary lo protect and preserve lhe
     Properly,
DUE ON SALE • CONSENT 6 • LENDER. Lender mey, at Lender's op lion, declare immediately (lue and peyable all sums secured bY this Deed of
Trust upon lhe sate or transfer, wi thout Lender's prior W1itten consent, ot all or any pert or the Real Property, or any Interest In me Real
Propeny. A 'sale or transfer" means the conveyance ol Real Property or ony right. title or interest In the Real Properly: whether legal, benellcial
or equitable: wtlelhe1 volunlBIY o< lnvoli.mtllry; whether by outright sale, deed, installment sale contract, land contract, contract tor deed,                p
leasehold Interest with a term greater than three (3) years, lees&q:l!lon oontmct, or by sale. assignment, or lraMler of 811Y beneficial Interest in
or to any land trvst holding tiUo to the Real Property, or by any other methoo of conveyance of1111 lnlere9I rn the Real Property. If any Grantor Is           G
a corporation. partnership or limited liability oompany, tranarer also inclUdes any ohal1ge i11 ownership of mof9 lhari twenty-five per""1'!1 (25%) ol
the voting sloe~. partnership lnl.larests or limltad liability company interests. as the case ma,y be. of such Grantor. However, thls option shall not
be exercised by Lander If such exercise is pf0!1ib(tad by lederal law or by T~ law.
TAXES ANO LIENS. The followlng prov1sions relating to the laxes and liens on the Property a.re part ot th1s Deed or Trust                                      O
     PaymenL Grantor shall pay when due (and In all events prior to delinquency) all laxes. special taxes, assessments. charges (inciudlng
     water and sewer), lines and lmpo&lttons levled against or on acx:ount ot the P1operly, and Shall pay when dUe all claims fQr wor1< done on or             1
     .for services rendered or material furnished to the Proporty, Granter shal maintain tho Prcperly free ol all liens havi!)g prtorily over or equal         6
     to lhe l11lerest of lender under this Deed of Trvst, except tor the lief' of taxes 8l1d assessments not due and el(cept es otherwise prcvide0
     in this Deed of Trvst.                                                                                                                                    9
     Righi to Conte•!. Grantor may withhold payment ol any tax, 11ssessment, or claim i n connection with a good lalth dispute over lhe
     obligation to pay. so long BS Lender's inlefest in the Property Is not Jeopardized. II a lien arises or Is filed es a result ol nonpayment,
     Grantol shah Within nneen (tS) days after the lien arises or, If a Uen Is med, within ~llleen (15) days after Granter has nollce ol lhe fifing.
     secure tho discharge ot thtl lien, or II requested by lender, deposit with lender cash or a suHlc1ent eo!OOOadlno Is oom re .m ~t would materially affect l.&ndet's Interest In the Ptoperty IX if Grantor
 !alls Lo corT91y with rN'fY prol.'iSilon ot this Oeed of Trust or any Rela!Bd Documents, lnctu:!ing but not limited to Grantor's lafttJre lo clischa.rge or




                                                                                                                                                     MR.592
                                                                                            BALLENGEE00002065.02
                                                               DEED OF TRUST
                                                                 (Continued)                                                                    Page 3

pay when di.le any amOUl\ts Grantor is requfred lo discharge or pay under this Deed ot Trust or any Relal&d Documents, Lender on Granto~s
behaH may (but shalt not be obligated lo) talce any acuoo that Lendef deems appropriate, inciudlng but .not limited to dOVe, Granior warrants and will lorover defend the tlt11> to the Propeny agaTnsl
     the Jawlul chtlms ot all persons. In the eve111 any ac~on or ptoceedlog IS commenced that quesllons Grantor's title or the Interest ot
                                                                                                                                                             ·t
     Trustee or Lender under 1hls Deed ol Trust. Grantor sha~ defend the action at Grantor's expense. Grantor may be lhe nominal party In                    0
     such proceeding, but Lenoer shal be entitled to panlc!pate in the proceeding and to be represented In the proceeding by counsel or
     Lende(·s own oholoe, and Granlor wnt deliver, or causa to be deUvered, to I.ender sucti Instruments as Lender may request Iron\ time to                 9
     Ume to permit such participation.
     Compll•nc• With L1wt. Grantor warri1nts that the Property arid Granto(s use or lhe Property complies wllh all existing appnca1>1e laws,
     on:llnances, and regulallo11s of governmental authorities.
     Survtv•I of Repruentatlona and W1m1nUH. All representations, warrannes, and E19reemenls made by Granter In this Deed of Trust stlall
     SUfVlve 1he execution and delivery of this Deed or Trust, shail be continuing in na.turo, and stiall romain in lull lorce and effect untn sucn
     time as BoODedlng 1n coodermatlon Is IUed, Granier shall promptly noUfy Lender In writing, and Grantor shall pl'Ower or Granter.
     Compll1nce Default. Failure to comply wllh illlY other lenn , obligation, covenant or condition contained In thrs Deed ol Trust, the Note or Tn
     any of lhe Related Documents.
     Detaull °"Other Psy11l9111a. Failure or Granier within lhe tlrrie requfred by this Oeod of Trust \o make any payment ror 1ues or Insurance,
     or any other payment necessary to prevent ntlng or or to effect discharge of 811Y Uen.
     O.f1ull tn Favor of Third Partle1. ShoiAd Borrower or any Granter dafautt under any loan. extension ot credlt. Hcuril)I agreement. purcho.so
     or sales agreement. or any other agreomont, In favor ot any other oroditor or parson lliat may mater;elty erfecl any of Borrower's or any
     GranlO                                                                DEED OF TRUST
                                                                  (Conti nued)                                                                 Page 4

    FeJN Sllltemtnta. MY warranty, representallon or sta1ement made or furnished to Lender by Borrower or Grantor or on 'Borrower's or
    Grantor's behalf uodor 11116 Deed of Trull! or lhe Relaled Oocumenis Is false or misleading In arry material respect, either now or at lhe 1lme
    made or flmfshed or becomes false or rnlSleading at any tima thereafter.
    Defective Collal8'allutlon. This Deed of Trust or eny of the Aelaled Ooouments ceases to be In fl.Ill force and elfect (lnofUdln9 failure ol
    any collateral document to ereate a valid and per1ecled seourlty lnteresf or lien) at any time and tor ar,y reason.
          °'
    Death fneolW11q!. The dlssolution ol Grenier's (regardless of whelhar elecUon to continue Is made). any mem~r wllhdraws from the                        V
    limited liability company, or any ott1er lermlneUoo of Bollower's or Grantor's existence as a going bUsiness or ll'le death of any mem)>er, the
    Insolvency of Borrower or Grenior, lhe appolnunent or a receiver for any pan of Borrower's or Grenier's property, any asslgnmenl lor lhe                0
    benern or credllors. any type of creditor workoul, or the commencement of any proceeding L6lder any Dankruplcy or Insolvency laws by or                 L
    a9ainst Borrower or Grantor.
    Creditor or Forlallur• Proeoodlnga. Commel'ICemenl of loreclosure or lorfeilure prO(:eed\ngs, whether by Judlc:Jel proceeding, sell-help,
    tepoSSesslon or any other method, by any eredllor of Borrower or Granter or by any governmenlal agency againsl any property securing the
    lndebledness. 11ils Includes a garnishment of any of Borrowo(s or Granlofs accounls, lncl\Jdlng depoSlt eocounts, with Lender. However,
    this Evoot of Oefaull shall not apply 1f !~ere is a good faith od by Lendor.       1
    in Its sole diScfeUon, as being an adequale reserve or bond for the dispute.
    BrMch ol Ot.her AgrNment. Any breach by Borrower or G'8ntor under the terms ol 1J11Y other agreement between Borrower or Granlor end                    0
    Lender that Is not remedied wnhtn any grace pertod provided therein. Including wi!hout limitation any agreement conceming any                           9
    Indebtedness or other obligation of BofTOwer or Grantor to l..ondef, wh91her existing now or later.
    Event• AlfectlnO Guarantor. Any of the .preceding events occurs with respect to any Guarantor of any ol the Indebtedness or aT"'J
    Guarantor dies or becomes lncompalent, or revOkes or disputes the valldlty of, or llabllily under, any Guaranty ol the Indebtedness.
    AdvffM Cnange. A rmtatlal iw::lll'erse ctianoe occurs In Borrower's or Gmntor's flnancial oonditlon. or Lender ~laves the prOSpecl ol
    payment or performance 01 lhe lndeblediess Is lfT1;!aired.
    lnucurily. Lender In good fallh believes 11self Insecure.
    Right to Cure. II any Clefa.ult. otner than a default in payment is curable, lt may be oured 11 Grantor, alter Lenaer sends written notice lo           p
    Borrower demanding cu(e -of such default: (1) cures the default withln ten (10) days; or (2) If tho cure requires mofe lhan ten (10) da~.
    lmrnedialely irillletes steps' whloh Lender deems in Ler.dets sole dlscrellon to be sulflcrent lo cule the delault and thereafter conllnues and         G
    ocmpletes ell c'easonable and necess&ry steps sufficiont lo produce ocmpllancG as soon as reasonably practical.
RIGHTS ANO REMEDIES ON D:EFAULT. II an Evs1t of Default occurs under this Deed of Trust, at any time thereafter, Trustee or t..erlier ~
exen:ise any one or more ol lhe lollowirig tights and remedies:
    Election of Remedlee. Bec~oo by Lender lo pursue any remedy shall not exclude pursull or any olher remetly, anllgalion as lessor or landlord wtth
    respect lo any occupant of the Property. fients so recellled shall be applied by Lender first 10 the remaining L6lpald balance ol the
    Indebtedness, In suet> otdef or manner as Lender shall elect, and the residue, 11 any, shall be paid to the person or persoris legally e11tlUed 10
    lhe Cpl9S&ly walves all darreges sustained by reesai thereodent permitted by applloable law, Borrower and Granlor hereby waives MY and all righla to t>avc lho
    Property marshalled. lo e1                                                              DEED OF TRUST
                                                                  (Continued)                                                                 Pages

    to reo$ a matter of law, Trustee shall have the power to la~e the following
    actions with respect to 111ti Property upon the written request ot lander and Granter. (a) Join in preparing and fifing a map or plat of the
    Real Property. including the dedication of streelS or other rights to the public; (b) Join In granting any easement or creeling any restriction
                                                                                                                                                           1
    on the Real Property; and (c) jOln In any subordination or other agreement attectlng this Deed of Trust or the Interest ol Lender under this           1
    Deed of Trust.
    Obllg1Uon1 lo Notify. TnJ'51ee shall not be obligated to notify any other Menhdder ot 01e Property ol the commencement of a foreclosure
                                                                                                                                                           0
    proceeding or of the commencement of any other 11ction to which Loncler may 11va11 Jtsetf as a remedy, except to the extent reQuired by                9
    11pplic:6ble law or by wr1tten agreement.
    TruatM. In addition to the rights and remedies set forth anove, with l espect lo all 01 any j)Brt of the Property, ihe Trustee shall have the
    right to roreclose by notioe snd sale, and Lender shall have \ho right to toreclose by Judicial foreofosure, In either case In accordance with
    and to the lull e"1ent provided by appllcabte law.
    Subatllute Tr111tae. Lender, at Lende(s opllon, trom time to time. and more than once, may appoint ln wrltlng 11 successor or· substitute
    trustee. with or without ca1.1Se. lnciudlng the res(gnelion, 11bsence1 doath. inabililY. refusal or laUuro 10 ac1 ot the Trustee. The successor or
    substllu\e trustee may be appointed wlthout ever requiring the resi9nation of the former trustee and Without any lormanty except tor the
    execuUon and acknowlodgmont of the appolntme111 by the l)eneOciary of ttils Deed of Trust. The successor or sllbstltute trustee snail then
                                                                                                                                                           p
    succeed lo ell rights, ot>li!laJlons, and duties of the Trustee. Ttlls appointment may be made on Lender's behatt by the President, any V\ce           G
    PreslOO right otherwise to
    demand strict comp!lanoe with that provlskln or eny other provision ol thls Deed of Trust. No pr.or waiver by I.ender. nor any course ot
    deallng between Looder and Granier, shall constitute a waiver ol any of Lenders rights or of any or Grantor's obOgations as to any future
    transactions. Whenelll!f the QOnsent of Lender is required lXlder this Oeed or Trust, the granting of such consent by l.eJ1det in aI1Y (flstance
    sl'lall not conslltute cootlnuing consent to SUbsequent Instances where such consent Is required and In all cases such consent may be
    granted or withheld In the sole discretion or Lender.
    Payment of tnt9feal and f - . Notwithstanding Olly other provision of this Deed of Twst or              arrv  provision of any Related Oocumen~
    Granlor does nOI agree Of li1lijrid to pay, and I.ender does not agree or Intend to charge, collect, tntco, RlSente or receive (coWactlVely
    referred to ha